Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 1 of 266




                      EXHIBIT 2
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 2 of 266




 Samuel C. Straight (7638)
 RAY QUINNEY & NEBEKER P.C.
 36 South State Street, Suite 1400
 P.O. Box 45385
 Salt Lake City, Utah 84145-0385
 Telephone: (801) 532-1500
 Facsimile: (801) 532-7543
 sstraight@rqn.con

 William C. Rava (pro hac vice forthcoming)
 PC Attorney (pro hac vice)
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099
 Telephone: 206.359.8000
 Facsimile: 206.359.9000
 Email: WRava@perkinscoie.com
 Email:

 Attorneys for Defendant Continental
 Mills, Inc.



                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH
                                   CENTRAL DIVISION



 KODIAK CAKES LLC,
                                              No. 2:18-cv-00783-BCW
                         Plaintiff,
                                              DECLARATION OF JEFFERY STEC IN
          v.                                  SUPPORT OF CONTINENTAL MILLS’
                                              RESPONSE IN OPPOSITION TO
 CONTINENTAL MILLS, INC.,                     PLAINTIFF’S MOTION FOR
                                              PRELIMINARY INJUNCTION
                         Defendant.
                                              Judge Ted Stewart




00481-0188/142141914.1
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 3 of 266




Jeffery Stec declares:

         1.       I am over twenty-one years old and have personal knowledge of the facts set forth

in this declaration, and, if called and sworn as a witness, I could and would testify to these facts

under oath.

         2.       I am the managing director and expert with Berkeley Research Group and hired by

counsel for defendant Continental Mills, Inc.

         3.       Attached as Exhibit 1 is a true and correct copy of my report in this matter.



I declare under penalty of perjury that the foregoing is true and correct.


EXECUTED on November ___,
                     16 2018, at _____________________________
                                  Chicago, IL
                            (City and State)


_________________________________
Jeffery A. Stec, Ph.D.




00481-0188/142141914.1
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 4 of 266




                     EXHIBIT 1
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 5 of 266




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION




Kodiak Cakes LLC,

                     Plaintiff,

       v.                                   Case No. 2:18-cv-00783-BCW

Continental Mills, Inc.,

                    Defendant.




                    EXPERT REPORT OF JEFFERY A. STEC, Ph.D.

                                  November 16, 2018
         Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 6 of 266




                                                       Table of Contents
I.        Purpose................................................................................................................................ 1
II.       Professional and Educational Background ......................................................................... 2
III.      Summary of Opinions ......................................................................................................... 3
IV.       Background ......................................................................................................................... 4
    A.      Continental Mills, Inc. .....................................................................................................4
    B.      Kodiak Cakes LLC ..........................................................................................................4
V.        Survey Methodology........................................................................................................... 5
    A.      Sample Design .................................................................................................................5
    B.      Survey Questionnaire ......................................................................................................6
VI.       Survey Results .................................................................................................................. 15
VII.      Analyses ............................................................................................................................ 21
    A.      Examination of Source Confusion ................................................................................21
    B.      Examination of Sponsorship or Approval Confusion ...................................................22
    C.      Examination of Affiliation or Connection Confusion ...................................................23
VIII.     Conclusions ....................................................................................................................... 23




                                                                                                                                                i
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 7 of 266




I.       Purpose

         I have been retained as an expert by counsel on behalf of Continental Mills, Inc.
(“Continental” or “Defendant”), in Case No. 2:18-cv-00783. I understand that Kodiak Cakes
LLC (“Kodiak” or “Plaintiff”) alleges acts of trademark infringement and unfair competition.1 In
particular, Kodiak alleges that Continental infringes Kodiak's trade dress in the sale of its
Krusteaz branded protein pancake mix.2

         In the context of this litigation, I was asked to determine whether Continental’s alleged
use of Kodiak’s trade dress has caused a likelihood of confusion as to the source of Continental’s
Krusteaz branded protein pancake mix. In other words, I have been asked to investigate whether
Continental’s Krusteaz branded protein pancake mix has caused a likelihood of confusion in the
marketplace by its allegedly infringing use of Kodiak’s trade dress. To address this question, I
conducted a survey asking customers and potential customers of pancake mix and/or waffle mix
whether they associated Continental’s Krusteaz branded protein pancake mix with the same
company or brand that put out, was sponsored or approved by, and/or had a business affiliation
or connection to the Kodiak pancake mix. This report describes my research methodology for
conducting the survey, my research findings, and the conclusions based on these findings.

         The following report summarizes my current opinions. To form my opinions, I reviewed
and/or relied on the documents listed in Exhibit 3.0 or referenced in the text and footnotes of this
report. I also relied on my education, professional judgment, and expertise gathered from many
years of conducting and critically evaluating survey research. The information in this report is
based upon the information currently available to me. To the extent additional information is
produced or becomes pertinent, I may supplement this report, if warranted.




1
  Complaint (“Complaint”), dated October 9, 2018, p. 2.
2
  Kodiak’s supposed trade dress of its packaging includes, but is not limited to, a kraft box featuring a distinctive
tan, red, black, and white color scheme characterized by: a light tan background color offset by a bold, full bleed
black border; alternating use of serif and sans serif fonts; standout appearance of reference to “Protein Packed” and
“Whole Grains.” Complaint, p. 5.


                                                                                                                    1
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 8 of 266




II.    Professional and Educational Background

       I am a Managing Director with Berkeley Research Group, LLC (“BRG”). I am also a
leader of its Intellectual Property practice and a co-leader of its Economics and Damages
community. BRG is a leading global strategic advisory and expert consulting firm that provides
independent advice, data analytics, valuation, authoritative studies, expert testimony,
investigations, transaction advisory, restructuring services, and regulatory and dispute consulting
to Fortune 500 corporations, financial institutions, government agencies, major law firms, and
regulatory bodies around the world.

       I have served as a consultant to a wide variety of clients on matters involving economic,
financial, and survey and statistical analysis and modeling for the purpose of interpreting and
projecting data and evaluating the impact of business decisions, transactions, and economic
events. I have also served as an expert witness or consultant in a wide range of litigation matters,
including patent, copyright, trademark infringement, trade secret misappropriation, and false
advertising litigation. While the issues have varied from case to case, most included an analysis
and evaluation of company-specific as well as industry-wide data for the purpose of determining
the impact of allegedly wrongful actions and events on one or more companies.

       I specialize in the application of survey research to the valuation of various forms of
intellectual property, as well as, the perceptions and understanding consumers have of various
forms of intellectual property. My experience includes serving as an expert witness or consulting
with clients on survey research and survey methodological issues, including designing and
conducting surveys for clients, evaluating the survey work done by others, and researching and
recommending best practices.

       Prior to entering economic and survey research consulting, I was a senior research
associate at the Ohio State University Center for Survey Research. In that role, I designed
numerous telephone, internet, and mail surveys for various clients. My responsibilities included
everything from sample and questionnaire design to data collection methods and statistical
analyses of survey data.

       I also have written and presented papers and presentations dealing with various survey
research topics and survey methodological issues. These presentations have included meetings of


                                                                                                  2
       Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 9 of 266




the American Statistical Association, the American Association of Public Opinion Research
(“AAPOR”), the Midwest Association of Public Opinion Research, and the New York and
Chicago Bar Associations, among others. Some of these papers were published in the American
Statistical Association’s Proceedings of the Section on Survey Research Methods, Proceedings
of the Section on Government Statistics and Section on Social Statistics, Public Opinion
Quarterly, and various other publications.

        In addition, I have served on the Sage Publications’ Editorial Board as an advisory board
member for the compilation of the Encyclopedia of Survey Research Methods. I have acted as a
referee in the review of a number of articles for publication in survey research journals. I also
have served on various AAPOR-based task force committees convened to address, discuss, and
put forth recommendations on various survey-related issues and on the Intellectual Property
Owners Association’s Damages and Injunctions Committee. I also have published a chapter in
the Litigation Services Handbook on Survey Research in Litigation.

        I received Ph.D. and Master’s degrees in Economics from the Ohio State University. I
received Bachelor of Arts degrees in Philosophy and Psychology from Cornell University and in
Economics with a Math Minor from the University of Illinois-Chicago. I am a member of
various professional organizations including the American Economic Association, the
Intellectual Property Owners’ Association, the Licensing Executives Society, and the American
Association for Public Opinion Research, among others.

        My curriculum vitae, which includes the publications and presentations I have authored,
is attached hereto as Exhibit 1. A list of the cases in which I have testified is attached hereto as
Exhibit 2. BRG is being compensated on a rate times hours basis for the work my staff and I
perform. My current rate is $595 per hour. BRG’s compensation does not depend in any way on
the outcome of this litigation.

III.    Summary of Opinions

        The results of the survey are summarized below.

        •   Controlling for pre-existing beliefs, guesses, other background noise that respondents
            may bring to the survey, and the non-asserted design elements of the product, 7.0% of
            respondents believed Kodiak was the source of the Krusteaz protein pancake mix.


                                                                                                       3
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 10 of 266




           •   3.8% of respondents believed Kodiak sponsored or approved the Krusteaz protein
               pancake mix.

           •   8.2% of respondents believed there was a business affiliation or connection between
               the Krusteaz protein pancake mix and Kodiak.

           •   5.7% of respondents responded affirmatively to one or more of the above types of
               confusion.

           These results demonstrate that customers and potential customers of Continental’s
Krusteaz branded protein pancake mix are not confused, mistaken, or deceived about Kodiak
being the source or origin of the Krusteaz protein pancake mix, about Kodiak sponsoring or
approving the Krusteaz protein pancake mix, or about Kodiak being affiliated with the Krusteaz
protein pancake mix.

IV.        Background

      A.       Continental Mills, Inc.

           Continental is a family-owned business located in Seattle, Washington.3 Continental
produces 650 products across its three divisions: retail, food service, and mass merchandising.4
The Krusteaz branded products include baking mixes for pancakes, muffins, breads, desserts, and
more.5 Kusteaz branded products are sold online and through club and grocery stores
nationwide.6

      B.       Kodiak Cakes LLC

           Kodiak is a Delaware corporation with a principal place of business in Park City, Utah.7
Kodiak is a manufacturer of pancake mixes and other packaged prepared baked goods.8 Kodiak
sells its products online and through grocery stores nationwide, as well as other major retailers
such as Target and Costco.9


3
  http://www.continentalmills.com/our-story/.
4
  https://q13fox.com/2017/02/22/made-in-western-washington-behind-the-scenes-at-krusteaz/.
5
  https://www.krusteaz.com/products.
6
  https://www.krusteaz.com/product-locator.
7
  Complaint, p. 3.
8
  Complaint, p. 3.
9
  Complaint, p. 3. See also, https://shop.kodiakcakes.com/collections/flapjack-waffle-mix.


                                                                                                    4
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 11 of 266




V.        Survey Methodology

          To determine whether customers and potential customers confuse the Krusteaz protein
pancake mix with being put out by, sponsored or approved by, and/or having a business
affiliation or connection to Kodiak, I constructed a sampling design and survey questionnaire
that were used to collect the survey data. I identified the target population for this study as U.S.
residents that are customers and potential customers of pancake and/or waffle mix. To reach this
target population, I conducted a double-blind internet survey asking a series of questions to
collect the survey data.10

     A.      Sample Design

          The appropriate target population for measuring likelihood of confusion, in this case, is
customers and potential customers of the Krusteaz protein pancake mix. It is my understanding
that Continental and Kodiak offer their pancake mixes across the U.S. using the internet and
through grocery stores and major retailers.11 Therefore, the appropriate target population for a
likelihood of confusion survey is U.S. customers and potential customers of pancake and/or
waffle mix.12 The sample design was chosen to approximate the U.S. population.13 That sample
was provided by Research Now, a leading data collection and survey research firm.14

          A set of screening questions was used to select the appropriate respondents.15 Sample
members were qualified to participate in the research study if they indicated that:



10
   A double-blind survey is one where neither the respondents nor the data collection organization conducting the
survey were aware of the purposes of the research. A double-blind survey design prevents both parties from
discerning an anticipated or preferred pattern of responses. (See Diamond, Shari Seidman. Reference Guide on
Survey Research, Reference Manual on Scientific Evidence, Third Edition. Committee on the Development of the
Third Edition of the Reference Manual on Scientific Evidence, Federal Judicial Center, National Research Council.
p. 419).
11
   Complaint, p. 3. See also, https://shop.kodiakcakes.com/collections/flapjack-waffle-mix and
https://www.krusteaz.com/product-locator.
12
   Specifically, the target population is U.S. customers 18 years old or older, who do not suffer from color blindness,
and are customers and potential customers of pancake mix and/or waffle mix.
13
   Using demographic information from the survey, Research Now sent invitations to participate in the survey to a
sample that approximated the general U.S. population.
14
   http://www.researchnow.com/en-US/AboutUs/Our%20Parent%20Company.aspx.
15
   See Exhibit 10 for the screener questionnaire. A pretest was conducted which indicated that there were no data
collection procedures or questionnaire design issues to address. Therefore, the surveys completed as part of the
pretest were incorporated into the overall sample.


                                                                                                                    5
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 12 of 266




          •   They were 18 years old or older;

          •   They do not suffer from color blindness; and,

          •   In the last 6 months, they personally had shopped for or purchased pancake mix
              and/or waffle mix and/or, in the next 6 months, they plan to shop for or purchase
              pancake mix and/or waffle mix.
          Internet interviews were completed and the data was collected by Research Now at my
direction and supervision. That data collection process occurred from November 9, 2018,
through November 14, 2018. In all, 498 surveys were completed.

     B.       Survey Questionnaire

          Once sample members were qualified to participate in the research study, each
respondent was randomly assigned to one of two groups – a treatment group16 or a control
group.17 For the treatment group, the Krusteaz protein pancake mix was used. For the control
group, the Krusteaz protein pancake mix was used, but the accused trade dress elements were
removed and replaced with non-accused elements. This was done so that the control group
stimulus would share as many characteristics with the treatment group stimulus as possible, with the
key exception of the characteristics whose influence were being assessed.18 The random assignment
to one of these two groups determined the questionnaire that was administered to the respondent.

          Respondents in each of these groups were first shown the following instruction:19

Now you will be shown pictures of various pancake mixes as you might see them on display in a
store. Please look at these products as you would if you were at the store and thinking about
buying these products. After you examine this picture, you will be asked some questions.

As you answer these survey questions, please do not refer to or rely on any materials or other
people to help you answer the survey questions.


16
   In an experimental design paradigm, the treatment group is the respondents that are exposed to the Krusteaz
protein pancake mix.
17
   The control group is the respondents that are exposed to the Modified Krusteaz protein pancake mix.
18
   Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual on Scientific Evidence, Third
Edition. Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence,
Federal Judicial Center, National Research Council, p. 399.
19
   See Exhibit 11 for the treatment questionnaire. See Exhibit 12 for the control questionnaire. See Exhibit 13 for
screen shots of the survey.




                                                                                                                 6
        Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 13 of 266




If you do not know the answer to a particular question, please just indicate “Don’t Know” as the
answer to that question.

           For respondents in the treatment group, respondents were next shown the Kodiak
pancake mix as follows:20
                                          Figure 1: Kodiak Pancake Mix
Take as much time as you need to view these pictures of a pancake mix as you would when you
see it in a store. For the purposes of upcoming questions, this product will be referred to as the
first product that you saw. Once you have reviewed these pictures, please continue:




20
     See Exhibit 11 for the treatment questionnaire. See Exhibit 13 for screen shots of the survey.


                                                                                                      7
        Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 14 of 266




           Respondents were allowed to click on the main image or the thumbnail images to view
enlarged versions of the images. Respondents were required to view the images for at least 10
seconds before moving forward in the survey.

           Next respondents were shown one of three different pancake mixes randomly ordered.21
For the treatment cohort, one of the pancake mixes shown to them was the Krusteaz protein
pancake mix as it normally appears.

                          Figure 2: Krusteaz Protein Pancake Mix – Treatment
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.




21
     The order of the web pages was randomly determined to avoid possible order effects.


                                                                                                 8
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 15 of 266




       Once again, respondents were allowed to click on the main image or the thumbnail
images to view enlarged versions of the images and were required to view the images for at least
10 seconds before moving forward in the survey.

       Respondents were also shown two other pancake mixes. One of the pancakes mixes was
the Log Cabin all natural pancake mix show below.

                        Figure 3: Log Cabin All Natural Pancake Mix
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.




       The other pancake mix presented was the Maple Grove Farms of Vermont buttermilk and
honey pancake and waffle mix.



                                                                                              9
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 16 of 266




  Figure 4: Maple Grove Farms of Vermont Buttermilk & Honey Pancake & Waffle Mix
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.




       For respondents in the treatment group, they were asked the following questions after
each presentation of the pancake mixes described above:

Q1. Do you believe the pancake mix you just saw is put out by the same company/brand that
puts out the first product that you saw or do you believe the pancake mix you just saw is put out
by a different company/brand than the one that puts out the first product that you saw?
               <1> This product you just saw is put out by the same company/brand that puts out
                   the first product that you saw




                                                                                               10
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 17 of 266




                 <2> This product you just saw is put out by a different company/brand than the
                     one that puts out the first product that you saw
                 <3> Don’t Know

        The word order of this question was varied to avoid possible order effects. Specifically,
whether respondents saw the “same company” phrase first or the “different company” phrase
first was randomly determined.

        For those respondents that answered, “same company,” they were asked the following
question:

Q2. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw?22 Please be as specific as possible.
                 <1> SPECIFY
                 <2> Don’t Know

        For these respondents, as well as those respondents that indicated “different company” or
“Don’t Know” in Q1, they were asked:

Q3. Do you believe the company/brand that puts out the pancake mix you just saw is
sponsored or approved to do so by the same company/brand that puts out the first product that
you saw or do you believe the company/brand that puts out the pancake mix you just saw is not
sponsored or approved to do so by the same company/brand that puts out the first product that
you saw?
                 <1> The company/brand that puts out the product you just saw is sponsored or
                     approved to do so by the same company/brand that puts out the first product
                     that you saw
                 <2> The company/brand that puts out the product you just saw is not sponsored
                     or approved to do so by the same company/brand that puts out the first
                     product that you saw
                 <3> Don’t Know




22
  This was an open-ended question in which respondents were allowed to formulate and provide their response in
their own words. See Ballou, Janice. “Open-Ended Question,” Encyclopedia of Survey Research Methods, Paul J.
Lavrakas, Editor, SAGE Publications, Inc., Thousand Oaks, CA, 2008, pp. 547-549 at 547.


                                                                                                            11
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 18 of 266




        The word order of this question was also varied to avoid possible order effects.
Specifically, whether respondents saw the “is sponsored or approved to do so by the same
company” phrase first or the “is not sponsored or approved to do so by the same company”
phrase first was randomly determined.

        For those respondents that answered, “is sponsored or approved to do so by the same
company,” they were asked the following question:

Q4. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? 23 Please be as specific as possible.

                 <1> SPECIFY
                 <2> Don’t Know

        For those respondents that answered, “is not sponsored or approved to do so by the same
company” or “Don’t Know” to Q3 as well as the respondents that answered Q4, they were asked:

Q5. Do you believe the company/brand that puts out the pancake mix you just saw has a
business affiliation or connection to the company/brand that puts out the first product that you
saw or do you believe the company/brand that puts out the pancake mix you just saw does not
have a business affiliation or connection to the company/brand that puts out the first product that
you saw?
                 <1> The company/brand that puts out the product you just saw has a business
                     affiliation or connection to the company/brand that puts out the first product
                     that you saw
                 <2> The company/brand that puts out the product you just saw does not have a
                     business affiliation or connection to the company/brand that puts out the first
                     product that you saw
                 <3> Don’t Know

        The word order of this question was also varied to avoid possible order effects.
Specifically, whether respondents saw the “has a business affiliation or connection to the
company/brand that puts out the first product” phrase first or the “does not have a business

23
  This was an open-ended question in which respondents were allowed to formulate and provide their response in
their own words.


                                                                                                            12
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 19 of 266




affiliation or connection to the company/brand that puts out the first product” phrase first was
randomly determined.

        For those respondents that answered, “has a business affiliation or connection to the
company/brand that puts out the first product,” they were asked the following question:

Q6. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? 24 Please be as specific as possible.
                 <1> SPECIFY
                 <2> Don’t Know

        For those respondents that answered, “does not have a business affiliation or connection
to the company/brand that puts out the first product” or “Don’t Know” to Q5 as well as the
respondents that answered Q6, they were shown the next pancake mix. The order in which the
pancake mixes appeared was randomly determined to avoid possible order effects. After each
image was shown, the same block of questions outlined above were asked about that pancake
mix. This was done until respondents were shown each of the three pancake mixes described
above and asked the corresponding questions.

        For respondents in the control group, they were asked the same questions about each of
the pancake mixes shown.25 However, control group respondents were not shown the Krusteaz
branded protein pancake mix as it normally appears. Instead, they were shown a modified
version of the Krusteaz branded pancake mix, which changed the kraft box to look like a glossy
box, changed the red colors on the package to green, changed the background to appear lighter
and yellower in color than the colors used on either the Kodiak or the Krusteaz protein pancake
mix boxes, changed the full bleed black border to green, and changed the subtitle “FLAPJACK
& WAFFLE MIX” to appear in the same font as the rest of the heading on the box.26


24
   This was an open-ended question in which respondents were allowed to formulate and provide their response in
their own words.
25
   See Exhibit 12 for the control questionnaire. See Exhibit 13 for screen shots of the survey.
26
   “In designing a survey-experiment, the expert should select a stimulus for the control group that shares as many
characteristics with the experimental stimulus as possible, with the key exception of the characteristic whose
influence is being assessed.” See Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual
on Scientific Evidence, Third Edition. Committee on the Development of the Third Edition of the Reference Manual
on Scientific Evidence, Federal Judicial Center, National Research Council, p. 399.


                                                                                                               13
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 20 of 266




                         Figure 5: Krusteaz Protein Pancake Mix – Control
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.




        The design of this survey is sometimes referred to as a product array survey.27 First,
respondents are shown the senior user’s pancake mix. Next, respondents are shown a rotation of
other pancake mixes, including the pancake mix containing the allegedly infringing trade dress.




27
   See McCarthy, J. Thomas, Survey Evidence: Survey Formats—Two commonly used formats to test confusion, 6
McCarthy on Trademarks and Unfair Competition § 32:173.50 (5th ed. Oct. 2018). See also, Squirtco v. Seven-Up
Co. 628 F.2d 1086, 1089 n.4, 1091 (8th Cir. 1980). This type of study is appropriate in this case because the Kodiak
pancake mix and the Krusteaz protein pancake mixes are sometimes sold in the same stores and in the same location
within those stores. See e.g., Complaint, p. 10.


                                                                                                                14
      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 21 of 266




Series of questions are used to determine respondents’ beliefs about whether or not there are
relationships between the senior user’s pancake mix and the pancake mixes in the “array.”

        In addition, a control was used to address the research question while attempting to
remove pre-existing beliefs, guesses, and other background noise that respondents may bring to
the survey. To the extent that respondents to this survey brought pre-existing beliefs, guesses, or
other background noise that inappropriately shaped their responses, the use of a control group
directly addresses and accounts for this issue.28

VI.     Survey Results

        As described above, there were 498 completed interviews; 250 respondents were
assigned to the treatment group, and 248 were assigned to the control group. Examining the
survey data, respondents from the treatment group and control group answered the survey
questions as summarized below.29

Q1. Do you believe the pancake mix you just saw is put out by the same company/brand that
puts out the first product that you saw or do you believe the pancake mix you just saw is put out
by a different company/brand than the one that puts out the first product that you saw?
                Table 1: Respondents Shown the Krusteaz Protein Pancake Mix
                                    (Treatment Group)30
                                                                         Number of
                                                                        Respondents       Percentage
        This product you just saw is put out by the same
        company/brand that puts out the first product that you                70             28.0%
        saw
        This product you just saw is put out by a different
        company/brand than the one that puts out the first                   130             52.0%
        product that you saw
        Don’t Know                                                            50             20.0%

        Total                                                                250            100.0%




28
   See Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual on Scientific Evidence,
Third Edition. Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence,
Federal Judicial Center, National Research Council, pp. 397-401.
29
   A summary of the responses to the screener questions can be found in Exhibit 8.0.
30
   See Exhibit 5.0.




                                                                                                            15
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 22 of 266




           Table 2: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                    (Control Group)31
                                                                             Number of
                                                                            Respondents        Percentage
         This product you just saw is put out by the same
         company/brand that puts out the first product that you                   52              21.0%
         saw
         This product you just saw is put out by a different
         company/brand than the one that puts out the first                       133             53.6%
         product that you saw
         Don’t Know                                                               63              25.4%

         Total                                                                    248            100.0%

Q2. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw?
                 Table 3: Respondents Shown the Krusteaz Protein Pancake Mix
                                     (Treatment Group)32
                                                           Number of
                                                          Respondents        Percentage
                           Design/Style                         15              21.4%
                           Colors                                8              11.4%
                           Letters/Font                          4              5.7%

                           Looks Same                           15              21.4%

                           Logo/Images                           4              5.7%
                           Brand/Name                            8              11.4%
                           Ingredients/Recipe                    9              12.9%

                           Other                                13              18.6%
                           Don’t Know                           14              20.0%

                           Total33                              70




31
   See Exhibit 5.0.
32
   See Exhibit 5.1.
33
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.




                                                                                                                     16
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 23 of 266




           Table 4: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                    (Control Group)34
                                                           Number of
                                                          Respondents        Percentage
                           Design/Style                         13              25.0%

                           Colors                                1              1.9%
                           Letters/Font                          1              1.9%

                           Looks Same                            4              7.7%
                           Logo/Images                           2              3.8%

                           Brand/Name                           12              23.1%

                           Ingredients/Recipe                    7              13.5%

                           Other                                 8              15.4%
                           Don’t Know                            7              13.5%

                           Total35                              52

Q3. Do you believe the company/brand that puts out the pancake mix you just saw is
sponsored or approved to do so by the same company/brand that puts out the first product that
you saw or do you believe the company/brand that puts out the pancake mix you just saw is not
sponsored or approved to do so by the same company/brand that puts out the first product that
you saw?
                 Table 5: Respondents Shown the Krusteaz Protein Pancake Mix
                                     (Treatment Group)36
                                                                              Number of
                                                                             Respondents        Percentage
        The company/brand that puts out the product you just saw
        is sponsored or approved to do so by the same                              68              27.2%
        company/brand that puts out the first product that you saw
        The company/brand that puts out the product you just saw
        is not sponsored or approved to do so by the same                          114             45.6%
        company/brand that puts out the first product that you saw
        Don’t Know                                                                 68              27.2%

        Total                                                                      250            100.0%

34
   See Exhibit 5.1.
35
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.
36
   See Exhibit 6.0.


                                                                                                                     17
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 24 of 266




           Table 6: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                    (Control Group)37
                                                                              Number of
                                                                             Respondents        Percentage
        The company/brand that puts out the product you just saw
        is sponsored or approved to do so by the same                              58              23.4%
        company/brand that puts out the first product that you saw
        The company/brand that puts out the product you just saw
        is not sponsored or approved to do so by the same                          111             44.8%
        company/brand that puts out the first product that you saw
        Don’t Know                                                                 79              31.9%

        Total                                                                      248            100.0%

Q4. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw?
                 Table 7: Respondents Shown the Krusteaz Protein Pancake Mix
                                     (Treatment Group)38
                                                           Number of
                                                          Respondents        Percentage
                           Design/Style                          9              13.2%
                           Colors                                3              4.4%

                           Letters/Font                          2              2.9%
                           Looks Same                            6              8.8%

                           Logo/Images                           6              8.8%
                           Brand/Name                           10              14.7%

                           Ingredients/Recipe                    6              8.8%
                           Other                                 9              13.2%

                           Don’t Know                           24              35.3%

                           Total39                              68



37
   See Exhibit 6.0.
38
   See Exhibit 6.1.
39
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.


                                                                                                                     18
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 25 of 266




           Table 8: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                    (Control Group)40
                                                           Number of
                                                          Respondents        Percentage
                           Design/Style                          7              12.1%

                           Colors                                0              0.0%
                           Letters/Font                          0              0.0%

                           Looks Same                            8              13.8%
                           Logo/Images                           0              0.0%

                           Brand/Name                           11              19.0%

                           Ingredients/Recipe                    9              15.5%

                           Other                                13              22.4%
                           Don’t Know                           12              20.7%

                           Total41                              58

Q5. Do you believe the company/brand that puts out the pancake mix you just saw has a
business affiliation or connection to the company/brand that puts out the first product that you
saw or do you believe the company/brand that puts out the pancake mix you just saw does not
have a business affiliation or connection to the company/brand that puts out the first product that
you saw?
                 Table 9: Respondents Shown the Krusteaz Protein Pancake Mix
                                     (Treatment Group)42
                                                                              Number of
                                                                             Respondents        Percentage
        The company/brand that puts out the product you just saw
        has a business affiliation or connection to the                            72              28.8%
        company/brand that puts out the first product that you saw
        The company/brand that puts out the product you just saw
        does not have a business affiliation or connection to the                  102             40.8%
        company/brand that puts out the first product that you saw
        Don’t Know                                                                 76              30.4%

        Total                                                                      250            100.0%

40
   See Exhibit 6.1.
41
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.
42
   See Exhibit 7.0.


                                                                                                                     19
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 26 of 266




          Table 10: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                    (Control Group)43
                                                                              Number of
                                                                             Respondents        Percentage
        The company/brand that puts out the product you just saw
        is sponsored or approved to do so by the same                              51              20.6%
        company/brand that puts out the first product that you saw
        The company/brand that puts out the product you just saw
        is not sponsored or approved to do so by the same                          110             44.4%
        company/brand that puts out the first product that you saw
        Don’t Know                                                                 87              35.1%

        Total                                                                      248            100.0%

Q6. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw?
                Table 11: Respondents Shown the Krusteaz Protein Pancake Mix
                                    (Treatment Group)44
                                                           Number of
                                                          Respondents        Percentage
                           Design/Style                          8              11.1%
                           Colors                                3              4.2%

                           Letters/Font                          2              2.8%
                           Looks Same                           14              19.4%

                           Logo/Images                           5              6.9%
                           Brand/Name                            3              4.2%

                           Ingredients/Recipe                    5              6.9%
                           Other                                18              25.0%

                           Don’t Know                           21              29.2%

                           Total45                              72



43
   See Exhibit 7.0.
44
   See Exhibit 7.1.
45
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.


                                                                                                                     20
       Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 27 of 266




             Table 12: Respondents Shown the Modified Krusteaz Protein Pancake Mix
                                       (Control Group)46
                                                         Number of
                                                        Respondents       Percentage
                          Design/Style                        5              9.8%

                          Colors                              0              0.0%
                          Letters/Font                        0              0.0%

                          Looks Same                          6              11.8%
                          Logo/Images                         0              0.0%

                          Brand/Name                          5              9.8%

                          Ingredients/Recipe                  4              7.8%

                          Other                               14             27.5%
                          Don’t Know                          18             35.3%

                          Total47                             51



VII.        Analyses

       A.     Examination of Source Confusion

            When respondents from the treatment group were presented with the Krusteaz protein
pancake mix, 70 of the 250 respondents (28.0%) indicated they believe the pancake mix shown
was put out by Kodiak.48 However, as discussed above, it is important to remove pre-existing
beliefs, guesses, and other background noise that respondents may bring to the survey.49
Therefore, the control questionnaire was administered to a randomly selected sample to gauge
the percentage of respondents who believed the control stimulus, the modified Krusteaz protein
pancake mix, was put out by Kodiak. Fifty-two (52) out of 248 respondents (21.0%) in the



46
   See Exhibit 7.1.
47
   This is the total number of respondents that answered this question. In certain instances, respondents provided
multiple answers.
48
   See Exhibit 5.0 and Table 1.
49
   See Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual on Scientific Evidence,
Third Edition. Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence,
Federal Judicial Center, National Research Council, pp. 397-401.




                                                                                                              21
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 28 of 266




control group indicated they believe the pancake mix shown was put out by Kodiak.50
Accordingly, after controlling for pre-existing beliefs, guesses, other background noise, and the
non-asserted design elements of the product, this net result of 7.0% indicates that Continental has
not used Kodiak’s trade dress in a manner that is likely to cause confusion, mistake, or deception
among customers and/or potential customers as to the source or origin of the Krusteaz protein
pancake mix.51

     B.     Examination of Sponsorship or Approval Confusion

          When respondents from the treatment group were presented with the Krusteaz protein
pancake mix, 68 of the 250 respondents (27.2%) indicated they believe the company that put out
the pancake mix shown was sponsored or approved by Kodiak.52 Once again, it is important to
remove pre-existing beliefs, guesses, and other background noise that respondents may bring to
the survey.53 When respondents from the control group were presented with the modified
Krusteaz protein pancake mix, 58 out of 248 respondents (23.4%) indicated they believe the
pancake mix shown was put out by Kodiak.54 Accordingly, after controlling for pre-existing
beliefs, guesses, other background noise, and the non-asserted design elements of the product,
this net result of 3.8% indicates that Continental has not used Kodiak’s trade dress in a manner
that is likely to cause confusion, mistake, or deception among customers and/or potential
customers as to the sponsorship or approval of the Krusteaz protein pancake mix.55




50
   See Exhibit 5.0 and Table 2.
51
   See Exhibit 4.0. According the Professor McCarthy, “When the percentage results of a confusion survey dip
below 10%, they can become evidence which will indicate that confusion is not likely.” See McCarthy, J. Thomas,
Survey Evidence: Likelihood of confusion—Percentage figures in the cases—Evidence of no likelihood of confusion,
6 McCarthy on Trademarks and Unfair Competition § 32:189 (5th ed. Oct. 2018).
52
   See Exhibit 6.0 and Table 5.
53
   See Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual on Scientific Evidence,
Third Edition. Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence,
Federal Judicial Center, National Research Council, pp. 397-401.
54
   See Exhibit 6.0 and Table 6.
55
   See Exhibit 4.0. According the Professor McCarthy, “When the percentage results of a confusion survey dip
below 10%, they can become evidence which will indicate that confusion is not likely.” See McCarthy, J. Thomas,
Survey Evidence: Likelihood of confusion—Percentage figures in the cases—Evidence of no likelihood of confusion,
6 McCarthy on Trademarks and Unfair Competition § 32:189 (5th ed. Oct. 2018).




                                                                                                            22
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 29 of 266




     C.       Examination of Affiliation or Connection Confusion

          When respondents from the treatment group were presented with the Krusteaz protein
pancake mix, 72 of the 250 respondents (28.8%) indicated they believe the company that put out
the pancake mix shown has business affiliation or connection to Kodiak.56 Once again, it is
important to remove pre-existing beliefs, guesses, and other background noise that respondents
may bring to the survey.57 When respondents from the control group were presented with the
modified Krusteaz protein pancake mix, 51 out of 248 respondents (20.6%) indicated they
believe the pancake mix shown has a business affiliation or connection to Kodiak.58
Accordingly, after controlling for pre-existing beliefs, guesses, other background noise, and the
non-asserted design elements of the product, this net result of 8.2% indicates that Continental has
not used Kodiak’s trade dress in a manner that is likely to cause confusion, mistake, or deception
among customers and/or potential customers as to the business affiliation or connection of the
Krusteaz protein pancake mix.59

VIII. Conclusions

          Based on the results from this double-blind, randomized design survey, I found that:

          •   Controlling for pre-existing beliefs, guesses, other background noise that respondents
              may bring to the survey, and the non-asserted design elements of the product, 7.0% of
              respondents believed Kodiak was the source of the Krusteaz protein pancake mix.

          •   3.8% of respondents believed Kodiak sponsored or approved the Krusteaz protein
              pancake mix.

          •   8.2% of respondents believed there was a business affiliation or connection between
              the Krusteaz protein pancake mix and Kodiak.


56
   See Exhibit 7.0 and Table 9.
57
   See Diamond, Shari Seidman. Reference Guide on Survey Research, Reference Manual on Scientific Evidence,
Third Edition. Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence,
Federal Judicial Center, National Research Council, pp. 397-401.
58
   See Exhibit 7.0 and Table 10.
59
   See Exhibit 4.0. According the Professor McCarthy, “When the percentage results of a confusion survey dip
below 10%, they can become evidence which will indicate that confusion is not likely.” See McCarthy, J. Thomas,
Survey Evidence: Likelihood of confusion—Percentage figures in the cases—Evidence of no likelihood of confusion,
6 McCarthy on Trademarks and Unfair Competition § 32:189 (5th ed. Oct. 2018).




                                                                                                            23
        Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 30 of 266




           •    5.7% of respondents responded affirmatively to one or more of the above types of
                confusion.60

           These results demonstrate that customers and potential customers of Continental’s
Krusteaz branded protein pancake mix are not likely to be confused, mistaken, or deceived about
Kodiak being the source or origin of the Krusteaz protein pancake mix, about Kodiak sponsoring
or approving the Krusteaz protein pancake mix, or about Kodiak being affiliated with the
Krusteaz protein pancake mix.



                                                Respectfully submitted:



                                                _____________________
                                                Jeffery A. Stec, Ph.D.
                                                Managing Director
                                                Berkeley Research Group
                                                November 16, 2018




60
     See Exhibit 4.0.


                                                                                                   24
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 31 of 266




            Exhibit 1
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 32 of 266




                                 JEFFERY A. STEC, Ph.D.
                            BERKELEY RESEARCH GROUP, LLC
                         70 W. Madison Suite 5000 | Chicago, IL 60602

                                         Direct: 312.429.7970
                                         jstec@thinkbrg.com

As a Managing Director, a leader of Berkeley Research Group’s Intellectual Property Practice, and a
co-leader of its Economics and Damages Community, Dr. Stec has worked extensively over the last 17
years in the areas of antitrust, finance, intellectual property, and survey research, both as a consulting
expert and as an expert witness. His engagements typically involve the application of economic,
financial, statistical, and survey research theory and methodology to the collection and analysis of
data to evaluate the economic impact of decisions made by consumers and firms.

In the area of intellectual property, Dr. Stec has conducted economic and econometric analyses to
determine the value of intellectual property as well as the amount of economic damages resulting from
patent, trademark, trade secret, or copyright infringement. In his work, he has addressed economic
issues such as the appropriate measurement of revenues associated with the use of the infringing IP,
the portion of those revenues that can be attributed to the intellectual property, and whether the
apportionment can be regarded as reasonable. He has evaluated economic and survey research
issues in the context of Section 337 investigations conducted by the U.S. International Trade
Commission. In addition, he has also evaluated the effects of anticompetitive conduct as it relates to
the use of IP. In the context of trademarks and trade dress, he has evaluated issues of secondary
meaning, genericness, dilution, and likelihood of confusion. Dr. Stec has also determined economic
damages that have resulted from false advertising and counterfeit claims.

In the area of survey research, Dr. Stec has both created and critically evaluated surveys in the
context of antitrust and intellectual property engagements. He has developed complex sample
designs, designed survey questionnaires, and collected and analyzed survey data, including the
derivation of complex variance estimates using simulation methods. He has conducted surveys that
have been used to determine consumers’ perceptions and actions in the marketplace, including
whether products’ names or trade dress are distinctive, confusing, or generic. Dr. Stec has also
examined how products are used in the marketplace and how consumers value product features. Dr.
Stec has consulted on best survey practices for the design, collection, and analysis of survey data.

In the area of antitrust, Dr. Stec has used economic and econometric analyses to investigate issues
related to market definition, determination of market power or market dominance, and the effect of
anticompetitive acts on competition. Some of these investigations include the effects of
anticompetitive acts in the context of Sherman, Clayton, and Robinson-Patman Act claims dealing with
abuse of market power as well as the use of various horizontal and vertical restraints, like price fixing,
price discrimination, refusals to deal, exclusive dealing arrangements, and tying, on individual firms or
members of a class.

In the area of finance, Dr. Stec has used financial theory and econometrics to conduct analyses to
determine asset values and shareholder loss in the context of securities fraud and late trading claims.
These analyses have included the use of various loss causation and event study paradigms as well as
trading simulation studies. Dr. Stec has examined claims of financial lending discrimination, which
included investigations of the likelihood of discrimination and the potential damages caused by that
                                                                                                             1
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 33 of 266



discrimination. Dr. Stec has also used financial theory to determine damages in commercial contract
disputes and product liability litigation.

Engagements Dr. Stec has worked on have dealt with the semiconductor and semiconductor design,
computer software and hardware, consumer products, pharmaceuticals, telecommunications, handheld
mobile devices, paper products, casino gaming, consumer appliances, automated pharmacy systems,
consumer electronics, automobiles, heavy haul truck trailers, textile machine, precious stones, fashion
apparel and luxury accessories, outdoor lighting, vehicle parts, medical products, hardware, product
packaging, toys, entertainment, food, mass media, plastics, pallet, television ratings, financial securities
and loans, alcohol, tobacco, sugar, sweetener, and tradeshow industries, among others.

Prior to joining Berkeley Research Group, Dr. Stec had been engaged as a Vice President in economic
and survey research consulting with another economic consulting firm. Prior to that, he has analyzed
the credit card industry in detail, including co-authoring monthly state and national surveys to gauge
consumers’ credit card and overall indebtedness. He also helped to design numerous telephone, mail,
and internet surveys for various clients. His responsibilities included everything from sample and
questionnaire design to data collection methods and statistical analyses of survey data. He has
performed econometric studies and written on various economic and survey research topics such as,
optimal forecasting methods using time- series data, the effects of unit nonresponse on survey data,
efficient methods for conducting telephone surveys, and methods for gauging the degree of consumer
indebtedness using original survey data.

Dr. Stec has presented his research at the annual meetings of the American Statistical Association, the
American Association of Public Opinion Research, the Midwest Association of Public Opinion Research,
the Ohio Association of Economists and Political Scientists, the Midwest Macroeconomics Association,
and the Columbus Association of Business Economists as well as in numerous presentations as a guest
lecturer and presenter for CLE courses. He has also published his work in the American Statistical
Association’s Proceedings of the Section on Survey Research Methods and Proceedings of the Section
on Government Statistics and Section on Social Statistics. Dr. Stec also contributed and served as a
member of the advisory board for the Encyclopedia of Survey Research Methods. He has also written the
chapter on the use of surveys in litigation published in the Litigation Services Handbook.



EDUCATION

        Ph.D., Economics              The Ohio State University, 2000
        M.A., Economics               The Ohio State University, 1995
        B.A., Economics,              The University of Illinois – Chicago, 1994
        Math Minor
        B.A., Philosophy,             Cornell University, 1991
        Psychology

PROFESSIONAL EXPERIENCE

        2004-2017        Vice President, Intellectual Property, Charles River Associates
        2000-2004        Director, Intellectual Property, InteCap, Inc.



                                                                                                               2
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 34 of 266




SELECTED EXPERIENCE

        Intellectual Property

Developed economic models to determine damages due to infringement of patents held by a large
paper products company. Included a determination of the damages due to the plaintiff’s loss of
distribution for its patented products due to the infringement of the defendant. Developed a lost
distribution model to quantify the amount of distribution lost and the value of that distribution in terms
of lost sales to the plaintiff. Additionally, it included the development of a lost profits, market share
based model that quantified the lost profits due to lost customers’ sales.

Provided expert testimony in a patent infringement litigation in the plastic product manufacturing
industry. Determined the percentage of accused products that infringed a number of patents by
developing and conducting a multi-stage probability sample of the relevant plastic packaged products.
Responsibilities included sample design, overseeing data collection, and data analysis using
advanced statistical methods.

Developed economic models to determine damages suffered by a manufacturer of pharmaceutical
products as a result of infringement of a number of patents. Studied the market for the patented
product, evaluated the substitutability of potentially competing products, and determined sales and
profits lost by the patent holder. Constructed and queried a large product database to determine which
products infringed which of the many patents-in-suit. Developed analyses of a reasonable royalty
under a hypothetical licensing agreement and the effect of the infringing product on the price in the
marketplace. Evaluated an econometric market expansion theory proposed by the counterparty.

Developed economic models to determine damages suffered by a manufacturer of semiconductor
devices as a result of a competitor’s infringement of numerous patents. Determined the profits the
plaintiff lost due to price erosion and a determination of reasonable royalties on infringing sales.
Constructed a sophisticated econometric model using a large dataset of sales, prices, and other
variables that estimated the price elasticity of demand for the relevant product and geographic markets.

Provided expert testimony in a trademark infringement litigation in the children’s toy industry.
Determined whether survey data were appropriately collected and analyzed in the evaluation of
secondary meaning to a mark. Evaluated the survey methodology used by the counterparty to
determine whether secondary meaning had accrued to the mark.

Constructed and queried a large proprietary database of regional oil and gas prices to determine
differences in branded and generic prices for the purposes of determining the value of a gasoline
trademark. Included filtering of the database to examine price differences for various grades of gasoline,
various regions of operation, and various time periods

Provided expert testimony in a trademark infringement litigation in the wine industry. Determined
whether survey data were appropriately collected and analyzed in the context of likelihood of confusion
between two marks. Evaluated the survey methodology used by the counterparty to determine
whether there was survey evidence of the likelihood of confusion between the marks.

Developed economic models to determine damages suffered by a manufacturer of coronary medical
devices as a result of a competitor’s infringement of numerous patents. Developed lost profits and
reasonable royalty models addressing issues such as market definition, product pricing in the absence
of infringement, market size and competitors’ market share in the absence of infringement, and
                                                                                                             3
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 35 of 266



determination of incremental costs. Developed sophisticated econometric models to address these
issues.

Provided expert testimony in a theft of trade secrets in the investor relations services and technology
industry. Determined expected client longevity in the absence of the theft of trade secrets taking into
account client-specific characteristics using multivariate statistical models that also accounted for the
censored nature of the underlying data. Developed damages models using the expected client
longevity and the actual client longevity to determine the impact of the alleged theft of trade secrets.

Developed economic models to determine damages suffered by a consumer goods manufacturer as
a result of counterfeit sales being made by various retailers. Determined the profits the plaintiff lost
due to price erosion in the relevant product and geographic markets. Developed econometric models
to determine the price elasticity of demand for the impacted consumer goods.

Developed economic models to determine damages suffered by inventors of children’s consumer
products as a result of infringement of a number of patents. Evaluated the product and geographic
markets for the patented product; valued the patented technology, including the determination of the
impact of the use of the patented technology on the infringer’s sales and profits and the costs to
design around the infringed technology; and determined the impact various other factors would
h a v e on the royalty rate that might be negotiated by both parties.

Developed economic models to determine damages suffered by a manufacturer of gene sequencing
and analysis products as a result of infringement of a number of patents. Studied the markets for the
patented product, evaluated the substitutability of potentially competing products made by various
manufacturers, and valued the patented technology from both parties’ perspectives. Constructed
and queried a large product database to determine which products infringed which patents-in-suit
and the revenues associated with those products.

Provided expert testimony in a patent infringement matter related to antitrust counterclaims in the
centralized hospital pharmacy automation systems market. Conducted analyses to determine the
relevant product and geographic markets. Evaluated whether the counterparty had market power in
the relevant markets. Examined alleged anticompetitive acts to determine the economic impact of
these acts. Determined economic damages these anticompetitive acts had on the claimant.

Provided expert testimony in a trademark infringement litigation in the low-bed, heavy haul trailer
industry. Designed sampling approach and survey instrument used to collect data. Analyzed data
collected from the survey in the context of whether secondary meaning could be attached to the
trademark at issue.

Provided expert testimony in a trademark infringement litigation in the clothing fashion industry.
Evaluated the market definition methodology used by the opposing expert and determined the
appropriate definition of the relevant market. Evaluated the survey methodology used by the
counterparty to determine whether there was survey evidence of the likelihood of confusion between
the marks. Determined whether survey data were appropriately collected and analyzed to determine
the likelihood of confusion. Evaluated whether damages occurred to the defendant due to the
likelihood of reverse confusion.

Developed economic analyses to determine the appropriate royalty rate for a compulsory license which
would give the infringing party the ability to continue to make and sell medical devices after a jury found
infringement. Examined the patented technology’s benefits to the infringer and the maximum it would
                                                                                                              4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 36 of 266



be willing to pay for its use. Examined the benefits of the patented technology to the infringed party
and the minimum it would be willing to accept for its use.

Provided expert testimony in a trademark infringement litigation in the antibiotic ointment industry.
Evaluated the survey methodology used by the counterparty to determine whether there was survey
evidence that secondary meaning had been established for the trademark. Determined whether
survey data were appropriately collected and analyzed to determine secondary meaning. Evaluated
the appropriateness of using the survey data collected for the purposes of determining whether
dilution to the trademark had occurred.

Developed economic models to determine damages suffered by a manufacturer of outdoor security
lighting products as a result of patent infringement. Defined the markets for the patented product and
the relevant substitutes for that product. Established the likelihood that lost sales due to the
counterparty’s infringement of the patent. Determined the value of the patented technology to both
parties in generating product sales.

Provided expert testimony in a patent infringement litigation in the handheld mobile computing devices
industry for the purposes of a preliminary injunction. Defined the relevant market for the alleged
infringing products. Determined the competitive effect that the accused products would have on the
counterparty’s sales and product prices. Evaluated the likelihood that the plaintiff would be irreparable
harmed by the alleged patent infringement. Evaluated the counterparty’s opinions as to the effects on
its sales and prices of the alleged infringement.

Conducted survey research in a trademark infringement litigation in the student information systems
software industry. Designed the survey questionnaire and sampling approach used to collect data.
Analyzed data collected from the survey in the context of whether secondary meaning could be
attached to the trademark at issue.

Provided expert testimony in a patent infringement litigation in the hydraulic disc bicycle brake industry.
Conducted analyses to determine the relevant market. Evaluated claims of lost profits, price erosion,
and reasonable royalties. Developed analyses to determine demand for the patented feature of the
products as well as economic damages due to patent infringement.

Provided expert testimony in a patent infringement litigation in the medical products industry. Evaluated
the product market for the patented product to determine demand for and the value of the patented
technology. Determined the costs to design around the infringed technology and determined the
impact various other factors would have on the royalty rate that might be negotiated by both parties.

Provided expert testimony in a copyright infringement litigation in the software industry. Determined
the relevant market in which the software was used. Developed analyses to determine the foregone
profits due to the illegal use of the copyrighted software as well as the unjust enrichment for that use.

Developed economic and survey research analyses to evaluate damages claims associated with
alleged violations of the Lanham Act concerning false advertising in clothes dryer industry. Evaluated
whether the alleged false advertising had an adverse impact on the sales and prices of the
counterparty’s clothes dryers. Evaluated whether the alleged false advertising had a favorable impact
on the accused party’s clothes dryers.

Provided expert testimony in a patent infringement litigation in the farm machinery industry. Oversaw

                                                                                                              5
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 37 of 266



the sampling and collection of data from the use of the alleged infringing machines as well as non-
infringing alternatives. Conducted advanced statistical tests to determine whether various
configurations of the farm machinery produced statistical different measures of performance. Evaluated
the statistical methodology used by the counterparty’s expert.

Provided expert testimony in patent infringement matter in the medical products industry. Studied the
markets for the patented product and evaluated the substitutability of potentially competing products
made by various manufacturers to determine the relevant market. Developed economic models to
value the patented technology from both parties’ perspectives in order to determine damages suffered
by the plaintiff. Evaluated the opposing expert’s damages opinions attributed to the counterparty’s
alleged infringement.

Conducted industry research and developed economic models to determine the value of a portfolio of
patents in the gene sequencing industry. Provided information on the possible ways in which the patents
could be monetized to provide value to the client.

Provided expert testimony in a patent infringement litigation in the compact digital camera industry.
Evaluated the survey methodology used by the counterparty’s expert to determine the value of the
patented features in the accused products. Determined whether the survey and sampling design
were appropriately constructed. Examined whether the survey data were appropriately collected and
analyzed to determine the value of the patented features.

Conducted survey research in a copyright infringement litigation in the outdoor wind sculpture industry.
Designed the survey questionnaire and sampling approach used to collect data. Analyzed data
collected from the survey to evaluate whether the protected work and the accused work were
substantially similar from the viewpoint of an ordinary observer.

Provided expert testimony in a patent infringement investigation in the video analytics software
industry. Evaluated the counterparty’s claims regarding the economic prong of the domestic industry
requirement. Determined the amount of the bond associated with the Presidential review period.

Provided expert testimony in a patent infringement investigation in the vehicle windshield wiper blade
industry. Analyzed financial and industry information to evaluate whether a domestic industry had
been established by the Complainant. Conducted analyses to evaluate the appropriateness of an
exclusion order, cease-and-desist order, and the appropriate amount of the bond associated with the
Presidential review period. Evaluated the counterparty’s claims regarding the economic prong of the
domestic industry requirement.

Conducted survey research in a trademark infringement litigation in the retirement home industry.
Designed the survey questionnaire and sampling approach used to collect data. Analyzed data
collected from the survey in the context of whether there was the likelihood of confusion between the
trademarks at issue.

Developed economic analyses to determine whether there was evidence of commercial success for a
pharmaceutical product in its relevant market. Examined the financial information for the
pharmaceutical product as well as discounted profitability of the product relative to the investments
undertaken to bring the product to market. Evaluated the counterparty’s claims regarding commercial
success.

Conducted survey research in a trademark infringement litigation in the coffee maker industry.
                                                                                                           6
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 38 of 266



Designed sampling approach and survey instrument used to collect data. Analyzed data collected
from the survey in the context of whether secondary meaning could be attached to the trademark at
issue.

Conducted industry research, evaluated economic models, and developed licensing strategy to assist
the valuation and licensing of patented technology and trade secrets in the steel-making industry.
Provided information on the possible ways in which the technology could be licensed and provided
strategic advice on how to set up the licensing agreement.

Developed economic analyses to determine whether there was evidence of commercial success for a
pharmaceutical product in its relevant market. Determined the relevant market for the product.
Examined the financial information for the pharmaceutical product as well as the market presence of
the product. Accounted for relevant macroeconomic, industry, and company-specific factors in
examining the pharmaceutical product’s performance.

Provided expert testimony in a patent infringement litigation in the commercial bakery tray industry.
Conducted analyses to determine the relevant market. Determined economic damages due to lost
profits on lost sales, price erosion, and reasonable royalties.

Provided expert testimony in a patent infringement investigation in the smartphone, tablet, and other
wireless devices industries. Analyzed the relevant markets to evaluate whether harm to public interest
was likely to occur if the Commission was to grant the Complainant an exclusion order.
Evaluated the counterparties’ claims regarding potential harm to public interest under the proposed
exclusion order.

Provided expert testimony in a trademark infringement litigation in the tool industry. Evaluated the
survey methodology used by the counterparty to determine whether there was survey evidence of
secondary meaning related to the trade dress of the tools. Also evaluated whether there was a
likelihood of confusion in the marketplace between the asserted trade dress and the accused trade
dress.

Conducted survey research in a trademark and trade dress infringement litigation in the office
supplies industry. Designed sampling approach and survey instrument used to collect data.
Analyzed data collected from the survey in the context of whether there was a likelihood of confusion
in the marketplace between the protected trademark and trade dress and the accused trademark and
trade dress.

Provided expert testimony in patent infringement litigations in the software industry. Designed
sampling approach and survey instrument used to collect data. Analyzed data collected from the
survey in the context of the usage, importance, and purchasing drivers of various software features.
Evaluated the counterparty’s claims regarding various software features.

Provided expert testimony in a trademark infringement litigation in the vegetable produce industry.
Evaluated the survey methodology used by the counterparty to determine whether there was survey
evidence of a likelihood of confusion between the asserted trademark and the accused trademark.
Determined whether survey data were appropriately collected and analyzed to determine likelihood of
confusion.

Conducted survey research in a patent infringement litigation in the smartphone, tablet, MP3 player,

                                                                                                         7
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 39 of 266



and computer industries. Designed sampling approach, experimental design, and survey instrument
used to collect data. Analyzed data collected from the survey in the context of the usage, importance,
and willingness to pay for various product features.

Provided expert testimony in a patent infringement litigation in the medical products industry for the
purposes of a preliminary injunction. Defined the relevant market for the alleged infringing products.
Determined the competitive effect that the accused products would have on the counterparty’s sales
and product prices. Evaluated potential damages claims and the defendant’s ability to pay these
claims. Evaluated the likelihood that the plaintiff would be irreparable harmed by the alleged patent
infringement. Evaluated the counterparty’s opinions as to the effects on its sales and prices of the
alleged infringement.

Provided expert testimony in a patent infringement litigation in the smartphone industry. Evaluated the
survey methodology used by the counterparty to determine the usage of, importance of, and
willingness to pay for the alleged patented smartphone features.

Conducted survey research and econometric analyses in a patent infringement litigation in the digital
content management industry. Evaluated the counterparty’s survey research in the context of the
willingness to pay for various product features.

Provided expert testimony in a patent infringement arbitration in the smartphone industry. Conducted
economic analyses to determine the appropriate balancing royalty payment for a cross license to each
party’s respective patent portfolios, which included patents, divested patents, and standard essential
patents. Evaluated the counterparty’s opinions as to balancing royalty payment.

Conducted survey research in a trade dress matter in the clothing industry. Designed sampling
approach and survey instrument used to collect data. Analyzed data collected from the survey in the
context of whether there was secondary meaning associated with the asserted trade dress.

Conducted survey research in a trade dress matter in the baked goods industry. Designed sampling
approach and survey instrument used to collect data. Analyzed data collected from the survey in the
context of whether there was likelihood of confusion between the asserted trade dress and the
allegedly infringing trade dress.

Provided expert testimony in patent infringement matter in the automotive industry. Evaluated the
markets for the patented product as well as licensing practices in the industry. Developed economic
models to value the patented technology from both parties’ perspectives in order to determine
damages suffered by the plaintiff. Evaluated the opposing expert’s damages opinions attributed to the
counterparty’s alleged infringement.

Provided expert testimony in a patent infringement litigation in the disposable training pants industry.
Evaluated the counterparty’s survey research in the context of the usage, importance, and willingness
to pay for various product features. Evaluated the counterparty’s damages claim as it related to the
use of the counterparty’s survey evidence.

Provided expert testimony in a Lanham Act matter concerning false advertising in the mattress industry.
Developed financial and econometric models to determine to what extent, if any, the alleged false
advertising had on the plaintiff’s sales and profits. Incorporated these models into a determination of the
appropriate damages due to the alleged false advertising.

                                                                                                              8
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 40 of 266




Provided expert testimony in a trademark infringement investigation in the shoe industry. Evaluated the
survey methodology used by the counterparty to determine whether there was a likelihood of confusion
in the marketplace between the asserted trade dress and the accused trade dress.

Provided expert testimony in a patent infringement litigation in the server software industry. Evaluated
the counterparty’s survey research in the context of the usage of various product features. Evaluated
the counterparty’s damages claim as it related to the use of the counterparty’s survey evidence to
apportion the royalty base and set the royalty rate.


Provided expert testimony in a patent infringement litigation in the camera industry. Designed
sampling approach and survey instrument used to collect data. Analyzed data collected from the
survey in the context of the usage and relative importance of various camera features. Evaluated the
counterparty’s claims regarding various software features.

Conducted survey research and developed economic analyses to evaluate claims associated with
alleged false advertising in food industry. Evaluated whether the alleged false advertising had an
adverse impact on the demand for the relevant food product.

Provided expert testimony in a trademark infringement investigation in the digital media content
software industry. Evaluated the survey methodology used by the counterparty to determine whether
there was a likelihood of confusion in the marketplace between the asserted trade dress and the
accused trade dress.

Conducted survey research to evaluate claims associated with alleged false advertising in healthcare
industry. Designed sampling approach and survey instrument used to collect data. Analyzed data
collected from the survey to determine whether there was an impact to the false advertising.

Provided expert testimony in a patent infringement litigation in the telematics devices industry.
Designed sampling approach and survey instrument used to collect data. Analyzed data collected
from the survey in the context of the usage and relative importance of various telematics devices
features.

Provided expert testimony in a trademark infringement litigation in the consumer lighting products
industry. Conducted survey research to determine whether there was a likelihood of confusion in the
marketplace between the asserted trademarks and trade dress and the accused trademarks and trade
dress.

Provided expert testimony in a false advertising litigation in the pharmaceutical industry. Conducted
econometric analyses that were used to determine whether the plaintiff incurred damages due to the
alleged false advertising. Evaluated the counterparty’s counterclaims regarding false advertising
damages.

Provided expert testimony in a patent infringement matter in the automobile industry. Determined the
value that could be associated with the alleged use of the patented technology in one component of a
multicomponent product and the damages associated with that alleged use. Evaluated the
counterparty’s damages claims regarding patent infringement damages.

Provided expert testimony in a trademark infringement litigation in the video and audio editing software

                                                                                                           9
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 41 of 266



industry. Evaluated the survey methodology used by the counterparty to determine whether there was
a likelihood of confusion in the marketplace between the asserted trademark and trade dress and the
accused trademark and trade dress.

Provided expert testimony in multiple litigation related to alleged misrepresentations made in violation of
the Lanham Act in the security services industry. Evaluated the surveys conducted by the
counterparty’s survey expert regarding the impact of the alleged misrepresentations on current
consumers’ decisions of which security services to retain. Evaluated counterparty’s damages claims
and methodology regarding the number of customers lost due to the alleged misrepresentations and
the value of those customers’ accounts.

Provided expert testimony in a patent infringement litigation in the home video game industry.
Evaluated the counterparty’s survey research in the context of the usage and value of various product
features. Evaluated the counterparty’s damages claim as it related to the use of the counterparty’s
survey evidence to apportion the royalty base and set the royalty rate.

Provided expert testimony in multiple patent infringement litigation dealing with an Abbreviated New
Drug Application. Developed economic analyses to determine whether there was evidence of
commercial success for a pharmaceutical product in its relevant market. Determined the relevant
market for the product. Examined the financial information for the pharmaceutical product as well as the
market presence of the product. Accounted for relevant macroeconomic, industry, and company-
specific factors in examining the pharmaceutical product’s performance.

Provided expert testimony in a trademark and copyright litigation in the entertainment industry.
Conducted analyses to determine the value of the asserted intellectual property and the likely structure
of a hypothetical license. Evaluated the counterparty’s claims regarding trademark and copyright
damages.

Provided expert testimony in a trademark infringement litigation in the automotive tire industry.
Conducted survey research to determine whether there was secondary meaning associated with the
asserted trade dress as well as whether there was a likelihood of confusion in the marketplace
between the asserted trade dress and the accused trade dress.

Provided expert testimony in a trademark infringement litigation in the sporting goods industry.
Conducted survey research to determine whether there was a likelihood of confusion in the
marketplace between the asserted trademark and the accused trademark.

Provided expert testimony in a copyright royalty matter involving the distribution of a royalty pool
amongst various claimants. Conducted economic analyses to determine the appropriate methodology
to employ to allocate royalty payments to the claimants.

        Antitrust

Developed economic analyses addressing liability and damage issues in a litigation involving claims of
Robinson-Patman antitrust violations. Analyzed the economic impact of alleged price discrimination on
the sales of the plaintiff using a very large database of sales transactions on a weekly basis for every
cigarette retailer in the continental U.S. over a seven-year period. Developed sophisticated
econometric models to quantify the amount of the economic impact. Reviewed financial and sales


                                                                                                              10
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 42 of 266



records to assess the impact on profits of alleged lost sales due to pricing decisions based on the
higher costs.

Prepared economics analyses pertaining to the market structure, conduct, and performance for the
rapid prototyping machine market. Conducted an economic analysis to determine the appropriate
antitrust market. Determined the amount of market power that certain market participants had in the
marketplace. Determined the effects to competition in the defined market of anticompetitive acts
committed by the counterparty.

Provided expert testimony relating to the processed sugar industry which addressed whether events in
that industry could have led to lost business opportunities for a firm in that industry. Conducted
economic analyses to determine the appropriate market for the products at issue. Examined events in
the industry and conducted industry research to determine the effects of industry events on business
opportunities for that firm.

Developed economic analyses and conducted economic research to determine whether a large
semiconductor manufacturer had a position of dominance in the relevant market for microprocessors.
Analyzed the demand-side and supply-side substitution possibilities in the context of the determination
of the relevant market. Analyzed innovation and competition in the industry to address the issue of
dominance.

Developed analyses to address issues of class certification in a litigation dealing with claims of
anticompetitive conduct in the wooden pallet industry. Addressed plaintiffs’ proposed survey research,
used to estimate damages, by examining their survey methodology using a total survey error approach.

Developed economic and econometric analyses and conducted economic research to determine whether
collusive behavior took place among a group of large manufacturers against a class of downstream
customers in the containerboard market. Analyzed the economics underlying the business and financial
decision made in the operations of the manufacturing business.

Conducted survey research to determine what products and services are likely part of the relevant
market for the purposes of determining substitutes for the products and services of two firms intending
to merge their businesses into one firm.


        General Consulting and Litigation

Evaluated the damages suffered by a domestic manufacturer of orthopedic products as a result of a
breach of best efforts clause by one of its foreign distributors. Reviewed financial and market data to
gauge the performance of the distributor. Determined the revenues and profits lost by the
manufacturer due to the distributor’s failure to use its best efforts. Included an analysis of the value of
returned inventory by the distributor to the manufacturer.

Evaluated the damages suffered by a domestic manufacturer of orthopedic products as a result of a
breach of its contract with one of its domestic distributors. Reviewed financial and market data to
gauge the performance of the distributor. Evaluated the use of mortality tables in the context of the
plaintiff’s expert report. Developed sophisticated NPV models that determined the revenues and
profits lost by the distributor due to the breach of contract.

Provided consulting expertise to assist a large data collection and media ratings company in best
practices improvements regarding its telephone survey operations. Conducted research into its
                                                                                                              11
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 43 of 266



current methods for conducting telephone surveys, including analyses of large databases of calling
records and outcomes. Developed multivariate statistical models to better forecast calling outcomes
and researched improved calling rules to enhance performance.

Provided expert testimony in a breach of contract litigation in which economic analyses were used to
determine the loss of members and members’ purchases suffered by a large hardware cooperative due
to the breach of contract by a large accounting firm. Using large data sets provided by the coop,
developed econometric analyses that gauged the economic impact of a large financial loss suffered by
the cooperative due to the breach of contract while accounting for unrelated events surrounding the
announcement of the loss.

Provided expert testimony in a breach of contract litigation related to software usage and the payment
of royalties. Developed analyses that determined the number of licenses for which a software
company was not paid a royalty for the use of the licenses. Evaluated the survey data and survey
methodology used by the counterparty to determine the extent to which an embedded software
program included in a larger software package was invoked.

Provided expert testimony in a breach of contract litigation related to product failure and the loss of
business in the auto parts industry. Developed economic analyses to define properly the relevant
market, estimate market size, and determine other factors that impacted the plaintiff’s business.
Evaluated the counterparty’s use of product diffusion models to quantify damages due to lost business.

Provided consulting expertise to assist a large data collection and media ratings company in best
practices improvements regarding its telephone survey operations. Conducted research of large
databases of calling records and outcomes. Developed cost analyses to identify the direct and indirect
costs of certain outcomes. Recommended alternative data collection methods and other best
practices suggestions to minimize the costs of undesirable outcomes without compromising data
quality.

Developed economic analyses to determine damages resulting from a breach of a license agreement
between companies in the flat screen television industry. Evaluated counterparty’s damages claims of
foregone royalties and loss of enterprise value due to the breach.

Provided expert testimony in a litigation related to violations of ballot secrecy in the election of union
officials. Developed statistical models to examine voting patterns and voter turnout from the contested
elections to evaluate claims that the violation of ballot secrecy impacted election results. Evaluated
counterparty’s vote reallocation models to determine their reasonableness.

Evaluated the survey conducted by the counterparty’s survey expert regarding the product
characteristics and specifications that were factors in consumers’ purchasing decisions of large,
high-end computer servers. Conducted analyses of survey data to determine the importance of
certain purchase drivers in the context of consumers’ overall decision-making process.

Developed a multi-stage stratified sampling design used to draw samples from a large wholesaler of
precious stones for the purposes of valuing the wholesaler’s precious stones inventory. Derived
formulae for the sample estimates and variances of the sample estimates. Consulted on appropriate
sample sizes to obtain desired level of precision for the sample estimates. Programmed the sample
design and calculation of sample estimates and variances using statistical software.

Developed economic analyses using multiple, large databases to evaluate competitive relationships
between certain trade shows in the trade show industry. Determined whether certain trade shows
                                                                                                             12
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 44 of 266



detracted from the commercial success of other trade shows. Developed a survey and sampling
methodology to collect relevant economic data. Developed approaches to determine the amount and
degree of competitive overlap across various trade shows.

Provided expert testimony in a litigation related to the alleged devaluation of class members Rewards
points due to a change in the customer rewards program. Developed analyses to quantify the
economic impact of the program change on class members’ points. Evaluated the counterparty’s
damages claims of economic harm due to the breach of the program agreement.

Provided expert testimony in a litigation related to product liability in an automobile accident.
Determined the diminished earning capacity of the injured party using economic and financial models
to gauge potential lost earnings and benefits. Evaluated counterparty’s damages claims and
methodology to determine their reasonableness.

Developed economic analyses based on proprietary data, third-party research, and survey data to
determine the amount of economic damages attributable to a larger product failure and product recall
in the refrigerator industry. Evaluated the counterparty’s analyses and damages claims of the
economic harm due to the product failure and recall.

Conducted survey research to evaluate movie theater attendance patterns, reasons for going to movie
theaters, the relative importance of these reasons in attending movies, and pricing information for
movie theater products. Designed the survey questionnaire and sampling approach. Oversaw the
data collection of both internet and in-person surveys. Conducted various statistical survey analyses.

Provided expert testimony in a litigation related to an alleged breach of contract in the commercial
parking garage industry. Using advanced statistical models, determined the amount of lost garage
parkers due to the alleged breach of contract. Evaluated counterparty’s lost garage parker claims and
methodology to determine their reasonableness.

Evaluated the survey conducted by a large survey research firm regarding farming methods and
subsistence in third world countries in the context of a professional malpractice claim. Conducted
analyses of survey methodology and survey data to determine whether the survey conformed to
survey best practices and whether the survey likely suffered from bias.

Provided expert testimony in a product liability litigation in the fruit industry. Developed a multi-stage
stratified sampling design used to select at random samples of fruit trees from the target population.
Oversaw and led the collection of samples to be used by technical experts in their analyses. Derived
formulae for the sample estimates and variances of the sample estimates. Consulted on appropriate
sample sizes to obtain desired level of precision for the sample estimates.

        Finance

Reverse engineered and analyzed an expert’s 10(b)-5 damages model surrounding the quantification
of financial losses by a class of the company’s shareholders. Proposed possible adjustments to the
model that would provide a more reliable estimate of damages. Developed a large database and the
modeled daily stock prices and trader activity for a five-year period.

Conducted financial analyses of a trader’s trading activity where it was alleged the trader late traded
into and out of various mutual funds over approximately a three-year period. Constructed a large data
base of every S&P futures transaction for approximately a six-year period and a large database of all of
the trader’s trades. Analyzed the trading activity of the trader using these databases. Developed
                                                                                                           13
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 45 of 266



econometric models based on this analysis to determine to what extent, if any, the trader late traded.
Evaluated the econometric models provide by the counterparty alleging late trading.

Conducted and consulted on analyses of traders’ and mutual employees trading activities in which
simulation of trading activity was done following pre-specified trading rules to determine the total next-
day net NAV return and the amount of dilution for trading within a given mutual fund. Analyzed and
consulted on the comparison of simulation based on these pre-specified trading rules to litigants’
trading activities as well as to baseline simulations where next-day net NAV return and the amount of
dilution was determined from trading done on randomly determined trade days.

Provided expert testimony in a malpractice litigation concerning issues related to a company’s
reorganization of its debts. Conducted and evaluated various analyses, including event studies, to
determine the effect information in the proxy statement for a bond offering, as well as other information
available at that time, had on the litigant’s bond prices.

Provided expert testimony in a bankruptcy litigation involving the valuation of PCS licenses in the
wireless telephone industry. Evaluated econometric models used to value the PCS licenses by the
counterparty’s expert. Examined factors that impacted license value and determined appropriateness
of the valuation models.

Conducted economic analyses to determine the likelihood of lending discrimination by a large finance
company in the market for consumer automobile loans. Examined and developed large databases
that included financing transactions between the large lender and individual borrowers. Developed
sophisticated econometric models to determine whether evidence suggested lending decisions were
made on the basis of inappropriate consumer characteristics.

Conducted economic analyses of various reasons for the magnitude and change in personal
bankruptcy filings used for credit risk management and marketing analytics in the credit card industry.
Developed statistical models based on various economic variables to explain and forecast personal
bankruptcy filings. Developed forecasts of underlying primitive variables in the overall forecasting
models.

Conducted survey research in a litigation in the private equity fund industry. Designed the survey
questionnaire and sampling approach used to collect data. Analyzed data collected from the survey to
examine investors’ decision-making processes and which characteristics of private equity funds
influence investors’ decisions.

Evaluated the financial models developed by the counterparty’s expert to value nuclear power plants and
the potential synergies realized by fleet management of nuclear power plants.

PUBLICATIONS AND SPEECHES

“Economist Tools: Surveys, Citation Analysis, and Regressions.” 2018 Patent Damages Symposium.
LES Washington DC Chapter, Sidley Austin, September 2018.

“Improving the Effectiveness of Your Trademark Survey Evidence.” The Knowledge Group, WebEx
Presentation, August 2018.

“Patent Infringement Litigation: A Thorough Analysis of 2018 Developments and Its Implications for the
Year Ahead.” The Knowledge Group, WebEx Presentation, August 2018.

                                                                                                             14
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 46 of 266



“Patent Infringement: A Thorough Analysis of 2017 Developments and Their Impacts in 2018.” The
Knowledge Group, WebEx Presentation, May 2018.

“Understanding and Calculating Lost Profits Damages in Copyright and Trademark Cases.” Mitchell
Silberberg & Knupp LLP, March 2018.

“Utilizing Surveys in Trademark Litigation.” The Knowledge Group, WebEx Presentation, October
2017.


“Understanding and Calculating Lost Profits Damages.” The Knowledge Group, WebEx Presentation,
August 2017.


“Design Patent Damages.” The Knowledge Group, WebEx Presentation, July 2017.

“Trademark and False Advertising Litigation: Significant Issues & Updates.” The Knowledge Group,
WebEx Presentation, June 2017.


“Survey Research in Litigation” with Paul J. Lavrakas. Litigation Services Handbook: The Role of the
Financial Expert. Roman L. Weil, Daniel G. Lentz, and Elizabeth A. Evans, editors. Sixth Edition. John
Wiley & Sons, Inc. Hoboken, NJ. 2017.


“Patent Infringement: A Legal and Economic Outlook.” The Knowledge Group, WebEx Presentation,
March 2017.


“Patent Damages 2016: A Year in Review.” American Intellectual Property Law Association, WebEx
Presentation, February 2017.


“The Evolving Landscape in the Calculation of Patent Damages - Reasonable Royalties.” The
Knowledge Group, WebEx Presentation, February 2017.


“Expert Testimony and Survey Methodology in False Advertising Cases: A 2017 Perspective.” The
Knowledge Group, WebEx Presentation, January 2017.


“Patent Act Damages in Light of Samsung v. Apple: Understanding Article of Manufacture, Profit
Apportionment and Consumer Surveys.” New York State Bar Association Annual Meeting – Intellectual
Property Law Section. January 2017.


“How to Design Effective Consumer Surveys for Trademark and False Advertising Cases: Practical
Guide.” The Knowledge Group, WebEx Presentation, July 2016.


“Survey Research in Trademark Cases.” Illinois Institute of Technology Chicago-Kent College of
Law, April 2016.


“False Advertising: Understanding the Legal Issues in 2016.” The Knowledge Group, WebEx
Presentation, March 2016.



                                                                                                     15
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 47 of 266



“Survey Research in Trademark Cases.” Pattishall, McAuliffe, Newbury, Hilliard & Geraldson LLP,
March 2016.


“The Use of Surveys in Patent Litigations.” Intellectual Property Organization, Damages and Injunctions
Committee, December 2015.


“Current Knowledge and Considerations Regarding Survey Refusals: Executive Summary of the
AAPOR Task Force Report on Survey Refusals” with David Dutwin, John D. Loft, Jill E. Darling, Allyson
L. Holbrook, Timothy P. Johnson, Ronald E. Langley, Paul J. Lavrakas, Kristen Olson, Emilia Peytcheva,
Timothy Triplett, and Andrew Zukerberg. Public Opinion Quarterly, Volume 79, Number 2, Summer 2015,
pp. 411-419.


“Recent Trends and Developments in Patent and Trademark Damages.” Corporate Counsel IP
Seminar, Nixon Peabody, June 2015.


“Trademark Damages and Survey Research in Patent and Trademark Cases.” Kenyon & Kenyon,
March 2015.


“Future Trends in False Advertising.” The Knowledge Group, WebEx Presentation, November 2014.


“Survey Research in Litigation” with Paul J. Lavrakas. Litigation Services Handbook: The Role of the
Financial Expert. Roman L. Weil and Daniel G. Lentz, editors. Fifth Edition 2014 Cumulative
Supplement. John Wiley & Sons, Inc. Hoboken, NJ. 2014.


“Current Knowledge and Considerations Regarding Survey Refusals” with David Dutwin, John D. Loft,
Timothy Triplett, and Ronald E. Langley. 2014 American Association of Public Opinion Research
Conference, Anaheim, CA, May 2014.


“Monetary Relief Under the Lanham Act.” Chicago Bar Association, Assessing Damages in Intellectual
Property Cases, Chicago, IL, April 2012.


“Flying through Turbulence: Key Take-Aways from Recent Patent Damages Decisions.” 2011 Locke
Lord IP Damages Summit, Dallas, TX, October, 2011.


“Patent Damages” with Thomas I. Ross. Intellectual Property Law Association of Chicago, Patent Law
Symposium 2010, Chicago, IL, October 2010.


Encyclopedia of Survey Research Methods, Contributor and Member of Advisory Board, Sage
Publications, Thousand Oaks, CA, (2008).


“Price Erosion and Elasticity of Demand: Are the Courts Getting It Right?” IP Remedies (American Bar
Association), (July 2008).

 “Costs of Refusals in Large RDD National Surveys” with Paul J. Lavrakas. 2007 American Association
of Public Opinion Research Conference, Anaheim, CA, May 2007.


                                                                                                      16
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 48 of 266



“Gaining Efficiencies in Scheduling Callbacks in Large RDD National Surveys” with Paul J. Lavrakas,
Charles W. Shuttles, Gail Daily, Tracie Yancey, and Ralph Watkins.

       o   2007 American Association of Public Opinion Research Conference, Anaheim, CA, May
           2007.

       o   2006 Telephone Survey Methodology Conference II, Miami, FL, January 2006.

       o   2005 American Association for Public Opinion Research Annual Meeting, Miami, FL, May
           2005.

       o   2004 American Statistical Association Annual Meeting, Toronto, Ontario, August 2004.

“An Index to Measure and Track Consumer Debt Conditions” with Lucia F. Dunn and Paul J. Lavrakas,
2000 American Statistical Association Annual Meeting, Indianapolis, IN, August 2000.

“A Debt Stress Index for Measuring the Stress Associated with One's Total Debt”, with Paul J.
Lavrakas, Lucia F. Dunn, and T.H. Kim, American Statistical Association’s Proceedings of the
Section on Government Statistics and Social Statistics Section, (2000).

“Uses of Survey Data in Tracking Consumer Debt”, with Lucia F. Dunn and Paul J. Lavrakas,
American Statistical Association’s Proceedings of the Section on Government Statistics and Social
Statistics Section, (2000).

“Investigating Unit Non-response in a RDD Survey”, with Paul J. Lavrakas and Elizabeth Stasny,
American Statistical Association’s Proceedings of the Section on Survey Research Methods, (1999).

“Achieving an Optimum Number of Callback Attempts: Cost-Savings vs. Non-response Error Due to
Non-contacts in RDD Surveys”, with Brian E. Harpuder, American Statistical Association’s Proceedings
of the Section on Survey Research Methods, (1999).

“An Examination of Call Attempts for a RDD Study: The Buckeye State Poll”, 1999 Midwest
Association for Public Opinion Research Annual Meeting, Chicago, Illinois, November 1999.

“Investigating Unit Non-response in a RDD Survey” with Paul J. Lavrakas and Elizabeth Stasny.

       o   54th Annual Meeting of the American Association for Public Opinion Research, St. Pete’s
           Beach, Florida, May 1999.

       o   1998 Midwest Association for Public Opinion Research Annual Meeting, Chicago, Illinois,
           November 1998.

“Achieving an Optimum Number of Callback Attempts: Cost-Savings vs. Non-response Error Due to
Non-contacts in RDD Surveys”, with Brian E. Harpuder.

       o   54th Annual Meeting of the American Association for Public Opinion Research, St. Pete’s
           Beach, Florida, May 1999.

       o   1998 Midwest Association for Public Opinion Research Annual Meeting, Chicago, Illinois,
           November 1998.




                                                                                                       17
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 49 of 266



“Some Results from the Buckeye State Poll to Economic and Political Survey Questions” with
Trevor N. Tompson, 58th Annual Meeting of the Ohio Association of Economists and Political
Scientists, Columbus, Ohio, October 1998.

“Money Demand and the Moderate Quantity Theory of Money” with J. Huston McCulloch, Fall Meeting
of the Midwest Macroeconomics Association, Bloomington, Indiana, September 1998.

“Consumer Confidence and Interest Rate Measures Using Survey Data” with Lucia F. Dunn, Meeting of
the Columbus Association of Business Economists, Columbus, Ohio, November 1997.

REFEREE

Journal of Official Statistics, Public Opinion Quarterly, Survey Methodology

PROFESSIONAL AFFILIATIONS


American Economic Association                  American Finance Association

International Trademark Association            American Association of Public Opinion Research

Intellectual Property Owners Association       Licensing Executives Society




                                                                                                  18
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 50 of 266




            Exhibit 2
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 51 of 266




                                 JEFFERY A. STEC, Ph.D.
                            BERKELEY RESEARCH GROUP, LLC
                         70 W. Madison Suite 5000 | Chicago, IL 60602

                                          Direct: 312.429.7970
                                          jstec@thinkbrg.com

PREVIOUS TESTIMONY

American National Can Company v. Continental PET Technologies, Inc. Case No. B90-558 (EBB),
United States District Court – District of Connecticut. Expert Report, Response Expert Report,
Deposition Testimony.

Cigarettes Cheaper! v. R.J. Reynolds Tobacco. Case No, 99 C. 1174, United States District Court –
Northern District of Illinois, Eastern Division. Declaration.

MKS Software v. Mentor Graphics Corporation. Case No. 02-424-A, United States District Court –
Eastern District of Virginia, Alexandria Division. Expert Report.

Peaceable Planet, Inc. v. Ty Inc. and H. Ty Warner. Case No. 01 C 7350, United States District Court
– Northern District of Illinois. Declaration.

Finnsugar Bioproducts, Inc. v. The Amalgamated Sugar Company, LLC and Amalgamated Research
Inc. Case No. 97 C 8746. United States District Court – Northern District of Illinois, Eastern Division.
Rebuttal Expert Report.

BIAX Corporation v. Apple Computer, Inc.; International Business Machines Corporation; and
Motorola, Inc. Case No. 01-601-KAJ, United States District Court – District of Delaware. Expert Report,
Declaration.

TruServ Corporation v. Ernst & Young. Case No. 51 Y 181 01333 02, American Arbitration Association.
Expert Report, Rebuttal Expert Report, Deposition Testimony, Arbitration Testimony.

Smith Wholesale Company, Inc. et al. v. R.J. Reynolds Tobacco. Case No. 2:03-CV-30. United States
District Court – Eastern District of Tennessee. Declaration.

JLJ, Inc. et al. v. Santa’s Best Craft, et al., Case No. C-3-02-00513. United States District Court –
Southern District of Ohio. Rebuttal Expert Report.

Ventas, Inc. v. Sullivan & Cromwell, Civil Action No. 5232-02. Superior Court of the District of
Columbia. Expert Statement, Deposition Testimony.

Direct Report Corporation d/b/a Shareholder.com v. CCBN.com, Inc. et al. Civil Action No. 09- 10535
PBS. United States District Court – District of Massachusetts. Expert Report.

Leelanau Wine Cellars, Ltd. v. Black & Red, Inc. d/b/a Chateau de Leelanau et al. Case No. 1:01-
CV-319. United States District Court – Western District of Michigan. Declaration, Deposition
Testimony, Trial Testimony by Designation.

                                                                                                           1
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 52 of 266




Mark A. Freeman and Timothy K. Stringer v. Gerber Products Company. Case No. 02-2249-JWL.
United States District Court – District of Kansas. Declaration.

Elaine L. Chao, Secretary of Labor, U.S. Department of Labor v. Local 1700, Amalgamated Transit
Union. Case No. 2:05 CV 718 PGC. United States District Court – District of Utah, Central Division.
Expert Report, Deposition Testimony.

In re: Airadigm Communications, Inc. Case No. 06-10930. United States Bankruptcy Court – Western
District of Wisconsin. Rebuttal Expert Report, Deposition Testimony.

Cozad Trailer Sales, LLC v. Rackley Bilt Trailer Sales, Inc. et al. E.D. Case No. 2:05-cv-01181 WBS
DAD. United States District Court – Eastern District of California, Sacramento Division. Expert Report.

Fendi Adele S.R.L., et al. v. Burlington Coat Factory Warehouse, Inc., et al. Case Nos. 06-CV-0085
(LBS) (MHD); 06-CV-0243 (JES) (MHD); 06-CV-0244 (JES) (MHD); 06-CV-0245 (JES) (MHD); 06-
CV-7084 (JGK) (MHD). United States District Court – Southern District of New York, Declaration.

Lucky Brand Dungarees, Inc. and Liz Claiborne, Inc. v Ally Apparel Resources LLC d/b/a Get Lucky,
Key Apparel Resources, Ltd., Marcel Fashion Group, Inc. and Ezra Mizrachi. Civil Action No. 05 CV
6757-LTS. United States District Court – Southern District of New York, Rebuttal Expert Report,
Deposition Testimony.

Johnson & Johnson and Johnson & Johnson Consumer Companies, Inc. v. Perrigo Company and
Perrigo New York, Inc., F/K/A Clay-Park Labs, Inc. Civil Action No. 1:006-CV-7198 (DLC) (JCF).
United States District Court – Southern District of New York, Rebuttal Expert Report, Declaration,
Deposition Testimony.

Jon Synder, Inc. f/d/b/a JBS Technologies v. Matsushita Electric Corporation of America d/b/a
Panasonic Telecommunications Systems Company, et al. Civil Action No. 03 CV 00524. Court of
Common Pleas, Jefferson County, OH. Rebuttal Expert Report.

McKesson Automation, Inc. v. Swisslog Italia S.P.A. and Translogic Corporation. Case No. 06-028
(KAJ). United States District Court – District of Delaware. Expert Report.

Symbol Technologies, Inc. v. Janam Technologies, LLC. Case No. 01:08cv340. United States District
Court – District of Delaware. Declaration, Deposition Testimony.

Peter J. Weller et al. v. Sprint Communications, L.P. AAA Reference No. 11 181 00070 06. Expert
Report, Rebuttal Expert Report.

SRAM Corporation v. Formula S.R.L. and Perigeum Development, Inc. d/b/a Formula Brake U.S.A., No.
1:06-CV-1025 and No. 1:07-CV-1565. United States District Court – Northern District of Illinois, Eastern
Division. Rebuttal Expert Report, Deposition Testimony.

American Medical Systems, Inc. and Laserscope v. Laser Peripherals, LLC, No. 08-CV-4798
(JNE/FLN). United States District Court – District of Minnesota. Rebuttal Expert Report, Deposition
Testimony.




                                                                                                           2
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 53 of 266



Airframe Systems, Inc. f/k/a Airline Software, Inc., v. Raytheon Company and L-3 Communications
Corporation, No. 1:08-cv-11940-WGY. United States District Court – District of Massachusetts.
Rebuttal Expert Report.

Justin P. Toronyi et al. v. Honeywell International Inc. et al., No. 09 L 14818. Circuit Court of Cook
County Illinois County Department – Law Division. Rebuttal Expert Report, Deposition Testimony.

CNH America LLC and Blue Leaf, L.P., Inc. v. Kinze Manufacturing, Inc. No. 08-945-GMS. United
States District Court – District of Delaware. Expert Report, Second Expert Report, Deposition
Testimony.

W.L. Gore & Associates, Inc., and Gore Enterprise Holdings, Inc. v. Medtronic, Inc., Medtronic USA,
Inc., and Medtronic Vascular, Inc. No. 10-cv-04441. Eastern District of Virginia – Norfolk Division.
Expert Report, Deposition Testimony, Trial Testimony.

Image Processing Technologies, LLC v. Canon Inc. and Canon U.S.A., Inc. No. 10-cv-03867 (LDW)
(ETB). United States District Court – Eastern District of New York. Rebuttal Expert Report,
Deposition Testimony.

In the Matter of Certain Video Analytics Software Systems, Components Thereof, and Products
Containing Same, United States International Trade Commission, Washington, D.C. Investigation
Number 337-TA-795. Expert Report, Deposition Testimony, Expert Witness Statement, Hearing
Testimony.

Chicago Loop Parking LLC v. The City of Chicago, No. 51 115 Y 00231 11, American Arbitration
Association. Rebuttal Expert Report, Deposition Testimony, Arbitration Testimony.

In the Matter of Certain Wiper Blades. United States International Trade Commission, Washington,
D.C. Investigation Number 337-TA-816. Expert Report, Rebuttal Expert Report, Deposition Testimony,
Declaration, Expert Witness Statement, Rebuttal Expert Witness Statement.

ADT Security Services, Inc. v. Security One International, Inc. et al. No. 4:11-cv-05149-YGR. United
States District Court – Northern District of California Oakland Division. Rebuttal Expert Report,
Deposition Testimony, Trial Testimony.

ORBIS Corporation v. Rehrig Pacific Company. No. 12-cv-1073-JPS. United States District Court –
Eastern District of Wisconsin Milwaukee Division. Declaration, Expert Report, Deposition Testimony.

Symantec Corporation v. Veeam Software Corporation. No. 3:12-cv-00700 SI. United States District
Court – Northern District of California San Jose Division. Expert Report, Declaration.

In the Matter of Certain Wireless Devices with 3G and/or 4G Capabilities and Components Thereof.
United States International Trade Commission, Washington, D.C. Investigation Number 337-TA- 868.
Expert Report, Deposition Testimony, Expert Witness Statement, Rebuttal Expert Witness Statement,
Hearing Testimony.

Symantec Corporation v. Acronis, Inc. et al. No. 3:11-cv-05310 EMC. United States District Court –
Northern District of California San Francisco Division. Expert Report, Deposition Testimony.




                                                                                                         3
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 54 of 266



Administradora de Citricos de Costa Rica S.A., et al. v. E.I. Du Pont De Nemours & Company, Inc. No.
01-6935-CA. Circuit Court of the 11th Judicial Circuit in and for Miami Dade County, Florida.
Expert Report, Deposition Testimony, Trial Testimony.

NatureSweet, Ltd. v. Mastronardi Produce Ltd., Mastronardi Produce-USA, Inc., and Worldwide
Plastics Co. No. 03-12-CV-1424-G-BD. United States District Court – Northern District of Texas
Dallas Division. Rebuttal Expert Report, Deposition Testimony.

Symantec Corporation v. Acronis, Inc. et al. No. 3:12-cv-05331 JST. United States District Court –
Northern District of California San Francisco Division. Expert Report, Deposition Testimony.

The Black & Decker Corporation et al. v. Positec USA, Inc. et al. No. 1:11-cv-05426. United States
District Court – Northern District of Illinois Eastern Division. Rebuttal Expert Report, Deposition
Testimony.

Dish Network, LLC v. Fun Dish, Inc. et al. No. 1:08-cv-01540. District Court – Northern District of
Ohio Eastern Division. Rebuttal Expert Report, Declaration, Deposition Testimony.

Dentsply International Inc. v. US Endodontics, LLC. No. 2:14-cv-00196. United States District Court
– Eastern District of Tennessee. Declaration, Expert Report, Deposition Testimony, Hearing
Testimony.

In the Matter of Certain 3G Mobile Handsets and Components. United States International Trade
Commission, Washington, D.C. Investigation Number 337-TA-613. Expert Report, Rebuttal Expert
Report, Deposition Testimony, Expert Witness Statement, Rebuttal Expert Witness Statement, Hearing
Testimony.

DataQuill Limited v. ZTE Corporation et al. No. 2:13-cv-634. United States District Court – Eastern
District of Texas – Marshall Division. Expert Report, Trial Testimony.

Samsung Electronics Co., Ltd. (Korea) v. Nokia Corporation (Finland). International Chamber of
Commerce. ICC Case No. 19602/AGF/RD (c. 19638/AGF). Rebuttal Expert Report, Arbitration
Testimony.

Select Comfort Corporation v. Tempur Sealy International, Inc., d/b/a Tempur-Pedic et al. No. 13- cv-
02451 (DWF/SER). United States District Court – District of Minnesota. Rebuttal Expert Report,
Deposition Testimony.

In the Matter of Certain Footwear Products. United States International Trade Commission, Washington,
D.C. Investigation Number 337-TA-936. Rebuttal Expert Report, Deposition Testimony, Rebuttal
Witness Statement, Trial Testimony by Designation.

Parallel Networks Licensing, LLC v. Microsoft Corporation. No. 13-2073-SLR. United States District
Court – District of Delaware. Rebuttal Expert Report, Deposition Testimony.

Kimberly-Clark Worldwide, Inc. and Kimberly-Clark Global Sales, LLC. v. First Quality Baby Products,
LLC and First Quality Retail Services, LLC, and First Quality Consumer Products, LLC. No. 1:14-cv-
01466-WCG. United States District Court – Eastern District of Wisconsin – Green Bay. Rebuttal Expert
Report.



                                                                                                        4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 55 of 266



Barn Light Electric Company, L.L.C v. Barnlight Originals, Inc., Hi-Lite Manufacturing Company, Inc.,
and Jeffrey L. Ohai. No. 8:14-cv-1955-T-35AEP. United States District Court – Middle District of
Florida. Expert Report, Deposition Testimony.

Intellectual Ventures I LLC and Intellectual Ventures II LLC v. Canon Inc. and Canon U.S.A., Inc. No.
11-cv-792-SLR. United States District Court – District of Delaware. Expert Report, Deposition
Testimony.

Ferring B.V. v. Perrigo Company, Perrigo Company PLC, Perrigo Company of Tennessee, Perrigo
New York Inc., and Fera Pharmaceuticals, LLC. No. 2:14-cv-01653. United States District Court –
Eastern District of New York. Expert Report.

Signal IP, Inc. v. American Honda Motor Co., Inc. and Honda of America Mfg., Inc. No. 2:14-cv- 2454.
United States District Court – Central District of California. Rebuttal Expert Report, Deposition
Testimony.

Ferring Pharmaceuticals, Inc. v. Braintree Laboratories, Inc. No. 13-cv-12553. United States District
Court – District of Massachusetts. Expert Report, Rebuttal Expert Report, Deposition Testimony,
Declaration. Supplemental Report.

Avid Technology, Inc. v. Media Gobbler, Inc. No. 1:14-cv-13746 PBS. United States District Court –
District of Massachusetts. Rebuttal Expert Report, Deposition Testimony.

Linkepic Inc., GMAX Inc., Veoxo Onc., and Justin London v. Vyasil, LLC, Mehul Vyas, Karl Wittstrom,
and Ryan Tannehill. No. 12-cv-9058. United States District Court – Northern District of Illinois Eastern
Division. Expert Report.

Blitzsafe Texas, LLC v. Toyota Motor Corporation et al. No. 2:15-cv-01277 United States District Court
– Eastern District of Texas Marshall Division. Rebuttal Expert Report, Deposition Testimony.

ADT LLC and ADT US Holdings, Inc. v. Capital Connect et al. No. 3:15-cv-02252-B. United States
District Court – North District of Texas Dallas Division. Rebuttal Expert Report.

ADT LLC v. Security Networks, LLC and Vision Security, LLC. No. 9:12-cv-81120-DTKH. United
States District Court – Southern District of Florida Palm Beach Division. Rebuttal Expert Report.

Biscotti Inc. v. Microsoft Corp. No. 2:13-cv-01015-JRG-RSP. United States District Court – Eastern
District of Texas – Marshall Division. Rebuttal Expert Report, Deposition Testimony.

United Therapeutics Corporation v. Watson Laboratories, Inc. No. 3:15-cv-05723-PGS-LHG. United
States District Court – District of New Jersey. Expert Report, Deposition Testimony.

Lions Gate Entertainment, Inc. v. TD Ameritrade Services Company et al. No. 15-cv-05024-DDP-E.
United States District Court – Central District of California – Western Division. Rebuttal Expert Re- port,
Deposition Testimony.

Toyo Tire & Rubber Co., Ltd. et al. v. Atturo Tire Corporation, et al. No. 1:14-cv-00206. United States
District Court – Northern District of Illinois – Eastern Division. Expert Report, Rebuttal Expert Report,
Deposition Testimony.



                                                                                                              5
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 56 of 266



Rawlings Sporting Goods Company, Inc. v. Easton Diamond Sports, LLC. No. 4:17-cv-02259-RLW.
United States District Court – Eastern District of Missouri – Eastern Division. Declaration.

In the Matter of Distribution of the 2010, 2011, 2012 and 2013 Cable Royalty Funds. No. 14-CRB-
0010-CD (2010-2013). Copyright Royalty Judges. Rebuttal Written Testimony, Hearing Testimony.

United Therapeutics Corporation et al. v. Actavis Laboratories FL, Inc. No. 3:16-cv-01816-PGS-
LHG; 3:16-cv-03642- PGS-LHG. United States District Court – District of New Jersey. Expert Report.

Barrington Music Products, Inc. v. Guitar Center Stores, Inc. et al. No. 3-16-cv-00006-RLM-MGG. United
States District Court – Northern District of Indiana – South Bend Division. Expert Report.

Republic Technologies (NA), LLC and Republic Tobacco, L.P. v. BBK Tobacco & Foods, LLP d/b/a HBI
International. No. 1:16-cv-03401. United States District Court – Northern District of Illinois – Eastern
Division. Expert Report, Deposition Testimony.

Watson Laboratories, Inc. v. United Therapeutics Corporation. Case IPR2017-01621. United States
Patent and Trademark Office before the Patent Trial and Appeal Board. Declaration.

Watson Laboratories, Inc. v. United Therapeutics Corporation. Case IPR2017-01622. United States
Patent and Trademark Office before the Patent Trial and Appeal Board. Declaration.

BASF Corporation v. Johnson Matthey Inc. No. 1:14-cv-01204-RGA. United States District Court for the
District of Delaware. Rebuttal Expert Report, Deposition Testimony.

Rimini Street, Inc. v. Oracle International Corporation et al. Case No. 2:14-cv-01699-LRH-CWH. United
States District Court – District of Nevada. Rebuttal Expert Report, Deposition Testimony.

Louisiana-Pacific Corporation v. James Hardie Building Products, Inc. Case No. 3:18-cv-00447. United
States District Court – Middle District of Tennessee at Nashville. Rebuttal Expert Report. Hearing
Testimony.

Sound View Innovations, LLC v. Hulu, LLC. Case No. 2:17-cv-04146-JAK-PLA. United States District
Court – Central District of California – Western Division. Expert Report.

The United States and the Administrators of the Tulane Educational Fund v. Cytogel Pharma, LLC. Case
No. 2:16-cv-13987. United States District Court – Eastern District of Louisiana. Rebuttal Expert Report,
Deposition Testimony.

Noven Pharmaceuticals, Inc. v. Mylan Technologies Inc. et al. Case No. 1:17-cv-01777. United States
District Court for the District of Delaware. Declaration.

Car-Freshner Corporation et al. v. American Covers LLC F/K/A American Covers, Inc. D/B/A HandStands,
Energizer Brands, et al. Case No. 5:17-cv-171 (TJM/ATB). United States District Court – Northern District
of New York. Expert Report, Deposition Testimony, Declaration.

wedi Corp. v. Brian Wright, Sound Product Sales LLC, and Hydro-Blok USA LLC. United States District
Court – Western District of Washington at Seattle. Rebuttal Expert Report.


                                                                                                           6
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 57 of 266



SEVEN Networks, LLC v. Samsung Electronics American, Inc. et al. No. 2:17-cv-00441-JRG. United
States District Court – Eastern District of Texas – Marshall Division. Rebuttal Expert Report, Deposition
Testimony.

SEVEN Networks, LLC v. ZTE (USA), Inc. et al. No. 3:17-cv-01495-M. United States District Court –
Northern District of Texas – Dallas Division. Rebuttal Expert Report, Deposition Testimony.

Allergan USA, Inc. v. Prescriber’s Choice, Inc. et al. No. 8:17-cv-01550. United States District Court –
Central District of California – Southern Division. Expert Report.

London Computer Systems, Inc. v. Zillow, Inc. No. 1:18-cv-00696. United States District Court – Southern
District of Ohio – Western Division, Cincinnati. Declaration, Deposition Testimony.




                                                                                                            7
                                   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 58 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 3.0
Documents Reviewed and/or Relied Upon


Legal Filings
Complaint and Demand for Jury Trial ("Complaint"), dated October 9, 2018.
Plaintiff's Motion for Preliminary Injunction and Memorandum of Law in Support, dated November 2, 2018.
Declaration of Brock Sine, dated November 2, 2018.
Declaration of Dylan Parrish, dated November 2, 2018.
Declaration of Jennifer Linton, dated November 2, 2018.
Declaration of Joel Clark, dated November 2, 2018.


Public Documents
Ballou, Janice. “Open-Ended Question,” Encyclopedia of Survey Research Methods, Paul J. Lavrakas, Editor, SAGE Publications, Inc., Thousand Oaks, CA, 2008, pp. 547-549.
Diamond, Shari Seidman, “Reference Guide on Survey Research,” Reference Manual on Scientific Evidence, Third Edition. Committee on the Development of the Third Edition of the
Reference Manual on Scientific Evidence, Federal Judicial Center, National Research Council.
http://www.continentalmills.com/our-story/.
http://www.researchnow.com/en-US/AboutUs/Our%20Parent%20Company.aspx.
https://q13fox.com/2017/02/22/made-in-western-washington-behind-the-scenes-at-krusteaz/.
https://www.krusteaz.com/products.
https://www.krusteaz.com/product-locator.
https://shop.kodiakcakes.com/collections/flapjack-waffle-mix.
McCarthy, J. Thomas, Survey Evidence: Likelihood of confusion—Percentage figures in the cases—Evidence of no likelihood of confusion, 6 McCarthy on Trademarks and Unfair
Competition § 32:189 (5th ed. Oct. 2018).
McCarthy, J. Thomas, Survey Evidence: Survey Formats—Two commonly used formats to test confusion, 6 McCarthy on Trademarks and Unfair Competition § 32:173.50 (5th ed. Oct. 2018).
Squirtco v. Seven-Up Co. 628 F.2d 1086, 1089 n.4, 1091 (8th Cir. 1980).
                                 Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 59 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 4.0
Survey Results - Net Confusion


                                                                                                            Likelihood of Confusion
Percentage of Respondents Identifying Senior Mark & Treatment/Control                  Treatment Group          Control Group         Net Confusion
Same Company (1)                                                                                    28.0%                  21.0%                7.0%

Is Sponsored or Approved (2)                                                                        27.2%                  23.4%                3.8%

Has a Business Affiliation or Connection (3)                                                        28.8%                  20.6%                8.2%

Total Confusion Across all Three Types of Confusion (4)                                             42.4%                  36.7%                5.7%


Notes:
(1) Exhibit 5.0.
(2) Exhibit 6.0.
(3) Exhibit 7.0.
(4) This is the percentage of respondents that responded affirmatively to one or more types of confusion.
                                       Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 60 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 5.0
Survey Results - Source Confusion (1)


Q1. Do you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw or do you believe the pancake mix you
just saw is put out by a different company/brand than the one that puts out the first product that you saw?

Tested Product
                                                                      Treatment Group                                               Control Group
Responses                                            Numeric Responses                 Percentages                Numeric Responses                  Percentages
Same Company                                                   70                         28.0%                             52                           21.0%
Different Company                                             130                         52.0%                            133                           53.6%
Don't Know                                                     50                         20.0%                             63                           25.4%
Total                                                         250                        100.0%                            248                          100.0%


Distractor 1 - Maple Grove (2)
                                                                      Treatment Group                                               Control Group
Responses                                            Numeric Responses                 Percentages                Numeric Responses                   Percentages
Same Company                                                   39                         15.6%                             25                           10.1%
Different Company                                             159                         63.6%                            165                           66.5%
Don't Know                                                     52                         20.8%                             58                           23.4%
Total                                                         250                        100.0%                            248                          100.0%


Distractor 2 - Log Cabin (3)
                                                                      Treatment Group                                               Control Group
Responses                                            Numeric Responses                 Percentages                Numeric Responses                   Percentages
Same Company                                                   43                         17.2%                             34                           13.7%
Different Company                                             167                         66.8%                            160                           64.5%
Don't Know                                                     40                         16.0%                             54                           21.8%
Total                                                         250                        100.0%                            248                          100.0%


Notes:
(1) See Exhibit 9.0.
(2) See Exhibit 9.0. These results are based on the answers to Question 7.
(3) See Exhibit 9.0. These results are based on the answers to Question 13.
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 61 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 5.1
Survey Results - Source Confusion Reasons (1)


Q2. What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?

                                                              Treatment/       Design/                     Letters/       Looks          Logo/        Brand/   Ingredients/           Don't
                        Responses                              Control          Style        Colors         Font          Same          Images        Name       Recipe       Other   Know
Appears to be different brand than the first one              Treatment                                                                                                        X
Because of the logos and similarity of the labels             Treatment                                                                    X
Color of packaging and display                                Treatment                         X
color scheme, logo ar eobviously from the same                Treatment                         X                                          X
company
Design of box                                                 Treatment           X
Design of the box                                             Treatment           X
Different product                                             Treatment                                                                                                        X
Display                                                       Treatment                                                                                                        X
Everything                                                    Treatment                                                     X
Grain                                                         Treatment                                                                                             X
I changed my mind this looks more like the first              Treatment                                                     X
packaging
I dont know                                                   Treatment                                                                                                                X
I like The brand                                              Treatment                                                                                   X
i saw it was by the pioneer companu and im familiar           Treatment                                                                                                        X
with them
I think it is. Effrctive.                                     Treatment                                                                                                        X
I think it's the same. It's in the same line of that rugged   Treatment           X                                                                                 X
stuff. This even closer to the very first product I saw
than the second one. The first one was like Kodiak
cakes and it mentioned protein. This box currently has
PROTEIN as the largest feature on the box. Both had
like a 19th century wilderness feeling too. This one's
ink drawn (?) Style pancake image reminds me of like
19th century ink drawings.

I thought I saw the same company name.                        Treatment                                                                                   X
it has the same design, coloring, and lettering as the        Treatment           X             X             X
first picture
It has the same name                                          Treatment                                                                                   X
It is a package that no matter how nutritious and tasty       Treatment                                                                                                        X
it is, it does not look striking
It says kristeaz                                              Treatment                                                                                   X
It was an awesomr                                             Treatment                                                                                                        X
It's old like the first one                                   Treatment                                                                                                        X
log cabin                                                     Treatment                                                                                                        X
Make two different products                                   Treatment                                                                                                        X
no                                                            Treatment                                                                                                        X
packaging looked the same                                     Treatment                                                     X
Same name                                                     Treatment                                                                                   X
Similar Flapjack and waffle terms used                        Treatment                                                                                                        X
Similar package and product                                   Treatment                                                     X
The artwork and don't type on the packaging                   Treatment           X                           X



                                                                                                                                                                                              Page 1 of 4
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 62 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 5.1
Survey Results - Source Confusion Reasons (1)


Q2. What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?

                                                            Treatment/         Design/                     Letters/       Looks          Logo/        Brand/   Ingredients/           Don't
                      Responses                              Control            Style        Colors         Font          Same          Images        Name       Recipe       Other   Know
The box looks the same. The content almost identical         Treatment                                                      X                                       X

The box style is similar                                     Treatment            X                                         X
The boxes look similar and the product descriptions          Treatment                                                      X                                       X
and ingredients are very similar.
the color and it's whole grain                               Treatment                          X                                                                   X
The color of the box and the font used                       Treatment                          X             X
The design choice                                            Treatment            X
The design of the packaging is remarkably similar            Treatment            X                                         X
the front of the package                                     Treatment                                                      X
the graphics are very similar                                Treatment                                                                     X
The ingredients advertised.                                  Treatment                                                                                              X
The look of it is very similar. coloring, background and     Treatment            X             X             X             X
font.
The name                                                     Treatment                                                                                    X
The package coloring and the mixture                         Treatment                          X                                                                   X
The packaging                                                Treatment            X
the packaging looks the same                                 Treatment                                                      X
The packaging was very similar and the whole grain           Treatment            X                                                                                 X
flour plus a protein is too similiar to be a made by two
different he companies
The style of packaging and the emphasis on protein in        Treatment            X                                                                                 X
the pancake mix isvery similar to the first mix

The way the box is designed                                  Treatment            X
The way the boxes look.                                      Treatment                                                      X
Their box design look similar                                Treatment            X                                         X
There manufacturer was same                                  Treatment                                                                                    X
They look alike.                                             Treatment                                                      X
They look similar                                            Treatment                                                      X
Tje clor, the lego, the design                               Treatment            X             X                                          X
Very good                                                    Treatment                                                                                                         X
yes krutez                                                   Treatment                                                                                    X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X



                                                                                                                                                                                              Page 2 of 4
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 63 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 5.1
Survey Results - Source Confusion Reasons (1)


Q2. What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?

                                                            Treatment/         Design/                     Letters/       Looks          Logo/        Brand/   Ingredients/           Don't
                      Responses                              Control            Style        Colors         Font          Same          Images        Name       Recipe       Other   Know
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
Don't Know                                                   Treatment                                                                                                                 X
because the design is similar                                 Control             X
because they are made by the same company                     Control                                                                                     X
Because you keep asking that question so one of them          Control                                                                                                          X
does
Both had very classic feelings                                Control             X
Different brand name                                          Control                                                                                     X
Good                                                          Control                                                                                                          X
good                                                          Control                                                                                                          X
Has a similar wood look to the box                            Control             X
I think they are both Krusnez. I know the first one was       Control                                                                                     X
Kodiak
Ingredients and the company                                   Control                                                                                     X         X
It's good.. buttery I want it..                               Control                                                                                                          X
Krusteaz                                                      Control                                                                                     X
Krusteaz                                                      Control                                                                                     X
Krusteaz brand                                                Control                                                                                     X
logo                                                          Control                                                                      X
More rugged advertising                                       Control             X
None                                                          Control                                                                                                          X
Same box design                                               Control             X
Same color and words                                          Control                           X             X
Same ingredients and is mixed the same                        Control                                                                                               X
Same name                                                     Control                                                                                     X
same type of design on the front                              Control             X
Same type of general look of the product                      Control                                                       X
Same type of packaging                                        Control                                                       X
Similar logis                                                 Control                                                                      X
The design of box                                             Control             X
The design of the box seems similar to the first product      Control             X

The design of the packaging                                   Control             X
The label is very generic for the 2 products, whereas a       Control                                                                                                          X
real label would have some sort of simple catch line.

The name                                                      Control                                                                                     X
The name                                                      Control                                                                                     X
The product seems identical.                                  Control                                                       X
The protein and fiber content is similar and they have        Control                                                                                               X
similar ingredients.




                                                                                                                                                                                              Page 3 of 4
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 64 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 5.1
Survey Results - Source Confusion Reasons (1)


Q2. What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?

                                                              Treatment/       Design/                     Letters/       Looks          Logo/        Brand/       Ingredients/                Don't
                      Responses                                Control          Style        Colors         Font          Same          Images        Name           Recipe       Other        Know
The same ingredient used                                       Control                                                                                                  X
The same name                                                  Control                                                                                    X
The similar design                                             Control            X
The way the package is                                         Control            X
The way the packaging is designed                              Control            X
the way they look                                              Control                                                      X
They both have a similar outdoor-sy theme. Very                Control            X
similar in terms of design.
They both have the same ingredients and cooking                Control                                                                                                  X
instructions
They have the same features and nutrients                      Control                                                                                                  X
They offer the same stuff                                      Control                                                                                                             X
They said krusteaz                                             Control                                                                                    X
This was more of a protein snack.                              Control                                                                                                  X          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Don't Know                                                     Control                                                                                                                          X
Treatment Group Total                                                                 15              8               4         15               4             8              9           13           14
                                                        (2)
Percent of Treatment Respondents Asked Question 2                                21.4%          11.4%          5.7%         21.4%          5.7%           11.4%         12.9%      18.6%        20.0%

Control Group Total                                                                   13              1               1           4              2            12              7            8            7
                                                  (2)
Percent of Control Respondents Asked Question 2                                  25.0%           1.9%          1.9%          7.7%          3.8%           23.1%         13.5%      15.4%        13.5%


Notes:
(1) See Exhibit 9.0.
(2) See Exhibit 5.0. Respondents that answered same company in Question 1 were asked Question 2.




                                                                                                                                                                                                            Page 4 of 4
                                      Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 65 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 6.0
Survey Results - Sponsorship/Approval Confusion (1)


Q3. Do you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw or do you believe the company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

Tested Product
                                                                     Treatment Group                                                  Control Group
Responses                                            Numeric Responses                  Percentages                Numeric Responses                   Percentages
                           (2)
Is Sponsored or Approved                                      68                           27.2%                             58                           23.4%
Is Not Sponsored or Approved (2)                             114                           45.6%                            111                           44.8%
Don't Know                                                    68                           27.2%                             79                           31.9%
Total                                                        250                          100.0%                            248                          100.0%


Distractor 1 - Maple Grove (3)
                                                                     Treatment Group                                                  Control Group
Responses                                            Numeric Responses                  Percentages                Numeric Responses                   Percentages
Is Sponsored or Approved                                      53                           21.2%                             43                           17.3%
Is Not Sponsored or Approved                                 116                           46.4%                            129                           52.0%
Don't Know                                                    81                           32.4%                             76                           30.6%
Total                                                        250                          100.0%                            248                          100.0%


Distractor 2 - Log Cabin (4)
                                                                     Treatment Group                                                  Control Group
Responses                                            Numeric Responses                  Percentages                Numeric Responses                   Percentages
Is Sponsored or Approved                                      61                           24.4%                             44                           17.7%
Is Not Sponsored or Approved                                 119                           47.6%                            125                           50.4%
Don't Know                                                    70                           28.0%                             79                           31.9%
Total                                                        250                          100.0%                            248                          100.0%


Notes:
(1) See Exhibit 9.0.
(2) Respondent 378 from the treatment group identified accidently answering yes to question three, therefore this respondent's answer was changed from is sponsored or approved to is not sponsored
or approved. See Exhibit 9.0.
(3) See Exhibit 9.0. These results are based on the answers to Question 9.
(4) See Exhibit 9.0. These results are based on the answers to Question 15.
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 66 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 6.1
Survey Results - Sponsorship/Approval Confusion Reasons (1)


Q4. What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?

                                                            Treatment/        Design/                     Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                       Responses                             Control           Style         Colors        Font          Same          Images        Name           Recipe          Other          Know
Again, because of the resemblance of the pictures and       Treatment                                                                     X
logos on the labels
Because of the ingredients that were used                   Treatment                                                                                                  X
Because they look the same                                  Treatment                                                       X
Butter pancake mix its look like it's has been wanting      Treatment                                                                                                                  X
to be different but it's has different calories
Design and feeling are similar                              Treatment            X
Everyone is out to make money do I think they are           Treatment                                                                                                                  X
sponsored
Excellent brand                                             Treatment                                                                                   X
I believe it to be the same brand                           Treatment                                                                                   X
I don´t like                                                Treatment                                                                                                                  X
I don’t know                                                Treatment                                                                                                                                X
I don't have reason to think they aren't linked. Similar    Treatment            X
styles and values
I think it is a reputable company.                          Treatment                                                                                   X
I'm not sure same ingredients                               Treatment                                                                                                  X
Its the sane brand                                          Treatment                                                                                   X
Kurtz brand name is similar                                 Treatment                                                                                   X
Logo looks same and peoducer look same                      Treatment                                                                     X             X
N/A                                                         Treatment                                                                                                                  X
Not sure but if they want to sell their product it should   Treatment                                                                                                                  X
be approved under their same management
previous answer                                             Treatment                                                                                                                  X
Q wouldn't it be copyright infringement or something I      Treatment                                                                                                                  X
don't think it's legal to do that
same color scheme, logo/packaging                           Treatment            X              X                                         X
Same company brand I think                                  Treatment                                                                                   X
Same design                                                 Treatment            X
similar images and fonts                                    Treatment                                         X                           X
Similar recipes and ingredients.                            Treatment                                                                                                  X
Similar terms and ingredients                               Treatment                                                                                                  X
similarity in name                                          Treatment                                                                                   X
The artwork and don't type on the packaging                 Treatment            X                            X
the color of the package                                    Treatment                           X
The for some reason remind me of one another                Treatment                                                       X
the graphics are very similar                               Treatment                                                                     X
The logo                                                    Treatment                                                                     X
the look of the nutrition boxes                             Treatment                                                                                                  X
The name                                                    Treatment                                                                                   X
The nutritional information                                 Treatment                                                                                                  X




                                                                                                                                                                                                                 Page 1 of 4
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 67 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 6.1
Survey Results - Sponsorship/Approval Confusion Reasons (1)


Q4. What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?

                                                           Treatment/         Design/                     Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                             Control            Style         Colors        Font          Same          Images        Name           Recipe          Other          Know
The packaging, the colour scheme and the “organic”          Treatment            X              X                                                                                      X
labeling
The product                                                 Treatment                                                                                                                  X
the product looks the same                                  Treatment                                                       X
The way the products look cannot be allowed to look         Treatment                                                       X
same.
They basically took the entire design and they could        Treatment            X
get sued
They have very similar looks                                Treatment                                                       X
they look exactly the same just with different pictures     Treatment                                                       X
and words
They seem to follow simular themes                          Treatment            X
They way the package is designed.                           Treatment            X
yeah the name of the company is written krutez              Treatment                                                                                   X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
Don't Know                                                  Treatment                                                                                                                                X
A good this is product                                       Control                                                                                                                   X
Again the products are very similar to each other they       Control                                                        X                           X
look like they could be from the same brand.
Again, they share a similar theme, so I believe they          Control            X
may be from the same company.




                                                                                                                                                                                                                 Page 2 of 4
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 68 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 6.1
Survey Results - Sponsorship/Approval Confusion Reasons (1)


Q4. What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?

                                                            Treatment/        Design/                     Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                        Responses                            Control           Style         Colors        Font          Same          Images        Name           Recipe          Other          Know
because of the design itself is similar                       Control            X
Both are protein pancakes.                                    Control                                                                                                  X
Both healthy                                                  Control                                                                                                  X
Different brand                                               Control                                                                                   X
Different company name                                        Control                                                                                   X
Different name                                                Control                                                                                   X
Fiber                                                         Control                                                                                                  X
I actually don't know to be honest. I just have a feeling     Control                                                                                                                  X
about it.
I believe this due to the design of the boxes                 Control            X
I bought the same product as the one shown.                   Control                                                                                                                  X
I dont know                                                   Control                                                                                                                                X
I think it is illegal not to let the consumer lnow            Control                                                                                                                  X
I think so                                                    Control                                                                                                                  X
If I think it is the same company it would have to be         Control                                                                                                                  X
the same sponsor
It seems as though it is the same brand.                      Control                                                                                   X
It's show it great and good.must try it                       Control                                                                                                                  X
Kruesteaz                                                     Control                                                                                   X
Krusteaz                                                      Control                                                                                   X
Krusteazz brand is very similar to all products I've seen     Control                                                                                   X
I feel if not same company they are at least making
worth permission
Looks good by cover                                           Control                                                                                                                  X
looks quite similiar                                          Control                                                       X
Mosy same ingredients                                         Control                                                                                                  X
No anybody can use the same name of specific brand            Control                                                                                   X

One of them must                                              Control                                                                                                                  X
Package designed ingredients                                  Control            X                                                                                     X
Packaging looks so close.                                     Control                                                       X
Same style                                                    Control            X
Similar feel to both mixes                                    Control                                                                                                                  X
Similar things in both boxes                                  Control                                                                                                  X
That it has protein and fiber is freat                        Control                                                                                                  X
The boxes look very similar to each other but I do not        Control                                                       X
think they were the same brand. So something feels
connected about the two.
The high protein levels aren't good for you                   Control                                                                                                                  X
The name                                                      Control                                                                                   X
The product is similar and also the packaging is similar      Control                                                       X

the way that it looks                                         Control                                                       X




                                                                                                                                                                                                                 Page 3 of 4
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 69 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 6.1
Survey Results - Sponsorship/Approval Confusion Reasons (1)


Q4. What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?

                                                              Treatment/      Design/                     Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                                Control         Style         Colors        Font          Same          Images        Name           Recipe          Other          Know
they are made by the same company                              Control                                                                                  X
They both are protein pancakes                                 Control                                                                                                 X
They both old looking                                          Control           X
They do.                                                       Control                                                                                                                 X
They look identical                                            Control                                                      X
They look like they both are advertising the same              Control                                                                                                 X
ingredients but different way of packaging. They are
both promoting how their pancake mixes have a higher
amount of protein per serving.
They're good                                                   Control                                                                                                                 X
Very similar package design                                    Control           X
Very similar.                                                  Control                                                      X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X
Don't Know                                                     Control                                                                                                                               X

Treatment Group Total                                                                   9             3              2           6              6           10                6              9             24
                                                        (2)
Percent of Treatment Respondents Asked Question 4                                13.2%          4.4%           2.9%         8.8%          8.8%         14.7%               8.8%       13.2%          35.3%

Control Group Total                                                                     7             0              0           8              0           11                9             13             12
                                                  (2)
Percent of Control Respondents Asked Question 4                                  12.1%          0.0%           0.0%        13.8%          0.0%         19.0%            15.5%         22.4%          20.7%



Notes:
(1) See Exhibit 9.0.
(2) See Exhibit 6.0. Respondents that answered is sponsored or approved in Question 3 were asked Question 4.




                                                                                                                                                                                                                 Page 4 of 4
                                       Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 70 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 7.0
Survey Results - Affiliation/Connection Confusion (1)


Q5. Do you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
or do you believe the company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that
you saw?

Tested Product
                                                                                    Treatment Group                                                 Control Group
Responses                                                         Numeric Responses                   Percentages                 Numeric Responses                   Percentages
Has a Business Affiliation or Connection                                       72                        28.8%                             51                            20.6%
Does Not Have a Business Affiliation or Connection                            102                        40.8%                            110                            44.4%
Don't Know                                                                     76                        30.4%                             87                            35.1%
Total                                                                         250                       100.0%                            248                           100.0%


Distractor 1 - Maple Grove (2)
                                                                                    Treatment Group                                                 Control Group
Responses                                                         Numeric Responses                   Percentages                 Numeric Responses                   Percentages
Has a Business Affiliation or Connection                                       51                        20.4%                             47                            19.0%
Does Not Have a Business Affiliation or Connection                            120                        48.0%                            114                            46.0%
Don't Know                                                                     79                        31.6%                             87                            35.1%
Total                                                                         250                       100.0%                            248                           100.0%


Distractor 2 - Log Cabin (3)
                                                                                    Treatment Group                                                 Control Group
Responses                                                         Numeric Responses                   Percentages                 Numeric Responses                   Percentages
Has a Business Affiliation or Connection                                       60                        24.0%                             48                            19.4%
Does Not Have a Business Affiliation or Connection                            115                        46.0%                            108                            43.5%
Don't Know                                                                     75                        30.0%                             92                            37.1%
Total                                                                         250                       100.0%                            248                           100.0%


Notes:
(1) See Exhibit 9.0.
(2) See Exhibit 9.0. These results are based on the answers to Question 11.
(3) See Exhibit 9.0. These results are based on the answers to Question 17.
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 71 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 7.1
Survey Results - Affiliation/Connection Confusion Reasons (1)


Q6. What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?

                                                            Treatment/         Design/                      Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                              Control            Style         Colors         Font          Same          Images        Name           Recipe           Other         Know
Because of the ingredients that are used                     Treatment                                                                                                   X
Because of the similar packaging style and labels            Treatment             X
Because of their similarities you're asking the same         Treatment                                                       X
question over and over and it's very confusing
because they look the same                                   Treatment                                                       X
color of package                                             Treatment                           X
Descriptions                                                 Treatment                                                                                                                   X
Everything looked the same except the name                   Treatment                                                       X
Excellent                                                    Treatment                                                                                                                   X
excellent                                                    Treatment                                                                                                                   X
Great                                                        Treatment                                                                                                                   X
I am a little confused. All these questions seem the         Treatment                                                                                                   X
same. They have similar ingredients and recipes.

it is veryy excellent and safe                               Treatment                                                                                                                   X
It looks like a pilot product                                Treatment                                                                                                                   X
It pertains to old homemade food, like the log cabin         Treatment             X                                                        X
and vintage logo of the last box
Its almost the same product                                  Treatment                                                       X
kvatsz                                                       Treatment                                                                                                                   X
Live the waffle product                                      Treatment                                                                                                                   X
Looks to be similar                                          Treatment                                                       X
N/A                                                          Treatment                                                                                                                   X
no                                                           Treatment                                                                                                                   X
Not sure                                                     Treatment                                                                                                                                  X
nutritional facts almost same. Only one gram different       Treatment                                                                                                   X
in protein
only a few companies produce                                 Treatment                                                                                                                   X
Popo                                                         Treatment                                                                                                                   X
Producer looks same .. Logo looks same                       Treatment                                                                      X             X
products graphics look similar                               Treatment                                                                      X
Professional package                                         Treatment             X
same answer                                                  Treatment                                                                                                                   X
Same as previous answer. No reason to think they             Treatment                                                       X
aren't. If they aren't they'll be competing pretty hard.
They seem in a similar vein.
same color scheme/packaging                                  Treatment                           X                           X
Same company brand as the first one                          Treatment                                                                                    X
Same look and design                                         Treatment             X
Same state or origin                                         Treatment                                                                                                                   X
similar package                                              Treatment                                                       X
Simular boxes                                                Treatment                                                       X
The artwork and don't type on the packaging                  Treatment                                         X                            X



                                                                                                                                                                                                                   Page 1 of 4
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 72 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 7.1
Survey Results - Affiliation/Connection Confusion Reasons (1)


Q6. What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?

                                                            Treatment/         Design/                      Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                              Control            Style         Colors         Font          Same          Images        Name           Recipe           Other         Know
The boxes are similar, with the same color, style and        Treatment             X             X             X
font.
The brand name of the product was different.                 Treatment                                                                                    X
The logos                                                    Treatment                                                                      X
The look of the box looks the exact same                     Treatment                                                       X
the look of the printed matter                               Treatment                                                                                                                   X
The products from two different companies cannot             Treatment                                                                                                                   X
look same.
The way the product sells itself                             Treatment                                                                                                                   X
The whole lay out                                            Treatment             X
They are both protein pancakes, so they must have a          Treatment                                                                                                   X
connection!
They look almost exactly alike                               Treatment                                                       X
They look similar                                            Treatment                                                       X
They look very similar in style regarding packaging          Treatment             X

They loon similar to me                                      Treatment                                                       X
they seem to be the same                                     Treatment                                                       X
They share a similar package design and ingredients.         Treatment             X                                                                                     X

Words.                                                       Treatment                                                                                                                   X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
Don’t Know                                                   Treatment                                                                                                                                  X
All the samei d of product                                    Control                                                                                                                    X




                                                                                                                                                                                                                   Page 2 of 4
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 73 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 7.1
Survey Results - Affiliation/Connection Confusion Reasons (1)


Q6. What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?

                                                            Treatment/         Design/                      Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                              Control            Style         Colors         Font          Same          Images        Name           Recipe           Other         Know
because of the design itself is similar                       Control              X
Because of the similar packaging                              Control                                                        X
Both mixes seemed rugged and outdoorsy                        Control              X
Did not know                                                  Control                                                                                                                                   X
excellent                                                     Control                                                                                                                    X
It appears as if the same team that designed the first        Control              X
box also designed the second.
It is the same brand.                                         Control                                                                                     X
It just seems like they're both kind of alike                 Control                                                        X
It seems the packaging could be of the same company           Control                                                        X

It's good invite evrybody try or buy it                       Control                                                                                                                    X
Its the law                                                   Control                                                                                                                    X
Kruesteaz                                                     Control                                                                                     X
Krusteaz brand flapjacks                                      Control                                                                                     X
Like I mentioned earlier I believe both brands have a         Control                                                                                                    X
connection of similar advertising since their goal is to
pack protein in their products.
Packaging close.                                              Control                                                        X
Same as last reason                                           Control                                                                                                                    X
Same details                                                  Control                                                                                                                    X
Same ingredients                                              Control                                                                                                    X
Same reason as previously stated.                             Control                                                                                                                    X
Seems like it been out                                        Control                                                                                                                    X
the brand krutzen I strusted one                              Control                                                                                     X
The designs were similar                                      Control              X
The krusteaz name on lable                                    Control                                                                                     X
The products are almost the same as each other.               Control                                                        X
There is a likelihood that they have the same parent          Control                                                                                                                    X
company
They are both protein pancake and waffel mixes                Control                                                                                                    X
They are extremely similar, and they both use the word        Control                                                        X                                                           X
flypjacks spelled the same strange way
they are made by the same company                             Control                                                                                                                    X
They have to be the same company                              Control                                                                                                                    X
They look good and healthy                                    Control                                                                                                    X
They're good                                                  Control                                                                                                                    X
To earn more                                                  Control                                                                                                                    X
Very similar package design                                   Control              X
Don’t Know                                                    Control                                                                                                                                   X
Don’t Know                                                    Control                                                                                                                                   X
Don’t Know                                                    Control                                                                                                                                   X




                                                                                                                                                                                                                   Page 3 of 4
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 74 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 7.1
Survey Results - Affiliation/Connection Confusion Reasons (1)


Q6. What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?

                                                              Treatment/       Design/                      Letters/       Looks          Logo/        Brand/       Ingredients/                     Don't
                      Responses                                Control          Style         Colors         Font          Same          Images        Name           Recipe           Other         Know
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Don’t Know                                                     Control                                                                                                                                  X
Treatment Group Total                                                                    8             3               2          14              5             3              5               18            21
                                                        (2)
Percent of Treatment Respondents Asked Question 6                                 11.1%           4.2%          2.8%           19.4%        6.9%           4.2%            6.9%          25.0%          29.2%

Control Group Total                                                                      5             0               0           6              0             5              4               14            18
                                                  (3)
Percent of Control Respondents Asked Question 6                                    9.8%           0.0%          0.0%           11.8%        0.0%           9.8%            7.8%          27.5%          35.3%


Notes:
(1) See Exhibit 9.0.
(2) See Exhibit 7.0. Respondents that answered has a business affiliation or connection in Question 5 were asked Question 6.




                                                                                                                                                                                                                   Page 4 of 4
                                           Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 75 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 8.0
Survey Results - Screener (1)


SQ1. Are you using a desktop computer, laptop computer, tablet computer, smartphone, or some other type of electronic device to complete this survey?
                                                                                     Percentage of
Responses                                               Numeric Responses            Respondents
Desktop computer                                                 81                       16%
Laptop computer                                                  89                       18%
Tablet computer                                                  46                       9%
Smartphone                                                      277                       56%
Other electronic device                                          5                         1%
Total Respondents                                               498                      100%


SQ2. To begin this survey, we would like to collect some basic information about you. What is your gender?
                                                                                     Percentage of
Responses                                               Numeric Responses            Respondents
Male                                                            172                       35%
Female                                                          326                       65%
Total Respondents                                               498                      100%


SQ3. What is your age?
                                                                                     Percentage of
Responses                                               Numeric Responses            Respondents
Under 18                                                         0                        0%
18-24                                                            62                       12%
25-34                                                           119                       24%
35-44                                                            82                       16%
45-54                                                            61                       12%
55-64                                                            94                       19%
65+                                                              74                       15%
Prefer not to answer                                             6                        1%
Total Respondents                                               498                      100%


SQ4. What is the 5-digit zip code for your primary residence?
                                                                                     Percentage of
Responses                                               Numeric Responses            Respondents
Northeast                                                       108                       22%
Midwest                                                         106                       21%
South                                                           158                       32%
West                                                            126                       25%
Total Respondents                                               498                      100%




                                                                                                                                                        Page 1 of 3
                                           Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 76 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 8.0
Survey Results - Screener (1)


SQ5. Which of the following medical condition(s) do you have?
                                                                                      Percentage of
Responses                                               Numeric Responses             Respondents
Asthma                                                            62                       12%
High blood pressure                                              146                       29%
Color blindness                                                   0                        0%
Ulcers                                                            8                        2%
Sinus trouble                                                     72                       14%
Migraine headaches                                               107                       21%
Allergies                                                        160                       32%
Diabetes                                                          53                       11%
Arthritis                                                         98                       20%
None of the above                                                153                       31%

Total Respondents (2)                                            498


SQ6. Do you, or does anyone else in your immediate household, currently work in any of the following industries? [Select all that apply.]
                                                                                      Percentage of
Responses                                               Numeric Responses             Respondents
Publishing (books, newspapers, etc.)                              7                        1%
Radio or TV                                                       6                        1%
Advertising or Public Relations                                    7                       1%
Food or beverage manufacturing or retailing                       28                       6%
Market research                                                   9                        2%
Financial Services                                                16                       3%
Automobile manufacturing or retailing                             12                       2%
Cellular telephone manufacturing or retailing                      8                       2%
Healthcare services                                               48                       10%
Building products manufacturing or retailing                       8                       2%
None of these                                                    398                       80%

Total Respondents (2)                                            498




                                                                                                                                            Page 2 of 3
                                                 Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 77 of 266


Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 8.0
Survey Results - Screener (1)


SQ7. Which of the following types of goods or products have you shopped for or purchased in the last six (6) months? [Select all that apply.]
                                                                                       Percentage of
Responses                                                Numeric Responses             Respondents
Betamax player                                                    5                         1%
Smartphone                                                       203                        41%
Pancake mix                                                      400                        80%
Single-serve espresso capsules & pods                            107                        21%
Lawnmower                                                         53                        11%
Waffle mix                                                       191                        38%
Tablet computer                                                   87                        17%
Candy                                                            415                        83%
Outdoor lawn furniture                                            60                        12%
Full-size aircraft (jet, propeller, helicopter, etc.)             8                         2%
Sports equipment                                                  93                        19%
Snack bars                                                       319                        64%
None of the above                                                 5                         1%

Total Respondents (2)                                            498


SQ8. Which of the following types of goods or products do you plan to shop for or to purchase in the next six (6) months? [Select all that apply.]
                                                                                       Percentage of
Responses                                                Numeric Responses             Respondents
Betamax player                                                    7                         1%
Smartphone                                                       173                        35%
Pancake mix                                                      338                        68%
Single-serve espresso capsules & pods                            124                        25%
Lawnmower                                                         39                        8%
Waffle mix                                                       195                        39%
Tablet computer                                                  104                        21%
Candy                                                            347                        70%
Outdoor lawn furniture                                            62                        12%
Full-size aircraft (jet, propeller, helicopter, etc.)              7                         1%
Sports equipment                                                 100                        20%
Snack bars                                                       280                        56%
None of the above                                                 32                        6%

Total Respondents (2)                                            498


Notes:
(1) Exhibit 9.0.
(2) This is the total number of survey respondents.




                                                                                                                                                     Page 3 of 3
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 78 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date      qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3          zip_infor4       zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
     3    11/09/2018    522 01    3   3     2   2 62     6 44272    44272    OH            Ohio            ROOTSTOWN         PORTAGE       Midwest        2     0     0     0     0     0     0     0
     4    11/09/2018    227 04    3   4     2   2 28     3 31779    31779    GA           Georgia            PELHAM         MITCHELL         South        3     0     0     0     0     0     1     1
     8    11/09/2018    770 47    3   4     2   2 31     3 30311    30311    GA           Georgia           ATLANTA           FULTON         South        3     0     0     0     0     0     0     1
    11    11/09/2018    285 17    3   4     2   1 19     2 1012      1012    MA        Massachusetts      CHESTERFIELD      HAMPSHIRE      Northeast      1     0     0     0     0     0     1     0
    12    11/09/2018    325 82    3   4     2   1 34     3 12068    12068    NY         New York              FONDA        MONTGOMERY      Northeast      1     0     0     0     0     0     0     0

     13 11/09/2018     346 01       3    1    2    1   79   7 50021     50021   IA        Iowa              ANKENY             POLK       Midwest       2     0      1     0     0     0     0      1
     15 11/09/2018     176 56       3    4    2    2   20   2 48509     48509   MI       Michigan           BURTON           GENESEE      Midwest       2     0      0     0     0     0     0      1
     19 11/09/2018     420 28       3    2    2    2   33   3 64134     64134   MO       Missouri         KANSAS CITY        JACKSON      Midwest       2     0      0     0     0     1     1      1


     22   11/09/2018 224 20         3    4    2    2   27   3   60115   60115   IL        Illinois           DEKALB           DEKALB      Midwest       2     0      0     0     0     1     0      1
     23   11/09/2018 263 32         3    4    2    2   89   7   37763   37763   TN      Tennessee           KINGSTON          ROANE        South        3     0      1     0     0     0     0      0
     25   11/09/2018 14125 42       3    2    2    2   56   6   62966   62966   IL        Illinois        MURPHYSBORO        JACKSON      Midwest       2     0      1     0     0     0     0      1
     28   11/09/2018 791 27         3    4    2    2   60   6   93906   93906   CA      California           SALINAS        MONTEREY       West         4     0      0     0     0     0     0      1
     34   11/09/2018 275 27         3    4    2    1   64   6   32244   32244   FL        Florida         JACKSONVILLE        DUVAL        South        3     0      1     0     0     0     0      1
     38   11/09/2018 594 38         3    5    1    2   79   7   60707   60707   IL        Illinois       ELMWOOD PARK          COOK       Midwest       2     0      1     0     0     0     0      0
     39   11/09/2018 180 13         3    4    2    2   49   5   72473   72473   AR       Arkansas          TUCKERMAN         JACKSON       South        3     0      0     0     0     0     0      1
     43   11/09/2018 395 78         3    4    2    1   70   7   80923   80923   CO       Colorado       COLORADO SPRINGS      EL PASO      West         4     0      1     0     0     0     0      0
     49   11/09/2018 242 80         3    4    2    1   42   4   95835   95835   CA      California         SACRAMENTO      SACRAMENTO      West         4     1      0     0     0     0     0      0
     50   11/09/2018 491 99         3    3    2    2   71   7    7463    7463   NJ      New Jersey          WALDWICK          BERGEN      Northeast     1     0      1     0     0     0     0      0

     51 11/09/2018     231 38       3    1    2    1   73   7 22150     22150   VA        Virginia        SPRINGFIELD        FAIRFAX       South        3      0     1     0     0     0     0      0
     53 11/09/2018     422 29       3    3    2    2   45   5 43204     43204   OH         Ohio            COLUMBUS         FRANKLIN      Midwest       2      0     0     0     0     0     0      0




     57 11/09/2018     319 39       3    4    2    2   64   6 34212     34212   FL        Florida          BRADENTON        MANATEE         South       3      0     1     0     0     0     0      0

     67 11/09/2018 331 80           3    1    2    2   63   6 7064       7064   NJ      New Jersey        PORT READING      MIDDLESEX     Northeast     1      0     1     0     0     0     0      0
     68 11/09/2018 1406 57          3    1    2    2   59   6 95758     95758   CA      California         ELK GROVE       SACRAMENTO      West         4      0     1     0     0     0     0      0


     71   11/09/2018   227 62       3    4    2    2   29   3   48219   48219   MI       Michigan           DETROIT          WAYNE        Midwest       2      0     0     0     0     0     0      0
     74   11/09/2018   499 10       3    3    2    1   84   7   76673   76673   TX        Texas           MOUNT CALM          HILL         South        3      0     1     0     0     0     0      0
     75   11/09/2018   918 96       3    2    2    2   71   7   53223   53223   WI       Wisconsin        MILWAUKEE        MILWAUKEE      Midwest       2      0     0     0     0     0     0      0
     78   11/09/2018   514 23       3    3    2    1   57   6   44135   44135   OH         Ohio           CLEVELAND        CUYAHOGA       Midwest       2      0     1     0     0     0     0      0

     79   11/09/2018   588 37       3    4    2    2   33   3    1527    1527   MA     Massachusetts        MILLBURY        WORCESTER     Northeast     1      0     0     0     0     0     0      0
     80   11/09/2018   324 50       3    1    2    2   62   6   91350   91350   CA       California      SANTA CLARITA     LOS ANGELES     West         4      0     0     0     0     0     0      1
     85   11/09/2018   504 48       3    4    2    2   50   5   29649   29649   SC     South Carolina      GREENWOOD        GREENWOOD      South        3      0     0     0     0     1     0      0
     87   11/09/2018   402 07       3    1    2    2   78   7   19152   19152   PA      Pennsylvania      PHILADELPHIA     PHILADELPHIA   Northeast     1      0     0     0     0     0     0      0

     90 11/09/2018     287 55       3    2    2    1        8 33185     33185   FL        Florida            MIAMI         MIAMI-DADE       South       3      0     1     0     0     0     0      1

     93   11/09/2018 298 02         3    4    2    2   49   5   17701   17701   PA     Pennsylvania      WILLIAMSPORT       LYCOMING      Northeast     1      0     0     0     0     1     0      1
    102   11/09/2018 327 77         3    4    2    1   74   7   60090   60090   IL       Illinois          WHEELING            COOK       Midwest       2      0     1     0     0     1     0      1
    103   11/09/2018 323 09         3    2    1    2   61   6    6708    6708   CT     Connecticut        WATERBURY         NEW HAVEN     Northeast     1      0     0     0     0     0     0      0
    104   11/09/2018 292 40         3    4    1    1   69   7   84040   84040   UT        Utah              LAYTON            DAVIS        West         4      0     1     0     0     0     0      1
    105   11/09/2018 388 68         3    3    2    1   70   7   46143   46143   IN       Indiana          GREENWOOD          JOHNSON      Midwest       2      0     1     0     0     0     0      0
    107   11/09/2018 3010 93        3    4    1    1   26   3   90048   90048   CA      California       LOS ANGELES       LOS ANGELES     West         4      0     0     0     0     0     0      1




                                                                                                                                                                                           Page 1 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 79 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2       zip_infor3             zip_infor4              zip_infor5      zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   108 11/09/2018       275 61    3   1     2   2 74     7 14127    14127    NY            New York             ORCHARD PARK                 ERIE          Northeast      1     0     1     0     0     0     0     0
   109 11/09/2018       229 06    3   2     2   1 80     7 12822    12822    NY            New York               CORINTH                SARATOGA          Northeast      1     0     0     0     0     0     0     0
   113 11/09/2018       543 96    3   4     2   2 55     6 15927    15927     PA          Pennsylvania             COLVER                 CAMBRIA          Northeast      1     0     1     0     0     0     0     0

    120 11/09/2018     441 07       3    1    2    1   64   6 21053     21053   MD          Maryland               FREELAND             BALTIMORE          South        3     0      1     0     0     0     0      0
    128 11/09/2018     503 77       3    4    2    2   36   4 8077       8077   NJ         New Jersey              RIVERTON             BURLINGTON        Northeast     1     0      0     0     0     0     1      1


    131 11/09/2018     437 13       3    2    2    1   75   7 36744     36744   AL          Alabama              GREENSBORO                HALE            South        3     0      1     0     0     0     0      0
    132 11/09/2018     239 02       3    4    2    2   27   3 5753       5753   VT          Vermont              MIDDLEBURY               ADDISON         Northeast     1     0      0     0     0     0     1      1
    134 11/09/2018     446 14       3    4    2    2   34   3 35115     35115   AL          Alabama              MONTEVALLO               SHELBY           South        3     0      0     0     0     0     0      0

    138 11/09/2018     415 42       3    4    2    2   18   2 14215     14215   NY         New York                BUFFALO                  ERIE          Northeast     1     0      0     0     0     0     0      0

    140 11/09/2018     282 31       3    3    2    1   69   7 2360       2360   MA       Massachusetts             PLYMOUTH              PLYMOUTH         Northeast     1     0      1     0     0     0     0      0
    141 11/09/2018     233 98       3    1    2    2   63   6 29920     29920   SC       South Carolina       SAINT HELENA ISLAND        BEAUFORT          South        3     0      1     0     0     0     0      0
    142 11/09/2018     213 54       3    1    2    1   67   7 34759     34759   FL          Florida                KISSIMMEE               POLK            South        3     0      1     0     0     0     0      0

    146   11/09/2018 531 72         3    3    2    2   74   7   85392   85392   AZ           Arizona              AVONDALE               MARICOPA           West        4     0      1     0     0     1     1      0
    148   11/09/2018 1274 03        3    1    2    1   35   4   95776   95776   CA          California           WOODLAND                  YOLO             West        4     0      0     0     0     0     0      0
    150   11/09/2018 255 72         3    3    2    2   66   7   79932   79932   TX            Texas                EL PASO                EL PASO           South       3     0      1     0     0     0     1      1
    151   11/09/2018 486 31         3    3    2    2   67   7   91326   91326   CA          California          PORTER RANCH            LOS ANGELES         West        4     0      1     0     0     0     0      0
    154   11/09/2018 646 06         3    4    2    2   25   3   31088   31088   GA           Georgia            WARNER ROBINS            HOUSTON            South       3     0      0     0     0     0     0      0

    159 11/09/2018     378 22       3    2    2    2   67   7 6410       6410   CT         Connecticut             CHESHIRE              NEW HAVEN        Northeast     1     0      0     0     0     1     1      1
    162 11/09/2018     314 24       3    4    2    1   61   6 30062     30062   GA          Georgia                MARIETTA                COBB            South        3     0      1     0     0     1     0      1

    163   11/09/2018   483 32       3    3    2    2   55   6   21629   21629   MD          Maryland               DENTON                CAROLINE          South        3     0      1     0     0     0     0      1
    165   11/09/2018   308 65       3    2    2    2   59   6    8003    8003   NJ         New Jersey            CHERRY HILL              CAMDEN          Northeast     1     0      0     0     0     0     1      0
    170   11/09/2018   195 33       3    1    2    1   60   6   85737   85737   AZ          Arizona                 TUCSON                  PIMA           West         4     0      1     0     0     0     0      0
    171   11/09/2018   408 13       3    4    2    2   55   6   60586   60586   IL           Illinois             PLAINFIELD                WILL          Midwest       2     0      0     0     0     0     1      0
    173   11/09/2018   459 23       3    1    2    2   59   6   47460   47460   IN          Indiana                SPENCER                 OWEN           Midwest       2     0      1     0     0     0     0      0
    175   11/09/2018   222 30       3    1    2    2   56   6   45875   45875   OH            Ohio                 OTTAWA                 PUTNAM          Midwest       2     0      1     0     0     0     0      0
    176   11/09/2018   150 36       3    4    2    2   30   3   10305   10305   NY         New York             STATEN ISLAND            RICHMOND         Northeast     1     0      0     0     0     0     0      0
    179   11/09/2018   395 09       3    1    2    2   68   7   49024   49024   MI          Michigan               PORTAGE              KALAMAZOO         Midwest       2     0      1     0     0     0     0      0


    183 11/09/2018     260 52       3    1    2    1   57   6 48744     48744   MI          Michigan               MAYVILLE               TUSCOLA          Midwest      2      0     1     0     0     0     1      0
    186 11/09/2018     439 37       3    5    1    2   23   2 36693     36693   AL          Alabama                 MOBILE                 MOBILE           South       3      0     0     0     0     0     0      1

    189 11/09/2018     571 11       3    3    2    2   54   5 70734     70734   LA          Louisiana              GEISMAR               ASCENSION          South       3     0      0     0     0     1     0      0

    194   11/09/2018   193 37       3    1    2    1        8   61455   61455   IL            Illinois              MACOMB               MCDONOUGH       Midwest        2     1      0     0     0     0     0      0
    201   11/09/2018   259 31       3    4    2    2   42   4   21044   21044   MD           Maryland              COLUMBIA                HOWARD         South         3     1      1     0     0     1     0      1
    202   11/09/2018   232 06       3    2    2    2   47   5   12306   12306   NY          New York             SCHENECTADY            SCHENECTADY      Northeast      1     1      1     0     0     0     0      0
    213   11/09/2018   243 53       3    2    2    2   68   7   55447   55447   MN          Minnesota             MINNEAPOLIS             HENNEPIN       Midwest        2     0      0     0     0     0     0      0
    215   11/09/2018   438 44       3    3    2    1   68   7   78260   78260   TX             Texas             SAN ANTONIO                BEXAR         South         3     0      1     0     0     0     0      0
    216   11/09/2018   513 03       3    2    2    2   60   6   28401   28401   NC       North Carolina           WILMINGTON            NEW HANOVER       South         3     0      1     0     0     0     0      0
    217   11/09/2018   161 88       3    4    2    1   28   3   20032   20032   DC     District of Columbia       WASHINGTON        DISTRICT OF COLUMBIA  South         3     0      0     0     0     0     0      0
    222   11/09/2018   220 47       3    1    2    2   59   6    8757    8757   NJ         New Jersey             TOMS RIVER                OCEAN        Northeast      1     0      0     0     0     0     0      0
    224   11/09/2018   147 02       3    4    2    2   43   4   14224   14224   NY          New York                BUFFALO                  ERIE        Northeast      1     0      0     0     0     1     1      0
    230   11/09/2018   225 78       3    4    2    2   55   6   30824   30824   GA            Georgia              THOMSON                MCDUFFIE        South         3     0      1     0     0     0     0      0




                                                                                                                                                                                                           Page 2 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 80 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date    qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2     zip_infor3         zip_infor4         zip_infor5     zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   241    11/09/2018 1298 36    3   2     2   2 60     6 23606    23606    VA           Virginia      NEWPORT NEWS      NEWPORT NEWS CITY      South        3     0     1     0     0     0     0     0
   244    11/09/2018 368 26     3   4     2   2 51     5 49519    49519     MI          Michigan          WYOMING              KENT          Midwest        2     0     0     0     0     0     0     1
   252    11/09/2018 530 77     3   2     2   1 29     3 90047    90047    CA          California       LOS ANGELES        LOS ANGELES         West         4     0     0     0     0     0     0     0
   253    11/09/2018 481 79     3   3     2   2 61     6 3055      3055    NH        New Hampshire        MILFORD         HILLSBOROUGH       Northeast      1     0     0     0     0     0     0     0
   257    11/09/2018 811 61     3   1     2   2 50     5 43935    43935    OH             Ohio        MARTINS FERRY          BELMONT         Midwest        2     0     1     0     0     0     1     0
   258    11/09/2018 1441 67    3   4     2   2 46     5 97401    97401    OR            Oregon            EUGENE              LANE            West         4     0     0     0     0     0     0     0
   263    11/09/2018 345 78     3   3     2   2 65     7 8753      8753     NJ         New Jersey        TOMS RIVER           OCEAN          Northeast      1     0     0     0     0     0     0     0
   269    11/09/2018 456 83     3   4     2   2 57     6 37601    37601     TN         Tennessee       JOHNSON CITY        WASHINGTON          South        3     1     1     0     0     0     1     0
   271    11/09/2018 231 63     3   4     2   2 20     2 16686    16686     PA        Pennsylvania         TYRONE              BLAIR         Northeast      1     0     0     0     1     0     0     1

    274   11/09/2018 328 89         3    4    2    2   34   3   85032   85032   AZ      Arizona          PHOENIX           MARICOPA          West         4      0     0     0     0     0     0      0
    281   11/09/2018 221 27         3    4    2    2   43   4   77089   77089   TX       Texas           HOUSTON             HARRIS          South        3      0     1     0     0     0     0      0
    284   11/09/2018 210 02         3    3    1    2   35   4   60653   60653   IL      Illinois         CHICAGO              COOK          Midwest       2      1     0     0     0     0     0      0
    286   11/09/2018 408 03         3    1    2    2   68   7   38732   38732   MS     Mississippi     CLEVELAND            BOLIVAR          South        3      0     1     0     0     1     0      0
    287   11/09/2018 1503 66        3    4    2    1   33   3   39773   39773   MS     Mississippi     WEST POINT             CLAY           South        3      0     0     0     0     0     0      0
    289   11/09/2018 198 44         3    4    2    2   43   4   98682   98682   WA    Washington       VANCOUVER             CLARK           West         4      1     0     0     0     0     1      1
    291   11/09/2018 221 96         3    1    2    2   55   6   34202   34202   FL      Florida        BRADENTON            MANATEE          South        3      0     0     0     0     0     0      0
    292   11/09/2018 3198 94        3    4    2    2   53   5   17584   17584   PA    Pennsylvania    WILLOW STREET        LANCASTER        Northeast     1      0     1     0     0     1     1      1

    293 11/09/2018     294 01       3    4    2    2   21   2 60607     60607   IL      Illinois         CHICAGO              COOK          Midwest       2      0     0     0     0     0     0      0

    294 11/09/2018 1407 06          3    4    2    2   64   6 83705     83705   ID       Idaho            BOISE               ADA             West        4      0     1     0     0     0     0      1


    297 11/09/2018     233 17       3    1    2    2   40   4 16025     16025   PA    Pennsylvania       CHICORA             BUTLER         Northeast     1      0     0     0     0     0     0      0
    299 11/09/2018     528 63       3    4    2    1   38   4 15501     15501   PA    Pennsylvania      SOMERSET            SOMERSET        Northeast     1      1     1     0     0     0     0      1
    300 11/09/2018     293 07       3    4    2    2   37   4 95464     95464   CA     California          NICE               LAKE           West         4      1     0     0     0     1     1      1

    301 11/10/2018     482 90       3    2    2    2   70   7 48178     48178   MI     Michigan        SOUTH LYON           OAKLAND         Midwest       2      0     0     0     0     0     0      0
    303 11/10/2018     181 46       3    4    2    2   37   4 19520     19520   PA    Pennsylvania      ELVERSON            CHESTER         Northeast     1      0     0     0     0     0     0      0
    304 11/10/2018     691 55       3    1    1    1   52   5 14226     14226   NY     New York          BUFFALO              ERIE          Northeast     1      0     0     0     0     0     0      0


    307 11/10/2018     486 79       3    1    2    1   54   5 60634     60634   IL      Illinois         CHICAGO              COOK          Midwest       2      0     0     0     1     0     1      1
    310 11/10/2018     529 86       3    2    2    1   68   7 11365     11365   NY     New York       FRESH MEADOWS          QUEENS         Northeast     1      0     1     0     0     0     0      1


    312   11/10/2018   340 38       3    2    2    1   74   7   83805   83805   ID       Idaho        BONNERS FERRY        BOUNDARY          West         4      0     1     0     0     0     0      0
    314   11/10/2018   200 79       3    2    2    2   58   6   68005   68005   NE     Nebraska         BELLEVUE             SARPY          Midwest       2      0     0     0     0     0     0      0
    325   11/10/2018   447 68       3    2    2    1   45   5   10537   10537   NY     New York       LAKE PEEKSKILL        PUTNAM          Northeast     1      0     0     0     0     0     0      0
    327   11/10/2018   278 26       3    4    2    2   23   2   48624   48624   MI     Michigan          GLADWIN            GLADWIN         Midwest       2      0     0     0     0     0     0      1
    329   11/10/2018   460 99       3    4    2    2   24   2   41224   41224   KY     Kentucky            INEZ              MARTIN          South        3      0     0     0     0     1     1      1

    332 11/10/2018     200 88       3    4    2    1   39   4 98662     98662   WA    Washington       VANCOUVER             CLARK            West        4      0     0     0     0     0     1      1
    336 11/10/2018     591 40       3    2    2    2   65   7 21029     21029   MD     Maryland        CLARKSVILLE          HOWARD            South       3      0     0     0     0     0     0      0

    342   11/10/2018   247 90       3    4    2    2   24   2   35150   35150   AL     Alabama          SYLACAUGA          TALLADEGA         South        3      0     1     0     0     1     1      0
    344   11/10/2018   651 19       3    4    2    2   19   2   31305   31305   GA      Georgia           DARIEN            MCINTOSH         South        3      0     0     0     0     1     0      1
    345   11/10/2018   815 13       3    4    2    2   51   5   89107   89107   NV      Nevada           LAS VEGAS            CLARK          West         4      0     1     0     0     0     1      0
    352   11/10/2018   256 49       3    3    2    2   52   5   43110   43110   OH       Ohio        CANAL WINCHESTER       FRANKLIN        Midwest       2      1     0     0     0     0     0      1
    358   11/10/2018   174 46       3    2    1    1   39   4   92821   92821   CA     California          BREA              ORANGE          West         4      1     0     0     0     0     0      1




                                                                                                                                                                                             Page 3 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 81 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date        qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3             zip_infor4            zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   360 11/10/2018      231 33    3   2     2   1 69     7 34202    34202     FL          Florida             BRADENTON              MANATEE         South        3     0     1     0     0     0     0     0
   362 11/10/2018      234 12    3   3     1   2 25     3 92706    92706    CA         California            SANTA ANA              ORANGE          West         4     0     0     0     0     1     0     0

    363 11/10/2018 1082 34          3    2    2    1   36   4 54901     54901   WI      Wisconsin             OSHKOSH              WINNEBAGO     Midwest       2     0      0     0     0     0     0      1



    365 11/10/2018     576 46       3    4    2    2   38   4 39666     39666   MS     Mississippi             SUMMIT                 PIKE         South       3     0      0     0     0     1     0      1

    368 11/10/2018     263 97       3    2    2    2   48   5 19382     19382   PA    Pennsylvania          WEST CHESTER            CHESTER      Northeast     1     0      0     0     0     1     0      0



    378 11/10/2018     208 60       3    3    2    2   28   3 77656     77656   TX        Texas                SILSBEE               HARDIN        South       3     0      0     0     0     0     1      1

    386   11/10/2018 7849 26        3    4    2    2   45   5   96797   96797   HI       Hawaii               WAIPAHU              HONOLULU       West         4     0      0     0     0     0     0      0
    389   11/10/2018 362 32         3    4    2    2   58   6   61401   61401   IL       Illinois            GALESBURG               KNOX        Midwest       2     1      0     0     0     0     0      1
    391   11/10/2018 758 65         3    4    2    1   83   7   33917   33917   FL       Florida          NORTH FORT MYERS            LEE         South        3     0      1     0     0     0     0      0
    395   11/10/2018 811 39         3    4    2    2   21   2   92211   92211   CA      California          PALM DESERT            RIVERSIDE      West         4     0      0     0     0     0     0      0




    397   11/10/2018 740 97         3    4    2    2   34   3   92704   92704   CA     California            SANTA ANA               ORANGE       West         4     1      1     0     0     0     1      1
    404   11/10/2018 278 57         3    1    2    1   59   6   33584   33584   FL      Florida               SEFFNER             HILLSBOROUGH    South        3     0      0     0     0     0     0      0
    418   11/10/2018 16585 74       3    4    2    2   21   2   32332   32332   FL      Florida               GRETNA                 GADSDEN      South        3     1      0     0     0     0     1      0
    419   11/10/2018 309 26         3    4    2    2        8    8036    8036   NJ     New Jersey            HAINESPORT            BURLINGTON    Northeast     1     0      0     0     0     0     0      0

    430 11/10/2018     294 52       3    4    2    2   22   2 92887     92887   CA      California          YORBA LINDA             ORANGE         West        4     0      0     0     0     0     0      1

    438 11/10/2018     814 02       3    4    2    2   53   5 36863     36863   AL      Alabama                LANETT              CHAMBERS        South       3     0      1     0     0     0     0      0

    440   11/10/2018 397 26         3    3    2    1   50   5   73008   73008   OK     Oklahoma                BETHANY             OKLAHOMA       South        3     0      0     0     0     1     0      1
    443   11/10/2018 1394 15        3    2    1    2   23   2   23111   23111   VA       Virginia          MECHANICSVILLE           HANOVER       South        3     0      0     0     0     1     0      0
    446   11/10/2018 255 97         3    4    2    2   31   3   99011   99011   WA     Washington      FAIRCHILD AIR FORCE BASE      SPOKANE      West         4     1      0     0     0     0     0      0
    448   11/10/2018 333 74         3    2    2    1   54   5   94618   94618   CA      California             OAKLAND              ALAMEDA       West         4     0      0     0     0     1     0      1
    452   11/10/2018 333 22         3    4    2    1   39   4   32068   32068   FL       Florida             MIDDLEBURG                CLAY       South        3     0      1     0     0     0     0      1
    456   11/10/2018 441 90         3    4    2    1   64   6    5452    5452   VT      Vermont             ESSEX JUNCTION         CHITTENDEN    Northeast     1     0      1     0     0     0     0      0
    457   11/10/2018 515 49         3    4    2    2   28   3   31055   31055   GA       Georgia            MC RAE HELENA            TELFAIR      South        3     0      0     0     0     0     0      0
    458   11/10/2018 202 56         3    4    2    2   24   2   92866   92866   CA      California              ORANGE               ORANGE       West         4     1      0     0     0     0     1      1
    460   11/10/2018 563 49         3    4    2    1   30   3   27520   27520   NC    North Carolina           CLAYTON              JOHNSTON      South        3     0      0     0     0     0     0      0




                                                                                                                                                                                                  Page 4 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 82 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3          zip_infor4     zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   463 11/10/2018       442 95    3   4     2   2 52     5 70706    70706     LA         Louisiana      DENHAM SPRINGS   LIVINGSTON        South        3     0     1     0     0     0     0     0
   476 11/10/2018       366 06    3   4     2   2 26     3 32225    32225     FL          Florida        JACKSONVILLE       DUVAL          South        3     0     0     0     0     0     0     1

    483 11/10/2018     395 95       3    4    2    2   61   6 85544     85544   AZ        Arizona            PINE           GILA          West        4     0      0     0     0     1     0      0
    493 11/10/2018     356 88       3    4    2    1   24   2 92804     92804   CA       California        ANAHEIM         ORANGE         West        4     0      0     0     0     0     0      0



    498   11/10/2018 397 16         3    4    2    1   39   4   49348   49348   MI       Michigan         WAYLAND         ALLEGAN       Midwest       2     0      0     0     0     0     0      0
    499   11/10/2018 1038 70        3    4    2    2   25   3   75217   75217   TX         Texas           DALLAS          DALLAS        South        3     0      0     0     0     1     0      0
    501   11/10/2018 150 46         3    3    2    1   52   5   37186   37186   TN      Tennessee       WESTMORELAND       SUMNER        South        3     0      1     0     0     0     0      0
    502   11/10/2018 460 56         3    1    2    1   74   7    1085    1085   MA     Massachusetts      WESTFIELD       HAMPDEN       Northeast     1     0      0     0     0     0     0      0
    507   11/10/2018 344 06         3    4    2    2   37   4   28037   28037   NC     North Carolina      DENVER         LINCOLN        South        3     0      0     0     0     0     1      0
    510   11/10/2018 314 83         3    4    2    2   21   2   93036   93036   CA       California        OXNARD         VENTURA        West         4     0      0     0     0     0     1      0
    531   11/10/2018 235 96         3    1    2    2   58   6   14564   14564   NY      New York           VICTOR         ONTARIO       Northeast     1     0      1     0     0     1     0      1
    533   11/10/2018 576 17         3    4    2    2   30   3   75061   75061   TX         Texas            IRVING         DALLAS        South        3     0      0     0     0     0     0      0


    534 11/10/2018     368 16       3    4    2    2   26   3 98271     98271   WA      Washington       MARYSVILLE      SNOHOMISH        West        4     0      0     0     0     0     1      0

    542 11/10/2018     360 07       3    1    2    1   47   5 27265     27265   NC     North Carolina     HIGH POINT      GUILFORD        South       3     0      1     0     0     0     0      0


    547 11/10/2018     543 16       3    2    2    2   52   5 75233     75233   TX         Texas            DALLAS         DALLAS         South       3     0      1     0     0     0     0      0

    549 11/10/2018     265 32       3    4    2    2   26   3 32205     32205   FL        Florida        JACKSONVILLE      DUVAL          South       3     0      0     0     0     0     0      0


    558 11/10/2018     299 41       3    2    2    2   48   5 79936     79936   TX         Texas            EL PASO        EL PASO        South       3     0      0     0     0     0     1      0

    561 11/10/2018 1523 17          3    2    2    2   49   5 73170     73170   OK       Oklahoma       OKLAHOMA CITY    CLEVELAND        South       3     0      1     0     0     0     0      0


    562   11/10/2018   494 19       3    4    2    2   51   5   78578   78578   TX         Texas         PORT ISABEL       CAMERON        South       3     0      0     0     0     0     0      0
    563   11/10/2018   903 78       3    4    2    2   26   3   27260   27260   NC     North Carolina     HIGH POINT       GUILFORD       South       3     0      0     0     0     0     0      0
    568   11/10/2018   204 75       3    4    2    1   29   3   28451   28451   NC     North Carolina      LELAND         BRUNSWICK       South       3     1      0     0     0     0     1      1
    575   11/10/2018   331 71       3    4    2    2   32   3   74012   74012   OK      Oklahoma        BROKEN ARROW        TULSA         South       3     0      0     0     0     0     1      0
    576   11/10/2018   242 46       3    1    2    2   57   6   91214   91214   CA       California     LA CRESCENTA     LOS ANGELES      West        4     0      0     0     0     1     1      0


    582 11/10/2018     422 22       3    1    2    1   38   4 7928       7928   NJ      New Jersey         CHATHAM         MORRIS       Northeast     1     0      0     0     0     0     0      0

    586 11/10/2018 250 02           3    2    2    1   42   4 60618     60618   IL       Illinois          CHICAGO          COOK        Midwest       2     0      0     0     0     0     0      0
    593 11/10/2018 1042 91          3    4    2    1        8 18031     18031   PA     Pennsylvania      BREINIGSVILLE     LEHIGH       Northeast     1     0      0     0     0     0     0      0


    600 11/10/2018     769 69       3    4    2    1   45   5 30294     30294   GA        Georgia         ELLENWOOD        DEKALB         South       3     0      0     0     0     0     0      0
    613 11/10/2018     273 03       3    4    2    2   37   4 34491     34491   FL        Florida        SUMMERFIELD       MARION         South       3     0      0     0     0     0     1      0


    614 11/10/2018     399 63       3    4    2    1   25   3 7306      7306    NJ      New Jersey        JERSEY CITY      HUDSON       Northeast     1     0      0     0     0     0     0      1



    622 11/10/2018     598 18       3    4    2    2   34   3 98052     98052   WA      Washington         REDMOND          KING          West        4     0      0     0     0     0     0      0




                                                                                                                                                                                         Page 5 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 83 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date      qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3         zip_infor4       zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   626    11/10/2018    619 22    3   4     2   2 22     2 72046    72046    AR          Arkansas          ENGLAND          LONOKE          South        3     0     0     0     0     0     0     0
   632    11/10/2018    294 15    3   1     2   1 26     3 93312    93312    CA         California      BAKERSFIELD           KERN          West         4     0     0     0     0     0     0     0
   641    11/10/2018    202 22    3   4     2   2 24     2 92027    92027    CA         California        ESCONDIDO       SAN DIEGO         West         4     0     0     0     0     0     0     0
   642    11/10/2018    289 45    3   4     2   2 43     4 35578    35578     AL         Alabama           NAUVOO           WALKER          South        3     1     0     0     0     1     1     0
   645    11/10/2018    191 87    3   4     2   2 31     3 46550    46550     IN          Indiana         NAPPANEE         ELKHART        Midwest        2     0     0     0     0     0     0     0
   647    11/10/2018    280 85    3   1     2   1 38     4 60560    60560     IL          Illinois        YORKVILLE        KENDALL        Midwest        2     0     0     0     0     0     0     0
   653    11/10/2018    282 61    3   4     2   2 37     4 37072    37072     TN        Tennessee      GOODLETTSVILLE      DAVIDSON         South        3     0     0     0     0     0     0     0
   661    11/10/2018    351 35    3   4     2   2 52     5 18512    18512     PA       Pennsylvania       SCRANTON       LACKAWANNA       Northeast      1     0     1     0     0     1     0     1
   662    11/10/2018    463 65    3   4     2   2 33     3 99016    99016    WA        Washington        GREENACRES        SPOKANE          West         4     0     0     0     0     0     1     0

    663 11/10/2018 1074 20          3    4    2    1   21   2 75236     75236   TX        Texas            DALLAS           DALLAS         South       3     1      0     0     0     0     0      0



    666 11/10/2018     460 09       3    4    2    2   29   3 44130     44130   OH         Ohio          CLEVELAND        CUYAHOGA       Midwest       2     0      0     0     0     0     0      0


    683   11/10/2018 272 92         3    2    2    2   43   4   11758   11758   NY      New York        MASSAPEQUA          NASSAU       Northeast     1      0     0     0     0     0     0      0
    687   11/10/2018 344 16         3    1    2    1   47   5   60018   60018   IL       Illinois       DES PLAINES          COOK        Midwest       2      0     1     0     0     1     0      1
    691   11/10/2018 385 82         3    4    2    2   25   3   54467   54467   WI      Wisconsin         PLOVER           PORTAGE       Midwest       2      0     0     0     0     0     1      1
    707   11/10/2018 1495 70        3    4    2    2   29   3   94005   94005   CA      California       BRISBANE         SAN MATEO       West         4      0     0     0     0     0     0      0
    712   11/10/2018 536 04         3    4    2    2        8   41630   41630   KY      Kentucky         GARRETT            FLOYD         South        3      0     0     0     0     0     0      0

    717   11/10/2018 353 69         3    4    2    1   37   4   26431   26431   WV     West Virginia     SHINNSTON          HARRISON      South        3      0     0     0     0     0     1      0
    723   11/10/2018 381 91         3    4    2    1   22   2   45044   45044   OH        Ohio          MIDDLETOWN           BUTLER      Midwest       2      0     1     0     0     0     0      0
    730   11/10/2018 336 57         3    2    2    1   72   7   85263   85263   AZ       Arizona         RIO VERDE          MARICOPA      West         4      0     1     0     0     0     0      1
    734   11/10/2018 480 09         3    4    2    2   46   5   92562   92562   CA      California       MURRIETA           RIVERSIDE     West         4      0     0     0     0     0     1      0
    736   11/10/2018 1236 88        3    3    2    1   67   7   23225   23225   VA       Virginia        RICHMOND        RICHMOND CITY    South        3      0     0     0     0     0     0      0
    742   11/10/2018 440 15         3    4    2    2   60   6   97423   97423   OR       Oregon           COQUILLE            COOS        West         4      0     0     0     0     1     0      0
    745   11/10/2018 638 29         3    2    2    1   35   4   43713   43713   OH        Ohio          BARNESVILLE         BELMONT      Midwest       2      0     0     0     0     0     0      0

    750   11/10/2018   287 29       3    4    2    2   24   2   87123   87123   NM     New Mexico       ALBUQUERQUE       BERNALILLO      West         4      0     0     0     0     0     0      0
    758   11/10/2018   277 34       3    4    2    2   22   2   64801   64801   MO      Missouri            JOPLIN          JASPER       Midwest       2      0     0     0     0     0     0      0
    760   11/10/2018   422 58       3    4    2    2   40   4   96814   96814   HI       Hawaii           HONOLULU         HONOLULU       West         4      1     0     0     0     0     0      1
    765   11/10/2018   182 72       3    1    2    2   27   3   78582   78582   TX       Texas         RIO GRANDE CITY       STARR        South        3      0     0     0     0     0     0      0
    769   11/10/2018   703 11       3    1    2    2   32   3   44139   44139   OH        Ohio              SOLON         CUYAHOGA       Midwest       2      0     0     0     0     0     0      1
    771   11/10/2018   965 29       3    1    2    2   33   3   97045   97045   OR       Oregon          OREGON CITY      CLACKAMAS       West         4      0     0     0     0     0     0      1

    778   11/10/2018 1736 32        3    4    2    2   23   2   35046   35046   AL       Alabama          CLANTON          CHILTON         South       3      0     0     0     0     0     1      1
    784   11/10/2018 259 54         3    1    2    2   64   6   77074   77074   TX        Texas           HOUSTON           HARRIS         South       3      0     1     0     0     0     1      0
    786   11/10/2018 1074 18        3    4    2    2   22   2   31601   31601   GA       Georgia         VALDOSTA         LOWNDES          South       3      0     0     0     0     0     0      0
    788   11/10/2018 549 62         3    1    2    1   62   6   96817   96817   HI       Hawaii          HONOLULU         HONOLULU         West        4      0     1     0     0     0     0      1


    792   11/10/2018   263 95       3    1    2    1   62   6   78734   78734   TX       Texas             AUSTIN           TRAVIS         South       3      0     1     0     0     0     0      0
    794   11/10/2018   203 20       3    4    2    2   36   4   73505   73505   OK     Oklahoma           LAWTON          COMANCHE         South       3      0     0     0     0     0     0      0
    795   11/10/2018   311 19       3    4    2    2   29   3   99208   99208   WA     Washington         SPOKANE          SPOKANE         West        4      0     0     0     0     0     0      0
    802   11/10/2018   257 38       3    4    2    2   28   3   95358   95358   CA     California         MODESTO         STANISLAUS       West        4      1     1     0     0     0     1      1
    805   11/10/2018   426 10       3    3    1    1   28   3   75067   75067   TX       Texas           LEWISVILLE         DENTON         South       3      0     0     0     0     0     0      0

    807 11/10/2018     274 95       3    4    2    2   36   4 5468       5468   VT       Vermont          MILTON          CHITTENDEN     Northeast     1      0     0     0     0     0     0      1
    811 11/10/2018     336 16       3    4    2    2   34   3 30663     30663   GA       Georgia         RUTLEDGE          MORGAN         South        3      0     0     0     0     0     1      0




                                                                                                                                                                                          Page 6 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 84 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date    qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3           zip_infor4        zip_infor5      zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   815    11/10/2018 2244 31    3   4     2   2 56     6 77091    77091     TX           Texas            HOUSTON             HARRIS            South        3     0     1     0     0     0     0     0
   820    11/10/2018 229 36     3   4     2   2 27     3 7039      7039     NJ        New Jersey         LIVINGSTON            ESSEX          Northeast      1     0     0     0     0     0     0     0
   823    11/10/2018 275 14     3   2     2   1 37     4 2176      2176    MA        Massachusetts        MELROSE           MIDDLESEX         Northeast      1     0     0     0     0     0     0     0
   824    11/10/2018 812 39     3   2     2   1 70     7 92065    92065    CA         California           RAMONA           SAN DIEGO           West         4     0     0     0     0     1     0     1


    828 11/10/2018     644 72       3    4    2    2   19   2 48197     48197   MI     Michigan          YPSILANTI          WASHTENAW        Midwest       2     1      1     0     0     1     1      1



    832 11/10/2018     528 51       3    4    2    2   29   3 63301     63301   MO     Missouri        SAINT CHARLES       SAINT CHARLES     Midwest       2     0      0     0     0     0     0      0



    835   11/10/2018 168 41         3    4    2    1   28   3   15220   15220   PA   Pennsylvania        PITTSBURGH          ALLEGHENY       Northeast     1     0      0     0     0     0     0      0
    839   11/10/2018 388 95         3    3    2    2   71   7   91206   91206   CA    California          GLENDALE          LOS ANGELES       West         4     0      1     0     0     0     0      1
    845   11/10/2018 213 49         3    4    2    2   37   4   57301   57301   SD   South Dakota         MITCHELL            DAVISON        Midwest       2     0      0     0     0     0     1      1
    852   11/10/2018 364 07         3    4    2    1   52   5   97424   97424   OR     Oregon          COTTAGE GROVE            LANE          West         4     0      1     0     0     0     0      0
    857   11/10/2018 621 73         3    2    1    2   67   7   66104   66104   KS     Kansas           KANSAS CITY         WYANDOTTE        Midwest       2     0      1     0     0     0     0      0
    866   11/10/2018 543 68         3    1    2    2   51   5   60544   60544   IL      Illinois         PLAINFIELD             WILL         Midwest       2     0      0     0     0     0     0      0
    870   11/10/2018 1003 37        3    2    2    2   57   6   94539   94539   CA    California          FREMONT             ALAMEDA         West         4     0      0     0     1     0     0      0

    871 11/10/2018     375 78       3    4    2    1   42   4 36582     36582   AL     Alabama           THEODORE             MOBILE          South        3      0     1     0     0     1     1      1
    873 11/10/2018     803 08       3    1    2    1   38   4 17316     17316   PA   Pennsylvania       EAST BERLIN           ADAMS          Northeast     1      1     0     0     1     0     1      1
    874 11/10/2018     327 30       3    4    2    2   44   4 28081     28081   NC   North Carolina     KANNAPOLIS           CABARRUS         South        3      0     0     0     0     1     0      1

    888   11/10/2018   318 60       3    4    2    2   36   4   61614   61614   IL      Illinois           PEORIA             PEORIA         Midwest       2     0      0     0     0     0     1      0
    892   11/10/2018   332 76       3    1    2    1   23   2   84664   84664   UT       Utah            MAPLETON              UTAH           West         4     0      0     0     0     0     0      0
    896   11/10/2018   502 52       3    1    2    1   68   7   74066   74066   OK     Oklahoma           SAPULPA             CREEK           South        3     0      1     0     0     0     0      0
    904   11/10/2018   163 00       3    1    1    1   44   4   66210   66210   KS      Kansas         OVERLAND PARK         JOHNSON         Midwest       2     0      0     0     0     0     0      0
    905   11/10/2018   288 65       3    1    2    1   71   7   37221   37221   TN     Tennessee         NASHVILLE           DAVIDSON         South        3     0      1     0     0     1     0      0
    908   11/10/2018   276 31       3    2    2    2   23   2   89123   89123   NV      Nevada           LAS VEGAS            CLARK           West         4     0      0     0     0     0     1      1

    909 11/10/2018     380 89       3    4    2    2        8 23605     23605   VA      Virginia       NEWPORT NEWS      NEWPORT NEWS CITY     South       3      0     0     0     0     0     0      0



    912 11/10/2018     685 01       3    4    2    2   75   7 33543     33543   FL     Florida         WESLEY CHAPEL          PASCO           South        3      0     1     0     0     1     0      0
    913 11/10/2018     204 53       3    4    2    2   28   3 95128     95128   CA    California         SAN JOSE          SANTA CLARA        West         4      1     0     0     0     0     0      1
    916 11/10/2018     431 61       3    4    2    2   34   3 17043     17043   PA   Pennsylvania        LEMOYNE           CUMBERLAND        Northeast     1      0     0     0     0     0     1      1

    918 11/10/2018     554 56       3    4    2    2   20   2 78009     78009   TX       Texas          CASTROVILLE           MEDINA           South       3      0     0     0     0     0     0      0

    921   11/10/2018 1165 94        3    4    2    2   31   3   65251   65251   MO     Missouri            FULTON           CALLAWAY         Midwest       2      0     0     0     0     0     0      0
    924   11/11/2018 348 99         3    4    2    1   40   4   98584   98584   WA    Washington          SHELTON             MASON           West         4      0     0     0     0     0     1      0
    929   11/11/2018 576 18         3    2    2    2   53   5   80916   80916   CO     Colorado       COLORADO SPRINGS       EL PASO          West         4      1     1     0     0     0     1      1
    932   11/11/2018 312 88         3    1    2    2   71   7   60607   60607   IL      Illinois          CHICAGO             COOK           Midwest       2      0     1     0     0     0     0      0


    937 11/11/2018     417 18       3    3    2    2   45   5 16214     16214   PA   Pennsylvania         CLARION             CLARION        Northeast     1      0     0     0     0     1     0      0
    939 11/11/2018     231 08       3    2    2    1   68   7 55414     55414   MN    Minnesota         MINNEAPOLIS          HENNEPIN        Midwest       2      0     0     0     0     0     0      0
    940 11/11/2018     363 60       3    1    2    1   67   7 80005     80005   CO     Colorado           ARVADA             JEFFERSON        West         4      0     0     0     0     0     0      0




                                                                                                                                                                                              Page 7 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 85 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date    qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2          zip_infor3            zip_infor4         zip_infor5       zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
   941 11/11/2018 1074 37    3   4     2   2 34     3 85202    85202     AZ                Arizona               MESA             MARICOPA            West         4     1     0     0     0     0     1     1


    945 11/11/2018     173 07       3    3    2    1   21   2 89125     89125   NV         Nevada             LAS VEGAS             CLARK            West        4     0      1     0     0     0     0      1

    946 11/11/2018     799 55       3    4    2    2   25   3 95361     95361   CA        California          OAKDALE            STANISLAUS          West        4     1      0     0     0     1     0      1
    949 11/11/2018     305 43       3    4    2    1   19   2 24416     24416   VA         Virginia          BUENA VISTA       BUENA VISTA CITY      South       3     0      0     0     0     0     1      0



    950 11/11/2018     827 25       3    1    2    2   62   6 7002       7002   NJ       New Jersey           BAYONNE              HUDSON          Northeast     1     0      1     0     0     0     0      0



    951 11/11/2018     300 94       3    4    2    2   37   4 75082     75082   TX         Texas             RICHARDSON            DALLAS            South       3     0      0     0     0     0     0      1
    952 11/11/2018     484 73       3    2    2    1   40   4 95747     95747   CA        California          ROSEVILLE            PLACER            West        4     0      1     0     0     0     0      1



    959 11/11/2018     443 71       3    4    2    2   57   6 77904     77904   TX         Texas              VICTORIA             VICTORIA          South       3     0      0     0     0     0     0      0
    960 11/11/2018     448 28       3    4    2    2   40   4 39154     39154   MS       Mississippi          RAYMOND               HINDS            South       3     0      0     0     0     1     1      0




    961 11/11/2018     347 10       3    2    2    2   63   6 57638     57638   SD      South Dakota           LEMMON              PERKINS          Midwest      2     0      1     0     0     0     0      0

    972 11/12/2018     217 60       3    4    2    2   42   4 28690     28690   NC     North Carolina          VALDESE              BURKE            South       3     1      1     0     0     1     0      0

    973 11/12/2018 160 36           3    4    2    2   30   3 74441     74441   OK       Oklahoma             HULBERT             CHEROKEE          South        3     0      0     0     0     0     0      0
    975 11/12/2018 1624 36          3    4    2    1   21   2 8332       8332   NJ       New Jersey           MILLVILLE          CUMBERLAND        Northeast     1     1      1     0     0     0     0      1

    976   11/12/2018   400 96       3    1    2    2   57   6   96007   96007   CA       California            ANDERSON             SHASTA          West         4     0      0     0     0     0     1      0
    977   11/12/2018   986 28       3    4    2    2   46   5   97351   97351   OR        Oregon             INDEPENDENCE            POLK           West         4     0      0     0     0     0     1      1
    978   11/12/2018   334 66       3    2    2    2   68   7   92808   92808   CA       California             ANAHEIM            ORANGE           West         4     0      0     0     0     0     1      1
    981   11/12/2018   299 08       3    4    2    1   22   2   18059   18059   PA      Pennsylvania        LAURYS STATION          LEHIGH         Northeast     1     0      0     0     0     0     0      0
    982   11/12/2018   366 47       3    4    2    2   33   3   34715   34715   FL        Florida              CLERMONT              LAKE           South        3     0      0     0     0     0     0      0
    985   11/12/2018   269 83       3    2    2    2   42   4   66049   66049   KS        Kansas               LAWRENCE            DOUGLAS         Midwest       2     0      0     0     0     0     0      1




    990 11/12/2018     198 77       3    4    2    1   52   5 32778     32778   FL        Florida             TAVARES              LAKE              South       3      0     0     0     0     0     0      0
    994 11/12/2018     260 47       3    3    1    2   35   4 24016     24016   VA        Virginia            ROANOKE           ROANOKE CITY         South       3      1     0     0     0     0     0      1

    996   11/12/2018 3157 43        3    3    2    1   39   4   20016   20016   DC   District of Columbia   WASHINGTON       DISTRICT OF COLUMBIA  South         3      0     0     0     0     0     0      0
   1003   11/12/2018 360 34         3    4    2    2   52   5   53922   53922   WI        Wisconsin           BURNETT               DODGE         Midwest        2      0     0     0     0     0     0      0
   1005   11/12/2018 187 73         3    4    2    1   18   2   11368   11368   NY        New York            CORONA                QUEENS        Northeast      1      1     0     0     1     0     0      0
   1007   11/12/2018 5750 67        3    4    2    2   31   3   64788   64788   MO         Missouri            URICH                HENRY         Midwest        2      0     0     0     0     0     1      1
   1009   11/12/2018 1304 32        3    4    2    2   57   6   15550   15550   PA      Pennsylvania        MANNS CHOICE           BEDFORD        Northeast      1      0     0     0     0     0     0      0

   1010 11/12/2018     198 41       3    4    2    2   39   4 44314     44314   OH          Ohio               AKRON               SUMMIT           Midwest      2      0     1     0     0     0     0      1
   1014 11/12/2018     181 76       3    4    2    1   42   4 32792     32792   FL         Florida           WINTER PARK           ORANGE            South       3      0     1     0     0     0     0      0




                                                                                                                                                                                                    Page 8 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 86 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3         zip_infor4        zip_infor5      zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1016 11/12/2018       259 64    3   4     2   1 28     3 98321    98321    WA         Washington         BUCKLEY            PIERCE            West         4     0     0     0     0     0     0     0

   1018 11/12/2018     586 45       3    4    2    2   34   3 97123     97123   OR       Oregon            HILLSBORO       WASHINGTON         West         4     0      0     0     0     0     0      0
   1019 11/12/2018     343 79       3    4    2    2   69   7 48768     48768   MI       Michigan           VASSAR          TUSCOLA          Midwest       2     0      0     0     0     0     0      0

   1021   11/12/2018 269 55         3    2    2    2   74   7   84108   84108   UT        Utah           SALT LAKE CITY     SALT LAKE         West         4     0      0     0     0     0     0      1
   1023   11/12/2018 240 64         3    4    2    2   24   2   10956   10956   NY      New York            NEW CITY        ROCKLAND         Northeast     1     0      0     0     0     0     0      0
   1025   11/12/2018 195 56         3    4    1    1   19   2   11693   11693   NY      New York         FAR ROCKAWAY         QUEENS         Northeast     1     0      0     0     0     0     0      0
   1027   11/12/2018 322 41         3    4    2    2   41   4   45365   45365   OH        Ohio               SIDNEY           SHELBY         Midwest       2     0      0     0     0     0     0      0
   1028   11/12/2018 181 69         3    4    2    1   30   3   63736   63736   MO       Missouri            BENTON            SCOTT         Midwest       2     0      0     0     1     0     1      0
   1030   11/12/2018 1286 62        3    4    2    2   66   7   19131   19131   PA     Pennsylvania       PHILADELPHIA     PHILADELPHIA      Northeast     1     1      1     0     0     0     0      1
   1033   11/12/2018 347 95         3    4    2    1   35   4   19311   19311   PA     Pennsylvania        AVONDALE          CHESTER         Northeast     1     1      1     0     0     0     1      1

   1034 11/12/2018     260 32       3    4    2    2   22   2 28457     28457   NC     North Carolina     ROCKY POINT         PENDER           South       3     0      0     0     0     0     1      1

   1037 11/12/2018     392 34       3    4    2    2   33   3 8053       8053   NJ      New Jersey         MARLTON          BURLINGTON       Northeast     1     0      0     0     0     1     0      1
   1038 11/12/2018     936 52       3    4    2    2   32   3 68340     68340   NE       Nebraska          DESHLER            THAYER         Midwest       2     0      1     0     0     0     0      1



   1040 11/12/2018     209 89       3    1    1    2   28   3 17815     17815   PA     Pennsylvania       BLOOMSBURG         COLUMBIA        Northeast     1     0      0     0     0     0     1      0

   1041 11/12/2018     202 04       3    1    2    2   50   5 10304     10304   NY       New York        STATEN ISLAND       RICHMOND        Northeast     1     0      0     0     0     0     0      0

   1042 11/12/2018     237 19       3    4    2    2   27   3 46237     46237   IN       Indiana         INDIANAPOLIS         MARION         Midwest       2     0      0     0     0     0     0      0
   1046 11/12/2018     265 79       3    4    2    2   26   3 63139     63139   MO       Missouri         SAINT LOUIS     SAINT LOUIS CITY   Midwest       2     1      0     0     0     1     1      1


   1047 11/12/2018     367 18       3    4    2    1   34   3 68114     68114   NE       Nebraska           OMAHA            DOUGLAS         Midwest       2     0      0     0     0     0     0      1



   1049   11/12/2018   226 74       3    1    2    2   74   7    2906    2906   RI     Rhode Island       PROVIDENCE        PROVIDENCE       Northeast     1     0      0     0     0     0     0      0
   1055   11/12/2018   294 39       3    4    2    1   44   4   97229   97229   OR       Oregon            PORTLAND        WASHINGTON         West         4     0      1     0     0     0     0      0
   1057   11/12/2018   410 89       3    3    2    2   62   6   74137   74137   OK      Oklahoma             TULSA              TULSA         South        3     0      0     0     0     1     0      1
   1058   11/12/2018   265 16       3    1    2    1   68   7   96786   96786   HI       Hawaii            WAHIAWA           HONOLULU         West         4     0      1     0     0     1     0      0
   1061   11/12/2018   172 09       3    4    2    2   30   3   33168   33168   FL       Florida             MIAMI          MIAMI-DADE        South        3     0      0     0     0     0     0      1
   1063   11/12/2018   234 12       3    2    2    2   64   6   23225   23225   VA       Virginia          RICHMOND       RICHMOND CITY       South        3     0      1     0     0     0     0      0
   1064   11/12/2018   784 05       3    4    2    2   51   5   99206   99206   WA     Washington           SPOKANE           SPOKANE         West         4     0      1     0     0     0     0      0
   1068   11/13/2018   421 93       3    4    2    1   67   7   96815   96815   HI       Hawaii            HONOLULU          HONOLULU         West         4     0      1     0     0     0     0      0
   1069   11/13/2018   297 80       3    4    2    2   20   2   97501   97501   OR       Oregon            MEDFORD            JACKSON         West         4     0      0     0     0     0     1      1
   1070   11/13/2018   360 79       3    4    2    2   39   4   44836   44836   OH        Ohio           GREEN SPRINGS         SENECA        Midwest       2     0      0     0     0     0     1      0
   1073   11/13/2018   551 84       3    1    2    1   62   6   63122   63122   MO      Missouri          SAINT LOUIS       SAINT LOUIS      Midwest       2     0      0     0     0     0     0      1

   1075 11/13/2018     372 69       3    4    2    1   43   4 44055     44055   OH         Ohio             LORAIN            LORAIN         Midwest       2      0     0     0     0     0     0      1

   1077 11/13/2018 257 53           3    2    2    1   45   5 12564     12564   NY       New York           PAWLING          DUTCHESS        Northeast     1      0     0     0     0     0     0      0
   1078 11/13/2018 158 48           3    5    1    1   55   6 33334     33334   FL        Florida       FORT LAUDERDALE      BROWARD          South        3      0     0     0     0     0     0      0
   1079 11/13/2018 1037 77          3    4    2    2   60   6 92301     92301   CA       California        ADELANTO       SAN BERNARDINO      West         4      1     0     0     0     1     0      0




                                                                                                                                                                                              Page 9 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 87 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2     zip_infor3        zip_infor4         zip_infor5       zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1080 11/13/2018       223 40    3   1     2   1 61     6 97002    97002    OR            Oregon          AURORA             MARION              West         4     0     0     0     0     0     0     0
  1082 11/13/2018       611 42    3   4     2   2 30     3 30349    30349    GA            Georgia         ATLANTA             FULTON             South        3     0     0     0     0     0     0     0

   1083 11/13/2018     813 32       3    4    2    1   25   3 20784     20784   MD       Maryland        HYATTSVILLE       PRINCE GEORGES        South       3      0     0     0     0     0      0      1

   1085 11/13/2018     257 15       3    4    2    1   28   3 17545     17545   PA      Pennsylvania      MANHEIM            LANCASTER         Northeast     1      1     0     0     0     0      0      0

   1089 11/13/2018     320 35       3    4    2    2   25   3 3743       3743   NH     New Hampshire     CLAREMONT            SULLIVAN         Northeast     1      0     0     0     0     0      0      0
   1094 11/13/2018     423 30       3    4    2    2   25   3 75023     75023   TX         Texas           PLANO               COLLIN           South        3      0     1     0     0     0      0      1


   1100   11/13/2018   154 35       3    4    2    2   59   6   76210   76210   TX        Texas              DENTON            DENTON           South        3      0     0     0     0     0       0     0
   1106   11/13/2018   253 60       3    4    2    2   22   2    2748    2748   MA     Massachusetts   SOUTH DARTMOUTH         BRISTOL         Northeast     1      0     0     0     0     0       1     1
   1109   11/13/2018   364 43       3    1    2    1   61   6   92780   92780   CA      California           TUSTIN            ORANGE           West         4      0     1     0     0     0       0     0
   1111   11/13/2018   718 54       3    2    2    2   63   6   87059   87059   NM     New Mexico            TIJERAS         BERNALILLO         West         4      0     0     0     0     1       0     0
   1116   11/13/2018   231 49       3    2    2    1   35   4   22150   22150   VA       Virginia         SPRINGFIELD          FAIRFAX          South        3      0     0     0     0     0       0     0
   1117   11/13/2018   255 24       3    1    2    2   83   7   98802   98802   WA      Washington      EAST WENATCHEE         DOUGLAS          West         4      0     0     0     0     0       0     0
   1121   11/13/2018   175 90       3    1    2    1   62   6    7735    7735   NJ      New Jersey          KEYPORT          MONMOUTH          Northeast     1      0     0     0     0     0       0     0
   1134   11/13/2018   382 68       3    2    2    2   60   6    1420    1420   MA     Massachusetts       FITCHBURG         WORCESTER         Northeast     1      0     1     0     0     1       0     0
   1138   11/13/2018   292 20       3    4    2    1   63   6   33624   33624   FL       Florida             TAMPA          HILLSBOROUGH        South        3      0     1     0     0     0       0     0

   1141 11/13/2018     371 60       3    4    2    2   25   3 45102     45102   OH         Ohio             AMELIA           CLERMONT          Midwest       2      0     0     0     0     0       0     1
   1142 11/13/2018     248 50       3    3    2    2   64   6 10570     10570   NY       New York       PLEASANTVILLE       WESTCHESTER        Northeast     1      0     1     0     0     0       0     0
   1143 11/13/2018     437 18       3    4    2    2   43   4 70072     70072   LA       Louisiana         MARRERO           JEFFERSON          South        3      0     0     0     0     1       0     1

   1145 11/13/2018     213 05       3    4    2    2   39   4 54848     54848   WI      Wisconsin         LADYSMITH             RUSK           Midwest       2      1     0     0     0     0       1     0
   1148 11/13/2018     368 38       3    1    2    1   66   7 7035       7035   NJ      New Jersey       LINCOLN PARK          MORRIS          Northeast     1      1     0     0     0     0       0     1

   1149   11/13/2018   227 86       3    4    2    2   20   2   22401   22401   VA        Virginia     FREDERICKSBURG    FREDERICKSBURG CITY    South        3      1     0     0     0     0       1     1
   1150   11/13/2018   313 89       3    4    2    2   30   3   85653   85653   AZ        Arizona          MARANA               PIMA            West         4      1     0     0     0     0       1     0
   1153   11/13/2018   285 95       3    2    2    1   71   7    4005    4005   ME         Maine          BIDDEFORD             YORK           Northeast     1      0     1     0     0     0       0     0
   1156   11/13/2018   531 30       3    4    2    1   38   4   60101   60101   IL        Illinois         ADDISON             DUPAGE          Midwest       2      0     0     0     0     0       0     0




   1159 11/13/2018     193 00       3    1    2    1   85   7 13827     13827   NY       New York          OWEGO               TIOGA           Northeast     1      0     0     0     0     0       0     0
   1176 11/13/2018     312 20       3    4    2    2   19   2 22150     22150   VA        Virginia       SPRINGFIELD          FAIRFAX           South        3      1     0     0     0     0       1     0

   1182   11/13/2018 171 75         3    4    2    2   41   4   44811   44811   OH         Ohio           BELLEVUE             HURON           Midwest       2      0     0     0     0     0       1     0
   1189   11/13/2018 481 77         3    3    2    2   30   3   80112   80112   CO       Colorado        ENGLEWOOD           ARAPAHOE           West         4      0     1     0     0     0       0     1
   1195   11/13/2018 365 26         3    4    2    2   61   6   23701   23701   VA        Virginia       PORTSMOUTH       PORTSMOUTH CITY       South        3      0     0     0     0     0       0     0
   1200   11/13/2018 1992 04        3    4    2    2   65   7   30161   30161   GA        Georgia           ROME               FLOYD            South        3      0     1     0     0     1       0     1
   1203   11/13/2018 386 97         3    3    2    2   60   6   12804   12804   NY       New York        QUEENSBURY           WARREN           Northeast     1      0     0     0     0     0       0     0

   1204   11/13/2018   265 51       3    4    2    2   31   3   45714   45714   OH        Ohio              BELPRE           WASHINGTON        Midwest       2      0     0     0     0     0       1     0
   1205   11/13/2018   203 14       3    4    2    2   41   4   92392   92392   CA      California       VICTORVILLE       SAN BERNARDINO       West         4      0     1     0     0     0       1     1
   1206   11/13/2018   295 92       3    4    2    1   44   4   65109   65109   MO       Missouri       JEFFERSON CITY           COLE          Midwest       2      1     0     0     0     0       0     0
   1209   11/13/2018   293 09       3    3    2    1   60   6   98498   98498   WA      Washington        LAKEWOOD              PIERCE          West         4      0     0     0     0     0       0     0
   1211   11/13/2018   478 49       3    2    2    2   66   7   33912   33912   FL       Florida          FORT MYERS              LEE           South        3      0     0     0     0     0       0     0

   1213 11/13/2018     338 80       3    4    2    2   27   3 6712       6712   CT      Connecticut        PROSPECT          NEW HAVEN         Northeast     1      0     0     0     0     0       0     0
   1220 11/13/2018     208 73       3    1    2    2   76   7 11756     11756   NY      New York          LEVITTOWN           NASSAU           Northeast     1      0     1     0     0     0       0     1




                                                                                                                                                                                                Page 10 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 88 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3          zip_infor4       zip_infor5    zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1221 11/13/2018       317 57    3   3     2   2 56     6 1220      1220    MA        Massachusetts         ADAMS          BERKSHIRE       Northeast      1     0     1     0     0     0     1     1
  1222 11/13/2018       312 57    3   3     2   1 35     4 16354    16354     PA       Pennsylvania        TITUSVILLE       CRAWFORD        Northeast      1     0     1     0     0     0     0     0



   1227 11/13/2018     351 37       3    4    2    2   35   4 81401     81401   CO       Colorado          MONTROSE         MONTROSE         West        4     0      0     0     0     0      0      0

   1229 11/13/2018 230 56           3    2    2    1   63   6 27292     27292   NC     North Carolina      LEXINGTON        DAVIDSON        South        3     0      0     0     0     0      0      0
   1230 11/13/2018 289 94           3    4    2    2   31   3 16323     16323   PA     Pennsylvania         FRANKLIN        VENANGO        Northeast     1     0      0     0     0     1      1      1
   1235 11/13/2018 1166 42          3    4    2    2   36   4 44889     44889   OH         Ohio            WAKEMAN           HURON         Midwest       2     0      0     0     0     0      0      0

   1237 11/13/2018     246 01       3    4    2    2   36   4 41091     41091   KY       Kentucky            UNION            BOONE          South       3     0      0     0     0     0      1      0

   1238 11/13/2018 1906 18          3    4    2    2   24   2 64109     64109   MO       Missouri         KANSAS CITY        JACKSON       Midwest       2     0      0     0     0     1      1      1


   1240 11/13/2018     206 09       3    4    2    2   28   3 91405     91405   CA       California        VAN NUYS        LOS ANGELES       West        4     0      0     0     0     0      1      0

   1241   11/13/2018   295 56       3    3    2    2   59   6    5495    5495   VT       Vermont           WILLISTON       CHITTENDEN      Northeast     1     0      1     0     0     0      0      0
   1243   11/13/2018   180 63       3    4    2    2   35   4   14904   14904   NY      New York            ELMIRA          CHEMUNG        Northeast     1     0      0     0     0     0      0      1
   1244   11/13/2018   302 93       3    4    2    1   28   3   37321   37321   TN      Tennessee           DAYTON            RHEA          South        3     0      0     0     0     0      1      0
   1245   11/13/2018   329 80       3    1    2    2   68   7    8555    8555   NJ      New Jersey         ROOSEVELT       MONMOUTH        Northeast     1     1      0     0     0     0      0      0



   1246 11/13/2018     185 43       3    4    2    2   31   3 2478       2478   MA     Massachusetts        BELMONT         MIDDLESEX      Northeast     1     0      0     0     0     0      0      0
   1249 11/13/2018     482 77       3    2    2    2   42   4 60104     60104   IL       Illinois          BELLWOOD           COOK         Midwest       2     0      0     0     0     0      0      1

   1252   11/13/2018   206 96       3    4    2    1   44   4   52224   52224   IA         Iowa               DYSART           TAMA        Midwest       2     0      0     0     0     0      0      0
   1254   11/13/2018   498 99       3    3    2    2   45   5   19468   19468   PA     Pennsylvania        ROYERSFORD      MONTGOMERY      Northeast     1     0      0     0     0     0      1      0
   1255   11/13/2018   204 08       3    2    2    2   34   3   71202   71202   LA      Louisiana            MONROE          OUACHITA       South        3     0      0     0     0     1      0      0
   1261   11/13/2018   324 79       3    2    2    2   61   6   11751   11751   NY      New York               ISLIP          SUFFOLK      Northeast     1     0      1     0     0     0      0      1
   1265   11/13/2018   304 20       3    3    1    2   58   6   14472   14472   NY      New York         HONEOYE FALLS        MONROE       Northeast     1     0      1     0     0     0      0      1
   1266   11/13/2018   265 15       3    4    2    1   59   6   72703   72703   AR       Arkansas         FAYETTEVILLE     WASHINGTON       South        3     0      1     0     0     0      0      1
   1271   11/13/2018   293 25       3    1    2    1   71   7   97229   97229   OR        Oregon            PORTLAND       WASHINGTON       West         4     0      0     0     0     0      0      0
   1275   11/13/2018   626 30       3    2    2    2   60   6   32205   32205   FL        Florida         JACKSONVILLE         DUVAL        South        3     0      1     0     0     0      0      0
   1277   11/13/2018   361 09       3    4    2    2   46   5   91356   91356   CA      California           TARZANA       LOS ANGELES      West         4     0      0     0     0     0      0      0
   1279   11/13/2018   345 40       3    1    2    1   71   7   23222   23222   VA       Virginia           RICHMOND      RICHMOND CITY     South        3     0      0     0     0     0      0      0
   1285   11/13/2018   295 09       3    2    2    2   61   6   94559   94559   CA      California             NAPA             NAPA        West         4     0      0     0     0     0      0      1
   1286   11/13/2018   459 32       3    2    2    2   67   7    8857    8857   NJ      New Jersey         OLD BRIDGE       MIDDLESEX      Northeast     1     0      0     0     0     1      0      0
   1290   11/13/2018   356 59       3    4    2    2   33   3   14467   14467   NY      New York            HENRIETTA         MONROE       Northeast     1     0      0     0     0     0      1      0
   1292   11/13/2018   490 72       3    4    2    1   22   2   58104   58104   ND     North Dakota           FARGO             CASS       Midwest       2     0      0     0     0     0      1      0

   1293 11/13/2018     547 03       3    2    2    2   31   3 92410     92410   CA       California      SAN BERNARDINO   SAN BERNARDINO     West        4     1      1     0     0     0      0      0
   1298 11/13/2018     873 28       3    3    2    1   36   4 92879     92879   CA       California          CORONA          RIVERSIDE       West        4     0      0     0     0     0      0      0

   1301 11/13/2018     530 39       3    4    2    2   53   5 14120     14120   NY       New York       NORTH TONAWANDA      NIAGARA       Northeast     1      0     0     0     0     0      0      0
   1302 11/13/2018     419 37       3    2    2    2   61   6 32608     32608   FL        Florida          GAINESVILLE       ALACHUA        South        3      0     0     0     0     0      0      1




                                                                                                                                                                                            Page 11 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 89 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date    qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3           zip_infor4       zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1303    11/13/2018 270 99     3   2     2   2 32     3 10013    10013    NY         New York            NEW YORK         NEW YORK       Northeast      1     0     0     0     0     0     0     0
  1312    11/13/2018 145 43     3   3     2   2 46     5 60629    60629     IL          Illinois           CHICAGO            COOK        Midwest        2     0     1     0     0     0     0     1
  1313    11/13/2018 296 50     3   4     2   1 29     3 4254      4254    ME           Maine         LIVERMORE FALLS    ANDROSCOGGIN     Northeast      1     0     0     0     0     0     0     0
  1314    11/14/2018 6505 13    3   3     2   2 40     4 93555    93555    CA         California         RIDGECREST           KERN          West         4     0     0     0     0     0     0     0
  1316    11/13/2018 277 94     3   3     1   1 66     7 94521    94521    CA         California          CONCORD        CONTRA COSTA       West         4     0     0     0     0     0     0     0

   1317   11/13/2018   730 60       3    4    2    2   36   4    2301    2301   MA   Massachusetts       BROCKTON          PLYMOUTH      Northeast     1     0      0     0     0     0      0      0
   1318   11/13/2018   296 76       3    4    2    1   34   3   84120   84120   UT       Utah         WEST VALLEY CITY     SALT LAKE      West         4     0      0     0     0     0      0      1
   1319   11/13/2018   356 83       3    2    2    1   64   6   98074   98074   WA    Washington        SAMMAMISH            KING         West         4     0      0     0     0     0      0      0
   1320   11/13/2018   214 40       3    4    2    2   54   5   73069   73069   OK     Oklahoma           NORMAN          CLEVELAND       South        3     0      0     0     0     0      0      0
   1322   11/13/2018   744 45       3    1    1    2   36   4   60415   60415   IL      Illinois       CHICAGO RIDGE         COOK        Midwest       2     0      0     0     0     0      0      0
   1323   11/13/2018   454 51       3    1    2    1   31   3   27205   27205   NC   North Carolina      ASHEBORO          RANDOLPH       South        3     1      0     0     0     0      0      1
   1324   11/13/2018   502 46       3    4    2    2   42   4   87112   87112   NM    New Mexico       ALBUQUERQUE        BERNALILLO      West         4     1      0     0     0     0      1      0

   1325   11/13/2018 149 40         3    2    2    2   38   4   11355   11355   NY    New York            FLUSHING          QUEENS       Northeast     1     0      0     0     0     0      0      0
   1330   11/14/2018 1595 54        3    4    2    1   59   6   48829   48829   MI     Michigan            EDMORE         MONTCALM       Midwest       2     0      0     0     0     1      0      0
   1331   11/13/2018 339 35         3    4    2    2   69   7   33823   33823   FL      Florida         AUBURNDALE           POLK         South        3     0      1     0     0     0      0      0
   1336   11/14/2018 228 98         3    1    1    1   25   3   92223   92223   CA     California        BEAUMONT         RIVERSIDE       West         4     1      0     0     0     0      0      0
   1337   11/14/2018 690 64         3    1    2    2   33   3   94539   94539   CA     California         FREMONT          ALAMEDA        West         4     0      0     0     0     0      0      1
   1338   11/14/2018 271 42         3    4    2    2   28   3    4005    4005   ME       Maine           BIDDEFORD           YORK        Northeast     1     1      0     0     0     0      0      1
   1340   11/14/2018 311 77         3    4    2    1   28   3   28202   28202   NC   North Carolina      CHARLOTTE       MECKLENBURG      South        3     0      0     0     0     0      0      0
   1344   11/14/2018 306 00         3    1    2    1   72   7   89431   89431   NV      Nevada             SPARKS           WASHOE        West         4     1      1     0     0     1      0      1
   1345   11/14/2018 235 75         3    4    2    2   28   3   98902   98902   WA    Washington           YAKIMA           YAKIMA        West         4     0      0     0     0     0      1      0

   1347   11/14/2018   211 59       3    2    2    2   57   6   91001   91001   CA    California         ALTADENA         LOS ANGELES     West         4     0      0     0     0     0      0      0
   1349   11/14/2018   323 19       3    3    2    2   54   5   90630   90630   CA    California          CYPRESS           ORANGE        West         4     0      0     0     0     1      1      0
   1350   11/14/2018   475 74       3    4    2    2   35   4   12788   12788   NY    New York         WOODBOURNE          SULLIVAN      Northeast     1     1      0     0     0     0      1      0
   1353   11/14/2018   765 43       3    4    2    2   55   6   46202   46202   IN     Indiana         INDIANAPOLIS         MARION       Midwest       2     0      1     0     0     0      1      1
   1357   11/14/2018   357 65       3    3    2    2   67   7   44240   44240   OH      Ohio               KENT             PORTAGE      Midwest       2     0      1     0     0     0      0      0
   1359   11/14/2018   345 07       3    4    2    2   45   5   98072   98072   WA    Washington       WOODINVILLE            KING        West         4     0      0     0     0     0      0      0


   1368 11/14/2018     295 39       3    2    2    1   47   5 75180     75180   TX      Texas          BALCH SPRINGS        DALLAS         South       3     0      1     0     0     0      0      0
   1371 11/14/2018     437 91       3    4    2    2   35   4 95351     95351   CA     California        MODESTO          STANISLAUS       West        4     0      0     0     0     0      0      1

   1374   11/14/2018   799 56       3    4    2    2   33   3   77705   77705   TX      Texas            BEAUMONT          JEFFERSON       South       3     0      1     0     1     0      0      1
   1376   11/14/2018   298 82       3    4    2    2   30   3   32839   32839   FL     Florida            ORLANDO           ORANGE         South       3     0      0     0     0     0      1      1
   1377   11/14/2018   304 97       3    4    2    1   33   3   25526   25526   WV   West Virginia       HURRICANE          PUTNAM         South       3     0      0     0     0     0      0      0
   1382   11/14/2018   708 16       3    5    1    2   64   6   99009   99009   WA   Washington             ELK             SPOKANE        West        4     0      1     0     0     0      0      0

   1388 11/14/2018 279 29           3    4    2    2   26   3 90222     90222   CA     California        COMPTON          LOS ANGELES      West        4     0      0     0     0     0      1      0
   1392 11/14/2018 1884 97          3    2    2    2   30   3 33165     33165   FL      Florida           MIAMI           MIAMI-DADE       South       3     1      0     0     0     1      1      1

   1394 11/14/2018     345 41       3    4    2    2   21   2 33805     33805   FL      Florida          LAKELAND            POLK          South       3     0      1     0     0     0      1      1

   1395 11/14/2018     233 44       3    4    2    2   34   3 84075     84075   UT      Utah             SYRACUSE            DAVIS        West         4     0      0     0     0     0      0      0
   1396 11/14/2018     240 96       3    4    2    2   47   5 30803     30803   GA     Georgia            AVERA            JEFFERSON      South        3     0      1     0     0     0      0      0
   1397 11/14/2018     333 15       3    2    2    2   25   3 17103     17103   PA   Pennsylvania       HARRISBURG          DAUPHIN      Northeast     1     0      0     0     0     0      0      0




                                                                                                                                                                                          Page 12 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 90 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date         qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2   zip_infor3      zip_infor4         zip_infor5       zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1400 11/14/2018       533 90    3   4     2   2 26     3 75081    75081     TX          Texas      RICHARDSON           DALLAS              South        3     0     0     0     0     0     0     0




   1401 11/14/2018 671 49           3    2    2    2   55   6 63901     63901   MO     Missouri     POPLAR BLUFF          BUTLER           Midwest       2     1      1     0     0     1      1      1
   1403 11/14/2018 212 51           3    4    2    2   29   3 68107     68107   NE     Nebraska        OMAHA             DOUGLAS           Midwest       2     1      0     0     0     1      0      1
   1411 11/14/2018 1192 99          3    4    2    1   62   6 92325     92325   CA     California    CRESTLINE        SAN BERNARDINO        West         4     0      1     0     0     0      0      0

   1412 11/14/2018     276 14       3    4    2    2   29   3 83316     83316   ID      Idaho          BUHL              TWIN FALLS          West        4     0      0     0     0     0      0      0
   1418 11/14/2018     668 98       3    2    2    2   48   5 96797     96797   HI      Hawaii        WAIPAHU            HONOLULU            West        4     0      1     0     0     0      0      0


   1419 11/14/2018     341 56       3    4    2    2   26   3 75231     75231   TX       Texas         DALLAS              DALLAS            South       3     0      1     0     0     0      1      1

   1420 11/14/2018     155 41       3    4    2    1   21   2 23456     23456   VA      Virginia    VIRGINIA BEACH   VIRGINIA BEACH CITY     South       3     0      0     0     0     0      0      0
   1423 11/14/2018     146 15       3    4    2    2   33   3 93625     93625   CA     California      FOWLER              FRESNO            West        4     0      1     0     0     0      0      0
   1427 11/14/2018     781 20       3    4    2    2   56   6 89147     89147   NV      Nevada        LAS VEGAS             CLARK            West        4     0      1     0     0     0      0      1

   1429 11/14/2018 1954 71          3    4    2    1   65   7 37660     37660   TN     Tennessee     KINGSPORT            SULLIVAN          South        3     0      0     0     0     1      0      1
   1431 11/14/2018 239 60           3    4    2    2   19   2 68521     68521   NE     Nebraska       LINCOLN            LANCASTER         Midwest       2     0      0     0     0     0      0      0
   1432 11/14/2018 209 85           3    1    1    1   41   4 20740     20740   MD     Maryland     COLLEGE PARK       PRINCE GEORGES       South        3     0      0     0     0     0      0      0


   1433 11/14/2018     250 82       3    1    2    2   41   4 8619       8619   NJ     New Jersey     TRENTON             MERCER           Northeast     1     0      0     0     0     0      0      0
   1434 11/14/2018     300 23       3    2    2    1   59   6 43082     43082   OH       Ohio        WESTERVILLE         DELAWARE          Midwest       2     0      0     0     0     0      0      0


   1437   11/14/2018   347 69       3    4    2    2   20   2   92020   92020   CA     California      EL CAJON          SAN DIEGO          West         4     0      0     0     0     0      0      0
   1442   11/14/2018   536 94       3    2    2    2   71   7   30213   30213   GA      Georgia        FAIRBURN           FULTON            South        3     0      1     0     0     0      0      0
   1443   11/14/2018   507 04       3    4    2    2   28   3    4101    4101   ME      Maine         PORTLAND          CUMBERLAND         Northeast     1     0      0     0     0     0      0      0
   1445   11/14/2018   297 79       3    4    2    2   24   2   98387   98387   WA     Washington     SPANAWAY             PIERCE           West         4     0      0     0     0     0      0      0

   1447 11/14/2018     402 26       3    2    2    1   49   5 95628     95628   CA     California     FAIR OAKS         SACRAMENTO           West        4     1      0     0     0     0      0      1
   1455 11/14/2018     308 83       3    4    2    2   30   3 89506     89506   NV      Nevada          RENO              WASHOE             West        4     0      0     0     0     0      0      1


   1459 11/14/2018     408 20       3    4    2    1   53   5 75672     75672   TX       Texas        MARSHALL           HARRISON            South       3     0      0     0     0     0      0      0

   1460   11/14/2018 683 35         3    3    2    1   45   5   74135   74135   OK     Oklahoma         TULSA              TULSA            South        3     1      1     0     1     1      0      1
   1462   11/14/2018 228 35         3    1    2    1   63   6   85015   85015   AZ      Arizona        PHOENIX           MARICOPA           West         4     0      0     0     0     0      0      0
   1463   11/14/2018 1729 28        3    2    2    1   47   5   11220   11220   NY     New York       BROOKLYN             KINGS           Northeast     1     0      0     0     0     0      0      1
   1464   11/14/2018 206 85         3    1    2    1   38   4   94010   94010   CA     California    BURLINGAME          SAN MATEO          West         4     0      0     0     0     0      0      0
   1466   11/14/2018 257 91         3    4    2    2   19   2   45140   45140   OH       Ohio         LOVELAND           CLERMONT          Midwest       2     0      0     0     0     0      0      0


   1467 11/14/2018     494 26       3    4    2    1   20   2 77396     77396   TX       Texas         HUMBLE              HARRIS            South       3     0      0     0     0     1      1      1


   1468 11/14/2018     569 13       3    1    2    1   67   7 90713     90713   CA     California    LAKEWOOD           LOS ANGELES         West         4     1      1     0     0     0      0      1
   1471 11/14/2018     215 45       3    1    2    2   52   5 7020       7020   NJ     New Jersey    EDGEWATER            BERGEN           Northeast     1     0      0     0     0     0      0      0




                                                                                                                                                                                            Page 13 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 91 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record       date      qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3           zip_infor4       zip_infor5    zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1478    11/14/2018    464 70    3   2     2   2 57     6 68105    68105     NE         Nebraska             OMAHA           DOUGLAS        Midwest        2     0     1     0     0     0     0     0
  1480    11/14/2018    143 13    3   2     1   2 23     2 45005    45005    OH            Ohio             FRANKLIN          WARREN         Midwest        2     1     0     0     0     0     0     0
  1485    11/14/2018    320 01    3   4     2   1 36     4 91915    91915    CA         California         CHULA VISTA       SAN DIEGO         West         4     0     0     0     0     0     0     0
  1487    11/14/2018    382 12    3   4     2   1 23     2 33311    33311     FL          Florida       FORT LAUDERDALE      BROWARD           South        3     0     0     0     0     0     0     0
  1488    11/14/2018    327 59    3   4     2   2 52     5 46224    46224     IN          Indiana         INDIANAPOLIS         MARION        Midwest        2     0     0     0     0     1     1     0
  1492    11/14/2018    265 46    3   4     2   2 20     2 60189    60189     IL          Illinois          WHEATON            DUPAGE        Midwest        2     0     0     0     0     1     1     1
  1493    11/14/2018    226 55    3   4     2   1 55     6 21673    21673    MD          Maryland             TRAPPE           TALBOT          South        3     0     1     0     0     0     1     0
  1494    11/14/2018    274 94    3   4     2   2 44     4 10452    10452    NY         New York              BRONX            BRONX         Northeast      1     0     0     0     0     0     0     0
  1496    11/14/2018    208 97    3   2     2   1 51     5 96816    96816     HI          Hawaii            HONOLULU         HONOLULU          West         4     1     0     0     0     0     0     1


   1497   11/14/2018   273 86       3    4    2    1   28   3   98229   98229   WA     Washington         BELLINGHAM         WHATCOM         West         4     1      0     0     0     0      1      0
   1498   11/14/2018   184 26       3    1    2    2   76   7   96822   96822   HI       Hawaii            HONOLULU          HONOLULU        West         4     0      0     0     0     0      0      0
   1499   11/14/2018   216 81       3    5    1    1   52   5   15701   15701   PA     Pennsylvania         INDIANA           INDIANA       Northeast     1     0      0     0     0     0      0      0
   1500   11/14/2018   393 47       3    4    2    1   23   2   33759   33759   FL       Florida          CLEARWATER          PINELLAS       South        3     0      0     0     0     0      0      0


   1501   11/14/2018   235 62       3    1    2    1   72   7   11791   11791   NY       New York           SYOSSET            NASSAU       Northeast     1     0      0     0     0     0      0      0
   1502   11/14/2018   304 87       3    1    2    1   61   6   30906   30906   GA        Georgia           AUGUSTA           RICHMOND       South        3     0      0     0     0     0      0      0
   1503   11/14/2018   740 52       3    4    2    2   20   2   93309   93309   CA       California       BAKERSFIELD            KERN        West         4     0      0     0     0     0      0      0
   1504   11/14/2018   254 92       3    2    2    1   28   3   92376   92376   CA       California          RIALTO        SAN BERNARDINO    West         4     0      0     0     0     0      0      0
   1505   11/14/2018   400 99       3    4    2    2   37   4   48236   48236   MI       Michigan        GROSSE POINTE          WAYNE       Midwest       2     0      0     0     0     0      0      0
   1507   11/14/2018   282 62       3    2    2    2   57   6   47304   47304   IN        Indiana            MUNCIE          DELAWARE       Midwest       2     0      1     0     0     0      1      1
   1510   11/14/2018   415 78       3    4    2    2   28   3   45220   45220   OH         Ohio            CINCINNATI         HAMILTON      Midwest       2     0      0     0     0     1      0      1
   1511   11/14/2018   414 41       3    4    2    1   32   3   60630   60630   IL        Illinois          CHICAGO             COOK        Midwest       2     0      0     0     0     0      1      1

   1513 11/14/2018     182 43       3    2    2    2   28   3 7866       7866   NJ      New Jersey         ROCKAWAY           MORRIS        Northeast     1     0      0     0     0     0      0      0
   1514 11/14/2018     257 10       3    2    2    2   64   6 45056     45056   OH        Ohio              OXFORD            BUTLER        Midwest       2     0      0     0     0     0      0      1
   1517 11/14/2018     332 05       3    4    2    2   34   3 38126     38126   TN      Tennessee           MEMPHIS           SHELBY         South        3     0      0     0     0     0      1      1

   1518 11/14/2018     568 17       3    4    2    1   28   3 14607     14607   NY       New York          ROCHESTER          MONROE        Northeast     1     0      0     0     0     0      0      0

   1520 11/14/2018     335 62       3    4    2    2   23   2 85299     85299   AZ        Arizona           GILBERT          MARICOPA         West        4     0      0     0     0     0      0      1
   1523 11/14/2018     893 21       3    4    2    1   23   2 28303     28303   NC     North Carolina    FAYETTEVILLE       CUMBERLAND        South       3     0      0     0     0     0      1      0
   1524 11/14/2018     212 13       3    1    2    1   61   6 19971     19971   DE       Delaware       REHOBOTH BEACH        SUSSEX          South       3     0      1     0     0     0      0      0


   1527 11/14/2018     489 49       3    2    2    2   34   3 20120     20120   VA        Virginia        CENTREVILLE         FAIRFAX         South       3     0      0     0     0     0      0      0
   1528 11/14/2018     221 58       3    2    1    2   39   4 24174     24174   VA        Virginia          THAXTON           BEDFORD         South       3     0      0     0     0     1      0      1
   1532 11/14/2018     395 89       3    4    2    2   18   2 76140     76140   TX         Texas          FORT WORTH          TARRANT         South       3     0      0     0     0     0      0      0




   1533 11/14/2018     513 64       3    4    2    1   21   2 60070     60070   IL       Illinois       PROSPECT HEIGHTS       COOK         Midwest       2     0      1     0     0     0      0      0
   1534 11/14/2018     346 70       3    2    2    1   61   6 44070     44070   OH        Ohio           NORTH OLMSTED       CUYAHOGA       Midwest       2     0      1     0     0     1      0      1
   1535 11/14/2018     400 77       3    1    2    1   67   7 64068     64068   MO       Missouri           LIBERTY            CLAY         Midwest       2     0      0     0     0     0      0      0



   1536 11/14/2018     312 02       3    1    2    1   53   5 11598     11598   NY       New York          WOODMERE           NASSAU        Northeast     1     1      1     0     0     0      1      0
   1537 11/14/2018     508 68       3    4    2    2   31   3 21202     21202   MD       Maryland          BALTIMORE       BALTIMORE CITY    South        3     0      0     0     0     0      0      0




                                                                                                                                                                                             Page 14 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 92 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record    date        qtime status sq1 flag1 sq2 sq3 sq3a sq4 zip_infor1 zip_infor2    zip_infor3       zip_infor4    zip_infor5   zip_infor6 region sq5r1 sq5r2 sq5r3 sq5r4 sq5r5 sq5r6 sq5r7
  1538 11/14/2018      650 18    3   4     2   2 60     6 78653    78653     TX           Texas          MANOR         TRAVIS         South        3     0     1     0     0     0     0     0

   1540 11/14/2018     359 74       3    2    2    1   56   6 52806     52806   IA       Iowa          DAVENPORT        SCOTT      Midwest       2     0      0     0     0     0      0      1
   1541 11/14/2018     209 59       3    4    2    1   20   2 2048       2048   MA    Massachusetts    MANSFIELD       BRISTOL     Northeast     1     1      1     0     0     1      1      1

   1542 11/14/2018 412 29           3    2    2    1   48   5 45034     45034   OH       Ohio         KINGS MILLS     WARREN       Midwest       2     0      0     0     0     1      0      1
   1543 11/14/2018 220 83           3    4    2    1   19   2 16401     16401   PA    Pennsylvania      ALBION          ERIE       Northeast     1     0      0     0     0     0      0      0
   1544 11/14/2018 1620 73          3    4    2    1   25   3 62704     62704   IL      Illinois      SPRINGFIELD    SANGAMON      Midwest       2     0      1     0     0     0      0      1



   1549 11/14/2018     569 49       3    4    2    2   57   6 93535     93535   CA     California      LANCASTER     LOS ANGELES     West        4     0      0     0     0     1      0      0

   1550   11/14/2018 456 09         3    4    2    2   70   7   60921   60921   IL      Illinois       CHATSWORTH    LIVINGSTON    Midwest       2     1      0     0     0     0      0      0
   1551   11/14/2018 248 53         3    4    2    2   31   3   97365   97365   OR      Oregon           NEWPORT       LINCOLN      West         4     0      0     0     0     0      0      0
   1554   11/14/2018 249 09         3    2    2    2   64   6   32244   32244   FL      Florida       JACKSONVILLE      DUVAL       South        3     0      0     0     0     0      0      1
   1559   11/14/2018 1366 92        3    2    2    1   57   6   65809   65809   MO      Missouri       SPRINGFIELD     GREENE      Midwest       2     0      1     0     0     1      0      0
   1566   11/14/2018 1644 33        3    2    2    2   71   7   24348   24348   VA      Virginia      INDEPENDENCE    GRAYSON       South        3     0      0     0     0     0      1      0
   1568   11/14/2018 154 40         3    3    2    2   33   3   60966   60966   IL      Illinois         SHELDON      IROQUOIS     Midwest       2     0      0     0     0     0      0      0
   1569   11/14/2018 247 64         3    4    2    2   21   2   15025   15025   PA    Pennsylvania      CLAIRTON     ALLEGHENY     Northeast     1     0      0     0     0     0      1      0
   1571   11/14/2018 343 02         3    4    2    2   30   3    2171    2171   MA    Massachusetts       QUINCY      NORFOLK      Northeast     1     0      0     0     0     0      0      1




                                                                                                                                                                                    Page 15 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 93 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
     3     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0      0     2     2     0     0
     4     0     0      0     1     0     0     0     0     0     1     1     0      0      0     2     0     1     1     1     1     0     0     0     0      0      0      0      0     2     2     0     1
     8     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0      0     2     2     0     0
    11     0     0      0     0     0     0     0     0     1     0     0     1      0      0     2     0     0     1     0     0     1     0     1     0      0      1      0      0     2     2     0     1
    12     0     0      1     1     0     0     0     0     1     0     0     0      0      0     2     0     1     1     0     1     1     1     1     0      0      1      1      0     2     2     0     1

     13       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
     15       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0
     19       0      0        0      0        0    1   0   0   0   0    0     0      0      0     1     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1


     22       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
     23       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
     25       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
     28       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
     34       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     0     0      0      0      0       0    2    2     0      0
     38       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
     39       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
     43       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      1      0       0    2    2     0      0
     49       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     0     0     0     1     1     0      0      0      1       0    2    2     0      0
     50       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0

     51       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
     53       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     1     1     0      0      0      1       0    2    2     0      1




     57       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     1      0      0      1       0    2    2     0      0

     67       0      1        0      0        0    0   1   0   0   0    0     0      0      0     1     0     1     1     0     0     1     0     0     1      0      0      0       0    2    2     0      0
     68       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     0     1     0      0      0      1       0    2    2     0      0


     71       0      0        1      0        0    0   0   1   0   0    0     0      0      0     1     0     0     0     0     0     0     0     0     0      0      0      0       1    2    2     0      0
     74       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
     75       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
     78       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0

     79       0      0        1      0        0    0   0   0   1   0    0     0      0      0     2     0     1     1     0     1     1     0     1     1      0      1      1       0    2    2     0      1
     80       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
     85       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      1
     87       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

     90       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     1     1     0     1     0     0      0      0      1       0    2    2     0      0

     93       0      1        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    102       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     0      0      0      1       0    2    2     0      0
    103       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      0      1       0    2    2     0      1
    104       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     1      0      0      1       0    2    2     0      0
    105       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
    107       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     1     0     0     0     0     0      0      0      0       0    2    2     0      0




                                                                                                                                                                                                   Page 16 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 94 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   108     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1      0     2     2     0     0
   109     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1      0     2     2     0     0
   113     0     0      0     0     0     0     0     0     1     0     0     0      0      0     2     0     0     1     0     1     0     0     0     0      0      0      1      0     2     2     0     0

    120       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    128       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     1     1     1     1      0      1      0       0    2    2     0      1


    131       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     0     0     0      0      0      1       0    2    2     0      0
    132       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    134       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1

    138       0      0        1      0        0    0   1   0   0   1    0     0      1      0     1     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    140       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      0      1       0    2    2     0      0
    141       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    142       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    146       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    148       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     1     0     0      1      0      0       0    2    1     0      0
    150       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      1       0    2    2     0      1
    151       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    154       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      0       0    2    2     0      1

    159       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     0     1     0      0      0      0       0    2    2     0      1
    162       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    163       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     0     0     1     0      0      0      1       0    2    2     0      0
    165       0      1        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    170       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
    171       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0
    173       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      0       0    2    2     0      0
    175       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    176       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    179       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     0     0      0      0      1       0    2    2     0      0


    183       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1
    186       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1

    189       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0

    194       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
    201       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    202       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
    213       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    215       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    216       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    217       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    222       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    224       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    230       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0




                                                                                                                                                                                                   Page 17 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 95 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   241     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0      0     2     2     0     0
   244     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1      0     2     2     0     1
   252     0     0      1     1     0     0     0     0     1     1     0     0      0      0     2     0     0     0     1     1     1     0     0     1      0      0      0      0     2     2     1     1
   253     0     1      0     0     0     0     0     0     0     0     0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      1      0     2     2     0     0
   257     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1      0     2     2     0     0
   258     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     0     0     0     0     0     0     0      0      0      0      0     2     2     0     0
   263     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1      0     2     2     0     0
   269     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0      0     2     2     0     0
   271     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1      0     2     2     0     1

    274       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    281       0      0        0      0        0    0   1   0   0   0    0     0      0      0     1     0     0     1     0     0     1     0     0     0      0      0      0       0    2    2     0      0
    284       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    286       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    287       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     1     0      0      1      1       0    2    2     0      1
    289       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    291       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    292       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0

    293       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     1     1     1     0      0      1      1       0    2    2     0      0

    294       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0


    297       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    299       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    300       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     0     0     1     0      0      0      1       0    2    2     0      0

    301       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    303       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     1     0     0     1     0      0      0      1       0    2    2     0      0
    304       0      0        1      0        0    0   0   0   1   0    0     0      0      0     2     0     0     1     1     0     1     0     0     0      0      0      1       0    2    2     0      1


    307       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     1     1      0      0      1       0    2    2     0      0
    310       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     1     1     1     1      0      1      1       0    2    2     0      0


    312       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     1     0     1     0     1     0      0      0      0       0    2    2     0      0
    314       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    325       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    327       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      1
    329       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     1     1     0      0      0      1       0    2    2     0      1

    332       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     1     0     0     0     1     0      0      0      1       0    2    2     0      0
    336       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     1      0      0      1       0    2    2     0      0

    342       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     0     0     0     1     0      0      0      1       0    2    2     0      0
    344       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
    345       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    352       0      0        0      0        0    0   0   0   0   1    0     0      0      0     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
    358       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     1     0     0     0      0      1      1       0    2    2     0      1




                                                                                                                                                                                                   Page 18 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 96 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   360     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     1     0     0     0     0     0      0      0      1      0     2     2     0     0
   362     0     0      0     0     0     1     0     0     0     0     0     0      0      0     1     0     0     0     0     0     0     0     0     0      1      0      0      0     2     1     0     0

    363       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     0     0     1     1      0      0      1       0    2    2     0      0



    365       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     1     0     1     0      0      0      1       0    2    2     0      1

    368       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0



    378       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     0     1     1     1      0      0      1       0    2    2     0      1

    386       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    389       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
    391       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    395       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      1




    397       0      0        0      1        0    0   1   0   0   0    1     0      0      0     1     0     1     0     1     0     0     0     0     0      0      1      0       0    2    2     0      1
    404       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      0       0    2    2     0      0
    418       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    419       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1

    430       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    438       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0

    440       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      0       0    2    2     0      0
    443       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     0     0     0      0      0      1       0    2    2     0      1
    446       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     1      0      1      1       0    2    2     0      0
    448       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1
    452       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    456       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    457       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0
    458       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     1      0      1      0       0    2    2     0      0
    460       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     1      0      0      1       0    2    2     1      0




                                                                                                                                                                                                   Page 19 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 97 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   463     0     1      0     0     0     0     1     0     0     0     0     0      0      0     1     0     0     1     0     0     1     0     1     0      0      0      1      0     2     2     0     0
   476     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      0      0     2     2     0     1

    483       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    493       0      0        1      0        0    0   0   0   1   0    0     0      0      0     2     0     1     0     0     0     0     0     0     0      0      0      1       0    2    2     0      1



    498       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      1      0       0    2    2     0      0
    499       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      0      1       0    2    2     0      1
    501       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      1
    502       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    507       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      0      1       0    2    2     0      0
    510       0      0        0      1        0    0   0   1   0   0    1     1      0      0     1     0     0     1     0     0     0     1     0     0      0      1      1       0    2    2     0      1
    531       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    533       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      0


    534       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0

    542       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     0     1     0      0      0      1       0    2    2     0      0


    547       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     1     0      0      0      0       0    2    2     0      0

    549       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     1      1


    558       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1

    561       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      0


    562       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    563       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    568       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      1      1       0    2    2     0      1
    575       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
    576       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      0       0    2    2     0      1


    582       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     1     1     1      0      1      1       0    2    2     0      1

    586       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      0      1       0    2    2     0      0
    593       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     1     0     0     0     1     0     0     0      0      1      0       0    2    2     0      1


    600       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    613       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0


    614       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     0      0      1      1       0    2    2     0      1



    622       0      0        1      0        0    0   1   0   0   0    1     0      0      0     1     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0




                                                                                                                                                                                                   Page 20 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 98 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   626     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     1     0     0     1     0      0      0      0      0     2     2     0     1
   632     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     0     0     0     0     0     0     0      0      0      0      1     2     2     0     0
   641     0     0      1     0     1     0     0     0     0     0     0     0      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1      0     2     2     0     1
   642     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     1     1     1     0      0      0      0      0     2     2     0     0
   645     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0      0     2     2     0     0
   647     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      0      1      0     2     2     0     0
   653     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1      0     2     2     0     0
   661     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     1     1     0     1     0      0      1      1      0     2     2     0     0
   662     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1      0     2     2     0     0

    663       1      0        0      0        0    1   1   1   0   0    0     0      0      0     1     0     1     1     0     1     0     1     1     0      0      1      1       0    2    2     0      0



    666       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     1     0     0     0     0     1     1     0      0      0      1       0    2    2     0      0


    683       0      0        1      0        0    0   0   0   0   1    0     0      0      0     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    687       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     0     0     1     0      0      0      1       0    2    2     0      1
    691       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      1      1       0    2    2     0      1
    707       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    712       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     0     0     1     0      0      0      0       0    2    2     0      1

    717       0      0        0      0        0    0   1   0   0   0    0     0      0      0     1     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    723       0      0        0      0        0    0   1   0   0   0    0     1      0      0     1     0     1     1     0     1     1     0     1     1      0      1      1       0    2    2     0      1
    730       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      1      0       0    2    2     0      1
    734       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    736       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    742       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      0      1       0    2    2     0      1
    745       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     1     0     1     1      0      1      1       0    2    2     0      0

    750       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    758       0      0        1      0        0    0   1   0   0   0    0     1      0      0     1     0     1     1     0     1     1     0     0     0      0      1      1       0    2    2     0      0
    760       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     0     0      0      0      0       1    2    2     0      0
    765       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     0     1     0     1     1      0      1      1       0    2    2     0      0
    769       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     1      0      0      1       0    2    2     0      1
    771       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     1      0      0      1       0    2    2     0      0

    778       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    784       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    786       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    788       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      1      1       0    2    2     0      0


    792       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     1     0     1      0      1      0       0    2    2     0      0
    794       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    795       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
    802       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     1     1     1     1     1     1     1     0     1      0      1      1       0    1    2     0      1
    805       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     1      0      1      1       0    2    2     0      0

    807       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0
    811       0      0        0      0        0    0   1   0   0   0    0     0      0      0     1     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1




                                                                                                                                                                                                   Page 21 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 99 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   815     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      0      0     2     2     0     1
   820     0     0      1     0     0     0     1     0     0     0     0     0      0      0     1     0     0     0     1     0     0     0     1     0      0      0      1      0     2     2     0     0
   823     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1      0     2     2     0     1
   824     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0      0     2     2     0     0


    828       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1



    832       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0



    835       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     1     1     0     0     1     1     0     1     0      0      1      0       0    1    2     0      1
    839       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    845       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     0     0     0     0     0     1      0      0      0       0    2    2     0      0
    852       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
    857       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    866       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    870       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      1      1       0    2    2     0      0

    871       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     0      0      0      1       0    2    2     0      1
    873       1      1        0      0        0    1   1   0   1   1    1     1      1      0     1     0     1     1     0     0     1     1     0     1      0      1      0       0    2    2     1      0
    874       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1

    888       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0
    892       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      1      1       0    2    2     0      1
    896       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    904       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      1      1       0    2    2     0      0
    905       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      1       0    2    2     0      0
    908       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    909       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0



    912       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     1     0     0      0      0      0       0    2    2     0      1
    913       0      0        0      0        0    0   1   1   0   0    0     0      0      0     1     0     1     1     0     0     1     0     1     1      0      0      1       0    2    2     0      0
    916       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0

    918       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

    921       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    924       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    929       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      0      1       0    2    2     0      0
    932       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1


    937       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     1     1      0      0      0       0    2    2     0      0
    939       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    940       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0




                                                                                                                                                                                                   Page 22 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 100 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
   941     0     0      0     0     0     0     0     0     0     0     0     1      0      0     2     0     0     1     0     0     1     0     1     0      0      0      1      0     2     2     0     0


    945       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     1     0      0      0      1       0    2    2     0      0

    946       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      1
    949       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1



    950       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0



    951       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    952       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      0      1       0    2    2     0      0



    959       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     0     1     0     0     0     0     1     1      0      0      1       0    2    2     0      0
    960       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     0     0     0     1     0      0      0      1       0    2    2     0      1




    961       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     0     0      0      0      1       0    2    2     0      0

    972       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     1     1     1     1      1      1      1       0    2    1     0      1

    973       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
    975       0      1        0      0        1    0   0   0   0   0    1     0      0      0     2     0     0     1     0     0     0     1     1     0      1      1      1       0    2    1     0      1

    976       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
    977       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0
    978       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
    981       0      0        1      0        1    1   1   0   0   0    0     0      0      0     1     0     1     1     0     0     1     0     0     0      0      1      0       0    2    2     0      0
    982       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
    985       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     1     0     1     0      0      1      1       0    2    2     0      1




    990       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     0      0      0      0       0    2    2     0      1
    994       1      1        0      1        0    0   0   1   1   0    0     0      0      0     1     0     1     0     0     0     0     0     1     0      1      0      0       0    2    1     0      0

    996       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1003       0      1        0      0        0    0   1   0   0   0    0     0      0      0     1     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1005       0      0        0      0        0    1   0   0   0   0    0     1      0      0     1     1     0     0     0     0     0     0     0     0      0      1      0       0    1    2     0      0
   1007       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1009       0      1        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     1     1     1     0      0      0      1       0    2    2     0      0

   1010       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
   1014       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0




                                                                                                                                                                                                   Page 23 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 101 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1016     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      1      1      0     2     2     0     1

   1018       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0
   1019       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0

   1021       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
   1023       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1025       1      0        0      1        1    0   0   1   0   0    0     0      1      0     1     1     0     1     1     0     1     0     0     0      0      1      1       0    1    2     1      1
   1027       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     1     0     0     0     0      0      0      0       0    2    2     0      0
   1028       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      0       0    2    2     0      0
   1030       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0
   1033       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      1      1       0    2    2     0      0

   1034       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      1      1       0    2    2     0      0

   1037       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     1      0      0      1       0    2    2     0      0
   1038       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0



   1040       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1

   1041       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1

   1042       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     1     0     0     1     0      0      0      1       0    2    2     0      1
   1046       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     0     1     0     0     1     0     0      0      1      1       0    2    2     0      0


   1047       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     1      0      0      1       0    2    2     0      0



   1049       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1055       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      1      1       0    2    2     0      1
   1057       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     1      0      0      0       0    2    2     0      1
   1058       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      0       0    2    2     0      1
   1061       0      0        0      0        0    0   0   0   1   0    0     0      0      0     2     0     0     1     0     0     1     0     0     0      0      0      0       0    2    2     0      1
   1063       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     1      0      0      1       0    2    2     0      1
   1064       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      1
   1068       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      1       0    2    2     0      0
   1069       0      0        0      0        0    0   1   0   0   0    0     1      0      0     1     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1070       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     1     0     0     0     0      0      0      0       0    2    2     0      0
   1073       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      1      1       0    2    2     0      0

   1075       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1077       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0
   1078       0      0        1      0        0    1   0   1   0   0    0     0      0      0     1     0     0     0     0     0     1     0     0     0      0      0      0       0    2    2     0      0
   1079       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0




                                                                                                                                                                                                   Page 24 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 102 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1080     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     1     1     0     1     0      0      0      1      0     2     2     0     0
  1082     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      1      0     2     2     0     1

   1083       0      0        0      0        0    0   0   0   0   0    1     0      1      0     2     0     1     0     1     0     1     0     1     0      0      1      0       0    2    2     0      0

   1085       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     1     0     1     0     1     0      0      1      1       0    2    2     0      0

   1089       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
   1094       0      0        0      0        0    0   0   1   1   1    0     1      0      0     1     0     0     0     0     0     1     1     1     0      0      0      0       0    2    2     0      0


   1100       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1106       0      0        0      0        0    0   1   0   0   0    0     1      0      0     1     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      1
   1109       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
   1111       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1116       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      1      0       0    2    2     0      1
   1117       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1121       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
   1134       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1138       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1141       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0
   1142       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1143       0      0        0      0        0    0   0   0   0   1    0     0      0      0     2     0     0     1     1     1     0     0     1     0      0      0      0       0    2    2     0      0

   1145       0      1        0      0        0    0   0   0   0   1    0     0      1      0     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
   1148       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1149       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     1      0      0      1       0    2    2     0      0
   1150       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1153       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1156       0      0        1      0        0    0   1   0   0   0    0     0      0      0     1     0     1     1     1     1     0     1     1     0      0      0      1       0    2    2     0      0




   1159       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1176       0      0        0      0        1    0   0   0   0   0    0     0      0      0     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0

   1182       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     1     1     1     1     0      0      1      1       0    2    2     1      0
   1189       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     1     0     0     0     1     0      0      0      1       0    2    2     0      1
   1195       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      1       0    2    2     0      1
   1200       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     1      0      1      1       0    2    2     0      0
   1203       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1204       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     1      0      1      1       0    2    2     0      1
   1205       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      1      1       0    2    2     0      1
   1206       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1209       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      1      1       0    2    2     0      0
   1211       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1213       0      0        1      0        0    0   0   0   1   0    0     0      0      0     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1220       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0




                                                                                                                                                                                                   Page 25 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 103 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1221     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0      0     2     2     0     0
  1222     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     1      0      0      1      0     2     2     0     1



   1227       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     0     1     0      0      0      0       0    2    2     0      1

   1229       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1230       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
   1235       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     1      0      1      1       0    2    2     0      1

   1237       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1

   1238       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     0     0     0     0     1     1      0      0      0       0    2    2     0      1


   1240       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1241       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1
   1243       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1244       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
   1245       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1



   1246       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0
   1249       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1252       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1254       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1255       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      1
   1261       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0
   1265       0      0        0      0        0    0   0   0   1   0    0     0      0      0     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1266       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     1     0      0      0      1       0    2    2     0      1
   1271       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      0      0       0    2    2     0      0
   1275       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0
   1277       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     1     0     0     0     0     0     0     0      0      0      0       0    2    2     0      0
   1279       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1285       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0
   1286       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      0
   1290       0      0        0      0        0    0   0   0   0   0    0     1      1      0     2     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      1
   1292       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     0     1     0     1     0      0      0      1       0    2    2     0      0

   1293       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     1     1     0     1     0      0      0      1       0    2    2     0      0
   1298       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     1      0      1      1       0    2    2     0      1

   1301       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0
   1302       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     1     1     1      0      1      1       0    2    2     0      0




                                                                                                                                                                                                   Page 26 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 104 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1303     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     1     0     0      1      1      0      0     2     1     0     1
  1312     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      0      1      0     2     2     0     1
  1313     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1      0     2     2     0     1
  1314     0     0      1     0     0     0     0     0     0     0     0     1      0      0     2     0     1     1     0     0     0     1     1     0      0      0      1      0     2     2     0     1
  1316     0     0      1     0     0     0     1     0     1     0     0     0      0      0     1     0     0     1     0     0     1     0     1     0      0      1      0      0     2     2     0     0

   1317       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      1      1       0    2    2     0      1
   1318       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     0     1     1     1      0      1      1       0    2    2     0      0
   1319       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1320       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1322       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1323       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     1     1     0      0      0      1       0    2    2     0      0
   1324       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0

   1325       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      1       0    2    2     0      1
   1330       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
   1331       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1336       0      1        0      0        1    0   0   0   0   0    1     1      0      0     2     1     0     0     0     1     0     0     0     0      0      0      0       0    1    2     0      0
   1337       1      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     0     1     0     0     0     0     0      1      1      1       0    2    1     0      1
   1338       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     1     0     1      0      0      0       0    2    2     0      1
   1340       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      1      1       0    2    2     0      1
   1344       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1345       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0

   1347       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
   1349       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     1     0      0      0      1       0    2    2     0      0
   1350       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1353       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1357       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1359       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     1     1     0      0      0      0       0    2    2     0      0


   1368       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1371       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1

   1374       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     1     1     1     1      0      1      1       0    2    2     0      1
   1376       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
   1377       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1382       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     0     0     1     0      0      0      0       0    2    2     0      0

   1388       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
   1392       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1

   1394       0      0        0      0        0    0   1   0   0   1    0     0      0      0     1     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1

   1395       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     1     1     1      0      0      1       0    2    2     0      0
   1396       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1397       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1




                                                                                                                                                                                                   Page 27 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 105 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1400     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1      0     2     2     0     1




   1401       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1
   1403       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     1     1     0      0      0      1       0    2    2     0      1
   1411       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     1      0      0      1       0    2    2     0      0

   1412       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     1      0      0      1       0    2    2     0      1
   1418       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      0


   1419       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1

   1420       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     1     0     1     0     1     0      0      0      1       0    2    2     0      1
   1423       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0
   1427       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     0     0     1     0      0      0      1       0    2    2     0      0

   1429       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
   1431       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      0       0    2    2     0      1
   1432       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      1       0    2    2     0      1


   1433       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     1      0      0      1       0    2    2     0      1
   1434       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     1     0     0      0      0      0       0    2    2     0      0


   1437       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
   1442       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1443       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      1      1       0    2    2     0      1
   1445       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     0     0      0      0      1       0    2    2     0      0

   1447       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      1      1       0    2    2     0      1
   1455       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1


   1459       0      0        1      0        0    0   0   0   0   0    0     0      1      0     2     0     0     1     0     0     0     0     0     0      0      0      0       0    2    2     0      1

   1460       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     1     1     0      0      1      1       0    2    2     0      1
   1462       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
   1463       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      0
   1464       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      1
   1466       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     1     0     1     0      0      0      1       0    2    2     0      0


   1467       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      0      1       0    2    2     0      0


   1468       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     1     1     1     1     1      0      1      1       0    2    2     0      1
   1471       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     0     0      0      0      1       0    2    2     0      1




                                                                                                                                                                                                   Page 28 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 106 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1478     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     1     1     0     1     0      0      0      1      0     2     2     0     0
  1480     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     1     1     1     1     0      1      0      1      0     2     1     0     1
  1485     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      0      1      0     2     2     0     1
  1487     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     0     0     1     1     1     0     0      0      0      1      0     2     2     0     0
  1488     0     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     0     0     0     0     1     0      0      0      1      0     2     2     0     1
  1492     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     1     1     1      0      1      1      0     2     2     0     1
  1493     1     0      0     0     0     0     0     0     0     0     0     1      0      0     2     0     1     0     0     0     1     1     1     0      0      0      1      0     2     2     0     0
  1494     0     0      1     0     0     0     0     0     0     0     0     0      0      1     2     0     0     0     0     0     1     0     1     0      0      0      0      0     2     2     0     1
  1496     0     0      0     0     0     0     0     0     0     0     0     0      0      1     2     0     1     1     1     0     0     1     1     0      0      1      1      0     2     2     0     0


   1497       0      0        0      0        0    0   0   0   0   1    0     0      1      0     2     0     0     1     0     0     0     1     1     1      0      1      0       0    2    2     0      1
   1498       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1499       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     1     1     0      0      0      0       0    2    2     0      0
   1500       0      0        1      0        0    0   0   1   0   1    0     0      0      0     1     0     0     1     0     0     0     0     1     1      0      1      1       0    2    2     0      1


   1501       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     1     1     0     0     0      0      0      0       0    2    2     0      0
   1502       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     0     0      0      0      0       1    2    2     0      0
   1503       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1504       1      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      1       0    2    2     0      0
   1505       0      0        1      0        0    0   0   0   1   0    0     0      0      0     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      0
   1507       0      1        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     0     1     0     0     0     1     0      0      1      0       0    2    2     0      0
   1510       0      0        0      0        0    0   1   0   0   0    0     0      0      0     1     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     0      1
   1511       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0

   1513       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      1      1       0    2    2     0      1
   1514       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1517       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     1     0     1     0     1     0      0      0      1       0    2    2     0      1

   1518       0      0        1      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     1     0     0     0     0      0      1      1       0    2    2     0      1

   1520       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      1
   1523       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     0     1     1     0      0      0      1       0    2    2     0      1
   1524       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     1     0      0      0      0       0    2    2     0      0


   1527       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     0     1     0     0      0      0      0       0    2    2     0      0
   1528       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     0     1     0      0      1      1       0    2    2     0      1
   1532       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     0     0     0     0     0     0     0      0      0      0       1    2    2     0      0




   1533       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     0     0      0      0      0       0    2    2     0      0
   1534       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     1     1     1     0      0      1      0       0    2    2     0      0
   1535       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      1      1       0    2    2     0      0



   1536       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     0     0      0      0      1       0    2    2     0      0
   1537       1      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     0     0     0     1     1      0      1      1       0    2    2     0      0




                                                                                                                                                                                                   Page 29 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 107 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq5r8 sq5r9 sq5r10 sq6r1 sq6r2 sq6r3 sq6r4 sq6r5 sq6r6 sq6r7 sq6r8 sq6r9 sq6r10 sq6r11 flag2 sq7r1 sq7r2 sq7r3 sq7r4 sq7r5 sq7r6 sq7r7 sq7r8 sq7r9 sq7r10 sq7r11 sq7r12 sq7r13 flag3 flag4 sq8r1 sq8r2
  1538     1     1      0     0     0     0     0     0     0     0     0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0      0     2     2     0     0

   1540       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     1      0      0      1       0    2    2     0      0
   1541       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     1     1     1     1     1      0      1      1       0    2    2     0      1

   1542       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     0      0      0      0       0    2    2     0      0
   1543       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     0     0     1     0     0     0     0      0      1      1       0    2    2     0      0
   1544       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     1      0      1      1       0    2    2     0      1



   1549       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     1      0      0      0       0    2    2     0      0

   1550       0      1        0      0        0    0   0   0   1   0    0     0      0      0     2     0     1     1     0     0     1     0     1     1      0      0      1       0    2    2     0      0
   1551       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     1     0     1     1     1     0      0      0      1       0    2    2     0      1
   1554       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     1     0     1     1      0      1      0       0    2    2     0      1
   1559       0      0        0      0        0    0   0   0   0   0    0     1      0      0     2     0     0     1     0     1     0     0     1     0      0      0      0       0    2    2     0      0
   1566       0      1        0      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     0      0      0      1       0    2    2     0      0
   1568       0      0        1      0        0    0   0   0   0   0    0     0      0      1     2     0     0     1     0     0     0     0     1     1      0      0      1       0    2    2     0      1
   1569       0      0        0      0        0    0   1   0   0   0    0     0      0      0     1     0     1     0     0     0     1     1     1     0      0      0      1       0    2    2     0      1
   1571       0      0        0      0        0    0   0   0   0   0    0     0      0      1     2     0     1     1     0     0     1     0     1     0      0      0      1       0    2    2     1      0




                                                                                                                                                                                                   Page 30 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 108 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b               q2                 noanswerq2_r1 q3a q3b               q4             noanswerq4_r1 q5a q5b
     3     1     0     0     0     0     1     0      0      0      1      0     2     2        1   2                                                  0       1                                          0       1
     4     0     0     0     0     0     0     1      1      1      0      0     2     1        2   1     None                                         0       1                                          0   2
     8     1     0     0     0     1     0     0      0      0      0      0     2     2        2       2 The name                                     0       2 The name                                 0       1
    11     1     0     0     1     0     1     0      0      0      0      0     2     2        2       1                                              0       1                                          0   3
    12     1     1     1     1     1     1     1      0      1      1      0     2     2        2       1                                              0   1     I bought the same product as             0   2
                                                                                                                                                                 the one shown
     13       1      0       0      1         0    1   0   0   1    1      0     2    2         2   3                                                  0   3                                              0       3
     15       0      0       1      0         0    0   1   0   1    0      0     2    2         1       2                                              1   1                                              1       1
     19       0      1       0      0         0    1   0   0   0    1      0     2    2         1       2   it has the same design,                    0       2 they look exactly the same               0   1
                                                                                                            coloring, and lettering as the                       just with different pictures
                                                                                                            first picture                                        and words
     22       1      0       0      0         0    1   0   0   0    1      0     2    2         1   1       Different product                          0   2                                              0       1
     23       1      1       0      0         0    0   0   0   0    0      0     2    2         2   2                                                  0       1                                          0   2
     25       0      0       0      0         0    0   0   0   0    0      1     2    2         1       3                                              0   1                                              1   1
     28       0      0       0      0         0    0   0   0   0    0      1     2    2         2   2                                                  0   2                                              0       1
     34       1      0       0      0         0    1   0   0   0    0      0     2    2         2   3                                                  0   3                                              0       3
     38       1      0       0      0         0    1   0   0   0    0      0     2    2         2       1                                              0       3                                          0       1
     39       1      0       0      0         0    1   0   0   0    1      0     2    2         1   3                                                  0       3                                          0   3
     43       1      1       0      1         0    0   0   0   1    0      0     2    2         1       3                                              0   3                                              0       3
     49       1      0       0      1         1    1   1   0   1    1      0     2    2         1       2   I like The brand                           0       2 N/A                                      0       2
     50       1      1       0      1         0    0   0   0   0    0      0     2    2         1       1                                              0   2                                              0   2

     51       0      0       0      0         0    0   0   0   0    0      1     2    2         2   3                                               0         3                                         0        3
     53       0      0       0      0         0    0   0   0   0    0      0     2    2         2   2                                               0    1        Krusteazz brand is very               0        1
                                                                                                                                                                  similar to all products I've
                                                                                                                                                                  seen I feel if not same
                                                                                                                                                                  company they are at least
                                                                                                                                                                  making worth permission
     57       0      0       0      0         0    0   0   0   0    0      1     2    2         1       3                                           0         3                                         0    3

     67       0      0       0      0         0    1   0   0   0    0      0     2    2         1       1                                           0    3                                              0        1
     68       0      0       0      0         0    0   0   0   0    0      1     2    2         1       1                                           0    3                                              0    1


     71       1      0       0      0         0    0   0   0   0    0      0     2    2         2   3                                               0         3                                         0    3
     74       1      0       0      0         0    0   1   0   0    1      0     2    2         2   3                                               0    3                                              0    3
     75       0      0       0      0         0    0   0   0   0    0      1     2    2         2   2                                               0         1                                         0        1
     78       1      0       0      0         0    1   0   0   0    1      0     2    2         2       3                                           0         2 They both are protein                   0    1
                                                                                                                                                                pancakes
     79       1      0       0      1         0    1   0   0   1    1      0     2    2         2   2                                               0         1                                         0        1
     80       0      0       0      0         0    0   0   0   0    0      1     2    2         2   1                                               1    1                                              1    1
     85       1      0       0      0         0    1   0   0   0    0      0     2    2         1   3                                               0    3                                              0        3
     87       1      0       0      0         0    1   0   0   0    0      0     2    2         1   2                                               0         1                                         0    2

     90       1      1       0      0         0    1   1   0   0    0      0     2    2         1       2                                           1    1                                              1        2

     93       0      0       0      1         0    1   0   0   0    1      0     2    2         1   2                                               0         3                                         0        1
    102       0      1       0      0         0    0   1   0   1    0      0     2    2         1       3                                           0    3                                              0        3
    103       1      1       0      0         0    1   0   0   0    0      0     2    2         2   1       The design of box                       0         1                                         0        1
    104       1      0       1      1         0    0   0   0   1    1      0     2    2         1       3                                           0         3                                         0        3
    105       1      0       0      0         0    0   0   0   0    0      0     2    2         1       3                                           0    3                                              0    3
    107       0      0       0      1         0    0   0   0   0    0      0     2    2         2       3                                           0         3                                         0        3




                                                                                                                                                                                                                 Page 31 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 109 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                q2                noanswerq2_r1 q3a q3b                q4                 noanswerq4_r1 q5a q5b
   108     0     0     1     0     0     0     0      0      1      0      0     2     2        2   2                                                  0       1                                               0       1
   109     1     0     0     1     0     1     0      0      0      1      0     2     2        2   3                                                  0       3                                               0       3
   113     1     0     0     0     0     1     0      0      0      1      0     2     2        1   3                                                  0       3                                               0       3

    120       1      0       0      0         0    1   0   0   0    0      0     2    2        2        3                                              0   3                                                   0   3
    128       0      0       0      0         0    0   0   0   1    0      0     2    2        2    1       Because you keep asking that               0   1       One of them must                            0   1
                                                                                                            question so one of them does

    131       0      0       0      0         0    0   1   0   0    1      0     2    2        1        3                                              0   3                                                   0       3
    132       1      0       0      0         0    1   0   0   0    0      0     2    2        2        1                                              0   2                                                   0   2
    134       0      0       0      0         0    0   0   0   0    0      0     2    2        2        1                                              0       1                                               0   2

    138       0      0       0      0         0    0   0   0   0    1      0     2    2        1    1       The box style is similar                   0   1       They have very similar looks                0       2

    140       0      0       0      0         0    1   0   0   0    1      0     2    2        1    3                                                  0   3                                                   0       3
    141       0      0       0      0         0    1   0   0   0    1      0     2    2        2    3                                                  0   3                                                   0   3
    142       0      0       0      0         0    0   0   0   0    1      0     2    2        1        2 the graphics are very similar                0   1       the graphics are very similar               0   1

    146       1      0       0      1         0    1   0   0   0    1      0     2    2        1    2                                                  0       3                                               0       1
    148       1      0       0      0         1    1   0   0   1    1      0     2    2        1    1       I dont know                                0       2 Excellent brand                               0       2
    150       1      0       0      0         0    1   0   0   0    1      0     2    2        2    1       Different brand name                       0   1     Different company name                        0   2
    151       1      0       0      1         0    1   0   0   0    1      0     2    2        2    3                                                  0       3                                               0   3
    154       1      0       0      0         0    0   0   0   0    1      0     2    2        1        3                                              0   3                                                   0   3

    159       1      0       0      1         1    0   0   0   0    0      0     2    2        1    2                                                  0       3                                               0   3
    162       1      0       0      0         0    1   0   0   0    1      0     2    2        1        2 Appears to be different brand                0   3                                                   0       3
                                                                                                          than the first one
    163       1      0       0      0         0    1   0   0   0    1      0     2    2        2    2                                                  0       1                                               0   2
    165       1      0       0      1         0    1   0   0   0    1      0     2    2        2    3                                                  0       3                                               0       3
    170       0      0       0      0         0    0   0   0   0    0      1     2    2        2        1                                              0   2                                                   0   1
    171       0      0       0      0         0    0   0   0   0    0      1     2    2        1        1                                              0       1                                               0       1
    173       1      0       0      0         0    1   0   0   0    0      0     2    2        2    3                                                  0   3                                                   0       3
    175       0      0       0      0         0    0   0   0   0    0      1     2    2        2        3                                              0       3                                               0   3
    176       1      1       0      0         1    0   0   0   0    0      0     2    2        2        1                                              0   2                                                   0   1
    179       1      0       0      0         0    0   0   0   0    1      0     2    2        2    2                                                  0   2                                                   0       1


    183       1      0       0      0         0    1   0   0   0    1      0     2    2        1        1                                              0       1                                               0       1
    186       1      0       0      0         1    1   0   0   0    1      0     2    2        2    1       The way the packaging is                   0       2                                               1   1
                                                                                                            designed
    189       1      0       0      0         0    0   0   0   0    1      0     2    2        2        1                                              0       1                                               0   2

    194       0      0       0      0         0    0   0   0   0    0      1     2    2        2    3                                                  0   3                                                   0       3
    201       1      1       0      1         1    1   1   1   1    1      0     2    1        2        1                                              0       2 Kruesteaz                                     0   1
    202       1      0       0      1         0    1   0   0   0    1      0     2    2        1        3                                              0       3                                               0   3
    213       0      0       0      0         0    1   0   0   0    1      0     2    2        1    2                                                  0   1     similar images and fonts                      0   2
    215       1      0       0      0         0    1   0   0   0    0      0     2    2        1        2 They look alike                              0   1                                                   1   3
    216       1      0       0      0         0    1   0   0   0    0      0     2    2        1    3                                                  0       3                                               0       3
    217       0      0       0      0         0    0   0   0   0    0      1     2    2        1    1                                                  1   2                                                   0   2
    222       1      0       0      1         0    1   0   0   0    1      0     2    2        1        2 It has the same name                         0   3                                                   0       3
    224       1      0       0      0         0    1   0   0   0    1      0     2    2        2        3                                              0       3                                               0   3
    230       1      0       0      1         0    1   0   0   0    1      0     2    2        1        3                                              0       3                                               0       3




                                                                                                                                                                                                                       Page 32 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 110 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b               q2                noanswerq2_r1 q3a q3b                  q4                  noanswerq4_r1 q5a q5b
   241     1     0     0     0     0     1     0      0      0      0      0     2     2        1       1                                             0   2                                                      0       1
   244     0     0     0     0     0     0     1      0      0      1      0     2     2        1   2                                                 0   2                                                      0       1
   252     1     0     0     0     1     0     0      0      0      0      0     1     2        1   2                                                 0   2                                                      0       2
   253     1     0     0     0     0     0     0      0      0      1      0     2     2        2       1                                             0   2                                                      0       1
   257     0     0     0     0     0     0     0      0      0      0      1     2     2        1   2                                                 0   2                                                      0   2
   258     1     1     0     1     1     1     0      0      0      1      0     2     2        1       2 Very good                                   0       1                                                  0   2
   263     1     0     0     0     0     1     0      0      0      1      0     2     2        2   2                                                 0       1                                                  0   2
   269     1     1     0     1     0     1     0      0      0      0      0     2     2        2   3                                                 0   3                                                      0   3
   271     1     0     0     0     0     1     0      0      0      1      0     2     2        2       3                                             0       3                                                  0   1

    274       1      0       0      1         0    0   0   0   0     1      0    2     2        2       1                                             0       1                                                  0       1
    281       0      0       0      0         0    0   0   0   0     0      1    2     2        2   3                                                 0   3                                                      0       3
    284       0      0       0      1         0    1   0   0   0     0      0    2     2        1       3                                             0       3                                                  0       3
    286       0      0       0      0         0    0   0   0   0     0      0    2     2        1       1                                             0       3                                                  0       3
    287       1      0       1      0         1    1   0   0   1     1      0    2     2        1       1                                             0       1                                                  0   2
    289       1      0       0      0         0    1   0   0   0     0      0    2     2        1   2                                                 0   1                                                      1   2
    291       0      0       0      0         0    1   0   0   1     1      0    2     2        1   2                                                 0   2                                                      0   2
    292       1      0       1      1         1    1   1   0   0     1      0    2     2        2       1                                             0       1                                                  0       1

    293       1      1       0      1         0    1   0   0   1     0      0    2     2        2       2 Both had very classic                       0   2                                                      0   2
                                                                                                          feelings
    294       1      0       0      1         0    1   0   0   0     0      0    2     2        2   1     They both have the same                     0   1       I think it is illegal not to let               0       2
                                                                                                          ingredients and cooking                                 the consumer lnow
                                                                                                          instructions
    297       1      0       0      0         0    1   0   0   1     1      0    2     2        1   3                                                 0       3                                                  0   3
    299       1      0       0      0         1    1   0   0   0     1      0    2     2        1       3                                             0   2                                                      0   3
    300       1      0       0      0         0    1   0   0   1     1      0    2     2        2       1                                             0       1                                                  0   1

    301       1      0       0      1         0    1   0   0   0     1      0    2     2        1       3                                             0       3                                                  0   3
    303       1      0       0      0         0    1   0   0   1     1      0    2     2        2   2                                                 0       1                                                  0       1
    304       1      1       0      0         0    0   0   0   0     1      0    2     2        1       2 The way the boxes look                      0   1       The way the products look                      0       2
                                                                                                                                                                  cannot be allowed to look
                                                                                                                                                                  same
    307       0      1       0      0         0    0   0   0   0     0      0    2     2        2   3                                                 0   3                                                      0   3
    310       0      0       1      1         0    1   1   0   1     1      0    2     2        1       2 Similar Flapjack and waffle                 0       2 Similar terms and ingredients                    0   1
                                                                                                          terms used

    312       0      0       0      0         1    0   0   0   0     0      0    2     2        2   2                                                 0   2                                                      0       1
    314       1      0       0      0         0    1   0   0   0     1      0    2     2        1       3                                             0   3                                                      0       3
    325       1      0       0      1         1    1   0   0   0     1      0    2     2        1       1                                             0   2                                                      0   3
    327       1      0       0      0         0    1   0   0   0     0      0    2     2        2       1                                             0       2 Both healthy                                     0       1
    329       1      1       0      1         1    1   0   0   0     1      0    2     2        2       2 The product seems identical                 0   1     Packaging looks so close                         0       2

    332       1      1       0      1         0    1   0   0   0     1      0    2     2        2       1                                             0   2                                                      0   2
    336       1      1       0      1         0    0   0   0   0     1      0    2     2        2   1       They have the same features               0       1                                                  0       1
                                                                                                            and nutrients
    342       1      1       1      1         1    1   1   0   1     1      0    2     2        2   1                                                 1       1                                                  0       2
    344       1      0       0      0         1    1   0   0   0     0      0    2     2        2       3                                             0       3                                                  0       3
    345       1      0       0      1         0    1   0   0   1     1      0    2     2        1       1                                             0   3                                                      0       1
    352       0      0       0      0         0    0   0   0   0     0      1    2     2        2   2                                                 0       1                                                  0   2
    358       1      0       0      0         1    0   1   0   1     0      0    2     2        1   3                                                 0   2                                                      0   2




                                                                                                                                                                                                                         Page 33 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 111 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                 q2                  noanswerq2_r1 q3a q3b                q4                noanswerq4_r1 q5a q5b
   360     1     1     0     1     0     1     0      0      0      1      0     2     2        2   2                                                     0   2                                                  0       1
   362     0     0     0     1     0     0     0      0      0      0      0     2     2        1       1                                                 0       1                                              0   1

    363       1      1       0      1         1    1   0   0   0    1      0     2    2        1   1        It is a package that no matter                0       2 I don t like                                 0   2
                                                                                                            how nutritious and tasty it is,
                                                                                                            it does not look striking

    365       1      0       0      1         1    1   1   0   1    0      0     2    2        1   2                                                      0   2                                                  0   2

    368       1      0       0      0         0    1   0   0   1    1      0     2    2        2        3                                                 0       3                                              0   3



    378       0      0       1      0         1    0   1   0   0    0      0     2    2        1        1                                                 0       2 I accidentally pressed it, I                 0       1
                                                                                                                                                                    meant no
    386       1      1       0      0         0    1   0   0   1    1      0     2    2        1        1                                                 0   2                                                  0       1
    389       0      0       0      0         0    0   0   0   0    0      1     2    2        1   1                                                      1       2                                              1       2
    391       1      0       0      1         0    1   0   0   0    0      0     2    2        1   3                                                      0       3                                              0   3
    395       1      0       0      1         0    1   0   0   0    1      0     2    2        1   1        I think it's the same It's in                 0   1       I don't have reason to think               0   1
                                                                                                            the same line of that rugged                              they aren't linked Similar
                                                                                                            stuff This even closer to the                             styles and values
                                                                                                            very first product I saw than
                                                                                                            the second one The first one
                                                                                                            was like Kodiak cakes and it
                                                                                                            mentioned protein This box
                                                                                                            currently has PROTEIN as
                                                                                                            the largest feature on the
                                                                                                            box Both had like a 19th
                                                                                                            century wilderness feeling
                                                                                                            too This one's ink drawn (?)
                                                                                                            Style pancake image reminds
                                                                                                            me of like 19th century ink
                                                                                                            drawings

    397       1      0       0      0         0    0   1   1   0    0      0     2    1        1   2                                                      0   2                                                  0       1
    404       1      0       0      0         0    1   0   0   1    0      0     2    2        2        3                                                 0   3                                                  0   3
    418       0      0       0      0         1    0   0   0   0    0      0     2    2        2        2 The way the package is                          0       2                                              1       2
    419       1      0       0      1         1    1   0   0   0    1      0     2    2        1   3                                                      0       3                                              0       3

    430       1      0       0      0         0    1   1   0   0    0      0     2    2        1        1                                                 0       1                                              0       1

    438       0      0       0      0         0    1   0   0   0    0      0     2    2        1   1        Make two different products                   0       3                                              0       3

    440       0      0       0      0         0    1   0   0   0    0      0     2    2        2   3                                                      0   3                                                  0       3
    443       1      0       0      0         0    0   0   0   0    0      0     2    2        1   2                                                      0       1                                              0       2
    446       1      1       0      1         0    1   0   0   1    1      0     2    2        2        3                                                 0   3                                                  0       3
    448       1      1       0      0         0    1   0   0   0    1      0     2    2        2        3                                                 0       3                                              0       3
    452       1      0       0      0         0    1   0   0   0    1      0     2    2        2   2                                                      0       1                                              0   2
    456       0      0       0      0         0    0   0   0   0    0      1     2    2        2        1                                                 0       3                                              0   3
    457       1      0       0      0         0    1   0   0   0    1      0     2    2        1   2                                                      0       3                                              0       3
    458       1      0       0      1         0    1   1   0   1    1      0     2    2        2   2                                                      0   2                                                  0   2
    460       1      0       1      0         1    0   0   0   1    0      0     1    2        1   1        There manufacturer was                        0       2 Logo looks same and                          0       2
                                                                                                            same                                                    peoducer look same




                                                                                                                                                                                                                         Page 34 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 112 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                 q2             noanswerq2_r1 q3a q3b              q4                     noanswerq4_r1 q5a q5b
   463     1     0     0     1     0     0     0      0      0      1      0     2     2        2       1                                            0       1                                                 0   2
   476     0     0     0     0     0     0     1      0      1      0      0     2     2        1       1                                            0       2 Kurtz brand name is similar                     0   1

    483       1      0       0      0         0    1   0   0   0    1      0     2    2        1        1                                             0    2                                                   0   2
    493       1      0       0      0         0    1   0   0   0    1      0     2    2        1   2                                                  0    1       Butter pancake mix its look                 0       2
                                                                                                                                                                   like it's has been wanting to
                                                                                                                                                                   be different but it's has
                                                                                                                                                                   different calories
    498       1      0       0      0         0    1   0   0   0    0      0     2    2        1   2                                                  0    2                                                   0   3
    499       0      0       0      0         1    0   0   0   0    0      0     2    2        2   2                                                  0    3                                                   0   2
    501       1      1       0      0         0    0   0   0   0    1      0     2    2        1        3                                             0        1                                               0       3
    502       0      0       0      0         0    1   0   0   0    0      0     2    2        1        3                                             0    3                                                   0   3
    507       1      1       0      1         1    1   0   0   0    1      0     2    2        2        2 They said krusteaz                          0        2                                               1   1
    510       0      0       1      0         0    0   0   0   0    1      0     2    2        1   2                                                  0    1       Its the sane brand                          0       1
    531       1      0       0      1         0    1   0   0   0    1      0     2    2        2   2                                                  0        1                                               0       3
    533       1      1       0      1         0    1   0   0   0    1      0     2    2        1        1                                             0        1                                               0       1


    534       1      0       0      0         0    1   0   0   0    1      0     2    2        2        1                                             0    1       Different brand                             0       2

    542       0      0       0      0         0    1   0   0   0    1      0     2    2        1   1        color scheme, logo ar                     0    1       same color scheme,                          0   1
                                                                                                            eobviously from the same                               logo/packaging
                                                                                                            company
    547       1      0       0      1         0    1   1   0   0    0      0     2    2        1   1        I thought I saw the same                  0    3                                                   0   3
                                                                                                            company name
    549       1      1       0      1         1    1   0   0   1    1      0     1    2        1   2                                                  0    1       They way the package is                     0       2
                                                                                                                                                                   designed

    558       1      1       0      1         0    1   0   0   1    1      0     2    2        1        2 the packaging looks the same                0    1       the product looks the same                  0   1

    561       1      1       0      1         0    1   0   0   0    1      0     2    2        1        2 i saw it was by the pioneer                 0        2 previous answer                               0       2
                                                                                                          companu and im familiar
                                                                                                          with them
    562       1      0       0      0         0    1   0   0   0    1      0     2    2        2        1                                             0        2                                               1   2
    563       1      1       0      1         0    1   0   0   0    1      0     2    2        1   2                                                  0    1                                                   1   1
    568       1      0       0      1         1    0   1   0   0    0      0     2    2        1   2                                                  0    2                                                   0   3
    575       0      0       0      0         1    0   0   0   0    1      0     2    2        2        3                                             0        3                                               0   3
    576       0      0       0      0         0    1   0   0   1    1      0     2    2        2   2                                                  0    2                                                   0       3


    582       0      0       0      1         1    1   0   0   1    1      0     2    2        2   2                                                  0    1       A good this is product                      0       1

    586       1      0       0      0         0    0   0   0   0    0      0     2    2        1   2                                                  0        3                                               0       3
    593       0      1       0      0         0    0   0   0   0    0      0     2    2        2        2 Similar logis                               0    3                                                   0       3


    600       1      0       0      1         0    1   1   0   0    1      0     2    2        2   3                                                  0    2                                                   0   3
    613       1      0       0      1         0    1   0   0   0    1      0     2    2        1   2                                                  0        2 Everyone is out to make                       0       3
                                                                                                                                                                 money do I think they are
                                                                                                                                                                 sponsored
    614       1      1       0      1         1    1   0   0   0    1      0     2    2        1        2 The packaging                               0    1     Not sure but if they want to                  0       2
                                                                                                                                                                 sell their product it should be
                                                                                                                                                                 approved under their same
                                                                                                                                                                 management
    622       0      0       0      0         0    0   0   0   0    0      1     2    2        2        1                                             0        1                                               0       1




                                                                                                                                                                                                                       Page 35 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 113 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b             q2                     noanswerq2_r1 q3a q3b                  q4               noanswerq4_r1 q5a q5b
   626     1     0     0     0     0     1     0      0      0      0      0     2     2        1   1     Display                                        0       3                                               0   1
   632     0     0     0     1     0     0     0      0      0      0      0     2     2        2       1                                                0       2                                               1   2
   641     1     0     0     1     0     1     0      0      0      1      0     2     2        2   3                                                    0       3                                               0   3
   642     0     1     1     0     0     0     0      0      0      0      0     2     2        2   2                                                    0       3                                               0   2
   645     1     0     0     0     0     1     0      0      0      0      0     2     2        2   2                                                    0   3                                                   0   3
   647     1     0     0     1     0     1     0      0      0      1      0     2     2        2   1     logo                                           0   2                                                   0   1
   653     1     0     0     1     0     1     0      0      0      1      0     2     2        1       2                                                1   1                                                   1       2
   661     1     0     0     1     0     1     0      0      1      1      0     2     2        1       1                                                0       1                                               0       1
   662     1     0     0     1     0     1     0      0      0      1      0     2     2        2   1     Same ingredients and is                        0       3                                               0       2
                                                                                                          mixed the same
   663     1     0     0     1     0     1     1      0      0      1      0     2     2        2   2                                                    0       1                                               0   3



    666       1      0       0      0         0    0   0   0   1       0      0     2    2         2   1       The same name                             0   1       No anybody can use the                      0       1
                                                                                                                                                                     same name of specific brand

    683       1      0       0      1         0    1   0   0   0       1      0     2    2         2   2                                                 0   2                                                   0       1
    687       1      0       0      0         0    1   1   0   1       1      0     2    2         1       1                                             0   2                                                   0   2
    691       1      1       0      0         1    1   0   0   0       1      0     2    2         2   2                                                 0       1                                               0       1
    707       0      0       0      0         0    1   1   0   0       0      0     2    2         1   2                                                 0       1                                               0       1
    712       1      0       1      1         0    1   0   0   0       1      0     2    2         2       1                                             0   1       Different name                              0   1

    717       1      0       0      0         0    1   0   0   0       1      0     2    2         1       1                                             0       1                                               0       1
    723       1      0       0      1         1    1   1   0   1       1      0     2    2         2   3                                                 0       3                                               0       3
    730       0      1       0      0         0    0   0   0   1       1      0     2    2         2       1                                             0   2                                                   0   2
    734       1      0       0      0         0    1   0   0   0       1      0     2    2         2   1       Krusteaz                                  0   1       Very similar                                0   3
    736       1      0       0      0         0    1   0   0   0       1      0     2    2         1   2                                                 0   2                                                   0   2
    742       1      1       0      0         1    1   0   0   0       1      0     2    2         2   2                                                 0       1                                               0   2
    745       1      1       0      1         0    1   0   0   0       1      0     2    2         2   2                                                 0       1                                               0   2

    750       0      0       0      0         1    0   0   0   1       0      0     2    2         2   2                                                 0       2 They're good                                  0       2
    758       1      1       0      1         0    1   0   0   0       1      0     2    2         1       1                                             0       2                                               1       3
    760       0      0       0      1         0    0   0   0   0       1      0     2    2         2       1                                             0       1                                               0       3
    765       1      0       0      1         0    1   1   0   1       1      0     2    2         1       1                                             0       1                                               0   2
    769       1      0       0      0         0    1   0   0   0       0      0     2    2         1       1                                             0       1                                               0       1
    771       1      0       0      0         0    1   1   0   0       1      0     2    2         2       2 because the design is similar               0       2 because of the design itself is               0   1
                                                                                                                                                                   similar
    778       0      0       0      0         0    1   0   0   0       0      0     2    2         2       2 The same ingredient used                    0       1                                               0   2
    784       0      0       0      0         0    0   0   0   0       0      1     2    2         1       3                                             0   3                                                   0   3
    786       1      0       0      0         0    1   0   0   0       1      0     2    2         1       1                                             0   3                                                   0   3
    788       1      1       0      1         0    1   0   0   0       1      0     2    2         1       2 The box looks the same The                  0   2                                                   0       2
                                                                                                             content almost identical

    792       1      1       0      1         0    0   0   0   1       0      0     2    2         2       1                                             0   2                                                   0       1
    794       0      0       1      0         0    0   0   0   0       0      0     2    2         2       3                                             0       2 Same style                                    0   3
    795       1      0       0      1         0    1   0   0   0       1      0     2    2         2   2                                                 0       2 I dont know                                   0   3
    802       1      1       1      1         1    1   1   0   1       1      0     2    2         2   3                                                 0   3                                                   0       3
    805       1      1       0      1         1    1   0   0   1       1      0     2    2         1   1       Their box design look                     0   3                                                   0   1
                                                                                                               similar
    807       0      0       0      1         0    1   0   0   0       1      0     2    2         1       1                                             0       1                                               0       1
    811       1      0       0      1         0    1   0   0   0       1      0     2    2         2   1       Good                                      0       3                                               0   3




                                                                                                                                                                                                                         Page 36 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 114 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b             q2                       noanswerq2_r1 q3a q3b                 q4               noanswerq4_r1 q5a q5b
   815     0     0     0     0     1     1     0      0      0      0      0     2     2        2   3                                                      0       3                                              0       3
   820     1     1     0     1     0     1     0      0      0      1      0     2     2        1   3                                                      0       3                                              0   3
   823     1     0     0     1     0     1     0      0      0      1      0     2     2        2   2                                                      0   2                                                  0   3
   824     1     0     0     0     0     0     0      0      0      1      0     2     2        1   1     The package coloring and                         0   2                                                  0   1
                                                                                                          the mixture

    828       1      0       0      1         0    1   0   0   0      1       0    2     2         2   1       The protein and fiber content               0   1       Again the products are very                0       2
                                                                                                               is similar and they have                                similar to each other they
                                                                                                               similar ingredients                                     look like they could be from
                                                                                                                                                                       the same brand
    832       1      1       0      1         0    1   0   0   1      1       0    2     2         2   2                                                   0   3                                                  0       2



    835       0      1       0      0         0    1   0   1   0      1       0    2     1         1   1       It was an awesomr                           0       1                                              0       2
    839       1      0       0      0         1    1   0   0   0      1       0    2     2         2       1                                               0   2                                                  0       1
    845       1      0       0      1         0    1   1   0   0      1       0    2     2         2   1       The name                                    0   1       They do                                    0       1
    852       1      0       0      1         0    1   0   0   0      1       0    2     2         2   2                                                   0   2                                                  0       1
    857       0      0       0      0         0    0   0   0   0      0       1    2     2         2   2                                                   0   2                                                  0   2
    866       1      0       0      0         0    1   0   0   0      1       0    2     2         1       1                                               0       1                                              0   2
    870       1      0       0      1         0    1   0   0   1      1       0    2     2         2   2                                                   0   3                                                  0   1

    871       1      0       1      1         1    1   0   0   0      0       0    2     2         1   2                                                   0   1       The name                                   0       1
    873       0      0       1      1         0    0   1   0   1      1       0    1     2         2       2 good                                          0       1                                              0       1
    874       0      0       1      0         0    0   0   0   1      1       0    2     2         2       1                                               0       1                                              0   2

    888       1      1       0      0         0    1   0   0   0      0       0    2     2         1       1                                               0       1                                              0       1
    892       1      0       0      1         0    1   0   0   1      1       0    2     2         1   2                                                   0   2                                                  0       1
    896       1      0       0      1         0    1   0   0   0      0       0    2     2         1   1                                                   1   1                                                  1   3
    904       1      0       0      1         1    1   0   0   1      1       0    2     2         1       2                                               1   2                                                  0       2
    905       0      0       0      1         1    1   0   0   0      1       0    2     2         2   2                                                   0       3                                              0   3
    908       1      0       0      1         0    1   0   0   0      1       0    2     2         2   2                                                   0   1       I believe this due to the                  0   3
                                                                                                                                                                       design of the boxes
    909       1      1       0      0         0    1   0   0   1      1       0    2     2         1       3                                               0       1                                              0       2



    912       0      1       0      0         0    0   0   0   0      0       0    2     2         1       1                                               0       1                                              0   2
    913       0      0       0      1         0    1   0   0   0      1       0    2     2         2   2                                                   0   2                                                  0       1
    916       1      0       0      1         0    1   0   0   0      0       0    2     2         2   1       Ingredients and the company                 0   2                                                  0   2

    918       0      0       0      0         1    0   0   0   0      0       0    2     2         1       2 The ingredients advertised                    0       2                                              1       2

    921       1      0       0      0         0    1   0   0   0      0       0    2     2         2   1       the way they look                           0       2 the way that it looks                        0   3
    924       1      0       0      0         0    1   0   0   0      1       0    2     2         1   1                                                   1       2                                              1       2
    929       1      1       0      0         0    1   0   0   0      1       0    2     2         2       1                                               0   2                                                  0   3
    932       1      0       0      1         0    1   0   0   0      1       0    2     2         2   1       I think they are both                       0       2 If I think it is the same                    0       2
                                                                                                               Krusnez I know the first                              company it would have to be
                                                                                                               one was Kodiak                                        the same sponsor
    937       1      0       0      1         0    1   0   0   0      0       0    2     2         1       1                                               0   2                                                  0   2
    939       1      0       0      0         0    1   0   0   0      0       0    2     2         2       3                                               0       3                                              0   3
    940       1      1       0      0         0    1   0   0   0      1       0    2     2         1   2                                                   0   2                                                  0       1




                                                                                                                                                                                                                          Page 37 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 115 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b              q2                      noanswerq2_r1 q3a q3b              q4                    noanswerq4_r1 q5a q5b
   941     1     1     0     1     0     1     0      0      0      1      0     2     2        1   1     The artwork and don't type                       0       2 The artwork and don't type                     0       2
                                                                                                          on the packaging                                           on the packaging

    945       1      1       0      0         1    0   1   1   0       0      0     2     1        2        1                                               0        2 The high protein levels aren't               0   2
                                                                                                                                                                       good for you
    946       0      0       0      0         1    0   0   0   0       0      0     2     2        1    3                                                   0    3                                                  0       3
    949       1      0       0      0         0    1   0   0   0       0      0     2     2        1        2 It's old like the first one                   0    1       Because they look the same                 0       2



    950       1      0       0      0         0    1   0   0   0       1      0     2     2        2    1       because they are made by the                0        2 they are made by the same                    0   1
                                                                                                                same company                                           company


    951       1      0       0      0         0    1   0   0   1       1      0     2     2        2    1     The similar design                            0    3                                                  0       3
    952       0      0       0      0         0    0   0   0   0       1      0     2     2        1        2 Because of the logos and                      0        2 Again, because of the                        0   2
                                                                                                              similarity of the labels                                 resemblance of the pictures
                                                                                                                                                                       and logos on the labels

    959       1      0       0      0         0    1   0   0   0       1      0     2     2        2    2                                                   0    2                                                  0   3
    960       1      1       0      0         0    1   0   0   0       1      0     2     2        1        1                                               0        3                                              0       3




    961       1      1       0      1         0    0   0   0   0       1      0     2     2        1    2                                                   0        1                                              0       2

    972       1      1       1      1         1    1   1   0   1       1      0     2     2        2        1                                               0    2                                                  0   2

    973       0      0       0      0         1    1   0   0   0       0      0     2     2        2        3                                               0        3                                              0   3
    975       0      0       0      0         1    1   0   0   0       0      0     2     2        1    1       The way the box is designed                 0    1       Because of the ingredients                 0       2
                                                                                                                                                                         that were used
    976       0      0       0      0         0    1   0   0   0       0      0     2     2        2    3                                                   0        3                                              0   3
    977       1      0       0      1         1    1   0   0   1       1      0     2     2        1        1                                               0    2                                                  0       1
    978       0      0       0      0         0    1   0   0   0       0      0     2     2        1    3                                                   0        3                                              0   2
    981       0      0       1      0         0    1   0   0   1       1      0     2     2        1        2                                               1    1                                                  1       3
    982       1      0       0      0         1    0   0   0   0       1      0     2     2        2    2                                                   0        1                                              0   2
    985       1      1       0      1         0    1   1   0   1       1      0     2     2        2        1                                               0    1       The boxes look very similar                0       2
                                                                                                                                                                         to each other but I do not
                                                                                                                                                                         think they were the same
                                                                                                                                                                         brand So something feels
                                                                                                                                                                         connected about the two

    990       1      1       0      1         0    1   0   0   0       0      0     2     2        2    2                                                   0        1                                              0   2
    994       0      0       0      1         0    1   1   0   1       0      0     2     2        1        1                                               0    2                                                  0       2

    996       1      0       0      0         0    1   0   0   0       1      0     2     2        2    2                                                   0    2                                                  0       1
   1003       0      0       0      0         0    1   0   0   0       0      0     2     2        1        1                                               0        1                                              0       1
   1005       1      0       0      1         0    1   0   0   0       0      0     2     2        2    1       Same name                                   0    2                                                  0   1
   1007       1      0       0      0         0    1   0   0   0       1      0     2     2        2    2                                                   0    2                                                  0       1
   1009       1      1       0      1         0    1   0   0   0       0      0     2     2        2        3                                               0    1       Package designed                           0   1
                                                                                                                                                                         ingredients
   1010       1      0       1      0         0    1   0   0   0       0      0     2     2        1        1                                               0        1                                              0       1
   1014       0      0       0      0         0    0   0   0   0       0      1     2     2        2    3                                                   0    3                                                  0   3




                                                                                                                                                                                                                            Page 38 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 116 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b              q2             noanswerq2_r1 q3a q3b                q4                noanswerq4_r1 q5a q5b
  1016     1     1     0     0     0     1     0      0      0      1      0     2     2        1   1     Similar package and product             0       3                                              0   3

   1018       1      0       0      0         0    1   0   0   0      1      0     2    2         2   3                                          0   3                                                   0   3
   1019       1      0       0      0         0    1   0   0   0      0      0     2    2         1       1                                      0       1                                               0   2

   1021       1      0       0      0         0    1   0   0   0      0      0     2    2         2       1                                      0   2                                                   0       3
   1023       0      0       0      0         0    1   0   0   0      1      0     2    2         1   2                                          0   2                                                   0       1
   1025       1      1       0      1         0    0   0   0   1      1      0     1    2         2       1                                      0       1                                               0       1
   1027       0      1       0      0         0    0   0   0   0      0      0     2    2         2   2                                          0   2                                                   0       1
   1028       1      0       0      0         0    0   0   0   0      0      0     2    2         1   2                                          0       1                                               0       2
   1030       1      1       0      0         0    1   0   0   0      0      0     2    2         1       3                                      0       3                                               0   3
   1033       1      1       0      1         1    1   0   0   1      1      0     2    2         1       2 I think it is Effrctive              0       2 I think it is a reputable                     0   2
                                                                                                                                                           company
   1034       1      1       0      0         0    1   0   0   1      1      0     2    2         2       2 Same box design                      0       2 They look identical                           0   1

   1037       1      1       0      0         0    1   1   0   0      1      0     2    2         1       1                                      0   2                                                   0   2
   1038       1      1       0      1         1    1   0   0   0      1      0     2    2         2       1                                      0   2                                                   0   3



   1040       1      1       0      1         1    1   0   0   0      1      0     2    2         1   1       packaging looked the same          0       2                                               1   1

   1041       1      1       0      0         1    1   0   0   0      1      0     2    2         2       2 same type of design on the           0   1        looks quite similiar                       0       3
                                                                                                            front
   1042       1      0       0      1         0    1   0   0   0      1      0     2    2         1   2                                          0   2                                                   0       2
   1046       1      1       0      0         0    0   0   0   0      1      0     2    2         2       1                                      0   2                                                   0   2


   1047       1      0       0      1         0    1   0   0   0      1      0     2    2         1   2                                          0       1                                               0       1



   1049       1      0       0      0         0    0   0   0   0      0      0     2    2         1   3                                          0       3                                               0       3
   1055       1      0       0      1         0    1   0   0   0      1      0     2    2         1       1                                      0       1                                               0   2
   1057       1      0       0      1         1    1   0   0   0      0      0     2    2         2       1                                      0       1                                               0       1
   1058       1      0       0      0         0    1   0   0   0      0      0     2    2         1   2                                          0   3                                                   0   3
   1061       0      0       0      0         0    0   0   1   0      0      0     2    1         1   1       The name                           0       1                                               0       1
   1063       0      1       0      0         0    1   1   0   0      1      0     2    2         2       3                                      0   3                                                   0   3
   1064       1      0       0      1         0    1   0   0   0      0      0     2    2         2       3                                      0       3                                               0   3
   1068       1      0       0      0         1    0   0   0   0      0      0     2    2         1   2                                          0   2                                                   0       1
   1069       1      0       0      1         0    1   0   0   0      1      0     2    2         1       1                                      0   2                                                   0   1
   1070       1      1       0      1         0    1   1   0   0      1      0     2    2         2   2                                          0       1                                               0       1
   1073       1      1       0      1         0    1   0   0   1      1      0     2    2         1   1       the color and it's whole grain     0       2 the color of the package                      0   1

   1075       0      1       0      0         0    0   1   0   1      0      0     2    2         2       1                                      0   1        Mosy same ingredients                      0       2

   1077       1      0       0      0         0    1   0   0   0      0      0     2    2         1   1       the front of the package           0   3                                                   0   3
   1078       1      0       0      0         0    0   0   0   0      0      0     2    2         2       1                                      0       1                                               0       1
   1079       1      0       0      0         0    1   0   0   0      0      0     2    2         1   1       The packaging was very             0   1        Q wouldn't it be copyright                 0       2
                                                                                                              similar and the whole grain                     infringement or something I
                                                                                                              flour plus a protein is too                     don't think it's legal to do
                                                                                                              similiar to be a made by two                    that
                                                                                                              different he companies




                                                                                                                                                                                                                 Page 39 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 117 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b               q2                     noanswerq2_r1 q3a q3b             q4              noanswerq4_r1 q5a q5b
  1080     1     0     0     1     0     0     0      0      0      1      0     2     2        2       1                                                  0   3                                             0       3
  1082     1     0     0     0     0     1     0      0      0      1      0     2     2        1       2 The color of the box and the                     0       2 They seem to follow simular             0   1
                                                                                                          font used                                                  themes
  1083     0     0     0     0     1     0     1      0      1      1      0     2     2        1       1                                                  0       1                                         0   2

   1085       1      1       0      1         0    1   0   0    1      1       0    2     2         2   1        Same type of packaging                    0        2 It seems as though it is the          0   1
                                                                                                                                                                      same brand
   1089       1      0       0      0         0    1   0   0    0      0       0    2     2         2   2                                                  0    1     Both are protein pancakes             0       3
   1094       1      1       0      1         0    1   0   0    0      1       0    2     2         1   1        I changed my mind this                    0        2 I don’t know                          0       2
                                                                                                                 looks more like the first
                                                                                                                 packaging
   1100       0      0       0      0         0    0   0   0    0      0       1    2     2         2        3                                             0    3                                           0   3
   1106       0      0       0      0         0    0   0   0    0      0       0    2     2         1        2                                             1    1                                           1       1
   1109       0      0       0      0         0    1   0   0    0      0       0    2     2         1        3                                             0    3                                           0   3
   1111       0      0       0      0         0    0   0   0    0      0       1    2     2         1        1                                             0        3                                       0   3
   1116       1      0       0      1         0    0   0   0    1      0       0    2     2         1        1                                             0    3                                           0   3
   1117       0      0       0      0         0    1   0   0    0      0       0    2     2         1        3                                             0    3                                           0   3
   1121       1      0       0      1         0    1   0   0    0      1       0    2     2         2        3                                             0    3                                           0   3
   1134       1      0       0      1         0    1   0   0    0      0       0    2     2         2        1                                             0    3                                           0       3
   1138       0      0       0      0         1    1   0   0    0      0       0    2     2         1        1                                             0        1                                       0   2

   1141       1      1       0      0         0    1   0   0    0      0       0    2     2         1        1                                             0    3                                           0   3
   1142       0      0       0      0         0    1   0   0    0      1       0    2     2         2        3                                             0        3                                       0       3
   1143       1      1       0      0         0    1   1   0    0      0       0    2     2         1        2                                             1    1                                           1       2

   1145       0      0       0      0         0    1   0   0    0      1       0    2     2         2        2                                             1        2                                       1   2
   1148       1      1       0      0         0    1   0   0    0      1       0    2     2         1   3                                                  0    1       the look of the nutrition           0   1
                                                                                                                                                                        boxes
   1149       0      1       0      1         0    1   1   0    0      1       0    2     2         1        1                                             0    2                                           0   2
   1150       0      0       0      0         0    1   0   0    0      0       0    2     2         2        3                                             0        3                                       0       1
   1153       1      0       0      1         0    1   0   0    0      1       0    2     2         2        3                                             0        3                                       0       3
   1156       1      1       0      0         0    1   0   0    0      1       0    2     2         2        2 The label is very generic for               0        3                                       0       1
                                                                                                               the 2 products, whereas a
                                                                                                               real label would have some
                                                                                                               sort of simple catch line

   1159       0      0       0      0         0    1   0   0    0      0       0    2     2         1   2                                                  0    1                                           1   3
   1176       0      0       0      1         0    1   0   0    0      1       0    2     2         1   1        Design of box                             0        2 Design and feeling are                0       2
                                                                                                                                                                      similar
   1182       0      1       1      1         0    0   1   0    0      1       0    1     2         2        2                                             1    2                                           0   1
   1189       1      0       0      0         0    1   0   0    0      1       0    2     2         1        1                                             0    1                                           1   2
   1195       0      0       0      1         0    0   0   0    0      0       0    2     2         2   3                                                  0        1                                       0       3
   1200       1      1       0      1         0    1   1   0    1      1       0    2     2         1        2 Design of the box                           0        3                                       0   3
   1203       1      0       0      0         0    1   0   0    0      1       0    2     2         1        1                                             0        1                                       0   2

   1204       1      0       0      1         1    1   1   0    1      1       0    2     2         2   2                                                  0        2                                       1   2
   1205       1      1       0      1         0    1   0   0    1      1       0    2     2         2   2                                                  0    1                                           1       1
   1206       1      0       0      1         0    0   0   0    1      1       0    2     2         1        1                                             0    2                                           0       1
   1209       1      0       0      1         1    1   0   0    1      1       0    2     2         2   2                                                  0    3                                           0       1
   1211       1      0       0      0         0    1   0   0    0      1       0    2     2         2   2                                                  0        1                                       0       1

   1213       1      0       0      0         0    1   0   0    0      0       0    2     2         1        1                                             0    2                                           0   2
   1220       1      0       0      0         0    1   0   0    0      0       0    2     2         2   1                                                  1        2                                       1   1




                                                                                                                                                                                                                    Page 40 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 118 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                 q2               noanswerq2_r1 q3a q3b                q4                 noanswerq4_r1 q5a q5b
  1221     1     0     0     1     1     1     0      0      0      0      0     2     2        1       1                                              0   2                                                   0       1
  1222     0     1     0     0     0     1     0      0      0      1      0     2     2        1   2                                                  0       1                                               0       2



   1227       0      0       0      0         0    0   0   0   0    0      0     2    2        2        3                                              0   1       That it has protein and fiber               0   1
                                                                                                                                                                   is freat
   1229       0      0       0      0         0    0   0   0   0    0      1     2    2        2        3                                              0   3                                                   0       3
   1230       1      0       0      1         0    1   0   0   0    0      0     2    2        1   2                                                   0       1                                               0   2
   1235       1      1       0      1         1    1   1   0   1    1      0     2    2        2        2 More rugged advertising                      0   1       Similar feel to both mixes                  0       2

   1237       1      1       0      1         0    1   0   0   0    1      0     2    2        2        2 Same type of general look of                 0       2                                               1       2
                                                                                                          the product
   1238       0      0       0      1         0    1   1   0   0    0      0     2    2        1        2 Color of packaging and                       0       2 They basically took the                       0       2
                                                                                                          display                                                entire design and they could
                                                                                                                                                                 get sued
   1240       1      1       0      1         0    1   0   0   0    0      0     2    2        1   3                                                   0   3                                                   0   3

   1241       1      0       0      1         0    1   0   0   0    1      0     2    2        2   3                                                   0       3                                               0   3
   1243       1      0       0      0         0    0   0   0   0    0      0     2    2        1   1        It says kristeaz                           0   1       The logo                                    0       2
   1244       1      0       1      1         1    1   0   0   0    1      0     2    2        2        1                                              0       1                                               0   2
   1245       1      0       0      0         1    1   0   0   0    1      0     2    2        1   1        The boxes look similar and                 0   1       Similar recipes and                         0   1
                                                                                                            the product descriptions and                           ingredients
                                                                                                            ingredients are very similar

   1246       0      0       0      0         0    0   0   0   0    0      1     2    2        1        1                                              0   3                                                   0   2
   1249       1      0       0      0         0    1   0   0   0    1      0     2    2        2        1                                              0       3                                               0       1

   1252       1      0       0      0         0    1   0   0   0    0      0     2    2        2   2                                                   0       1                                               0       1
   1254       1      1       0      1         0    1   0   0   0    1      0     2    2        1   2                                                   0       1                                               0       1
   1255       0      0       0      1         0    0   0   0   0    0      0     2    2        1   3                                                   0   3                                                   0   3
   1261       0      1       0      0         0    1   0   0   0    1      0     2    2        2        1                                              0   3                                                   0   3
   1265       1      0       0      0         0    1   0   0   0    0      0     2    2        1        1                                              0   2                                                   0       1
   1266       1      0       0      1         0    1   0   0   0    1      0     2    2        2   2                                                   0       3                                               0   3
   1271       1      0       0      1         0    0   0   0   0    0      0     2    2        1        1                                              0       3                                               0       3
   1275       0      0       0      0         0    0   0   0   0    0      1     2    2        1        1                                              0       1                                               0   2
   1277       1      0       0      1         0    0   0   0   0    0      0     2    2        2   2                                                   0   3                                                   0       1
   1279       0      0       0      0         0    1   0   0   0    1      0     2    2        1   1                                                   1   1                                                   1       2
   1285       0      0       0      0         0    0   0   0   0    1      0     2    2        2        3                                              0       3                                               0   3
   1286       1      0       0      1         0    1   0   0   0    1      0     2    2        1   2                                                   0   2                                                   0       1
   1290       1      1       0      0         1    1   0   0   0    1      0     2    2        2   3                                                   0   2                                                   0   2
   1292       1      0       0      1         0    1   0   0   0    1      0     2    2        2        1                                              0       1                                               0   1

   1293       1      1       1      1         0    1   0   0   1    1      0     2    2        1        2 log cabin                                    0       1                                               0   1
   1298       1      0       0      0         1    1   0   0   0    0      0     2    2        2        2                                              1       1                                               0   2

   1301       0      0       0      0         1    0   0   0   0    0      0     2    2        1   2                                                   0   2                                                   0       1
   1302       0      0       0      1         0    1   0   0   1    1      0     2    2        2        1                                              0       1                                               0   2




                                                                                                                                                                                                                       Page 41 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 119 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                q2     noanswerq2_r1 q3a q3b                q4               noanswerq4_r1 q5a q5b
  1303     0     0     0     0     1     1     0      1      0      1      0     2     1        2   2                                       0   2                                                 0       2
  1312     0     1     0     0     1     0     0      0      0      1      0     2     2        2       1                                   0   3                                                 0       3
  1313     1     1     0     1     0     1     0      0      0      1      0     2     2        1   3                                       0       3                                             0   1
  1314     1     1     0     0     1     1     0      0      0      1      0     2     2        1   2                                       0       1                                             0   3
  1316     0     1     0     0     0     1     0      0      0      0      0     2     2        1   3                                       0   1     similarity in name                          0       2

   1317       1      0       0      0         1    1   0   0   1    1      0     2    2        2        1                                    0        3                                           0   3
   1318       0      0       1      0         0    0   1   0   1    0      0     2    2        1   2                                         0        2 The nutritional information               0   2
   1319       0      0       0      0         0    1   0   0   0    0      0     2    2        2        1                                    0    2                                               0       1
   1320       0      0       0      1         0    0   0   0   0    0      0     2    2        1   2                                         0        2                                           1       2
   1322       0      0       0      1         0    0   0   0   0    0      0     2    2        2        1                                    0    2                                               0   2
   1323       0      0       0      0         1    0   0   0   0    0      0     2    2        2        1                                    0        1                                           0   1
   1324       1      1       0      0         0    1   0   0   0    1      0     2    2        1   2                                         0    2                                               0       1

   1325       1      0       0      1         1    1   0   0   0    1      0     2    2        2        1                                    0    3                                               0   3
   1330       0      0       0      0         0    1   0   0   0    1      0     2    2        1   2                                         0        1                                           0   2
   1331       1      0       0      0         0    1   0   0   0    1      0     2    2        1   1        Grain                            0        3                                           0       3
   1336       1      1       0      0         0    1   0   0   0    0      0     2    2        2        1                                    0        1                                           0       1
   1337       0      0       1      1         1    1   1   0   0    0      0     2    2        1        1                                    0    2                                               0       1
   1338       0      0       0      0         1    1   0   0   0    0      0     2    2        1   1        The design choice                0    1       Same design                             0   1
   1340       1      0       1      1         1    1   1   0   1    1      0     2    2        2   2                                         0    2                                               0       1
   1344       0      0       0      0         0    0   0   0   0    0      1     2    2        2        1                                    0        1                                           0   2
   1345       0      0       0      0         0    0   0   0   0    0      1     2    2        1   2                                         0    2                                               0   2

   1347       1      0       0      0         0    1   0   0   0    1      0     2    2        2        1                                    0        1                                           0       1
   1349       1      0       0      1         0    0   0   0   0    0      0     2    2        1   1                                         1        2                                           1   2
   1350       1      0       0      0         0    1   0   0   0    1      0     2    2        2        1                                    0    2                                               0       1
   1353       0      0       0      0         1    0   0   0   0    0      0     2    2        2   2                                         0        1                                           0       1
   1357       0      0       0      0         0    0   0   0   0    0      1     2    2        1        3                                    0    3                                               0   3
   1359       1      1       0      0         1    1   0   0   1    0      0     2    2        2        2 Krusteaz brand                     0    2                                               0       2


   1368       1      0       0      0         0    1   0   0   0    1      0     2    2        1   2                                         0        1                                           0   2
   1371       1      1       0      1         0    1   0   0   0    1      0     2    2        1        2 They look similar                  0        2 The for some reason remind                0   1
                                                                                                                                                        me of one another
   1374       1      1       1      1         1    1   1   0   1    1      0     2    2        2        1                                    0    2                                               0       1
   1376       1      0       0      1         0    1   0   0   0    0      0     2    2        1   1        Everything                       0        2                                           1   1
   1377       1      0       0      0         0    1   0   0   0    1      0     2    2        2   2                                         0    2                                               0       1
   1382       0      1       0      0         0    1   0   0   0    1      0     2    2        1   2                                         0        1                                           0   2

   1388       0      0       0      0         0    0   0   0   0    0      0     2    2        1   3                                         0        1                                           0   3
   1392       1      0       0      0         0    1   0   0   1    1      0     2    2        2        1                                    0    2                                               0       1

   1394       1      0       0      1         1    1   0   0   0    1      0     2    2        2   2                                         0        1                                           0   2

   1395       1      1       0      0         0    1   1   0   1    1      0     2    2        2        1                                    0    2                                               0       1
   1396       0      1       0      0         1    0   0   0   0    0      0     2    2        1        3                                    0    3                                               0       3
   1397       1      0       0      0         0    0   0   0   0    0      0     2    2        1   3                                         0        1                                           0       1




                                                                                                                                                                                                          Page 42 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 120 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b                q2                noanswerq2_r1 q3a q3b               q4              noanswerq4_r1 q5a q5b
  1400     1     1     0     0     0     1     0      0      0      1      0     2     2        2       1                                              0   1     They look like they both are              0   1
                                                                                                                                                                 advertising the same
                                                                                                                                                                 ingredients but different way
                                                                                                                                                                 of packaging They are both
                                                                                                                                                                 promoting how their pancake
                                                                                                                                                                 mixes have a higher amount
                                                                                                                                                                 of protein per serving

   1401       1      1       0      1         0    1   0   0   0    0      0     2    2        1   3                                                    0        3                                        0   3
   1403       1      1       0      1         1    1   0   0   0    1      0     2    2        1   2                                                    0        1                                        0   1
   1411       1      0       0      1         0    1   0   0   0    1      0     2    2        2        1                                               0   2                                             0   2

   1412       1      1       0      1         0    1   0   0   0    1      0     2    2        2        1                                               0   1      Fiber                                  0       1
   1418       0      0       0      0         0    0   0   0   0    0      1     2    2        1        2 yes krutez                                    0        2 yeah the name of the                   0   1
                                                                                                                                                                   company is written krutez

   1419       1      0       0      0         0    1   0   0   0    1      0     2    2        2   1        They offer the same stuff                   0   1        Similar things in both boxes         0       2

   1420       0      0       0      0         0    1   0   0   0    1      0     2    2        1   2                                                    0        1                                        0       1
   1423       1      1       1      0         0    1   0   0   0    0      0     2    2        1        1                                               0   2                                             0       1
   1427       1      0       0      0         0    1   0   0   1    1      0     2    2        1        2 Same name                                     0        2 The product                            0   3

   1429       1      0       0      0         1    1   0   0   0    1      0     2    2        2   3                                                    0   3                                             0       3
   1431       0      0       0      0         0    0   0   0   0    0      0     2    2        2   3                                                    0   2                                             0       1
   1432       1      0       0      0         0    0   0   0   0    0      0     2    2        1   2                                                    0        1                                        0       2


   1433       1      0       0      0         1    1   0   0   1    1      0     2    2        2        1                                               0   3                                             0   3
   1434       1      0       0      0         1    1   0   0   0    0      0     2    2        2        3                                               0        3                                        0   1


   1437       0      0       0      0         0    0   0   0   0    1      0     2    2        1   2                                                    0   2                                             0       1
   1442       1      0       0      1         0    1   0   0   0    1      0     2    2        1        1                                               0   2                                             0       1
   1443       1      1       0      1         0    1   0   0   1    1      0     2    2        1        1                                               0        3                                        0   3
   1445       1      0       0      1         0    1   0   0   0    1      0     2    2        2   1        The design of the packaging                 0        1                                        0   1

   1447       0      1       0      0         0    1   0   0   0    1      0     2    2        2   2                                                    0        1                                        0       1
   1455       1      1       0      1         0    1   0   0   0    1      0     2    2        1        2 The look of it is very similar                0   1        I believe it to be the same          0   1
                                                                                                          coloring, background and                                   brand
                                                                                                          font
   1459       1      0       0      1         0    0   0   0   0    0      0     2    2        2        2 It's good buttery I want it                   0   1        It's show it great and               0       2
                                                                                                                                                                     good must try it
   1460       1      1       0      1         1    1   1   0   1    1      0     2    2        2        3                                               0   3                                             0   3
   1462       1      0       0      1         0    1   0   0   0    0      0     2    2        1   2                                                    0        1                                        0   3
   1463       0      0       0      0         1    0   0   0   0    0      0     2    2        2        1                                               0        3                                        0       3
   1464       0      0       0      0         0    1   0   0   0    0      0     2    2        1   2                                                    0        1                                        0       1
   1466       1      0       0      1         0    1   0   0   0    1      0     2    2        1        3                                               0        2 The packaging, the colour              0       2
                                                                                                                                                                   scheme and the “organic”
                                                                                                                                                                   labeling
   1467       1      0       0      1         1    1   1   0   0    1      0     2    2        2   2                                                    0   1      I actually don't know to be            0   2
                                                                                                                                                                   honest I just have a feeling
                                                                                                                                                                   about it
   1468       1      0       0      1         1    1   1   0   1    1      0     2    2        2   3                                                    0   3                                             0   3
   1471       0      1       0      0         1    0   0   0   1    1      0     2    2        1        1                                               0        1                                        0       2




                                                                                                                                                                                                                  Page 43 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 121 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b               q2             noanswerq2_r1 q3a q3b              q4               noanswerq4_r1 q5a q5b
  1478     1     0     0     1     0     1     0      0      0      1      0     2     2        1       1                                          0       1                                           0   2
  1480     0     0     0     1     0     1     0      0      1      1      0     2     2        1   2                                              0   2                                               0   2
  1485     0     0     0     0     1     1     0      0      1      1      0     2     2        2   2                                              0   2                                               0       1
  1487     0     0     1     1     0     1     0      0      0      0      0     2     2        2   2                                              0       2 Looks good by cover                       0   1
  1488     1     0     0     0     0     1     0      0      0      1      0     2     2        1       3                                          0   3                                               0       3
  1492     1     0     0     0     1     1     1      0      1      1      0     2     2        1       1                                          0       1                                           0       1
  1493     0     0     0     0     0     0     0      0      0      0      1     2     2        1       1                                          0   2                                               0   3
  1494     0     0     0     0     0     0     0      0      0      0      0     2     2        2   3                                              0   1     They both old looking                     0   2
  1496     1     0     0     0     0     1     0      0      1      0      0     2     2        2   1     The design of the box seems              0       2 The product is similar and                0       2
                                                                                                          similar to the first product                       also the packaging is similar

   1497       0      0       0      0         1    0   0   0    1       1      0     2     2         2       1                                       0        1                                       0   2
   1498       1      1       0      1         0    1   0   0    0       1      0     2     2         1   2                                           0    2                                           0       1
   1499       1      0       0      1         0    1   0   0    0       0      0     2     2         2       3                                       0        3                                       0       3
   1500       0      0       0      0         1    0   0   0    0       0      0     2     2         2       2 This was more of a protein            0    2                                           0       1
                                                                                                               snack

   1501       1      0       0      1         0    0   0   0    0       0      0     2     2         1   3                                           0    3                                           0   3
   1502       1      0       0      0         0    1   0   0    0       0      0     2     2         2   3                                           0    3                                           0       3
   1503       1      0       0      0         0    1   0   0    0       0      0     2     2         2   3                                           0    2                                           0   3
   1504       1      0       0      1         0    1   0   0    0       1      0     2     2         1       1                                       0        1                                       0   2
   1505       1      1       0      1         0    1   0   0    0       1      0     2     2         1   2                                           0        1                                       0   2
   1507       1      1       0      0         1    1   0   0    1       0      0     2     2         2   2                                           0    2                                           0   2
   1510       1      0       0      1         1    1   0   0    0       1      0     2     2         2   2                                           0    2                                           0   2
   1511       1      0       0      0         1    1   0   0    0       1      0     2     2         1       1                                       0        2 Same company brand I think            0       2

   1513       1      0       1      1         0    0   0   0    0       0      0     2     2         1       3                                       0        3                                       0       3
   1514       1      0       0      1         0    1   0   0    0       0      0     2     2         2   2                                           0    2                                           0   2
   1517       1      1       0      1         1    1   0   0    0       1      0     2     2         1       1                                       0        1                                       0       1

   1518       1      0       1      0         0    0   0   0    0       0      0     2     2         2   1       Has a similar wood look to          0    1       Very similar package design         0   1
                                                                                                                 the box
   1520       1      0       0      0         0    1   0   0    0       1      0     2     2         1       1                                       0    2                                           0   2
   1523       0      1       1      0         1    1   0   0    0       1      0     2     2         1       1                                       0        1                                       0   3
   1524       1      0       0      0         0    0   0   0    0       0      0     2     2         1       2 The design of the packaging           0        1                                       0       1
                                                                                                               is remarkably similar

   1527       0      0       0      0         0    0   0   0    0       0      1     2     2         1       1                                       0        1                                       0   2
   1528       1      1       0      1         1    1   0   0    1       1      0     2     2         2   2                                           0        1                                       0       2
   1532       1      0       0      0         0    0   0   0    0       0      0     2     2         1   1       The style of packaging and          0    1                                           1       2
                                                                                                                 the emphasis on protein in
                                                                                                                 the pancake mix isvery
                                                                                                                 similar to the first mix

   1533       1      0       0      0         0    0   0   0    0       1      0     2     2         2   1                                           1        1                                       0   2
   1534       0      0       1      0         0    0   1   0    0       0      0     2     2         1       1                                       0        3                                       0       3
   1535       1      0       1      0         0    1   1   0    1       1      0     2     2         2       3                                       0    3                                           0       3



   1536       1      0       0      1         0    1   0   0    0       1      0     2     2         2   2                                           0        1                                       0       1
   1537       1      0       1      0         1    0   1   0    1       0      0     2     2         1       2 Tje clor, the lego, the design        0    2                                           0   2




                                                                                                                                                                                                              Page 44 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 122 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record sq8r3 sq8r4 sq8r5 sq8r6 sq8r7 sq8r8 sq8r9 sq8r10 sq8r11 sq8r12 sq8r13 flag5 flag6 kr_image q1a q1b              q2              noanswerq2_r1 q3a q3b                q4                noanswerq4_r1 q5a q5b
  1538     1     0     0     1     0     1     0      0      0      0      0     2     2        2   2                                              0   2                                                  0   2

   1540       0      1       0      0         0    1   0   0   0    0      0     2    2        1        3                                          0   2                                                  0       1
   1541       1      1       0      1         0    1   0   0   1    1      0     2    2        1        1                                          0   2                                                  0       1

   1542       1      0       0      1         0    1   0   0   0    1      0     2    2        2        1                                          0   2                                                  0       1
   1543       0      0       0      1         0    1   1   0   1    0      0     2    2        2    1     Same color and words                     0       1                                              0   3
   1544       1      0       0      0         0    1   0   0   0    1      0     2    2        2        2 They both have a similar                 0   1       Again, they share a similar                0       2
                                                                                                          outdoor-sy theme Very                                theme, so I believe they may
                                                                                                          similar in terms of design                           be from the same company

   1549       1      0       1      0         0    1   0   0   0    0      0     2    2        1        1                                          0       2 I'm not sure same ingredients                0       2

   1550       1      1       0      0         0    1   0   0   0    1      0     2    2        2        1                                          0   1       I think so                                 0       2
   1551       1      0       0      1         0    1   0   0   0    1      0     2    2        2    2                                              0       3                                              0   3
   1554       0      0       0      0         0    0   0   0   0    0      0     2    2        1    3                                              0       1                                              0       3
   1559       0      0       1      0         0    1   1   0   0    0      0     2    2        1    1       no                                     0       1                                              0   1
   1566       0      0       0      0         1    1   0   0   0    1      0     2    2        2        3                                          0   3                                                  0   3
   1568       0      0       0      0         0    1   0   0   0    0      0     2    2        1   2                                               0       3                                              0   3
   1569       1      1       1      1         1    1   0   0   1    1      0     2    2        1        1                                          0   2                                                  0   2
   1571       0      0       0      0         0    0   0   0   1    1      0     1    2        2   1        Krusteaz                               0       2 Krusteaz                                     0       1




                                                                                                                                                                                                                  Page 45 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 123 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6               noanswerq6_r1 q7a q7b               q8                noanswerq8_r1 q9a q9b              q10                  noanswerq10_r1 q11a q11b             q12      noanswerq12_r1 q13a q13b
     3                                            0       1                                             0       1                                                0    2                                        0         1
     4                                            0       2 None                                        0       2 None                                           0         2 None                              0    1
     8                                            0       1                                             0       1                                                0    1      Similar brands                    0         1
    11                                            0       1                                             0   2                                                    0         3                                   0         1
    12                                            0   2                                                 0       1                                                0         1                                   0    1

     13                                           0       3                                             0       3                                                0     3                                       0    3
     15                                           0   2                                                 0   1                                                    1     1                                       1         3
     19 because they look the same                0   2                                                 0       1                                                0          1                                  0    2


     22                                           0       1                                             0   2                                                    0     2                                       0    2
     23                                           0   2                                                 0       1                                                0     2                                       0         1
     25                                           1   1                                                 1   3                                                    0          3                                  0    2
     28                                           0       1                                             0       1                                                0     3                                       0    2
     34                                           0   3                                                 0   3                                                    0     3                                       0         3
     38                                           0       1                                             0   2                                                    0     3                                       0    2
     39                                           0   3                                                 0       3                                                0          3                                  0         3
     43                                           0       1                                             0   3                                                    0     3                                       0    3
     49 N/A                                       0       1                                             0   1       NA                                           0          1                                  0         1
     50                                           0   2                                                 0   2                                                    0          1                                  0         1

     51                                           0       3                                             0       3                                                0     3                                       0    3
     53                                           0   1       The packaging and wording                 0       2 I feel if its the same maker it                0     3                                       0         1
                                                              were similar as well as the                         would be approved to put out
                                                              design                                              both products


     57                                           0   1       Appealling with a “small                  0       2                                                1          3                                  0    2
                                                              town” vibe
     67                                           0       1                                             0   3                                                    0          1                                  0    1
     68 The boxes are similar, with               0   3                                                 0   3                                                    0          3                                  0    2
        the same color, style and
        font
     71                                           0   3                                                 0   3                                                    0          3                                  0         1
     74                                           0       3                                             0   3                                                    0     3                                       0    3
     75                                           0   2                                                 0   2                                                    0          1                                  0         1
     78 They look good and healthy                0       2 They both look heathy and                   0   3                                                    0     3                                       0         3
                                                            delicious
     79                                           0   2                                                 0       3                                                0          3                                  0    3
     80                                           1   1                                                 1   1                                                    1          2                                  1         1
     85                                           0       3                                             0   3                                                    0     3                                       0    3
     87                                           0   3                                                 0       2 just my feelings                               0     1        really guessing                0    1

     90                                           1       3                                             0       2 trying to capture the market                   0     3                                       0    3

     93                                           0   2                                                 0   2                                                    0          1                                  0         1
    102                                           0       3                                             0   3                                                    0          3                                  0         3
    103                                           0   2                                                 0   2                                                    0          2                                  1         2
    104                                           0   2                                                 0   3                                                    0          3                                  0    2
    105                                           0       3                                             0   3                                                    0          3                                  0    2
    107                                           0       2                                             1       3                                                0     3                                       0    3




                                                                                                                                                                                                                        Page 46 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 124 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6               noanswerq6_r1 q7a q7b               q8   noanswerq8_r1 q9a q9b              q10              noanswerq10_r1 q11a q11b              q12           noanswerq12_r1 q13a q13b
   108                                            0   2                                    0   2                                                0    2                                              0         1
   109                                            0   3                                    0       3                                            0    3                                              0    3
   113                                            0   3                                    0   3                                                0         3                                         0         2

    120                                           0   2                                    0       1                                            0    2                                              0         1
    128 Did not know                              0   2                                    0   2                                                0         1                                         0    2


    131                                           0       3                                0       3                                            0         3                                         0         3
    132                                           0       1                                0       1                                            0         1                                         0    2
    134                                           0   2                                    0   2                                                0    2                                              0         2

    138 They look almost exactly                  0       1                                0   2                                                0    1        They are both pancakes                0    2
        alike
    140                                           0       1                                0       3                                            0    3                                              0         1
    141                                           0   3                                    0       3                                            0    3                                              0         3
    142 products graphics look                    0       1                                0       1                                            0         1                                         0    2
        similar
    146                                           0   2                                    0   2                                                0         1                                         0    2
    148 Excellent                                 0   2                                    0   2                                                0         1                                         0         2
    150                                           0   3                                    0       3                                            0    3                                              0         1
    151                                           0       3                                0       3                                            0    3                                              0         3
    154                                           0   2                                    0       3                                            0    3                                              0    1

    159                                           0   3                                    0       3                                            0         3                                         0    3
    162                                           0       3                                0   3                                                0         3                                         0         1

    163                                           0       1                                0   2                                                0         1                                         0    2
    165                                           0       1                                0   3                                                0         3                                         0         1
    170                                           1   2                                    0       1                                            0         1                                         0    2
    171                                           0   2                                    0       3                                            0         3                                         0    2
    173                                           0       3                                0       3                                            0    3                                              0         3
    175                                           0   3                                    0       3                                            0         3                                         0         3
    176                                           1       2                                1   2                                                0         2                                         1    2
    179                                           0   2                                    0       2 Similar design on packaging                0         3                                         0    1


    183                                           0   2                                    0       1                                            0    2                                              0    2
    186                                           1   2                                    0   2                                                0    2                                              0         1

    189                                           0       1                                0       2 Totally different packaging                0    2                                              0    2

    194                                           0   3                                    0   3                                                0    3                                              0         1
    201 Kruesteaz                                 0       1                                0   2                                                0    1        Maple                                 0    2
    202                                           0       3                                0       3                                            0         3                                         0         1
    213                                           0       2 not similar                    0       2 i do not think so                          0    2                                              0         2
    215                                           0       1                                0   2                                                0         1                                         0    2
    216                                           0   2                                    0   2                                                0    2                                              0         1
    217                                           0   2                                    0   2                                                0         2                                         1         1
    222                                           0       1                                0       3                                            0    3                                              0         1
    224                                           0   3                                    0       3                                            0         3                                         0    3
    230                                           0   2                                    0   1                                                1         3                                         0    3




                                                                                                                                                                                                             Page 47 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 125 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6                noanswerq6_r1 q7a q7b              q8       noanswerq8_r1 q9a q9b              q10                noanswerq10_r1 q11a q11b                q12               noanswerq12_r1 q13a q13b
   241                                             0       1                                   0   2                                                  0    2                                                    0         1
   244                                             0   2                                       0       1                                              0    2                                                    0    2
   252 excellent                                   0       2 excellent                         0   1     excelent                                     0    1      excellent                                     0         2
   253                                             0       1                                   0   2                                                  0         1                                               0    2
   257                                             0       1                                   0   2                                                  0    2                                                    0         1
   258                                             0       2 Tvery interesting                 0   1     Very good                                    0    2                                                    0         2
   263                                             0       1                                   0       1                                              0    2                                                    0         1
   269                                             0   3                                       0       3                                              0    3                                                    0         3
   271 It just seems like they're both             0   3                                       0   1     It just seems like it                        0    2                                                    0         1
       kind of alike
   274                                             0       1                                     0        1                                            0         1                                              0    2
   281                                             0   2                                         0        2                                            1         3                                              0    2
   284                                             0       3                                     0    3                                                0         3                                              0    1
   286                                             0   2                                         0    3                                                0    3                                                   0         1
   287                                             0       1                                     0        1                                            0         1                                              0         1
   289                                             0       1                                     0    3                                                0    3                                                   0         3
   291                                             0       1                                     0        1                                            0         1                                              0    2
   292                                             0       1                                     0        1                                            0    1        The Kodiak bear was ic                     0    2
                                                                                                                                                                     zezryo
    293                                           0    2                                         0        1                                            0    1        Both had some kind of rural                0    2
                                                                                                                                                                     feeling to the image
    294 Its the law                               0         1                                    0        1                                            0         1                                              0         1


    297                                           0         3                                    0        3                                            0         3                                              0    3
    299                                           0    2                                         0        1                                            0         1                                              0    2
    300 The krusteaz name on lable                0    2                                         0    2                                                0    2                                                   0         1

    301                                           0         3                                    0        3                                            0    3                                                   0         3
    303                                           0    2                                         0    2                                                0         1                                              0    2
    304 The products from two                     0         1                                    0        1                                            0         1                                              0         1
        different companies cannot
        look same
    307                                           0    1        similar graphics                 0    1                                                1    3                                                   0    1
    310 Same state or origin                      0         1                                    0    2                                                0         1                                              0         1


    312                                           0    2                                         0        1                                            0    2                                                   0    2
    314                                           0    3                                         0    3                                                0    3                                                   0         3
    325                                           0    2                                         0    2                                                0         1                                              0    2
    327                                           0    2                                         0        3                                            0         3                                              0    3
    329 Packaging close                           0         1                                    0    1       Seems simaliar                           0    2                                                   0         1

    332                                           0         1                                    0        1                                            0         2                                              1         1
    336                                           0    3                                         0        1                                            0    2                                                   0    1

    342                                           1         1                                    0    2                                                0    2                                                   0    2
    344                                           0         3                                    0    3                                                0         3                                              0         3
    345                                           0    2                                         0        3                                            0         1                                              0    2
    352                                           0    2                                         0        1                                            0         2                                              1         1
    358                                           0         1                                    0        2 It seems great and healthy                 0    2                                                   0    1
                                                                                                            ingredients




                                                                                                                                                                                                                         Page 48 of 75
                                                 Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 126 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6                  noanswerq6_r1 q7a q7b               q8                 noanswerq8_r1 q9a q9b             q10               noanswerq10_r1 q11a q11b               q12                 noanswerq12_r1 q13a q13b
   360                                               0   2                                                  0       3                                            0    3                                                     0         1
   362 Popo                                          0       1                                              0   1     Poopo                                      0    2                                                     0    1

    363                                              0       1                                              0   2                                                0         2 It is a mixture with a portion                 0    1
                                                                                                                                                                             of honey which makes it
                                                                                                                                                                             more tempting and rich

    365                                              0   2                                                  0   2                                                0    1        They are pretty much the                     0    2
                                                                                                                                                                               same type of mix
    368                                              0       3                                              0       3                                            0    3                                                     0    1



    378                                              0       1                                              0       1                                            0    2                                                     0    2

    386                                              0       1                                              0   3                                                0    3                                                     0         1
    389                                              1       1                                              0       2                                            1    1                                                     1         2
    391                                              0       3                                              0       3                                            0         3                                                0    3
    395 Same as previous answer No                   0   1       Both designs have a similar                0       2 I'm not entirely sure what                 0    1        Again I think they're linked?                0    2
        reason to think they aren't If                           outdoorsy-rugged-americana                           this means But I think the                               Maybe they aren't Both
        they aren't they'll be                                   style The artwork and the                            two companies are linked I                               mixes seems like they
        competing pretty hard They                               similar designs/fonts/layout                         could see the pancake mix I                              probably hold similar values
        seem in a similar vein                                   on the back too just make me                         just saw being sponsored by                              and are making similar
                                                                 think the same company                               the first mix's company                                  statements Words like
                                                                 designed them                                                                                                 Traditional, rugged,
                                                                                                                                                                               American, old fashioned




    397                                              0       2 Na                                           0       1                                            0         1                                                0         1
    404                                              0   3                                                  0       3                                            0    3                                                     0         3
    418                                              1       2                                              1   2                                                0    1                                                     1    2
    419                                              0       3                                              0   3                                                0         3                                                0    1

    430                                              0       1                                              0   2                                                0    2                                                     0         1

    438                                              0       2 One company name                             0   3                                                0         3                                                0    3

    440                                              0   3                                                  0       3                                            0         3                                                0         3
    443                                              1       2                                              1   2                                                0         2 Yeah I guess                                   0    2
    446                                              0       1                                              0   2                                                0         2 They look similar                              0         3
    448                                              0   2                                                  0       2 headquarterd in vermont                    0    3                                                     0    3
    452                                              0   2                                                  0       1                                            0         1                                                0    3
    456                                              0       1                                              0   3                                                0         3                                                0    3
    457                                              0   2                                                  0       3                                            0    3                                                     0    2
    458                                              0       1                                              0   2                                                0         1                                                0    1
    460 Producer looks same    Logo                  0   2                                                  0       1                                            0         2 There Logo was diffrent and                    0         1
        looks same                                                                                                                                                           manufacture was diffrent




                                                                                                                                                                                                                                     Page 49 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 127 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record                q6               noanswerq6_r1 q7a q7b                q8               noanswerq8_r1 q9a q9b               q10           noanswerq10_r1 q11a q11b             q12                        noanswerq12_r1 q13a q13b
   463                                             0   2                                                 0   2                                              0         1                                                     0         1
   476 It looks like a pilot product               0       1                                             0       1                                          0    1      It looks German as the other                        0    2
                                                                                                                                                                        ones
    483                                            0       1                                             0   2                                              0         1                                                     0         1
    493                                            1   2                                                 0   2                                              0    1      Because of the label and                            0    2
                                                                                                                                                                        everything prncaje mix with
                                                                                                                                                                        different

    498                                            0   2                                                 0   3                                               0           3                                                  0         3
    499                                            0       3                                             0   2                                               0           1                                                  0    2
    501                                            0   2                                                 0   3                                               0           3                                                  0    2
    502                                            0   2                                                 0       1                                           0           1                                                  0         3
    507                                            1       1                                             0   2                                               0           1                                                  0    2
    510                                            0       2 The brand                                   0       1                                           0           1                                                  0    1
    531                                            0   2                                                 0   2                                               0     3                                                        0         1
    533                                            0   1       Both products looked very                 0   2                                               0           2 They seem very similar and                       0         2
                                                               similar                                                                                                     they look like they are from
                                                                                                                                                                           the same company
    534 Same ingredients                           0       1                                             0       2 Different ingredients and                 0           1                                                  0         1
                                                                                                                   different Mascot
    542 same color                                 0       3                                             0   3                                               0     3                                                        0    3
        scheme/packaging

    547                                            0       3                                             0       3                                           0           1                                                  0    3

    549 They share a similar package               0   2                                                 0   2                                               0           1                                                  0         1
        design and ingredients

    558 they seem to be the same                   0       1                                             0       1                                           0     2                                                        0    2

    561 same answer                                0       1                                             0   3                                               0     3                                                        0         1


    562                                            0   2                                                 0   1                                               1           1                                                  0         2
    563                                            1       1                                             0   1                                               1           2                                                  1    1
    568                                            0   2                                                 0       1                                           0     2                                                        0         1
    575                                            0       3                                             0       3                                           0     3                                                        0    3
    576                                            0   1       The way the packaging                     0       3                                           0           3                                                  0         1
                                                               appeared, they were similar

    582                                            0       2 In my free times in think                   0   2                                               0     1         I find this product interesting                0         1
                                                             about said product
    586                                            0   2                                                 0       3                                           0     3                                                        0         1
    593                                            0       1                                             0   1       Similar box and text                    0     1         It locked professional                         0    2


    600                                            0       3                                             0   3                                               0     3                                                        0         1
    613                                            0   2                                                 0   3                                               0           3                                                  0    1


    614 Not sure                                   0       1                                             0   2                                               0     2                                                        0    2



    622                                            0       1                                             0       1                                           0     2                                                        0    2




                                                                                                                                                                                                                                     Page 50 of 75
                                                   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 128 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q6                    noanswerq6_r1 q7a q7b              q8                     noanswerq8_r1 q9a q9b                 q10          noanswerq10_r1 q11a q11b                q12               noanswerq12_r1 q13a q13b
   626 Descriptions                                   0   3                                                     0   3                                               0    1      Label                                         0         2
   632                                                0       1                                                 0   2                                               0    1      none                                          0         2
   641                                                0       3                                                 0       3                                           0    3                                                    0         3
   642                                                0       1                                                 0       1                                           0    2                                                    0    2
   645                                                0       3                                                 0       3                                           0         3                                               0    2
   647                                                1       1                                                 0   1                                               1         2                                               1    1
   653                                                1   3                                                     0   3                                               0         3                                               0         1
   661                                                0   2                                                     0       1                                           0    2                                                    0         1
   662                                                1       2 Same nutrition facts                            0       3                                           0         3                                               0    1

    663                                                0        2 The overall design in the                     0   2                                               0         1                                               0    2
                                                                  packaging of the pancake
                                                                  mix is aesthetically similar to
                                                                  the first one I viewed
    666                                                0        1                                               0       2 Mabe its branch of the                    0    3                                                    0    2
                                                                                                                          company

    683                                                0    2                                                   0       2                                           1    3                                                    0         3
    687                                                0        1                                               0       3                                           0         1                                               0         1
    691                                                0    3                                                   0   2                                               0    2                                                    0         1
    707                                                0        2                                               1   1                                               1         2                                               1    2
    712                                                1        2 The name was the same                         0   1                                               1         2                                               1    2
                                                                  company
    717                                                0        2 Same                                          0       2 Same                                      0         2 The same                                      0         1
    723                                                0    2                                                   0   2                                               0         1                                               0         3
    730                                                0        1                                               0   2                                               0    2                                                    0         3
    734                                                0        1                                               0   2                                               0         1                                               0    2
    736                                                0        1                                               0   2                                               0         1                                               0         1
    742                                                0        1                                               0       1                                           0         1                                               0         1
    745                                                0        1                                               0       1                                           0    1        the shape of the box font on                0         1
                                                                                                                                                                                  front
    750 They're good                                   0    2                                                   0       2 They're good                              0         1                                               0         1
    758                                                0    3                                                   0       3                                           0    2                                                    0         3
    760                                                0    2                                                   0   2                                               0    3                                                    0    2
    765                                                0    2                                                   0   1       ingredients                             0    1        the ingridients                             0    2
    769                                                0    2                                                   0       1                                           0    2                                                    0    2
    771 because of the design itself is                0    2                                                   0       1                                           0    1        It is the same packaging                    0         1
        similar                                                                                                                                                                   company
    778                                                0        2 The same ingredients                          0   1       The brands look familiar                0    1        The brands look identical                   0    2
    784                                                0        3                                               0   3                                               0    3                                                    0    3
    786                                                0        1                                               0       3                                           0    3                                                    0         1
    788 nutritional facts almost same                  0    1     Again, very similar words                     0   1       Too similar to not have                 0    1        Just too similar                            0         1
        Only one gram different in                                and packaging                                             approval
        protein
    792                                                0        1                                               0       1                                           0         1                                               0         1
    794                                                0    2                                                   0       3                                           0    3                                                    0    2
    795                                                0    2                                                   0   2                                               0    2                                                    0         1
    802                                                0    3                                                   0       2                                           1         1                                               0    2
    805 They look similar                              0    2                                                   0       1                                           0    2                                                    0         1

    807                                                0    2                                                   0   2                                               0         1                                               0         1
    811                                                0    3                                                   0       2 Yummy                                     0    1        Yummy and affordable                        0    1




                                                                                                                                                                                                                                       Page 51 of 75
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 129 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q6                 noanswerq6_r1 q7a q7b              q8              noanswerq8_r1 q9a q9b              q10              noanswerq10_r1 q11a q11b              q12   noanswerq12_r1 q13a q13b
   815                                             0   3                                              0       3                                            0         3                                 0    3
   820                                             0   3                                              0   3                                                0    3                                      0    2
   823                                             0       3                                          0       3                                            0    3                                      0    2
   824 Everything looked the same                  0       2 All the same ingredients and             0       2 Everything in the packaging                0         2 All was the same                0         1
       except the name                                       coloring                                           looked the same

    828 The products are almost the                 0        1                                         0    2                                               0          1                               0    2
        same as each other


    832 They are extremely similar,                 0        1                                         0        1                                           0          1                               0         2
        and they both use the word
        flypjacks spelled the same
        strange way
    835 Live the waffle product                     0        2 Love the waffle maker                   0    1     It was awesomeobe                         0          1                               0         1
    839                                             0        1                                         0        1                                           0          1                               0         1
    845                                             0        1                                         0        2 Because they do                           0          2 Because it is                 0    3
    852                                             0        1                                         0    3                                               0          1                               0    2
    857                                             0        1                                         0        2                                           1    1                                     1         1
    866                                             0    2                                             0    2                                               0    2                                     0         1
    870 the brand krutzen I strusted                0    2                                             0        3                                           0          1                               0         1
        one
    871                                             0        2 The logo                                0    2                                               0          2 The name                      0         2
    873                                             0    2                                             0    2                                               0    1       good                          0         2
    874                                             0    2                                             0    2                                               0    2                                     0         1

    888                                             0    3                                             0    3                                               0    3                                     0    2
    892                                             0        1                                         0        1                                           0    2                                     0         1
    896                                             0    2                                             0    2                                               0    1                                     1    2
    904                                             1    2                                             0        1                                           0          1                               0         3
    905                                             0        1                                         0        2 Ingredients                               0    3                                     0    1
    908                                             0        3                                         0    2                                               0          3                               0    2

    909 It pertains to old homemade                 0    2                                             0        1                                           0    3                                     0         3
        food, like the log cabin and
        vintage logo of the last box

    912                                             0        2                                         1        3                                           0          3                               0         1
    913                                             0    2                                             0    2                                               0    2                                     0    2
    916                                             0        2 The same name                           0    1       Company name                            0    2                                     0         1

    918                                             1    1       The design of the packaging           0        2 The packaging is similar                  0          2                               1         3

    921                                             0    2                                             0        1                                           0          1                               0    2
    924                                             1        1                                         0    1                                               1    2                                     0    1
    929                                             0        1                                         0        1                                           0          1                               0         1
    932 Same as last reason                         0        3                                         0    3                                               0    3                                     0         1


    937                                             0    2                                             0        1                                           0          1                               0    2
    939                                             0    3                                             0        3                                           0          3                               0    3
    940                                             0        2 its a common brand of                   0    2                                               0    2                                     0         1
                                                               pancake mix




                                                                                                                                                                                                                Page 52 of 75
                                                  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 130 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q6                   noanswerq6_r1 q7a q7b               q8         noanswerq8_r1 q9a q9b             q10             noanswerq10_r1 q11a q11b           q12                       noanswerq12_r1 q13a q13b
   941 The artwork and don't type                    0   1     The style of packaging               0       2 They are too similar                     0         2 Too Any similarities                             0    1
       on the packaging

    945                                               0        1                                     0    2                                             0    2                                                      0    2

    946                                               0        1                                     0    3                                             0    3                                                      0         3
    949 They look very similar in                     0    2                                         0        2 It seems to be at least                 0          2 I think so                                     0    2
        style regarding packaging


    950 they are made by the same                     0        1                                     0    2                                             0    1         because they both have alike                 0         1
        company                                                                                                                                                        packaging and the
                                                                                                                                                                       ingredients are basically the
                                                                                                                                                                       same
    951                                               0    3                                         0        3                                         0          3                                                0    3
    952                                               0        1                                     0    2                                             0    2                                                      0         1



    959                                               0        1                                     0        1                                         0    3                                                      0         1
    960                                               0    2                                         0    3                                             0          1                                                0    2




    961 The brand name of the                         0        3                                     0    3                                             0    3                                                      0         1
        product was different
    972                                               0    2                                         0        1                                         0          1                                                0    2

    973                                               0    3                                         0    3                                             0    3                                                      0    3
    975 Because of the ingredients                    0        1                                     0        1                                         0          2 They are made with wheat                       0         1
        that are used                                                                                                                                                flour
    976                                               0        3                                     0        3                                         0    3                                                      0         1
    977                                               0    2                                         0    2                                             0          1                                                0    2
    978                                               0    3                                         0    2                                             0          2 looks the same                                 0    2
    981                                               0        2                                     1        1                                         0          1                                                0         2
    982                                               0        1                                     0        1                                         0    2                                                      0    2
    985 Same reason as previously                     0    2                                         0    2                                             0    2                                                      0         1
        stated




    990                                               0        1                                     0        1                                         0          1                                                0         3
    994 it is veryy excellent and safe                0        2                                     1    1       it is very excellent                  0    2                                                      0    1

    996                                               0    2                                         0    3                                             0          3                                                0    3
   1003                                               0    2                                         0        1                                         0    2                                                      0         1
   1005 Same details                                  0    1       Same name                         0    2                                             0          2 Same name                                      0         1
   1007                                               0        3                                     0        3                                         0          3                                                0         1
   1009 All the samei d of product                    0        1                                     0        3                                         0    1       Paypal kage design                             0         1
                                                                                                                                                                     resembles both
   1010                                               0        1                                     0        1                                         0    2                                                      0    2
   1014                                               0        3                                     0    3                                             0          3                                                0    2




                                                                                                                                                                                                                             Page 53 of 75
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 131 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record                q6                noanswerq6_r1 q7a q7b              q8            noanswerq8_r1 q9a q9b              q10   noanswerq10_r1 q11a q11b               q12             noanswerq12_r1 q13a q13b
  1016                                              0       2                                        1       2                                 1    1                                                 1         1

   1018                                             0   3                                            0   3                                     0         3                                            0         1
   1019                                             0   2                                            0       1                                 0         2                                            1    2

   1021                                             0   2                                            0   2                                     0    3                                                 0    2
   1023                                             0       1                                        0       1                                 0         1                                            0    2
   1025                                             0   1                                            1   1                                     1    2                                                 0         1
   1027                                             0   2                                            0       3                                 0    2                                                 0         1
   1028 Great                                       0   2                                            0   1     Good                            0         1                                            0    1
   1030                                             0   3                                            0       3                                 0    3                                                 0    3
   1033                                             0       1                                        0       2 Very good to see                0    1        It is a good company                     0         2

   1034 They have to be the same                    0       1                                        0   2                                     0         1                                            0    2
        company
   1037                                             0   2                                            0       1                                 0         1                                            0         1
   1038                                             0   2                                            0   2                                     0         2 They are in the same                       0         1
                                                                                                                                                           field pancakes so I believe
                                                                                                                                                           they are connected that way

   1040                                             1   2                                            0   2                                     0    2                                                 0    2

   1041                                             0   2                                            0   2                                     0    2                                                 0    2

   1042 Looks to be similar                         0       1                                        0       1                                 0         1                                            0    2
   1046                                             0   2                                            0   2                                     0         1                                            0    2


   1047                                             0       2 They both pretty natural               0   3                                     0    2                                                 0         2



   1049                                             0       3                                        0       3                                 0    3                                                 0         3
   1055                                             0       2 Looks as such                          0   1       Looks so                      0    2                                                 0    3
   1057                                             0   2                                            0       1                                 0    2                                                 0    2
   1058                                             0       1                                        0   2                                     0         1                                            0         1
   1061                                             0   1       The name                             0       1                                 0         2 The name                                   0    1
   1063                                             0       1                                        0   2                                     0    3                                                 0         1
   1064                                             0   2                                            0   2                                     0    2                                                 0    3
   1068                                             0       1                                        0       1                                 0         1                                            0         1
   1069                                             1       3                                        0       2                                 1         3                                            0         3
   1070                                             0   2                                            0   3                                     0    3                                                 0    2
   1073 color of package                            0   2                                            0       1                                 0         1                                            0         3

   1075 To earn more                                0       1                                        0       1                                 0    2                                                 0    1

   1077                                             0       3                                        0   3                                     0    3                                                 0         1
   1078                                             0   2                                            0   2                                     0         2                                            1    2
   1079 Because of their similarities               0       1                                        0       3                                 0    2                                                 0         1
        you're asking the same
        question over and over and
        it's very confusing




                                                                                                                                                                                                               Page 54 of 75
                                                 Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 132 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record             q6                    noanswerq6_r1 q7a q7b                q8                noanswerq8_r1 q9a q9b                q10                noanswerq10_r1 q11a q11b                q12             noanswerq12_r1 q13a q13b
  1080                                               0   2                                                  0   3                                                    0         3                                             0         1
  1082 Simular boxes                                 0   2                                                  0       1                                                0         1                                             0    2

   1083                                              0       2 They have things in common                   0   1       Same as before                               0    1        Same as before                            0         1

   1085 It is the same brand                         0       1                                              0       1                                                0    2                                                  0    2

   1089                                              0   2                                                  0   3                                                    0         3                                             0    2
   1094 Professional package                         0       1                                              0   2                                                    0         2 Good pictures                               0    2


   1100                                              0   3                                                  0       3                                                0    3                                                  0         3
   1106                                              0       1                                              0   1                                                    1    1                                                  1         1
   1109                                              0   2                                                  0       1                                                0         3                                             0    2
   1111                                              0   3                                                  0       3                                                0         3                                             0         3
   1116                                              0   2                                                  0       1                                                0         3                                             0         1
   1117                                              0   3                                                  0       3                                                0         3                                             0    2
   1121                                              0   3                                                  0       1                                                0         1                                             0    3
   1134                                              0   2                                                  0   2                                                    0    2                                                  0         1
   1138                                              0   1       The ingredients in the boxes               0       2 It is call retailing                           0         3                                             0         1

   1141                                              0   3                                                  0   3                                                    0    3                                                  0    3
   1142                                              0   3                                                  0       3                                                0         3                                             0    3
   1143                                              1   2                                                  0   3                                                    0    1        Because one is pancake mix                0         1
                                                                                                                                                                                   and one is waffle mix
   1145                                              0   2                                                  0       2                                                1         1                                             0    1
   1148 the look of the printed matter               0   2                                                  0       3                                                0    1        the look of the ingredient                0    2
                                                                                                                                                                                   boxes
   1149                                              0   2                                                  0   2                                                    0         1                                             0         1
   1150                                              0   3                                                  0   2                                                    0         1                                             0    3
   1153                                              0   3                                                  0       3                                                0    3                                                  0         3
   1156                                              0   2                                                  0       1                                                0         1                                             0         1




   1159                                              0   2                                                  0   1                                                    1    2                                                  0    2
   1176 The way the product sells                    0   2                                                  0   2                                                    0         1                                             0    2
        itself
   1182                                              1       2                                              1       1                                                0    2                                                  0         2
   1189                                              0       1                                              0       1                                                0    2                                                  0         1
   1195                                              0   3                                                  0   2                                                    0         2 By the same company                         0    2
   1200                                              0   2                                                  0   3                                                    0    3                                                  0         1
   1203                                              0   1       Very healthy and yummy                     0   1       Just guessing, I don't really                0         1                                             0         1
                                                                 pancakes                                               know
   1204                                              0       1                                              0       1                                                0    2                                                  0    2
   1205                                              0       1                                              0       1                                                0    2                                                  0    2
   1206                                              0   3                                                  0   1                                                    1         1                                             0         1
   1209                                              0       1                                              0   2                                                    0    2                                                  0    2
   1211                                              0   3                                                  0       3                                                0         3                                             0         1

   1213                                              0   3                                                  0   3                                                    0         3                                             0    3
   1220                                              1       2                                              1       1                                                0    1                                                  1         2




                                                                                                                                                                                                                                      Page 55 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 133 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6               noanswerq6_r1 q7a q7b             q8                noanswerq8_r1 q9a q9b                q10           noanswerq10_r1 q11a q11b               q12             noanswerq12_r1 q13a q13b
  1221                                            0       1                                           0       1                                           0         1                                            0         3
  1222                                            1       1                                           0   2                                               0         1                                            0    2



   1227 Seems like it been out                    0   2                                               0       3                                           0    3                                                 0         2

   1229                                           0       3                                           0   3                                               0    3                                                 0    2
   1230                                           0   2                                               0       1                                           0         1                                            0    2
   1235 Both mixes seemed rugged                  0       1                                           0   2                                               0         1                                            0         1
        and outdoorsy
   1237                                           1       1                                           0       3                                           0    2                                                 0         1

   1238 Same look and design                      0       1                                           0       1                                           0         1                                            0         1


   1240                                           0   3                                               0   3                                               0         3                                            0    2

   1241                                           0   2                                               0       1                                           0    1        They are similar products                0    3
   1243 The logos                                 0   2                                               0       2 They are very different                   0    2                                                 0    2
   1244                                           0   2                                               0   2                                               0    2                                                 0    2
   1245 I am a little confused All                0       3                                           0   3                                               0         1                                            0         1
        these questions seem the
        same They have similar
        ingredients and recipes
   1246                                           0       1                                           0       2                                           1         1                                            0         1
   1249                                           0   2                                               0   3                                               0    3                                                 0    2

   1252                                           0       1                                           0       3                                           0    3                                                 0         1
   1254                                           0       1                                           0       1                                           0    2                                                 0         1
   1255                                           0   3                                               0   3                                               0         3                                            0    3
   1261                                           0   2                                               0   3                                               0         3                                            0    2
   1265                                           0       1                                           0   2                                               0    2                                                 0    2
   1266                                           0   3                                               0       3                                           0         3                                            0         3
   1271                                           0   3                                               0   3                                               0         3                                            0    3
   1275                                           0       1                                           0   3                                               0    2                                                 0         1
   1277                                           0   2                                               0       2 Similar packaging                         0         1                                            0    2
   1279                                           1   3                                               0       3                                           0    3                                                 0    2
   1285                                           0       3                                           0   3                                               0    3                                                 0         3
   1286                                           0       1                                           0       1                                           0         1                                            0    2
   1290                                           0   2                                               0   3                                               0    3                                                 0         1
   1292 The designs were similar                  0   2                                               0       1                                           0         1                                            0         1

   1293 kvatsz                                    0       1                                           0   1       buttermilk                              0         2                                            1    2
   1298                                           0   2                                               0       2                                           1    1                                                 1    2

   1301                                           0       1                                           0       1                                           0    2                                                 0    1
   1302                                           0       2 Because they both emphasize               0       2 The similarity in the                     0         2 The backwoods, down home                   0         2
                                                            natural and healthy                                 backwoods theme of all the                            atmosphere of all these
                                                            ingredients                                         mixes                                                 pancake products




                                                                                                                                                                                                                          Page 56 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 134 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q6                noanswerq6_r1 q7a q7b                q8           noanswerq8_r1 q9a q9b             q10              noanswerq10_r1 q11a q11b               q12             noanswerq12_r1 q13a q13b
  1303 excellent                                  0       1                                         0   2                                               0         1                                            0         2
  1312                                            0   2                                             0       2                                           1         1                                            0         2
  1313 Words                                      0       1                                         0   3                                               0    1      Words                                      0    2
  1314                                            0       1                                         0   2                                               0         3                                            0         1
  1316 only a few companies                       0   3                                             0       3                                           0    3                                                 0    3
       produce
  1317                                            0   2                                             0       1                                           0         3                                            0    2
  1318                                            0       1                                         0   2                                               0         1                                            0         1
  1319                                            0       3                                         0   2                                               0    3                                                 0         1
  1320                                            1   2                                             0   1                                               1    2                                                 0    1
  1322                                            0       3                                         0   3                                               0         2                                            1         2
  1323                                            1       1                                         0   2                                               0         1                                            0         1
  1324                                            0   1       The whole grain and                   0       2                                           1    1                                                 1    2
                                                              ingredients are similar
   1325                                           0       1                                         0       3                                           0         1                                            0         3
   1330                                           0       1                                         0   2                                               0    2                                                 0         1
   1331                                           0   1       Integral grain                        0       3                                           0    3                                                 0    3
   1336                                           0   2                                             0       2 Sjiss                                     0         1                                            0    1
   1337                                           0       1                                         0       2 Very good service                         0         2 Services                                   0    2
   1338 The whole lay out                         0   1       Font color design                     0   1     Design font colors                        0    2                                                 0         2
   1340                                           0   1       great                                 0   1     great                                     0    2                                                 0    2
   1344                                           0       1                                         0       1                                           0         1                                            0         1
   1345                                           0       1                                         0       2 Similar graphics on the                   0         1                                            0    2
                                                                                                              boxes
   1347                                           0   2                                             0   2                                               0    2                                                 0         2
   1349                                           0   3                                             0       2                                           1         1                                            0    1
   1350                                           0       1                                         0   2                                               0    2                                                 0         1
   1353                                           0       1                                         0       1                                           0         1                                            0         1
   1357                                           0   3                                             0   3                                               0    3                                                 0    2
   1359 Krusteaz brand flapjacks                  0   2                                             0       2 Different brands                          0    1        The branding is different                0    2


   1368                                           0       1                                         0   2                                               0         1                                            0         3
   1371 They loon similar to me                   0   2                                             0       1                                           0         2 They have similar                          0    2
                                                                                                                                                                    ingredients
   1374                                           0       2 Different name brands                   0       1                                           0    2                                                 0         1
   1376                                           1       2 Everything                              0   1                                               1    1                                                 1         2
   1377                                           0   2                                             0   2                                               0         1                                            0         1
   1382                                           0   2                                             0   2                                               0         1                                            0    2

   1388                                           0   1                                             1       2                                           1         2 Its the same thing                         0    2
   1392                                           0       1                                         0       2 same looking packaging and                0    1      same looking style of print                0         1
                                                                                                              same old style print                                  on packaging
   1394                                           0       1                                         0   1     It was advertised the same                0    2                                                 0         2
                                                                                                              way
   1395                                           0   2                                             0       1                                           0         1                                            0         1
   1396                                           0       3                                         0   1                                               1    3                                                 0    2
   1397                                           0   2                                             0       1                                           0         1                                            0    2




                                                                                                                                                                                                                        Page 57 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 135 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6                noanswerq6_r1 q7a q7b            q8          noanswerq8_r1 q9a q9b             q10             noanswerq10_r1 q11a q11b              q12   noanswerq12_r1 q13a q13b
  1400 Like I mentioned earlier I                  0       1                                    0   2                                              0    2                                      0         2
       believe both brands have a
       connection of similar
       advertising since their goal is
       to pack protein in their
       products


   1401                                          0    3                                         0   3                                              0         3                                 0         2
   1403                                          1    1                                         1   1                                              1         2                                 1    2
   1411                                          0    3                                         0       3                                          0    2                                      0         3

   1412                                          0        1                                     0       1                                          0    2                                      0    2
   1418                                          1    2                                         0       1                                          0    2                                      0    2


   1419 They are both protein                    0        1                                     0   2                                              0         1                                 0    2
        pancake and waffel mixes
   1420                                          0        1                                     0   1                                              1         2                                 1         1
   1423                                          0    1                                         1       3                                          0    2                                      0    2
   1427                                          0        2 The name of the brand               0   3                                              0    3                                      0    1

   1429                                          0    3                                         0       3                                          0    3                                      0    3
   1431                                          0        1                                     0   2                                              0         2 Looks real                      0         3
   1432 They are both protein                    0    2                                         0       1                                          0         3                                 0         1
        pancakes, so they must have
        a connection!
   1433                                          0    2                                         0       2                                          1    2                                      0    2
   1434 There is a likelihood that               0    2                                         0       1                                          0    3                                      0         3
        they have the same parent
        company
   1437                                          0        1                                     0   2                                              0         1                                 0    2
   1442                                          0    2                                         0   2                                              0    2                                      0         1
   1443                                          0        1                                     0   1                                              1         3                                 0    2
   1445 Because of the similar                   0        1                                     0       1                                          0         1                                 0         1
        packaging
   1447                                          0        1                                     0       1                                          0    2                                      0    2
   1455 The look of the box looks the            0    2                                         0   2                                              0         1                                 0         1
        exact same

   1459 It's good invite evrybody try            0        1                                     0       2 Both for me is good   and                0         1                                 0    2
        or buy it                                                                                         people may like it
   1460                                          0    3                                         0       3                                          0    3                                      0         3
   1462                                          0    2                                         0   3                                              0    3                                      0         1
   1463                                          0        1                                     0   2                                              0    3                                      0    2
   1464                                          0        1                                     0   2                                              0         2                                 1    1
   1466 Because of the similar                   0        1                                     0       1                                          0    2                                      0         1
        packaging style and labels

   1467                                          0    2                                         0       1                                          0    2                                      0    2


   1468                                          0    2                                         0   3                                              0         3                                 0    3
   1471 similar package                          0    2                                         0   2                                              0         1                                 0         1




                                                                                                                                                                                                        Page 58 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 136 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q6             noanswerq6_r1 q7a q7b             q8            noanswerq8_r1 q9a q9b             q10              noanswerq10_r1 q11a q11b               q12                noanswerq12_r1 q13a q13b
  1478                                          0   2                                           0       1                                           0    2                                                    0         1
  1480                                          0       1                                       0       2                                           1         2                                               1         1
  1485                                          0       1                                       0       1                                           0    2                                                    0    2
  1487                                          1       1                                       0   1     There brand cover                         0         2 A bear                                        0         1
  1488                                          0   2                                           0   3                                               0         3                                               0    2
  1492                                          0       3                                       0       3                                           0    3                                                    0    2
  1493                                          0   2                                           0   2                                               0         1                                               0         1
  1494                                          0   3                                           0   3                                               0         2 Old                                           0    2
  1496 It seems the packaging could             0       1                                       0       1                                           0    2                                                    0         1
       be of the same company

   1497                                         0       1                                        0       1                                          0    2                                                    0         1
   1498                                         0   2                                            0   2                                              0         1                                               0    2
   1499                                         0       3                                        0   3                                              0         3                                               0    3
   1500                                         0       1                                        0       2 They both said Waffle and                0    1        They had the same labeling                  0         1
                                                                                                           Pancake mix and had other
                                                                                                           of the same details
   1501                                         0   2                                            0       3                                          0    3                                                    0    2
   1502                                         0   3                                            0   3                                              0         3                                               0         3
   1503                                         0   2                                            0       1                                          0         1                                               0    2
   1504                                         0       1                                        0   3                                              0    2                                                    0         1
   1505                                         0   2                                            0       1                                          0         1                                               0    2
   1507                                         0       1                                        0       1                                          0    2                                                    0    2
   1510                                         0   2                                            0   2                                              0         2 Its on this survey                            0    1
   1511 Same company brand as the               0   2                                            0   2                                              0         1                                               0    1
        first one
   1513                                         0       3                                        0       3                                          0         3                                               0         1
   1514                                         0       1                                        0       1                                          0    2                                                    0         1
   1517                                         0       2 I love to make pancakes                0   2                                              0    2                                                    0    1

   1518 Very similar package design             0       1                                        0   2                                              0         1                                               0         1

   1520                                         0   2                                            0       1                                          0    2                                                    0         1
   1523                                         0       1                                        0   2                                              0    3                                                    0         1
   1524                                         0   2                                            0   2                                              0    2                                                    0         1


   1527                                         0       1                                        0   2                                              0         1                                               0         1
   1528                                         1   1                                            1   1                                              1         1                                               0         1
   1532                                         1   2                                            0   2                                              0         1                                               0    3




   1533                                         0       1                                        0   2                                              0         2                                               1    2
   1534                                         0       1                                        0       2                                          1    3                                                    0         1
   1535                                         0   3                                            0       3                                          0    1        seems that the product is                   0    1
                                                                                                                                                                  similar enough to the
                                                                                                                                                                  original that they must have
                                                                                                                                                                  a connection
   1536                                         0   2                                            0       1                                          0    2                                                    0    3
   1537                                         0       1                                        0       1                                          0    1        The same design                             0    1




                                                                                                                                                                                                                       Page 59 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 137 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record                q6               noanswerq6_r1 q7a q7b             q8                  noanswerq8_r1 q9a q9b                q10   noanswerq10_r1 q11a q11b             q12              noanswerq12_r1 q13a q13b
  1538                                             0   1     The packaging and                           0       1                                   0         2 The packaging and the                     0    2
                                                             ingredients                                                                                         ingredients
   1540                                            0   3                                                 0   3                                       0         3                                           0         1
   1541                                            0       1                                             0       1                                   0    2                                                0    1

   1542                                            0    2                                                0   2                                        0          1                                         0         3
   1543                                            0        1                                            0   3                                        0    3                                               0         1
   1544 It appears as if the same                  0    1       Very similar design Likely               0       3                                    0    3                                               0         1
        team that designed the first                            not from the same company,
        box also designed the                                   but it definitely could be
        second
   1549 Its almost the same product                0    3                                                0   2                                        0          2 They are pretty much the                0    1
                                                                                                                                                                   sane
   1550                                            1    2                                                0       2                                    1          2 I think so                              0    1
   1551                                            0        1                                            0       3                                    0    3                                               0    1
   1554                                            0        1                                            0   2                                        0    2                                               0         1
   1559 no                                         0        1                                            0   2                                        0          2 no                                      0    1
   1566                                            0    2                                                0   2                                        0    2                                               0         1
   1568                                            0        3                                            0       1                                    0    2                                               0         2
   1569                                            0        1                                            0       1                                    0    2                                               0         1
   1571                                            0    2                                                0   1       Buttermilk                       0          2 Pan cake mix have                       0    2
                                                                                                                                                                   buttermilk




                                                                                                                                                                                                                    Page 60 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 138 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q14               noanswerq14_r1 q15a q15b              q16                 noanswerq16_r1 q17a q17b              q18                 noanswerq18_r1 Confusion
     3                                             0         1                                               0         1                                               0         0
     4 None                                        0    1      None                                          0         1                                               0         1
     8                                             0         1                                               0    1      Type of pancakes                              0         1
    11                                             0    2                                                    0         3                                               0         0
    12 I bought the same ones as                   0         2 It was the same as listed                     0    1      Same as listed                                0         1
       listed                                                  once again
    13                                             0    3                                                    0     3                                                   0         0
    15                                             0         1                                               0     1                                                   1         1
    19                                             0    2                                                    0     2                                                   0         1


     22                                              0          1                                            0     1        Don't know                                 0         1
     23                                              0          1                                            0          1                                              0         0
     25                                              0    3                                                  0     3                                                   0         1
     28                                              0          1                                            0          1                                              0         0
     34                                              0    3                                                  0     3                                                   0         0
     38                                              0          1                                            0     2                                                   0         0
     39                                              0    3                                                  0          3                                              0         0
     43                                              0    3                                                  0          3                                              0         0
     49                                              0          2 NA                                         0     1      NA                                           0         1
     50                                              0    2                                                  0          2 Not sure but it seems to be 2                0         0
                                                                                                                          different companies
     51                                              0          3                                            0          3                                              0         0
     53                                              0          1                                            0          1                                              0         1




     57                                              0          1                                            0          1                                              0         0

     67 the advertising                              0    1         again similar advertising                0     3                                                   0         0
     68                                              0          1                                            0          1                                              0         1


     71                                              0    3                                                  0     3                                                   0         0
     74                                              0    3                                                  0     3                                                   0         0
     75                                              0          3                                            0     3                                                   0         0
     78                                              0          3                                            0          3                                              0         1

     79                                              0    3                                                  0     3                                                   0         0
     80                                              0          1                                            0     2                                                   0         1
     85                                              0    3                                                  0     3                                                   0         0
     87 just feel they have new                      0    3                                                  0     1        again just my feelings                     0         0
        product
     90                                              0          2                                            1     1                                                   1         1

     93                                              0          1                                            0     2                                                   0         0
    102                                              0          3                                            0          3                                              0         0
    103 The design of box                            0          1                                            0          2                                              1         1
    104                                              0    2                                                  0     3                                                   0         0
    105                                              0    2                                                  0     2                                                   0         0
    107                                              0          3                                            0          3                                              0         0




                                                                                                                                                                                     Page 61 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 139 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q14               noanswerq14_r1 q15a q15b               q16            noanswerq16_r1 q17a q17b                q18            noanswerq18_r1 Confusion
   108                                             0         1                                           0         1                                            0         0
   109                                             0    3                                                0         3                                            0         0
   113 It has a brand name on the                  0         3                                           0    1                                                 1         0
       package
   120                                             0    2                                                0         1                                            0         0
   128                                             0    2                                                0    2                                                 0         1


    131                                            0         3                                           0    3                                                 0         0
    132                                            0    2                                                0         1                                            0         0
    134                                            1         2 They had the same words in                0    1                                                 1         0
                                                               their advertising
    138                                            0         1                                           0         2 They are both whole grain                  0         1
                                                                                                                     pancakes
    140                                            0         3                                           0    3                                                 0         0
    141                                            0    3                                                0         3                                            0         0
    142                                            0         3                                           0    2                                                 0         1

    146                                            0    3                                                0         1                                            0         0
    148 Excellent                                  0    1        Excellent                               0         2 I like it                                  0         1
    150                                            0         1                                           0    2                                                 0         1
    151                                            0    3                                                0    3                                                 0         0
    154 They are smiliar brands                    0    2                                                0    1        I don't know I just gotta                0         0
                                                                                                                       feeling that it do
    159                                            0    3                                                0         3                                            0         0
    162                                            0    1        Log cabin                               0         3                                            0         1

    163                                            0    2                                                0         2                                            1         0
    165                                            0    2                                                0    2                                                 0         0
    170                                            0         1                                           0         1                                            0         1
    171                                            0    2                                                0         3                                            0         0
    173                                            0    3                                                0    3                                                 0         0
    175                                            0    3                                                0         3                                            0         0
    176                                            0         1                                           0    2                                                 0         1
    179 Similar design touch and                   0         2 Likely lend themselves to                 0         2 Font style and packaging                   0         0
        creativity                                             both being produced by                                design
                                                               same company
    183                                            0    3                                                0         1                                            0         0
    186                                            0         1                                           0         1                                            0         1

    189                                            0         1                                           0    2                                                 0         0

    194                                            0    2                                                0         1                                            0         0
    201                                            0         1                                           0         2 Look similar                               0         1
    202                                            0    3                                                0         3                                            0         0
    213 kind of similar packgaing                  0         1                                           0         2 i think so                                 0         1
    215                                            0    2                                                0    2                                                 0         1
    216                                            0         1                                           0    2                                                 0         0
    217                                            0         2                                           1    1                                                 1         1
    222                                            0         1                                           0    3                                                 0         1
    224                                            0         3                                           0         3                                            0         0
    230                                            0    3                                                0    3                                                 0         0




                                                                                                                                                                              Page 62 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 140 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record           q14                  noanswerq14_r1 q15a q15b           q16                   noanswerq16_r1 q17a q17b           q18                   noanswerq18_r1 Confusion
   241                                             0         1                                              0         1                                              0         0
   244                                             0         1                                              0         1                                              0         0
   252 excellent                                   0         2 excellent                                    0    2                                                   0         1
   253                                             0    2                                                   0    2                                                   0         0
   257                                             0    2                                                   0    2                                                   0         0
   258 Very good                                   0    1      Very good                                    0    1      Very good                                    0         1
   263                                             0    2                                                   0         1                                              0         0
   269                                             0         3                                              0    3                                                   0         0
   271                                             0         3                                              0         1                                              0         1

    274                                            0    2                                                   0         1                                              0         0
    281                                            0    3                                                   0         3                                              0         0
    284 It says so                                 0    1        I like waffles                             0         3                                              0         0
    286                                            0    3                                                   0    3                                                   0         0
    287                                            0    2                                                   0    1        I don't know how                           0         0
    289                                            0         3                                              0         3                                              0         1
    291                                            0         1                                              0    2                                                   0         0
    292                                            0         1                                              0         1                                              0         0

    293                                            0         1                                              0         1                                              0         1

    294                                            0         1                                              0         1                                              0         1


    297                                            0    3                                                   0    3                                                   0         0
    299                                            0    2                                                   0    3                                                   0         0
    300                                            0    2                                                   0         1                                              0         1

    301                                            0         3                                              0         3                                              0         0
    303                                            0    2                                                   0    2                                                   0         0
    304                                            0    2                                                   0    2                                                   0         1


    307                                            1         3                                              0         3                                              0         0
    310                                            0    2                                                   0         2 The ingredients are similar                  0         1
                                                                                                                        and the origin of the writing
                                                                                                                        seems similar
    312                                            0         1                                              0    2                                                   0         0
    314                                            0    3                                                   0    3                                                   0         0
    325                                            0    2                                                   0    2                                                   0         0
    327                                            0    1                                                   1    3                                                   0         1
    329                                            0         1                                              0         2 They put out the same type                   0         1
                                                                                                                        so comparisons
    332                                            0    2                                                   0         1                                              0         0
    336                                            1    3                                                   0         3                                              0         1

    342                                            0         2 Great product                                0    1                                                   1         1
    344                                            0    3                                                   0         3                                              0         0
    345                                            0    3                                                   0         3                                              0         0
    352                                            0         2                                              1    1                                                   1         0
    358 The label designs appear                   0         2 The color layout is great and                0         2                                              1         0
        identical to me                                        similar




                                                                                                                                                                                   Page 63 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 141 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record             q14              noanswerq14_r1 q15a q15b               q16              noanswerq16_r1 q17a q17b              q18               noanswerq18_r1 Confusion
   360                                           0    2                                                  0    2                                                  0         0
   362 This is poopo                             0    1      I really love to suck my poo                0    1      Hog                                         0         1
                                                             poo
    363 A pancake mix that provides              0         1                                             0         2 yes, it s very good                         0         1
        an original flavor and an
        organic and nutritious
        product
    365                                          0    3                                                  0    2                                                  0         0

    368 Maybe I read it wrong, but it             0           3                                          0    3                                                  0         0
        looks like Log Cabin also
        produces syrup and now
        pancake mix
    378                                           0     2                                                0    2                                                  0         1

    386                                           0           3                                          0    3                                                  0         0
    389                                           1           3                                          0    1                                                  1         1
    391                                           0     3                                                0    3                                                  0         0
    395                                           0           1                                          0         1                                             0         1




    397                                           0           2 Na                                       0         1                                             0         0
    404                                           0     3                                                0    3                                                  0         0
    418                                           0           3                                          0    3                                                  0         1
    419 The ingredients are similar               0           3                                          0    1        The wording, style looks                  0         0
                                                                                                                       similar
    430                                           0     2                                                0    1        They both discuss pamcakes                0         0

    438                                           0           3                                          0    3                                                  0         1

    440                                           0           3                                          0         3                                             0         0
    443                                           0           2 Yeah I wanna                             0    1                                                  1         1
    446                                           0           3                                          0         3                                             0         0
    448                                           0           3                                          0         3                                             0         0
    452                                           0           3                                          0         3                                             0         0
    456                                           0     3                                                0    3                                                  0         0
    457                                           0     3                                                0    3                                                  0         0
    458 I saw the names                           0           3                                          0    3                                                  0         0
    460                                           0     2                                                0         2 There producera are diffrent                0         1
                                                                                                                     and logo also diffrent




                                                                                                                                                                               Page 64 of 75
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 142 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14                noanswerq14_r1 q15a q15b                q16            noanswerq16_r1 q17a q17b               q18              noanswerq18_r1 Confusion
   463                                               0         1                                            0         1                                             0         0
   476                                               0    2                                                 0    1      They say the same info but in               0         1
                                                                                                                        diferentes ways
    483                                              0         1                                            0         1                                             0         0
    493                                              0         2 This one is different because              0    1      Because it's has different and              0         1
                                                                 it's not the first one and I                           different pictures
                                                                 prefer this one then the
                                                                 pancake mix
    498                                              0    3                                                 0         3                                             0         0
    499                                              0    2                                                 0         2 Looks the same                              0         0
    501                                              0    3                                                 0    3                                                  0         0
    502                                              0         3                                            0         3                                             0         0
    507                                              0    2                                                 0    2                                                  0         1
    510 I remember the brand                         0    1      Its yummy                                  0    2                                                  0         1
    531                                              0    2                                                 0    3                                                  0         0
    533 They look very similar that I                0    1      Because the product looks                  0    1      Because they look similar                   0         0
        think there from the same                                very similar
        company
    534                                              0    1        Different pancakes made                0     2                                                 0          1
                                                                   with different ingredients
    542                                              0    1        predominantly the same                 0           2 sames claims and info on the              0          1
                                                                   claims and info on the                               box
                                                                   packaging
    547                                              0         3                                          0     3                                                 0          1

    549                                              0    2                                               0           1                                           0          1


    558                                              0    2                                               0     1         maybe is from the same                  0          1
                                                                                                                          manufacturer
    561                                              0    3                                               0           3                                           0          1


    562                                              1         1                                          0     1                                                 1          1
    563                                              1         2                                          1     2                                                 0          1
    568                                              0    2                                               0           3                                           0          0
    575                                              0         3                                          0           3                                           0          0
    576                                              0         1                                          0           1                                           0          0


    582                                              0         1                                          0     1         I like very much                        0          1

    586                                              0    3                                               0     3                                                 0          0
    593                                              0    1        It was professional and                0     1         Professional                            0          1
                                                                   locked as if it was spent time
                                                                   in
    600                                              0         3                                          0     3                                                 0          0
    613 They both said Log cabin                     0    3                                               0           3                                           0          1


    614                                              0         1                                          0           1                                           0          1



    622                                              0    2                                               0           1                                           0          0




                                                                                                                                                                                  Page 65 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 143 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record            q14                 noanswerq14_r1 q15a q15b              q16         noanswerq16_r1 q17a q17b               q18            noanswerq18_r1 Confusion
   626 Brand                                       0    1      Brand                                 0         3                                           0         1
   632 none                                        0         1                                       0         2 none                                      0         1
   641                                             0    3                                            0         3                                           0         0
   642                                             0    2                                            0         1                                           0         0
   645                                             0    3                                            0    3                                                0         0
   647                                             1         2 log                                   0         2                                           1         1
   653                                             0    2                                            0    2                                                0         1
   661                                             0    3                                            0    2                                                0         0
   662 Same ingredients                            0         3                                       0    3                                                0         1

    663                                            0    2                                            0         1                                           0         0



    666                                            0         1                                       0         1                                           0         1


    683                                            0    3                                            0         3                                           0         0
    687                                            0    2                                            0    2                                                0         0
    691                                            0    3                                            0         1                                           0         0
    707                                            0         1                                       0         1                                           0         0
    712                                            0    1        Different name                      0         2 Different name                            0         1

    717                                            0    2                                            0         1                                           0         0
    723                                            0    1                                            1    3                                                0         0
    730                                            0         3                                       0         3                                           0         0
    734                                            0         1                                       0         1                                           0         1
    736                                            0         1                                       0    2                                                0         0
    742                                            0    2                                            0    2                                                0         0
    745                                            0         3                                       0         3                                           0         0

    750                                            0         1                                       0         1                                           0         1
    758                                            0         3                                       0    1        Packaging similarities                  0         1
    760                                            0         1                                       0         2                                           1         0
    765                                            0    2                                            0         1                                           0         0
    769                                            0         1                                       0         1                                           0         0
    771                                            0         1                                       0    1        It is the same packaging                0         1
                                                                                                                   company
    778                                            0    2                                            0    2                                                0         1
    784                                            0    3                                            0         3                                           0         0
    786                                            0    3                                            0         3                                           0         0
    788                                            0         1                                       0         1                                           0         1


    792                                            0         1                                       0    2                                                0         0
    794                                            0    2                                            0    2                                                0         1
    795                                            0    2                                            0    2                                                0         1
    802                                            0    1        Yes                                 0    1        Ues                                     0         0
    805                                            0         1                                       0         1                                           0         1

    807                                            0    1                                            1         1                                           0         0
    811 Its looks delicious                        0         2 I think its taste good                0    3                                                0         1




                                                                                                                                                                         Page 66 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 144 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record                q14             noanswerq14_r1 q15a q15b             q16                noanswerq16_r1 q17a q17b                q18         noanswerq18_r1 Confusion
   815                                             0    3                                                  0         3                                         0         0
   820                                             0         2 Different companies                         0         3                                         0         0
   823                                             0         1                                             0    3                                              0         0
   824                                             0    2                                                  0    2                                              0         1


    828                                             0          3                                           0    2                                              0         1



    832 Pinnacle foods                              0          2 Pinnacle foods                            0         2                                         1         1



    835                                             0          2 Lover also fighter also                   0    1                                              1         1
    839                                             0    2                                                 0    2                                              0         0
    845                                             0          1                                           0         2 Because u di                            0         1
    852                                             0          1                                           0    2                                              0         0
    857                                             0    3                                                 0    1                                              1         0
    866                                             0          1                                           0         1                                         0         0
    870                                             0          1                                           0         1                                         0         1

    871 Logo                                        0    1       Logo                                      0    2                                              0         1
    873 very good                                   0    1       good                                      0         1                                         0         1
    874                                             0          2 The pancakes look the same                0    1        The marketing for both                0         0
                                                                                                                         boxes look the same
    888                                             0          3                                           0         3                                         0         0
    892                                             0    2                                                 0    2                                              0         0
    896                                             0    2                                                 0    1                                              1         1
    904                                             0          3                                           0         3                                         0         1
    905 Ingredients                                 0    3                                                 0    3                                              0         0
    908                                             0    3                                                 0    3                                              0         1

    909                                             0          2 The logo , refers to                      0         1                                         0         1
                                                                 something home or old
                                                                 fashioned like a log cabin
                                                                 and bear theme
    912                                             0    2                                                 0         1                                         0         0
    913                                             0          1                                           0    2                                              0         0
    916                                             0    1         The company name                        0    1        The same taste                        0         1

    918                                             0          1                                           0         1                                         0         1

    921                                             0          2                                           1    2                                              0         1
    924 Obvious                                     0          1                                           0         2                                         1         1
    929                                             0    2                                                 0    3                                              0         0
    932                                             0          1                                           0         1                                         0         1


    937                                             0    1         Manufactured by                         0    1                                              1         0
    939                                             0    3                                                 0         3                                         0         0
    940                                             0          3                                           0    2                                              0         0




                                                                                                                                                                             Page 67 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 145 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record             q14                noanswerq14_r1 q15a q15b             q16              noanswerq16_r1 q17a q17b             q18                  noanswerq18_r1 Confusion
   941 The artwork and don't type                  0         2 The artwork and don't type                0    1      The artwork and don't type                    0         1
       on the packaging                                        on the packaging is the same                          on the packaging

    945                                             0          1                                          0           1                                            0         1

    946                                             0     3                                               0     3                                                  0         0
    949                                             0          2 Well if the first is sponsoring          0     3                                                  0         1
                                                                 you then I don't see a
                                                                 problem with the second

    950                                             0     2                                               0           1                                            0         1



    951                                             0     3                                               0           3                                            0         1
    952                                             0          1                                          0     2                                                  0         1



    959                                             0     3                                               0           3                                            0         0
    960                                             0          1                                          0     1         The products look very                   0         0
                                                                                                                          different and there is no
                                                                                                                          common branding
                                                                                                                          represented on the
                                                                                                                          packaging
    961                                             0          1                                          0     3                                                  0         1

    972                                             0     1        They were by different name            0     2                                                  0         0
                                                                   brands
    973                                             0     3                                               0           3                                            0         0
    975                                             0          2 It was just different brand              0           2 Because if the simple                      0         1
                                                                                                                        ingredients used
    976                                             0     2                                               0     2                                                  0         0
    977                                             0          1                                          0     2                                                  0         0
    978                                             0          1                                          0           1                                            0         0
    981 It taste good                               0     1        It’s good                              0           1                                            0         1
    982                                             0          1                                          0     2                                                  0         0
    985                                             0     2                                               0           1                                            0         1




    990                                             0          2                                          1           2                                            1         0
    994 it is very excellent                        0     1        it is very excellent                   0     1                                                  1         1

    996                                             0          3                                          0     3                                                  0         0
   1003                                             0          1                                          0           1                                            0         0
   1005                                             0          2 Diffrent name                            0     2                                                  0         1
   1007                                             0     3                                               0     3                                                  0         0
   1009                                             0          1                                          0           1                                            0         1

   1010                                             0     2                                               0           1                                            0         0
   1014                                             0     2                                               0     3                                                  0         0




                                                                                                                                                                                 Page 68 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 146 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14               noanswerq14_r1 q15a q15b               q16               noanswerq16_r1 q17a q17b                q18           noanswerq18_r1 Confusion
  1016                                              0         1                                              0    3                                                0         1

   1018                                             0         3                                              0         3                                           0         0
   1019                                             0    1        Sounds like something they                 0         2                                           1         0
                                                                  would do
   1021                                             0         1                                              0         3                                           0         0
   1023                                             0    2                                                   0    2                                                0         0
   1025                                             0    2                                                   0    1                                                1         0
   1027                                             0    2                                                   0    2                                                0         0
   1028 Good                                        0    1        Ok                                         0    2                                                0         1
   1030                                             0    3                                                   0    3                                                0         0
   1033 I think it is a gopd company                0         2 I like it alot Looks like                    0    1        It looks very respectful                0         1
                                                                quality
   1034                                             0         1                                              0         1                                           0         1

   1037                                             0    2                                                   0         1                                           0         0
   1038                                             0    2                                                   0         3                                           0         0



   1040                                             0         1                                              0    2                                                0         1

   1041                                             0    2                                                   0    2                                                0         1

   1042                                             0         1                                              0         1                                           0         1
   1046                                             0    1        Similar product even though                0    2                                                0         0
                                                                  it was a different look

   1047 They both were looking very                 0         2 Because they were both                       0         3                                           0         0
        natural and packaging is                                looking the same way
        almost the same way made

   1049                                             0         3                                              0         3                                           0         0
   1055                                             0         3                                              0         3                                           0         0
   1057                                             0    2                                                   0         1                                           0         0
   1058                                             0         1                                              0    2                                                0         0
   1061                                             1         2                                              1    2                                                0         1
   1063                                             0    2                                                   0         3                                           0         0
   1064                                             0         3                                              0         3                                           0         0
   1068                                             0    2                                                   0    2                                                0         0
   1069                                             0    3                                                   0    3                                                0         1
   1070                                             0         1                                              0         1                                           0         0
   1073                                             0         3                                              0    3                                                0         1

   1075 Sometimes is a diffrent box                 0    1        To make more sales                         0         2 To earn more                              0         1
        with same ingredients
   1077                                             0         3                                              0    3                                                0         1
   1078                                             0    1                                                   1         2                                           1         0
   1079                                             0    2                                                   0         1                                           0         1




                                                                                                                                                                                 Page 69 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 147 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14              noanswerq14_r1 q15a q15b                q16                noanswerq16_r1 q17a q17b                q18                noanswerq18_r1 Confusion
  1080                                             0    3                                                     0    3                                                     0         0
  1082                                             0    2                                                     0         1                                                0         1

   1083                                            0         1                                                0    2                                                     0         0

   1085                                            0         1                                                0         1                                                0         1

   1089                                            0         1                                                0    3                                                     0         1
   1094                                            0         2 The package is way different                   0         2 The nice package and the                       0         1
                                                               from the other one                                         professional pics

   1100                                            0    3                                                     0    3                                                     0         0
   1106                                            0    2                                                     0         1                                                0         1
   1109                                            0         1                                                0         3                                                0         0
   1111                                            0    3                                                     0         3                                                0         0
   1116                                            0         2                                                1         3                                                0         0
   1117                                            0         3                                                0         3                                                0         0
   1121                                            0         3                                                0         3                                                0         0
   1134                                            0    2                                                     0    2                                                     0         0
   1138                                            0         1                                                0         1                                                0         0

   1141                                            0    3                                                     0    3                                                     0         0
   1142                                            0    3                                                     0         3                                                0         0
   1143                                            0         1                                                0         1                                                0         1

   1145                                            1         1                                                0         2                                                1         1
   1148                                            0         1                                                0    2                                                     0         1

   1149                                            0         1                                                0         1                                                0         0
   1150                                            0    2                                                     0    2                                                     0         0
   1153                                            0    3                                                     0         3                                                0         0
   1156                                            0         2 In today's society the media                   0    1        In today's society the media                 0         1
                                                               rules over what we want,                                     rules over what we want,
                                                               therefore the better it seems                                therefore the better the
                                                               the more we like it                                          presebtation ok

   1159                                            0    1                                                     1         2                                                1         1
   1176                                            0         2 The importance of how all                      0         2 The design and feeling of the                  0         1
                                                               natural it is                                              box
   1182                                            1    2                                                     0    2                                                     0         1
   1189                                            0    2                                                     0    2                                                     0         1
   1195                                            0         2 By the same company                            0         1                                                0         0
   1200                                            0    2                                                     0    2                                                     0         1
   1203                                            0    1        Just guessing, I really don't                0    1        Just guessing, I really don't                0         0
                                                                 know                                                       know
   1204                                            0    2                                                     0         1                                                0         1
   1205                                            0         3                                                0         3                                                0         1
   1206                                            0         1                                                0    2                                                     0         0
   1209                                            0    2                                                     0    2                                                     0         0
   1211                                            0         1                                                0         2 it appears to maybe a                          0         0
                                                                                                                          different line of theres
   1213                                            0         2                                                1         2                                                1         0
   1220                                            1    1                                                     1    1                                                     1         1




                                                                                                                                                                                       Page 70 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 148 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14               noanswerq14_r1 q15a q15b               q16                noanswerq16_r1 q17a q17b               q18             noanswerq18_r1 Confusion
  1221                                              0         3                                               0         1                                            0         0
  1222                                              0         1                                               0    1      Because we are all connected               0         1
                                                                                                                          in the circle of life lol I'm
                                                                                                                          not sure A huntch

   1227 Looks same                                  0         3                                                0          1                                         0         1

   1229                                             0    1                                                     1          3                                         0         0
   1230                                             0    2                                                     0    2                                               0         0
   1235                                             0    2                                                     0    2                                               0         1

   1237                                             0         1                                                0          3                                         0         1

   1238                                             0    2                                                     0          1                                         0         1


   1240                                             0    3                                                     0    1         They work together mix and            0         0
                                                                                                                              syrup
   1241                                             0         3                                                0          3                                         0         0
   1243                                             0         1                                                0    2                                               0         1
   1244                                             0         1                                                0    2                                               0         0
   1245                                             0    2                                                     0          1                                         0         1



   1246                                             0         1                                                0          1                                         0         0
   1249                                             0    1        one is wheat based the other                 0    2                                               0         0
                                                                  was all natural
   1252                                             0    3                                                     0    3                                               0         0
   1254                                             0         1                                                0    2                                               0         0
   1255                                             0         3                                                0          3                                         0         0
   1261                                             0    2                                                     0          3                                         0         0
   1265                                             0         1                                                0    2                                               0         0
   1266                                             0    3                                                     0          3                                         0         0
   1271                                             0         3                                                0    3                                               0         0
   1275                                             0         1                                                0          1                                         0         0
   1277                                             0    3                                                     0    3                                               0         0
   1279                                             0         2                                                1          3                                         0         1
   1285                                             0    3                                                     0    3                                               0         0
   1286                                             0         1                                                0    2                                               0         0
   1290                                             0    2                                                     0          1                                         0         0
   1292                                             0    2                                                     0          2 The designs were very                   0         1
                                                                                                                            different
   1293                                             0    2                                                     0    2                                               0         1
   1298                                             0         2 is really good brand , great ,                 0          1                                         0         1
                                                                amazing look vry tasty
   1301 Similar natural ingredients                 0    1                                                     1    2                                               0         0
   1302 Because the large food                      0         2 Just so much of the pancake                    0          2 Just the way the two                    0         0
        manufacturers are getting on                            market is dominated by a                                    packages are compared to
        the healthy/natural food                                few manufacturers and those                                 each other
        bandwagon and the first and                             two products just appeared
        second just seem similar                                similar in some sort of way




                                                                                                                                                                                   Page 71 of 75
                                               Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 149 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14              noanswerq14_r1 q15a q15b               q16                   noanswerq16_r1 q17a q17b                  q18         noanswerq18_r1 Confusion
  1303 excellent                                   0    1      very good                                        0    2                                                0         1
  1312                                             1    1                                                       1         3                                           0         0
  1313                                             0         1                                                  0    2                                                0         1
  1314                                             0         2 I don't think that                               0    3                                                0         0
  1316                                             0    3                                                       0         3                                           0         1

   1317                                             0     3                                                     0    3                                                0         0
   1318                                             0           3                                               0    3                                                0         1
   1319                                             0           1                                               0         1                                           0         0
   1320                                             1           2                                               1    1                                                1         1
   1322                                             1           1                                               0    2                                                0         0
   1323                                             0     2                                                     0         1                                           0         1
   1324                                             0           1                                               0         1                                           0         0

   1325                                             0     3                                                     0    3                                                0         0
   1330                                             0           3                                               0    2                                                0         0
   1331                                             0     3                                                     0         3                                           0         1
   1336 Ksjd                                        0     1       Sjhdhf                                        0         1                                           0         0
   1337                                             0           2 Services                                      0         1                                           0         0
   1338 Different flow                              0     2                                                     0    1        Hard to tell                            0         1
   1340                                             0           1                                               0         3                                           0         0
   1344                                             0     2                                                     0    2                                                0         0
   1345                                             0     2                                                     0    2                                                0         0

   1347 none                                        0           1                                               0         1                                           0         0
   1349 I buy the one I first saw                   0           3                                               0         3                                           0         1
   1350                                             0     2                                                     0    2                                                0         0
   1353                                             0     2                                                     0         1                                           0         0
   1357                                             0     2                                                     0         2                                           1         0
   1359                                             0           1                                               0    1        I presumed they were                    0         1
                                                                                                                              different I suppose i
                                                                                                                              guessed
   1368                                             0     3                                                     0         3                                           0         0
   1371                                             0           1                                               0    2                                                0         1

   1374                                             0     2                                                     0    1      Different labels and logos                0         0
   1376 Package                                     0           2                                               1         1                                           0         1
   1377                                             0     2                                                     0         1                                           0         0
   1382                                             0           1                                               0         2 Many business has several                 0         0
                                                                                                                            lines of products
   1388                                             0           2                                               1         1                                           0         0
   1392                                             0     2                                                     0    2                                                0         0

   1394 The two are advertised the                  0     1         The layout is really similar                0    1        It’s the same product                   0         0
        same way
   1395                                             0     2                                                     0    2                                                0         0
   1396                                             0           1                                               0         1                                           0         0
   1397                                             0           2                                               1         2                                           1         0




                                                                                                                                                                                    Page 72 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 150 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record              q14             noanswerq14_r1 q15a q15b              q16                noanswerq16_r1 q17a q17b             q18              noanswerq18_r1 Confusion
  1400 Both companies have similar               0    1      They have similar                            0    1      They are advertising similar              0         1
       advertising that they have a                          advertising ideas and                                    products about pancakes and
       butter milk mix both of                               buttermilk pancake and                                   waffles
       pancakes and waffles                                  waffle mix as their number
                                                             one focus



   1401                                          1     3                                                   0    1                                              1         0
   1403                                          0           1                                             0         1                                         0         1
   1411                                          0           3                                             0    1        Many companies have                   0         0
                                                                                                                         different brand lines
   1412                                          0           2 Nothing                                     0         1                                         0         1
   1418                                          0     1       because sometimes they just                 0         2                                         1         1
                                                               change the brand name but
                                                               same company
   1419                                          0     2                                                   0    1        I don't believe that they do I        0         1
                                                                                                                         am not for sure
   1420                                          0           1                                             0         2                                         1         0
   1423                                          0     2                                                   0         1                                         0         0
   1427 Im familure with this brand              0           2 Its log cabin                               0    2                                              0         1

   1429                                          0           3                                             0    3                                              0         0
   1431                                          0     1         Looks legit                               0         2 Looks authetic and real                 0         0
   1432                                          0           1                                             0    2                                              0         1


   1433                                          0     2                                                   0         1                                         0         0
   1434                                          0           3                                             0         3                                         0         1


   1437                                          0     2                                                   0    2                                              0         0
   1442                                          0           1                                             0         1                                         0         0
   1443                                          0     3                                                   0    3                                              0         0
   1445                                          0     2                                                   0         1                                         0         1

   1447                                          0     2                                                   0         1                                         0         0
   1455                                          0           2                                             1    2                                              0         1


   1459                                          0     2                                                   0         1                                         0         1

   1460                                          0           3                                             0         3                                         0         0
   1462                                          0           3                                             0    3                                              0         0
   1463                                          0           1                                             0         3                                         0         0
   1464                                          1     1                                                   1    2                                              0         0
   1466                                          0           1                                             0         1                                         0         1


   1467                                          0     2                                                   0    1        It had the brand name I guess         0         1
                                                                                                                         I'm not getting the question
                                                                                                                         I'm sorry
   1468                                          0           3                                             0    3                                              0         0
   1471                                          0     2                                                   0         1                                         0         1




                                                                                                                                                                              Page 73 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 151 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record                q14             noanswerq14_r1 q15a q15b              q16                     noanswerq16_r1 q17a q17b              q18                  noanswerq18_r1 Confusion
  1478                                             0    2                                                        0    2                                                     0         0
  1480                                             0    2                                                        0    1                                                     1         0
  1485                                             0         1                                                   0         1                                                0         0
  1487                                             0    1      Cover                                             0    2                                                     0         1
  1488                                             0         3                                                   0         3                                                0         0
  1492                                             0    3                                                        0    3                                                     0         0
  1493                                             0         2                                                   1         2                                                1         0
  1494                                             0         2 It's good brand                                   0         2 Buisness friendly                              0         1
  1496                                             0    2                                                        0    2                                                     0         1


   1497                                             0    2                                                        0          1                                              0         0
   1498                                             0          1                                                  0    2                                                    0         0
   1499                                             0          3                                                  0          3                                              0         0
   1500                                             0          1                                                  0          2 It was all natural unlike the                0         1
                                                                                                                               rest of the mixes

   1501                                             0          1                                                  0          3                                              0         0
   1502                                             0    3                                                        0    3                                                    0         0
   1503                                             0    3                                                        0          3                                              0         0
   1504                                             0    3                                                        0    2                                                    0         0
   1505                                             0    2                                                        0    2                                                    0         0
   1507                                             0          1                                                  0    2                                                    0         0
   1510                                             1    1       It has a verification                            0    2                                                    0         0
   1511 Same company logo on both                   0          2 Same logo and brand on both                      0    1         Same company brand and                     0         1
        brands                                                   pancake mix                                                     logo
   1513                                             0          3                                                  0    3                                                    0         0
   1514                                             0    2                                                        0          1                                              0         0
   1517 Healthy pancakes                            0    1         I like the way they taste                      0          2 I'm not sure if I can do that                0         0
                                                                                                                               for you guys
   1518                                             0          1                                                  0    2                                                    0         1

   1520                                             0          1                                                  0          1                                              0         0
   1523                                             0          1                                                  0    3                                                    0         0
   1524                                             0          1                                                  0    2                                                    0         1


   1527                                             0          1                                                  0    2                                                    0         0
   1528                                             0    1                                                        1          2                                              1         1
   1532                                             0    1                                                        1          3                                              0         1




   1533                                             0          2                                                  1          1                                              0         1
   1534                                             0    1         Log Cabin                                      0          3                                              0         0
   1535 i think both of them are by                 0    3                                                        0    3                                                    0         0
        the Pinncacle group


   1536                                             0    3                                                        0          3                                              0         0
   1537 It has different lego                       0    1         They have rightly spell it out                 0          2 They have the same items                     0         1




                                                                                                                                                                                          Page 74 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 152 of 266
Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9 0
Survey Data



record               q14              noanswerq14_r1 q15a q15b               q16   noanswerq16_r1 q17a q17b              q18        noanswerq18_r1 Confusion
  1538                                             0    2                                       0         1                                      0         0

   1540                                            0    2                                       0    2                                           0         0
   1541 The font and the pictures                  0         1                                  0         1                                      0         0
        utilized
   1542                                            0         3                                  0    3                                           0         0
   1543                                            0         1                                  0    3                                           0         1
   1544                                            0    2                                       0    3                                           0         1



   1549 They are so similar                        0    1        I'm xnot sure                  0         1                                      0         1

   1550                                            1         1                                  0    1                                           1         1
   1551 not sure                                   0    3                                       0    3                                           0         0
   1554                                            0         1                                  0    2                                           0         0
   1559 no                                         0         2 no                               0         2 no                                   0         1
   1566                                            0    2                                       0         1                                      0         0
   1568 Package set up                             0    3                                       0         1                                      0         0
   1569                                            0    2                                       0    2                                           0         0
   1571                                            0         3                                  0         2 Its both the pan cake                0         1




                                                                                                                                                               Page 75 of 75
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 153 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[uuid]: Respondent identifier
Open text response

[date]: Completion date
Open text response

[qtime]: Total Interview Time
Values: -99999-999999

[status]: Respondent status
Values: 1-4
                                1   Terminated
                                2   Overquota
                                3   Qualified
                                4   Partial

[sq1]: Are you using a desktop computer, laptop computer, tablet computer, smartphone, or some other type of electronic device to complete this survey?
Values: 1-5
                               1 Desktop computer
                               2 Laptop computer
                               3 Tablet computer
                               4 Smartphone
                               5 Other electronic device

[flag1]: Did respondent fail QC flag 1?
Values: 1-2
                               1 Yes
                               2 No

[sq2]: To begin this survey, we would like to collect some basic information about you. What is your gender?
Values: 1-2
                                1 Male
                                2 Female

[sq3]: What is your age?
Values: 0-999




                                                                                                                                                          Page 1 of 8
                                                Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 154 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[sq3a]: HIDDEN PUNCH FOR AGE:
Values: 1-8
                        1 Under 18
                        2 18-24
                        3 25-34
                        4 35-44
                        5 45-54
                        6 55-64
                        7 65+
                        8 Prefer not to answer

[sq4]: What is the 5-digit zip code for your primary residence?
Open text response

zip_info: Zipcode info
Open text response
                 [zip_infor1]       Zip code
                 [zip_infor2]       State abbreviation
                 [zip_infor3]       State full name
                 [zip_infor4]       City
                 [zip_infor5]       County
                 [zip_infor6]       Region

[region]: Region
Values: 1-4
                                1   Northeast
                                2   Midwest
                                3   South
                                4   West

sq5: Which of the following medical condition(s) do you have?
Values: 0-1
                              0 Unchecked
                              1 Checked
                [sq5r1]         Asthma
                [sq5r2]         High blood pressure
                [sq5r3]         Color blindness
                [sq5r4]         Ulcers
                [sq5r5]         Sinus trouble
                [sq5r6]         Migraine headaches
                [sq5r7]         Allergies
                [sq5r8]         Diabetes
                [sq5r9]         Arthritis
                [sq5r10]        None of the above




                                                                                                                         Page 2 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 155 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


sq6: Do you, or does anyone else in your immediate household, currently work in any of the following industries?
Values: 0-1
                               0 Unchecked
                               1 Checked
                 [sq6r1]          Publishing (books, newspapers, etc.)
                 [sq6r2]          Radio or TV
                 [sq6r3]          Advertising or Public Relations
                 [sq6r4]          Food or beverage manufacturing or retailing
                 [sq6r5]          Market research
                 [sq6r6]          Financial Services
                 [sq6r7]          Automobile manufacturing or retailing
                 [sq6r8]          Cellular telephone manufacturing or retailing
                 [sq6r9]          Healthcare services
                 [sq6r10]         Building products manufacturing or retailing
                 [sq6r11]         None of these

[flag2]: Did respondent fail QC flag 2?
Values: 1-2
                               1 Yes
                               2 No

sq7: Which of the following types of goods or products have you shopped for or purchased in the last six (6) months?
Values: 0-1
                               0 Unchecked
                               1 Checked
                [sq7r1]          Betamax player
                [sq7r2]          Smartphone
                [sq7r3]          Pancake mix
                [sq7r4]          Single-serve espresso capsules & pods
                [sq7r5]          Lawnmower
                [sq7r6]          Waffle mix
                [sq7r7]          Tablet computer
                [sq7r8]          Candy
                [sq7r9]          Outdoor lawn furniture
                [sq7r10]         Full-size aircraft (jet, propeller, helicopter, etc.)
                [sq7r11]         Sports equipment
                [sq7r12]         Snack bars
                [sq7r13]         None of the above




                                                                                                                       Page 3 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 156 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[flag3]: Did respondent fail QC flag 3?
Values: 1-2
                               1 Yes
                               2 No

[flag4]: Did respondent fail QC flag 4?
Values: 1-2
                               1 Yes
                               2 No

sq8: Which of the following types of goods or products do you plan to shop for or to purchase in the next six (6) months?
Values: 0-1
                               0 Unchecked
                               1 Checked
                [sq8r1]          Betamax player
                [sq8r2]          Smartphone
                [sq8r3]          Pancake mix
                [sq8r4]          Single-serve espresso capsules & pods
                [sq8r5]          Lawnmower
                [sq8r6]          Waffle mix
                [sq8r7]          Tablet computer
                [sq8r8]          Candy
                [sq8r9]          Outdoor lawn furniture
                [sq8r10]         Full-size aircraft (jet, propeller, helicopter, etc.)
                [sq8r11]         Sports equipment
                [sq8r12]         Snack bars
                [sq8r13]         None of the above

[flag5]: Did respondent fail QC flag 5?
Values: 1-2
                               1 Yes
                               2 No

[flag6]: Did respondent fail QC flag 6?
Values: 1-2
                               1 Yes
                               2 No

[kr_image]: Was respondent selected for treatment or control image?
Values: 1-2
                             1 Treatment
                             2 Control




                                                                                                                            Page 4 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 157 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[q1a]: Do you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by a different
company/brand than the one that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               2 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               3 Don’t Know

[q1b]: Do you believe the pancake mix you just saw is put out by a different company/brand than the one that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by the
same company/brand that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               2 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               3 Don’t Know

[q2]: What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?
Open text response

[q3a]: Do you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              3 Don’t Know

[q3b]: Do you believe the company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              3 Don’t Know


[q4]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Open text response

[q5a]: Do you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                              3 Don’t Know




                                                                                                                                                                                                                        Page 5 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 158 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[q5b]: Do you believe the company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first
product that you saw or do you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the
first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                              3 Don’t Know

[q6]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?
Open text response

[q7a]: Do you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by a different
company/brand than the one that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               2 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               3 Don’t Know

[q7b]: Do you believe the pancake mix you just saw is put out by a different company/brand than the one that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by the
same company/brand that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               2 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               3 Don’t Know

[q8]: What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?
Open text response

[q9a]: Do you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              3 Don’t Know

[q9b]: Do you believe the company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              3 Don’t Know

[q10]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Open text response




                                                                                                                                                                                                                        Page 6 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 159 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[q11a]: Do you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw?
Values: 1-3
                               1 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                               2 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                               3 Don’t Know

[q11b]: Do you believe the company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw or do you
believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                              3 Don’t Know

[q12]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?
Open text response

[q13a]: Do you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by a different
company/brand than the one that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               2 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               3 Don’t Know

[q13b]: Do you believe the pancake mix you just saw is put out by a different company/brand than the one that puts out the first product that you saw or do you believe the pancake mix you just saw is put out by the
same company/brand that puts out the first product that you saw?
Values: 1-3
                               1 This product you just saw is put out by a different company/brand than the one that puts out the first product that you saw
                               2 This product you just saw is put out by the same company/brand that puts out the first product that you saw
                               3 Don’t Know

[q14]: What specifically makes you believe the pancake mix you just saw is put out by the same company/brand that puts out the first product that you saw?
Open text response

[q15a]: Do you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                               1 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                               2 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                               3 Don’t Know




                                                                                                                                                                                                                         Page 7 of 8
                                              Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 160 of 266

Kodiak Cakes LLC v. Continental Mills, Inc.

Exhibit 9.1
Survey Data - Data Map


[q15b]: Do you believe the company/brand that puts out the pancake mix you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw or do you believe
the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw is not sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw
                              3 Don’t Know

[q16]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw is sponsored or approved to do so by the same company/brand that puts out the first product that you saw?
Open text response

[q17a]: Do you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw or do you believe the
company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw?
Values: 1-3
                               1 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                               2 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                               3 Don’t Know

[q17b]: Do you believe the company/brand that puts out the pancake mix you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw or do you
believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?
Values: 1-3
                              1 The company/brand that puts out the product you just saw does not have a business affiliation or connection to the company/brand that puts out the first product that you saw
                              2 The company/brand that puts out the product you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw
                              3 Don’t Know

[q18]: What specifically makes you believe the company/brand that puts out the pancake mix you just saw has a business affiliation or connection to the company/brand that puts out the first product that you saw?
Open text response

[Confusion]: Respondent responded affirmatively to one or more types of confusion in Q1, Q3, or Q5.

                                1 Respondent responded affirmatively to one or more types of confusion
                                0 Respondent did not responded affirmatively to one or more types of confusion




                                                                                                                                                                                                                       Page 8 of 8
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 161 of 266




          Exhibit 10
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 162 of 266


                       Pancake Mix Internet Survey
                               (Screener)


GENERAL INTRODUCTION:

   INTRODUCTION-SELECTION SEQUENCE – TO BE ADMINISTERED TO ALL
                          RESPONDENTS

SINTRO.        Thank you for your interest in participating in this study. If you normally wear
eyeglasses or contact lenses when you read, please make sure they are on when you take this
survey.

Your answers to these survey questions are extremely important. Please take your time to
understand each question and provide the response that represents your best answer. Also,
please answer these survey questions on your own – do not ask for help from anyone else to
answer any of the survey questions. Do not refer to any reference materials or access the Internet
to help you answer any of these survey questions.

If you don’t know or are unsure about an answer to any question, indicate this by choosing the
DON’T KNOW/UNSURE option.

Your identity and all of your responses will be kept strictly confidential.




                                     CONTINUE




                                                                                          1
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 163 of 266



SQ1. Are you using a desktop computer, laptop computer, tablet computer, smartphone, or
some other type of electronic device to complete this survey?
[Select one.]

[RANDOMIZE ANSWER ORDER (1-4)]

       <1>      Desktop computer           [GOTO SQ2]
       <2>      Laptop computer            [GOTO SQ2]
       <3>      Tablet computer            [GOTO SQ2]
       <4>      Smartphone                 [GOTO SQ2]
       <5>      Other electronic device    [GOTO SQ2]

= [SET FLAG1 = 1 IF SQ1 ANSWER IS INCONSISTENT WITH YOUR DETECTION
OF THE TYPE OF DEVICE ON WHICH THE RESPONDENT IS TAKING THE
SURVEY]


SQ2. To begin this survey, we would like to collect some basic information about you. What is
your gender?
[Select one.]

       <1>      Male
       <2>      Female

=

SQ3. What is your age?

[Select one.]


       <1>      Specify                    [GOTO SQ4]
       <2>      Prefer not to answer       [GOTO SQ4]

=

SQ3a. HIDDEN PUNCH FOR AGE

       <1>      Under 18                   [GO TO TERMINATE]
       <2>      18-24
       <3>      25-34
       <4>      35-44
       <5>      45-54
       <6>      55-64
       <7>      65+
       <8>      Prefer not to answer
                                                                                       2
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 164 of 266




=

SQ4. What is the 5-digit zip code for your primary residence?

For example, 12345.
PN NOTE: Show state and region

       <1>    [SPECIFY]

=

SQ5. Which of the following medical condition do you have?

[RANDOMIZE ANSWER ORDER (1-9)]

       <1>    Asthma
       <2>    High blood pressure
       <3>    Color blindness
       <4>    Ulcers
       <5>    Sinus trouble
       <6>    Migraine headaches
       <7>    Allergies
       <8>    Diabetes
       <9>    Arthritis
       <10>   None of the above

== [IF SQ5 EQUALS <3> THEN TERMINATE]

SQ6. Do you, or does anyone else in your immediate household, currently work in any of the
following industries?
[Select all that apply.]

[RANDOMIZE ANSWER ORDER (1-10)]

       <1>    Publishing (books, newspapers, etc.)
       <2>    Radio or TV
       <3>    Advertising or Public Relations                   [SET FLAG2]
       <4>    Food or beverage manufacturing or retailing       [SET FLAG2]
       <5>    Market research                                   [SET FLAG2]
       <6>    Financial Services
                                                                                      3
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 165 of 266



        <7>     Automobile manufacturing or retailing
        <8>     Cellular telephone manufacturing or retailing
        <9>     Healthcare services
        <10>    Building products manufacturing or retailing
        <11>    None of these

==

SQ7. Which of the following types of goods or products have you shopped for or purchased in
the last six (6) months? [Select all that apply.]

[RANDOMIZE ANSWER ORDER (1-12)]

<1> Betamax player                                           [SET FLAG3 = 1]
<2> Smartphone
<3> Pancake mix
<4> Single-serve espresso capsules & pods
<5> Lawnmower
<6> Waffle mix
<7> Tablet computer
<8> Candy
<9> Outdoor lawn furniture
<10> Full-size aircraft (jet, propeller, helicopter, etc.)   [SET FLAG4 = 1]
<11> Sports equipment
<12> Snack bars
<13> None of the above

==[IF 2 FLAGS ARE SET FOR FLAG3 AND FLAG4, THEN TERMINATE]

SQ8. Which of the following types of goods or products do you plan to shop for or to purchase
within the next six (6) months? [Select all that apply.]

[RANDOMIZE ANSWER ORDER (1-12)]

<1> Betamax player                                           [SET FLAG5 = 1]
<2> Smartphone
<3> Pancake mix
<4> Single-serve espresso capsules & pods
<5> Lawnmower
<6> Waffle mix
<7> Tablet computer
                                                                                      4
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 166 of 266



<8> Candy
<9> Outdoor lawn furniture
<10> Full-size aircraft (jet, propeller, helicopter, etc.)   [SET FLAG6 = 1]
<11> Sports equipment
<12> Snack bars
<13> None of the above

== [IF 2 FLAGS ARE SET FOR FLAG5 AND FLAG6, THEN TERMINATE]

BEGIN_SURVEY. [IF (SQ7 EQUALS <3> OR <6>) OR (SQ8 EQUALS <3> OR <6>)
THEN GOTO BEGIN ELSE TERMINATE THE SURVEY.]

BEGIN.

NOTE TO PROGRAMMER: RESPONDENTS THAT COMPLETE THE SCREENER AND
QUALIFY TO COMPLETE THE MAIN SURVEY SHOULD BE RANDOMLY ASSIGNED
TO EITHER THE TREATMENT OR THE CONTROL SURVEY.




                                                                               5
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 167 of 266




          Exhibit 11
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 168 of 266




                      Pancake Mix Internet Survey
                     LOC Treatment Questionnaire


                                       INTRODUCTION


INTRO.          Now you will be shown pictures of various pancake mixes as you might see them
on display in a store. Please look at these products as you would if you were at the store and
thinking about buying these products. After you examine this picture, you will be asked some
questions.

As you answer these survey questions, please do not refer to or rely on any materials or other
people to help you answer the survey questions.

If you do not know the answer to a particular question, please just indicate “Don’t Know” as the
answer to that question.




                                    CONTINUE




==



                                                                                          1
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 169 of 266



Take as much time as you need to view these pictures of a pancake mix as you would when you
see it in a store. For the purposes of upcoming questions, this product will be referred to as the
first product that you saw. Once you have reviewed these pictures, please continue:
Please click on any product image to enlarge.


KODIAK CAKES IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. ALLOW THE
THUMBNAIL IMAGES IN THE UPPER LEFT TO CHANGE THE MAIN IMAGE
WHEN SELECTED. THE MAIN IMAGE AND THUMBNAILS SHOULD APPEAR IN
THE SAME ORDER OUTLINED BELOW.]

                  Thumbnails                                    Main Image
            Kodiak Cakes – Back.jpg                       Kodiak Cakes – Front.jpg
            Kodiak Cakes – Side 1.jpg
            Kodiak Cakes – Side 2.jpg




                                                                                            2
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 170 of 266



Kodiak Cakes – Front.jpg




                                                                      3
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 171 of 266



Kodiak Cakes – Back.jpg




                                                                      4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 172 of 266




Kodiak Cakes – Side 1.jpg            Kodiak Cakes – Side 2.jpg




                                                                     5
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 173 of 266



To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

Now we are going to show you some pictures of other pancake mixes and ask you questions
about each one.

==
RANDOMIZE QUESTION BLOCKS A THROUGH C

BEGIN QUESTION BLOCK A

Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


TREATMENT IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                  Thumbnails                                 Main Image
            KR Treatment – Back.jpg                    KR Treatment – Front.jpg
            KR Treatment – Side 1.jpg
            KR Treatment – Side 2.jpg




                                                                                       6
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 174 of 266



KR Treatment – Front.jpg




                                                                      7
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 175 of 266



KR Treatment – Back.jpg




                                                                      8
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 176 of 266




KR Treatment – Side 1.jpg            KR Treatment – Side 2.jpg




                                                                     9
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 177 of 266




To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPERS]

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q1a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q2]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q3]
              <3> Don’t Know                                             [GOTO Q3]
==

Q1b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q3]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q2]
              <3> Don’t Know                                             [GOTO Q3]

==

Q2. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                [GOTO Q3]
                                                                                       10
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 178 of 266



              <2> Don’t Know                                            [GOTO Q3]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q3a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q4]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q5]
              <3> Don’t Know                                            [GOTO Q5]

==

Q3b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q5]
              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q4]
              <3> Don’t Know                                            [GOTO Q5]


                                                                                      11
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 179 of 266



==

Q4. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q5]
              <2> Don’t Know                                              [GOTO Q5]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q5a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q6]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q7]
              <3> Don’t Know                                              [GOTO Q7]

==

Q5b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?



                                                                                         12
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 180 of 266



               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q7]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q6]
               <3> Don’t Know                                              [GOTO Q7]

==

Q6. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q7]
               <2> Don’t Know                                [GOTO Q7]

==

END QUESTION BLOCK A

BEGIN QUESTION BLOCK B
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


MAPLE GROVE IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                  Thumbnails                                    Main Image
             Maple Grove – Back.jpg                        Maple Grove – Front.jpg
             Maple Grove – Side 1.jpg
             Maple Grove – Side 2.jpg




                                                                                           13
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 181 of 266



Maple Grove – Front.jpg




                                                                     14
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 182 of 266



Maple Grove – Back.jpg




                                                                     15
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 183 of 266




Maple Grove – Side 1.jpg             Maple Grove – Side 2.jpg




                                                                    16
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 184 of 266



To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q7a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q8]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q9]
              <3> Don’t Know                                             [GOTO Q9]

==

Q7b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q9]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q8]
              <3> Don’t Know                                             [GOTO Q9]

==

Q8. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.
                                                                                       17
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 185 of 266




              <1> SPECIFY                                               [GOTO Q9]
              <2> Don’t Know                                            [GOTO Q9]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q9a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q10]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q11]
              <3> Don’t Know                                            [GOTO Q11]

==

Q9b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q11]
              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q10]
                                                                                      18
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 186 of 266



              <3> Don’t Know                                              [GOTO Q11]

==

Q10. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q11]
              <2> Don’t Know                                              [GOTO Q11]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q11a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q12]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q13]
              <3> Don’t Know                                              [GOTO Q13]

==

Q11b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?
                                                                                         19
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 187 of 266




               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q13]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q12]
               <3> Don’t Know                                              [GOTO Q13]

==

Q12. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q13]
               <2> Don’t Know                                [GOTO Q13]

==

END QUESTION BLOCK B

BEGIN QUESTION BLOCK C
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


LOG CABIN IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                   Thumbnails                                   Main Image
              Log Cabin – Back.jpg                          Log Cabin – Front.jpg
              Log Cabin – Side 1.jpg
              Log Cabin – Side 2.jpg



                                                                                           20
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 188 of 266



Log Cabin – Front.jpg




                                                                     21
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 189 of 266



Log Cabin – Back.jpg




                                                                     22
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 190 of 266




Log Cabin – Side 1.jpg               Log Cabin – Side 2.jpg




                                                                    23
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 191 of 266




To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q13a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q14]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q15]
              <3> Don’t Know                                             [GOTO Q15]

==

Q13b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q15]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q14]
              <3> Don’t Know                                             [GOTO Q15]

==



                                                                                       24
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 192 of 266



Q14. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.

              <1> SPECIFY                                               [GOTO Q15]
              <2> Don’t Know                                            [GOTO Q15]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q15a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q16]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q17]
              <3> Don’t Know                                            [GOTO Q17]

==

Q15b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q17]


                                                                                      25
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 193 of 266



              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q16]
              <3> Don’t Know                                            [GOTO Q17]

==

Q16. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q17]
              <2> Don’t Know                                              [GOTO Q17]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q17a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q18]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q19]
              <3> Don’t Know                                              [GOTO Q19]

==

Q17b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
                                                                                         26
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 194 of 266



company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?

               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q19]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q18]
               <3> Don’t Know                                              [GOTO Q19]

==

Q18. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q19]
               <2> Don’t Know                                [GOTO Q19]

==

END QUESTION BLOCK C

Q19. Thank you for your help. That concludes this survey.




                                          END




                                                                                           27
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 195 of 266




          Exhibit 12
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 196 of 266




                       Pancake Mix Internet Survey
                       LOC Control Questionnaire


                                       INTRODUCTION


INTRO.          Now you will be shown pictures of various pancake mixes as you might see them
on display in a store. Please look at these products as you would if you were at the store and
thinking about buying these products. After you examine this picture, you will be asked some
questions.

As you answer these survey questions, please do not refer to or rely on any materials or other
people to help you answer the survey questions.

If you do not know the answer to a particular question, please just indicate “Don’t Know” as the
answer to that question.




                                    CONTINUE




==



                                                                                          1
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 197 of 266



Take as much time as you need to view these pictures of a pancake mix as you would when you
see it in a store. For the purposes of upcoming questions, this product will be referred to as the
first product that you saw. Once you have reviewed these pictures, please continue:
Please click on any product image to enlarge.


KODIAK CAKES IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. ALLOW THE
THUMBNAIL IMAGES IN THE UPPER LEFT TO CHANGE THE MAIN IMAGE
WHEN SELECTED. THE MAIN IMAGE AND THUMBNAILS SHOULD APPEAR IN
THE SAME ORDER OUTLINED BELOW.]

                  Thumbnails                                    Main Image
            Kodiak Cakes – Back.jpg                       Kodiak Cakes – Front.jpg
            Kodiak Cakes – Side 1.jpg
            Kodiak Cakes – Side 2.jpg




                                                                                            2
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 198 of 266



Kodiak Cakes – Front.jpg




                                                                      3
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 199 of 266



Kodiak Cakes – Back.jpg




                                                                      4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 200 of 266




Kodiak Cakes – Side 1.jpg            Kodiak Cakes – Side 2.jpg




                                                                     5
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 201 of 266



To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

Now we are going to show you some pictures of other pancake mixes and ask you questions
about each one.

==
RANDOMIZE QUESTION BLOCKS A THROUGH C

BEGIN QUESTION BLOCK A

Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


CONTROL IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                 Thumbnails                                 Main Image
             KR Control – Back.jpg                      KR Control – Front.jpg
             KR Control – Side 1.jpg
             KR Control – Side 2.jpg




                                                                                       6
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 202 of 266



KR Control – Front.jpg




                                                                      7
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 203 of 266



KR Control – Back.jpg




                                                                      8
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 204 of 266




KR Control – Side 1.jpg              KR Control – Side 2.jpg




                                                                     9
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 205 of 266




To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPERS]

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q1a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q2]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q3]
              <3> Don’t Know                                             [GOTO Q3]
==

Q1b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q3]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q2]
              <3> Don’t Know                                             [GOTO Q3]

==

Q2. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                [GOTO Q3]
                                                                                       10
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 206 of 266



              <2> Don’t Know                                            [GOTO Q3]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q3a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q4]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q5]
              <3> Don’t Know                                            [GOTO Q5]

==

Q3b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q5]
              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q4]
              <3> Don’t Know                                            [GOTO Q5]


                                                                                      11
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 207 of 266



==

Q4. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q5]
              <2> Don’t Know                                              [GOTO Q5]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q5a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q6]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q7]
              <3> Don’t Know                                              [GOTO Q7]

==

Q5b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?



                                                                                         12
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 208 of 266



               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q7]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q6]
               <3> Don’t Know                                              [GOTO Q7]

==

Q6. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q7]
               <2> Don’t Know                                [GOTO Q7]

==

END QUESTION BLOCK A

BEGIN QUESTION BLOCK B
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


MAPLE GROVE IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                  Thumbnails                                    Main Image
             Maple Grove – Back.jpg                        Maple Grove – Front.jpg
             Maple Grove – Side 1.jpg
             Maple Grove – Side 2.jpg




                                                                                           13
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 209 of 266



Maple Grove – Front.jpg




                                                                     14
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 210 of 266



Maple Grove – Back.jpg




                                                                     15
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 211 of 266




Maple Grove – Side 1.jpg             Maple Grove – Side 2.jpg




                                                                    16
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 212 of 266



To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q7a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q8]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q9]
              <3> Don’t Know                                             [GOTO Q9]

==

Q7b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q9]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q8]
              <3> Don’t Know                                             [GOTO Q9]

==

Q8. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.
                                                                                       17
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 213 of 266




              <1> SPECIFY                                               [GOTO Q9]
              <2> Don’t Know                                            [GOTO Q9]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q9a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q10]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q11]
              <3> Don’t Know                                            [GOTO Q11]

==

Q9b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q11]
              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q10]
                                                                                      18
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 214 of 266



              <3> Don’t Know                                              [GOTO Q11]

==

Q10. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q11]
              <2> Don’t Know                                              [GOTO Q11]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q11a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q12]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q13]
              <3> Don’t Know                                              [GOTO Q13]

==

Q11b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?
                                                                                         19
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 215 of 266




               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q13]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q12]
               <3> Don’t Know                                              [GOTO Q13]

==

Q12. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q13]
               <2> Don’t Know                                [GOTO Q13]

==

END QUESTION BLOCK B

BEGIN QUESTION BLOCK C
Once again, take as much time as you need to view these pictures of a pancake mix as you would
when you see it in a store.
Please click on any product image to enlarge.


LOG CABIN IMAGES
[PRESENT ONE LARGE IMAGE WITH THREE THUMBNAILS. THE MAIN IMAGE
AND THUMBNAILS SHOULD APPEAR IN THE SAME ORDER OUTLINED BELOW.]

                   Thumbnails                                   Main Image
              Log Cabin – Back.jpg                          Log Cabin – Front.jpg
              Log Cabin – Side 1.jpg
              Log Cabin – Side 2.jpg



                                                                                           20
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 216 of 266



Log Cabin – Front.jpg




                                                                     21
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 217 of 266



Log Cabin – Back.jpg




                                                                     22
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 218 of 266




Log Cabin – Side 1.jpg               Log Cabin – Side 2.jpg




                                                                    23
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 219 of 266




To continue to the next page, a forward button will appear in 10 seconds. [THIS TEXT
SHOULD APPEAR FOR 10 SECONDS AND DISAPPEAR WHEN THE BUTTON
APPEARS]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q13a. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
the same company/brand that puts out the first product that you saw or do you believe the
pancake mix you just saw is put out by a different company/brand than the one that puts out the
first product that you saw?

              <1> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q14]
              <2> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q15]
              <3> Don’t Know                                             [GOTO Q15]

==

Q13b. [1/2 SAMPLE RECEIVES:] Do you believe the pancake mix you just saw is put out by
a different company/brand than the one that puts out the first product that you saw or do you
believe the pancake mix you just saw is put out by the same company/brand that puts out the
first product that you saw?

              <1> This product you just saw is put out by a different company/brand than the
                  one that puts out the first product that you saw       [GOTO Q15]
              <2> This product you just saw is put out by the same company/brand that puts out
                  the first product that you saw                         [GOTO Q14]
              <3> Don’t Know                                             [GOTO Q15]

==



                                                                                       24
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 220 of 266



Q14. What specifically makes you believe the pancake mix you just saw is put out by the same
company/brand that puts out the first product that you saw? Please be as specific as possible.

              <1> SPECIFY                                               [GOTO Q15]
              <2> Don’t Know                                            [GOTO Q15]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q15a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q16]
              <2> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q17]
              <3> Don’t Know                                            [GOTO Q17]

==

Q15b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw is not sponsored or approved to do so by the same company/brand that
puts out the first product that you saw or do you believe the company/brand that puts out the
pancake mix you just saw is sponsored or approved to do so by the same company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw is not sponsored
                  or approved to do so by the same company/brand that puts out the first
                  product that you saw                                  [GOTO Q17]


                                                                                      25
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 221 of 266



              <2> The company/brand that puts out the product you just saw is sponsored or
                  approved to do so by the same company/brand that puts out the first product
                  that you saw                                          [GOTO Q16]
              <3> Don’t Know                                            [GOTO Q17]

==

Q16. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw is sponsored or approved to do so by the same company/brand that puts out the first
product that you saw? Please be as specific as possible.

              <1> SPECIFY                                                 [GOTO Q17]
              <2> Don’t Know                                              [GOTO Q17]

==

[RANDOMIZE THE ANSWER CHOICES AND THE ORDER OF THE CHOICES AS
THEY APPEAR IN THE QUESTION].

Q17a. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw has a business affiliation or connection to the company/brand that puts
out the first product that you saw or do you believe the company/brand that puts out the pancake
mix you just saw does not have a business affiliation or connection to the company/brand that
puts out the first product that you saw?

              <1> The company/brand that puts out the product you just saw has a business
                  affiliation or connection to the company/brand that puts out the first product
                  that you saw                                            [GOTO Q18]
              <2> The company/brand that puts out the product you just saw does not have a
                  business affiliation or connection to the company/brand that puts out the first
                  product that you saw                                    [GOTO Q19]
              <3> Don’t Know                                              [GOTO Q19]

==

Q17b. [1/2 SAMPLE RECEIVES:] Do you believe the company/brand that puts out the
pancake mix you just saw does not have a business affiliation or connection to the
                                                                                         26
    Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 222 of 266



company/brand that puts out the first product that you saw or do you believe the company/brand
that puts out the pancake mix you just saw has a business affiliation or connection to the
company/brand that puts out the first product that you saw?

               <1> The company/brand that puts out the product you just saw does not have a
                   business affiliation or connection to the company/brand that puts out the first
                   product that you saw                                    [GOTO Q19]
               <2> The company/brand that puts out the product you just saw has a business
                   affiliation or connection to the company/brand that puts out the first product
                   that you saw                                            [GOTO Q18]
               <3> Don’t Know                                              [GOTO Q19]

==

Q18. What specifically makes you believe the company/brand that puts out the pancake mix
you just saw has a business affiliation or connection to the company/brand that puts out the first
product that you saw? Please be as specific as possible.

               <1> SPECIFY                                   [GOTO Q19]
               <2> Don’t Know                                [GOTO Q19]

==

END QUESTION BLOCK C

Q19. Thank you for your help. That concludes this survey.




                                          END




                                                                                           27
Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 223 of 266




          Exhibit 13
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 224 of 266



SINTRO
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 225 of 266



SQ1
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 226 of 266



SQ2
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 227 of 266



SQ3
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 228 of 266



SQ4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 229 of 266



SQ5
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 230 of 266



SQ6
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 231 of 266



SQ7
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 232 of 266



SQ8
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 233 of 266



INTRO
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 234 of 266



Kodiak Cakes Image
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 235 of 266



Begin Block A - Treatment
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 236 of 266



Begin Block A - Control
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 237 of 266



Transition
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 238 of 266



Q1a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 239 of 266



Q1b
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 240 of 266



Q2
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 241 of 266



Q3a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 242 of 266



Q3b
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 243 of 266



Q4
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 244 of 266



Q5a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 245 of 266



Q5b
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 246 of 266



Q6
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 247 of 266



Begin Block B
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 248 of 266



Q7a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 249 of 266



Q7b
     Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 250 of 266



Q8
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 251 of 266



Q9a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 252 of 266



Q9b
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 253 of 266



Q10
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 254 of 266



Q11a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 255 of 266



Q11b
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 256 of 266



Q12
   Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 257 of 266



Begin Block C
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 258 of 266



Q13a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 259 of 266



Q13b
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 260 of 266



Q14
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 261 of 266



Q15a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 262 of 266



Q15b
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 263 of 266



Q16
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 264 of 266



Q17a
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 265 of 266



Q17b
  Case 2:18-cv-00783-TS-EJF Document 30-2 Filed 11/16/18 Page 266 of 266



Q18
